              Case 21-00220-ELG                   Doc 1     Filed 08/26/21 Entered 08/26/21 20:50:13                               Desc Main
                                                           Document      Page 1 of 773

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLUMBIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CulinAerie DC, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  P. O. Box 40422
                                  Washington, DC 20016
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  District of Columb                                              Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.culinaerie.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-00220-ELG                     Doc 1         Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                 Document      Page 2 of 773
Debtor    CulinAerie DC, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6110

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
              Case 21-00220-ELG                         Doc 1        Filed 08/26/21 Entered 08/26/21 20:50:13                                 Desc Main
                                                                    Document      Page 3 of 773
Debtor    CulinAerie DC, LLC                                                                              Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                                                                        50,001-100,000
                                                                                            5001-10,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
             Case 21-00220-ELG           Doc 1         Filed 08/26/21 Entered 08/26/21 20:50:13                     Desc Main
                                                      Document      Page 4 of 773
Debtor   CulinAerie DC, LLC                                                          Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
              Case 21-00220-ELG                  Doc 1      Filed 08/26/21 Entered 08/26/21 20:50:13                                  Desc Main
                                                           Document      Page 5 of 773
Debtor    CulinAerie DC, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ Susan C. Holt                                                        Susan C. Holt
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Justin P. Fasano                                                      Date August 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Justin P. Fasano
                                 Printed name

                                 McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                 Firm name

                                 6411 Ivy Lane, Ste. 200
                                 Greenbelt, MD 20770
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     301-441-2420                  Email address      jfasano@mhlawyers.com

                                 MD21201 DC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                  Desc Main
                                                                     Document      Page 6 of 773




 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 26, 2021                         X /s/ Susan C. Holt
                                                                       Signature of individual signing on behalf of debtor

                                                                       Susan C. Holt
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 21-00220-ELG                                    Doc 1            Filed 08/26/21 Entered 08/26/21 20:50:13                                                            Desc Main
                                                                                  Document      Page 7 of 773
 Fill in this information to identify the case:

 Debtor name            CulinAerie DC, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              9,997.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              9,997.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           407,842.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             407,842.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                         Desc Main
                                                                     Document      Page 8 of 773
 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     United Bank                                             Checking account                9294                                     $8,500.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $8,500.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13               Desc Main
                                                                     Document      Page 9 of 773
 Debtor         CulinAerie DC, LLC                                                            Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            https://www. culinaerie.com/                                                    $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            List or records include customer personally
            identifiable information                                                        $0.00                                              $0.00



 64.        Other intangibles, or intellectual property


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13            Desc Main
                                                                     Document     Page 10 of 773
 Debtor         CulinAerie DC, LLC                                                           Case number (If known)
                Name

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Federal Carryover                                                                  Tax year 2020                            $1,247.00



            DC Unincorporated Franchise Prepayment                                             Tax year 2021                              $250.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $1,497.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 21-00220-ELG                             Doc 1        Filed 08/26/21 Entered 08/26/21 20:50:13                                           Desc Main
                                                                       Document     Page 11 of 773
 Debtor          CulinAerie DC, LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $8,500.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $1,497.00

 91. Total. Add lines 80 through 90 for each column                                                                $9,997.00         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $9,997.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                   Desc Main
                                                                     Document     Page 12 of 773
 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 21-00220-ELG                         Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 13 of 773
 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $100.00
           A Browne                                                             Contingent
           2633 15th Street, NW                                                 Unliquidated
           Washington, DC 20009                                                 Disputed
           Date(s) debt was incurred 3/5/2017
                                                                             Basis for the claim:
           Last 4 digits of account number F7EF
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $170.00
           Aaron Kubey                                                          Contingent
           3521 17th Street NE                                                  Unliquidated
           Washington, DC 20018                                                 Disputed
           Date(s) debt was incurred 11/25/2016
                                                                             Basis for the claim:
           Last 4 digits of account number 42CB
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $10.00
           Aaron Monick                                                         Contingent
                                                                                Unliquidated
           Date(s) debt was incurred  12/18/2017                                Disputed
           Last 4 digits of account number B0ED                              Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $190.00
           Aaron Nelson                                                         Contingent
           559 E. Linden Street                                                 Unliquidated
           Fleetwood, PA 19522                                                  Disputed
           Date(s) debt was incurred  12/17/2018                             Basis for the claim:
           Last 4 digits of account number A9E9
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         29742                                            Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 14 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Aaron Smith                                                           Contingent
          9905 Winding Oak Cir                                                  Unliquidated
          Austin, TX 78750-3830                                                 Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7118
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Abbey Roach                                                           Contingent
          2952 Hickory Street                                                   Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 5/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5B0D
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Abby Bing                                                             Contingent
          3600 Bremerton Dr                                                     Unliquidated
          Henrico, VA 23233                                                     Disputed
          Date(s) debt was incurred  12/3/2018                               Basis for the claim:
          Last 4 digits of account number 25AC
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Abby Hare                                                             Contingent
          1621 T St NW                                                          Unliquidated
          Apt 604                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/10/2016
          Last 4 digits of account number 5562                               Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Abby James                                                            Contingent
          2125 14th St. NW Apt. 326                                             Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DC47
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Abby Mergenmeier                                                      Contingent
          700 Constitution Avenue NE                                            Unliquidated
          Apartment 123                                                         Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/2/2019
          Last 4 digits of account number BB6D                               Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Abigail Dimen-Taylor                                                  Contingent
          1300 N St NW, Unit 705                                                Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 8/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9527
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 15 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Abigail Todd                                                          Contingent
          540 Boscobel Ferry Road                                               Unliquidated
          Manakin Sabot, VA 23103                                               Disputed
          Date(s) debt was incurred 10/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4D8F
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Adam Banner                                                           Contingent
          1391 Pennsylvania Ave SE                                              Unliquidated
          Apt. 219                                                              Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2018
          Last 4 digits of account number DA77                               Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Adam Harr                                                             Contingent
          6408 Francis Ave N                                                    Unliquidated
          Seattle, WA 98103                                                     Disputed
          Date(s) debt was incurred  5/12/2017                               Basis for the claim:
          Last 4 digits of account number 70D6
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Adam Khachaturian                                                     Contingent
          29A Dora Lane                                                         Unliquidated
          Holmdel, NJ 07733                                                     Disputed
          Date(s) debt was incurred  4/7/2020                                Basis for the claim:
          Last 4 digits of account number 2250
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Adam Levin                                                            Contingent
          2250 11th St. NW                                                      Unliquidated
          Apt 401                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2016
          Last 4 digits of account number F39B                               Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Adam Ly                                                               Contingent
          2200 Columbia Pike                                                    Unliquidated
          Apt. 1104                                                             Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred      2/14/2017
          Last 4 digits of account number     9E70                           Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Adam Noah                                                             Contingent
          1320 N Veitch St                                                      Unliquidated
          #431                                                                  Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/27/2017
          Last 4 digits of account number 0319                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 16 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Adam Striar                                                           Contingent
          765 Hobart Pl NW                                                      Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 10/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AD62
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Adam Waksman                                                          Contingent
          1311 Jackson Ave                                                      Unliquidated
          5A                                                                    Disputed
          Long Island City, NY 11101
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/24/2019
          Last 4 digits of account number FCBB                               Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Adam Williams                                                         Contingent
          3006 13th Street NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F83D
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Adrianna Yameen                                                       Contingent
          79 Potomac Ave. SE                                                    Unliquidated
          #544                                                                  Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/18/2017
          Last 4 digits of account number 1CAC                               Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Aidan Gray                                                            Contingent
          11108 Deborah Drive                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/31/2018                              Basis for the claim:
          Last 4 digits of account number 39E5
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Aidan Tacheron                                                        Contingent
          214 4th St SE                                                         Unliquidated
          Apartment A                                                           Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/19/2012
          Last 4 digits of account number 2402                               Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Aileen Nguyen                                                         Contingent
          616 E Street NW                                                       Unliquidated
          #649                                                                  Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2016
          Last 4 digits of account number 07D8                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 17 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Aisha Alexander                                                       Contingent
          3433 Carpenter Street SE                                              Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 7/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1D8C
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Aisling O'Shea                                                        Contingent
          1806 Corcoran St., NW                                                 Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 4/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 61B5
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Aislinn Toohey                                                        Contingent
          5136 Scarsdale Rd                                                     Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  12/25/2019                              Basis for the claim:
          Last 4 digits of account number 2B0C
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Al Panio                                                              Contingent
          3902 14th Street NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 9/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 12FE
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Alan Keck                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/27/2017                                 Disputed
          Last 4 digits of account number 1F6E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Alan Levine                                                           Contingent
          131 Rynda Road                                                        Unliquidated
          South Orange, NJ 07079                                                Disputed
          Date(s) debt was incurred 9/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number BB88
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Alanna Gregory                                                        Contingent
          408 W 57th St.                                                        Unliquidated
          Apt 10F                                                               Disputed
          New York, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred      9/6/2017
          Last 4 digits of account number     B15A                           Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 18 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Alec Mclean                                                           Contingent
          7701 Woodmont Ave                                                     Unliquidated
          #507                                                                  Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/12/2018
          Last 4 digits of account number 5394                               Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alec Gouss                                                            Contingent
          179 4th Avenue                                                        Unliquidated
          Apartment 4                                                           Disputed
          Brooklyn, NY 11217
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/15/2016
          Last 4 digits of account number     9636                           Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Aleks Hasegawa                                                        Contingent
          2308 Popkins Lane                                                     Unliquidated
          Alexandria, VA 22306                                                  Disputed
          Date(s) debt was incurred 10/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BBB2
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alesia Garon                                                          Contingent
          35 Tulip Court                                                        Unliquidated
          Burlingame, CA 94010                                                  Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 407D
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Alex Arrivillaga                                                      Contingent
          2614 S Arlington Mill Dr                                              Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred 8/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 587C
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Alex Bogdon                                                           Contingent
          2025 11th St NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2BB9
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Alex De Bruyne                                                        Contingent
          1001 3rd St. SW                                                       Unliquidated
          Apt. 806                                                              Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2019
          Last 4 digits of account number 9377                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 19 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alex Doody                                                            Contingent
          5004 Placid Pl                                                        Unliquidated
          Austin, TX 78731                                                      Disputed
          Date(s) debt was incurred  10/14/2019                              Basis for the claim:
          Last 4 digits of account number E83A
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alex Harden                                                           Contingent
          33 University Circle                                                  Unliquidated
          Apartment 5                                                           Disputed
          Charlottesville, VA 22903
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 1385                               Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alex Kin                                                              Contingent
          1465 Columbia Rd                                                      Unliquidated
          Apt 100                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/10/2017
          Last 4 digits of account number 9896                               Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Alex Macfarlane                                                       Contingent
          1550 11th Street, NW                                                  Unliquidated
          #208                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/5/2020
          Last 4 digits of account number 8C4B                               Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alex Mcauliffe                                                        Contingent
          1325 pierce street                                                    Unliquidated
          #303                                                                  Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  5/11/2019
          Last 4 digits of account number 5642                               Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          Alex O'Flinn                                                          Contingent
          159 West Manor Street                                                 Unliquidated
          Altadena, CA 91001                                                    Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7460
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Alex Oliver                                                           Contingent
          1328 Maryland Ave NE                                                  Unliquidated
          #4                                                                    Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/12/2020
          Last 4 digits of account number 2015                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 20 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexander Anderson                                                    Contingent
          1391 Pennsylvania Ave. SE                                             Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 11/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B7F0
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Alexander Champoux-Crowley                                            Contingent
          721 7th St SE                                                         Unliquidated
          Apartment F                                                           Disputed
          Minneapolis, MN 55414
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 8022                               Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Alexander Lataille                                                    Contingent
          1000 6th St SW                                                        Unliquidated
          Apt 613                                                               Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/1/2018
          Last 4 digits of account number 0EF8                               Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Alexander Ramsey                                                      Contingent
          12620 West Oak Drive                                                  Unliquidated
          Mount Airy, MD 21771                                                  Disputed
          Date(s) debt was incurred 1/21/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1778
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Alexander Solms-Baruth                                                Contingent
          23000 Hollywood Rd                                                    Unliquidated
          Leonardtown, MD 20650                                                 Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AD0D
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Alexandra Blumenstock                                                 Contingent
          1810 Ingleside Ter NW                                                 Unliquidated
          Apt 5                                                                 Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2019
          Last 4 digits of account number B8E9                               Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexandra Crabtree                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/18/2016                                  Disputed
          Last 4 digits of account number BF66                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 21 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Alexandra Crabtree                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/1/2019                                   Disputed
          Last 4 digits of account number 76C7                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Alexandra Denale                                                      Contingent
          19774 Frasier Hill Lane                                               Unliquidated
          Bluemont, VA 20135                                                    Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6354
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alexandra Lalos                                                       Contingent
          218 SE 14th St                                                        Unliquidated
          Apt 1108                                                              Disputed
          Miami, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/18/2018
          Last 4 digits of account number     1CD4                           Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexandra Leonardo                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/6/2019                                   Disputed
          Last 4 digits of account number 7851                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Alexandra Orsini                                                      Contingent
          1706 T Street NW                                                      Unliquidated
          Apt. 104                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/27/2018
          Last 4 digits of account number 0E23                               Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Alexandra Pomponio                                                    Contingent
          505 N. Park Drive                                                     Unliquidated
          #9                                                                    Disputed
          ARLINGTON, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/19/2020
          Last 4 digits of account number 2602                               Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexandra Romeo                                                       Contingent
          30 Rolling Hills Drive                                                Unliquidated
          Nesconset, NY 11767                                                   Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 12F6
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 22 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexandra Varipapa                                                    Contingent
          521 12th Street                                                       Unliquidated
          Apt 1L                                                                Disputed
          Brooklyn, NY 11215
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/4/2019
          Last 4 digits of account number 3D64                               Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexandra Watson                                                      Contingent
          42475 Benfold Square                                                  Unliquidated
          Ashburn, VA 20148                                                     Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C542
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Alexandra Wesolek                                                     Contingent
          1789 Massachusetts Avenuw NW                                          Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 3/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 558D
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Alexey Gorokhov                                                       Contingent
          102 New Mark Esplanade                                                Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 9/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F05F
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Alexis Ellis                                                          Contingent
          2233 40th Pl NW                                                       Unliquidated
          Unit 5                                                                Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2016
          Last 4 digits of account number 65EB                               Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alexis Wistermayer                                                    Contingent
          22 Oldis St                                                           Unliquidated
          Rochelle Park, NJ 07662                                               Disputed
          Date(s) debt was incurred 12/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3FCA
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alia Murphy                                                           Contingent
          2615 4th St NE                                                        Unliquidated
          Apt 202                                                               Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/11/2019
          Last 4 digits of account number DE5A                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 23 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Alice Miller                                                          Contingent
          436 Hidden Falls Rd                                                   Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 11/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 91D0
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Alicia Bradley                                                        Contingent
          20006 Palmer Classic Pkwy                                             Unliquidated
          Ashburn, VA 20147                                                     Disputed
          Date(s) debt was incurred 12/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CD15
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Alisa Newman Hood                                                     Contingent
          1306 Mass Ave SE                                                      Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 4/11/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 6291
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Alisa Newman Hood                                                     Contingent
          1306 Mass Ave SE                                                      Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 6/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3213
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Alison Cathles                                                        Contingent
          59 Fiddler's Green                                                    Unliquidated
          Lansing, NY 14882                                                     Disputed
          Date(s) debt was incurred  1/30/2019                               Basis for the claim:
          Last 4 digits of account number 6D92
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Alison Dagostino                                                      Contingent
          2303 Dulles Station Blvd                                              Unliquidated
          Herndon, VA 20171                                                     Disputed
          Date(s) debt was incurred 11/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E44B
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Alison Elworthy                                                       Contingent
          85 Newton St                                                          Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred  12/5/2017                               Basis for the claim:
          Last 4 digits of account number 8B09
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 24 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Alison McBride                                                        Contingent
          7827 Overhill Rd                                                      Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  7/18/2019                               Basis for the claim:
          Last 4 digits of account number A197
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alison Morrison                                                       Contingent
          1082 Apple Valley Ct                                                  Unliquidated
          Watkinsville, GA 30677                                                Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 21F9
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $295.00
          Alison Ross                                                           Contingent
          3520 35th St NW                                                       Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6326
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alison Stilwell                                                       Contingent
          220 13th St SE                                                        Unliquidated
          Apt 25                                                                Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/22/2017
          Last 4 digits of account number 6AD8                               Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Alison Stilwell                                                       Contingent
          220 13th St SE                                                        Unliquidated
          Apt 25                                                                Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2017
          Last 4 digits of account number C383                               Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Alison Wacker                                                         Contingent
          13 10th St SE                                                         Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 6/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2FAC
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Alissa Tafti                                                          Contingent
          3533 13th St, NW                                                      Unliquidated
          #1                                                                    Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/2/2014
          Last 4 digits of account number 7443                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 25 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Allan McBride                                                         Contingent
          110 W Fort Ave                                                        Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred  12/26/2017                              Basis for the claim:
          Last 4 digits of account number DDC1
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Allen Seals                                                           Contingent
          3948 South Third St                                                   Unliquidated
          Suite 321                                                             Disputed
          Jacksonville Beach, FL 32250
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/25/2019
          Last 4 digits of account number B8A2                               Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Allen Segal                                                           Contingent
          12324 Old Canal Road                                                  Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 39F7
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Allie Drory                                                           Contingent
          910 M Street NW                                                       Unliquidated
          Apt 614                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2017
          Last 4 digits of account number 2053                               Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Allison Christopher                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/14/2017                                 Disputed
          Last 4 digits of account number A280                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Allison Brown                                                         Contingent
          2500 Clarendon Blvd                                                   Unliquidated
          Apt #512                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/20/2017
          Last 4 digits of account number     B5DF                           Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Allison Crha                                                          Contingent
          1632 30th Street NW                                                   Unliquidated
          Apt 9                                                                 Disputed
          washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/6/2017
          Last 4 digits of account number 2FC4                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 26 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Allison Davis                                                         Contingent
          1613 Harvard Street NW                                                Unliquidated
          Apt 211                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/8/2012
          Last 4 digits of account number 0588                               Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Allison Davis                                                         Contingent
          1613 Harvard St NW                                                    Unliquidated
          Apt 211                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2016
          Last 4 digits of account number 86DC                               Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Allison Finkelstein                                                   Contingent
          86 15th St NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 9/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 414C
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Allison Kline                                                         Contingent
          10192 A Ashbrooke Ct                                                  Unliquidated
          Oakton, VA 22124                                                      Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3BCD
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Allison Lewis                                                         Contingent
          4401 Lee Hwy                                                          Unliquidated
          Apt 222                                                               Disputed
          Arlington, VA 22207
                                                                             Basis for the claim:
          Date(s) debt was incurred  4/16/2019
          Last 4 digits of account number 41D0                               Is the claim subject to offset?     No       Yes


 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Allison Pecore                                                        Contingent
          1121 Pleasant Valley Drive                                            Unliquidated
          Catonsville, MD 21228                                                 Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AB73
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Allison Pierre                                                        Contingent
          3530 13th Street NW                                                   Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7E36
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 27 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Allison Shroeder                                                      Contingent
          1063 N Nelson St                                                      Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  12/12/2017                              Basis for the claim:
          Last 4 digits of account number 4204
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Allison Swislocki                                                     Contingent
          2480 16th St NW #114                                                  Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5BF2
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Allyson Cutright                                                      Contingent
          31 Grant Cir                                                          Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1904
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Allyson Doker                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/20/2017                                 Disputed
          Last 4 digits of account number AFF9                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Althea Schwartz                                                       Contingent
          218 Broad Hill Road                                                   Unliquidated
          West Granby, CT 06090                                                 Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3A1F
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $485.00
          Alyce Thompson                                                        Contingent
          4006 Hamilton St                                                      Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 89E7
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Alyssa Dunn                                                           Contingent
          2201 N Pershing Drive                                                 Unliquidated
          Apt 525                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/21/2020
          Last 4 digits of account number 80F3                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 28 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alyssa Leone                                                          Contingent
          124 Windover Street                                                   Unliquidated
          Danville, CA 94506                                                    Disputed
          Date(s) debt was incurred  11/27/2015                              Basis for the claim:
          Last 4 digits of account number 2205
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Alyssa McCrea                                                         Contingent
          1242 Monroe Street NE                                                 Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 695C
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Alyssa Pollizzi                                                       Contingent
          246 6th Ave                                                           Unliquidated
          Apt 3                                                                 Disputed
          Brooklyn, NY 11215
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/19/2017
          Last 4 digits of account number     8092                           Is the claim subject to offset?     No       Yes


 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Alyssandra Jaquith                                                    Contingent
          165 W 127th St                                                        Unliquidated
          Apt 3K                                                                Disputed
          New York, NY 10027
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/9/2018
          Last 4 digits of account number 6311                               Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Amanda Anderson                                                       Contingent
          2062 Hanover Street                                                   Unliquidated
          Palo Alto, CA 94306                                                   Disputed
          Date(s) debt was incurred  12/6/2019                               Basis for the claim:
          Last 4 digits of account number C8F0
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amanda Berger                                                         Contingent
          6820 Wisconsin Ave                                                    Unliquidated
          Apt 7005                                                              Disputed
          CHEVY CHASE, MD 20815
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/28/2019
          Last 4 digits of account number B8EA                               Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Amanda Duckworth                                                      Contingent
          104 7th St SE                                                         Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 11/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0111
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 29 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Amanda Fisherow                                                       Contingent
          2446 N. Powhatan St                                                   Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/3/2017                               Basis for the claim:
          Last 4 digits of account number A24F
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Amanda Fisherow                                                       Contingent
          2446 N. Powhatan St                                                   Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/3/2017                               Basis for the claim:
          Last 4 digits of account number C0EE
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amanda Gormsen                                                        Contingent
          1213 Wilkes St.                                                       Unliquidated
          ALEXANDRIA, VA 22314                                                  Disputed
          Date(s) debt was incurred 11/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9DAA
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Amanda Lewis                                                          Contingent
          803 1/4 N Vendome St                                                  Unliquidated
          Los Angeles, CA 90026                                                 Disputed
          Date(s) debt was incurred 12/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7566
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Amanda Melillo                                                        Contingent
          232 M St SW                                                           Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 5/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EC9D
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Amanda Sereyka                                                        Contingent
          39 Robert St                                                          Unliquidated
          Springbrook township, PA 18444                                        Disputed
          Date(s) debt was incurred 1/9/2020
                                                                             Basis for the claim:
          Last 4 digits of account number FF11
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amanda Silva                                                          Contingent
          7035 Blair Rd NW                                                      Unliquidated
          Apt 232                                                               Disputed
          Washington, DC 20012
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/3/2019
          Last 4 digits of account number F665                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 17 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 30 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amanda Smith                                                          Contingent
          918 State St                                                          Unliquidated
          Portsmouth, NH 03801                                                  Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3292
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Amanda Woodward                                                       Contingent
          1400 Irving Street                                                    Unliquidated
          Apt 419                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 1035                               Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Amber Antiuk                                                          Contingent
          922 O St NW                                                           Unliquidated
          Unit 2                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 0869                               Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amber Antiuk                                                          Contingent
          922 O St NW                                                           Unliquidated
          Unit 2                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number F260                               Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Amber Antiuk                                                          Contingent
          922 O st NW                                                           Unliquidated
          Unit 2                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 0869                               Is the claim subject to offset?     No       Yes


 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amber Yang                                                            Contingent
          1703 Harvard St NW                                                    Unliquidated
          washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CAEE
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amee Garg                                                             Contingent
          3305 Runnymede Pl NW                                                  Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 2/23/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 76DE
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 31 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Amelia Wyant                                                          Contingent
          1001 Barley Mill Rd                                                   Unliquidated
          Wilmington, DE 19807                                                  Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number BCFF
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ami Milstead                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/18/2017                                  Disputed
          Last 4 digits of account number 2FD0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Amie Schwartz                                                         Contingent
          6028 Bakers Place                                                     Unliquidated
          Hanover, MD 21076                                                     Disputed
          Date(s) debt was incurred  11/9/2018                               Basis for the claim:
          Last 4 digits of account number 2BF9
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Amina Brown                                                           Contingent
          623 Emerson Street, NW                                                Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 6/14/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3A09
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $290.00
          Amit Chaudhary                                                        Contingent
          5136 37th Rd N                                                        Unliquidated
          ARLINGTON, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E063
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ammar Zafar                                                           Contingent
          539 Power Plant Circle                                                Unliquidated
          Apt 249                                                               Disputed
          Winston-Salem, NC 27101
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/25/2020
          Last 4 digits of account number DF92                               Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amy Adams                                                             Contingent
          10637 Weymouth St                                                     Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  12/7/2015                               Basis for the claim:
          Last 4 digits of account number 2443
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 32 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Amy Brundage                                                          Contingent
          111 18th St SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 1/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7377
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Amy Carroll                                                           Contingent
          10909 Silent Wood Place                                               Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 10/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 62B0
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Amy Copeland                                                          Contingent
          1432 F Street NE                                                      Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3FC0
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Amy Croen                                                             Contingent
          1313 N Franklin Place                                                 Unliquidated
          Unit 1804                                                             Disputed
          Milwaukee, WI 53202
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/24/2017
          Last 4 digits of account number B6A0                               Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amy Hauter                                                            Contingent
          209 Albemarle St                                                      Unliquidated
          Baltimore, MD 21202                                                   Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number 96CD
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Amy Heltzer                                                           Contingent
          5704 Overlea Road                                                     Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  12/23/2016                              Basis for the claim:
          Last 4 digits of account number 0311
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Amy Moore                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/15/2016                                 Disputed
          Last 4 digits of account number 92E3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 33 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Amy Piccola                                                           Contingent
          728 Preston Ave                                                       Unliquidated
          Bryn Mawr, PA 19010                                                   Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9640
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amy Piccolo                                                           Contingent
          601 20th Street South                                                 Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 12/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 54BA
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amy Reed                                                              Contingent
          231 N Lee St                                                          Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 60F6
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Amy Spain                                                             Contingent
          2316 N. Early St.                                                     Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred 11/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 80A6
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Amy Woo                                                               Contingent
          13522 Cielo Ranch Road                                                Unliquidated
          San Diego, CA 92130                                                   Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1D24
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ana Estes                                                             Contingent
          1 Scott Circle NW                                                     Unliquidated
          Apt 717                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/13/2019
          Last 4 digits of account number E582                               Is the claim subject to offset?     No       Yes


 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ana Malhotra                                                          Contingent
          8644 Wind Song Court                                                  Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred 6/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 937D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 34 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ana Martinez                                                          Contingent
          7507 W Manchester Ave                                                 Unliquidated
          Apt 723                                                               Disputed
          Los Angeles, CA 90045
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/24/2018
          Last 4 digits of account number CD79                               Is the claim subject to offset?     No       Yes


 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ana Van Balen                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/25/2019                                  Disputed
          Last 4 digits of account number 3421                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Anchal Liddar                                                         Contingent
          1224 Euclid Street NW                                                 Unliquidated
          Unit 1                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/25/2017
          Last 4 digits of account number 6214                               Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Andre Gouyet                                                          Contingent
          1160 1st St NE                                                        Unliquidated
          PH21                                                                  Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2020
          Last 4 digits of account number F34C                               Is the claim subject to offset?     No       Yes


 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andre Kotze                                                           Contingent
          814 Charles James Circle                                              Unliquidated
          ELLICOTT CITY, MD 21043                                               Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 05B8
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Andrea Carroll McNeil                                                 Contingent
          1401 Branch Avenue SE                                                 Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5420
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrea Baechler                                                       Contingent
          8315 N Brook Lane                                                     Unliquidated
          #402                                                                  Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred  7/19/2017
          Last 4 digits of account number 5277                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 22 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 35 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Andrea Collis                                                         Contingent
          1901 Connecticut Ave NW                                               Unliquidated
          Apt 212                                                               Disputed
          Washington, DC 20009-6073
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/7/2017
          Last 4 digits of account number 9669                               Is the claim subject to offset?     No       Yes


 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Andrea Cuba                                                           Contingent
          1363 FLORIDA AVE NE                                                   Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5553
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Andrea G. Kaplan
          Takeda Pharmaceuticals America, Inc.                                  Contingent
          750 9th Street, NW                                                    Unliquidated
          Ste 575                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/21/2020
          Last 4 digits of account number 6185                               Is the claim subject to offset?     No       Yes


 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrea Goldman                                                        Contingent
          7433 Crestberry Lane                                                  Unliquidated
          Bethesda, MD 20810                                                    Disputed
          Date(s) debt was incurred 9/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5D3C
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Andrea Kurgan                                                         Contingent
          445 Heston Point Drive                                                Unliquidated
          Pawleys Island, SC 29585                                              Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9FA7
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Andrea Kurgan                                                         Contingent
          445 Heston Point Drive                                                Unliquidated
          Pawleys Island, SC 29585                                              Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9772
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Andrea Lee                                                            Contingent
          1369 C Street NE                                                      Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 4/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3761
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 23 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 36 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrea McCahill                                                       Contingent
          6924 Fairfax Drive #204                                               Unliquidated
          Arlington, VA 22213                                                   Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7E0E
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Andrea Moody                                                          Contingent
          6210 Belcrest Road                                                    Unliquidated
          Apt 1216                                                              Disputed
          Hyattsville, MD 20782
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2018
          Last 4 digits of account number 4B38                               Is the claim subject to offset?     No       Yes


 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrea Munro                                                          Contingent
          510 Woodland Ct NW                                                    Unliquidated
          Vienna, VA 22180                                                      Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C673
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Andrea Reilly                                                         Contingent
          3236 NE 5th St.                                                       Unliquidated
          #501                                                                  Disputed
          Pompano Beach, FL 33062
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/30/2019
          Last 4 digits of account number D434                               Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Andrea Richardson                                                     Contingent
          500 S. Pitt St.                                                       Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 7/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 52DA
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Andrea Ross                                                           Contingent
          2555 Pennsylvania Ave NW                                              Unliquidated
          Suite 717                                                             Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/1/2017
          Last 4 digits of account number E331                               Is the claim subject to offset?     No       Yes


 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Andrea Ross                                                           Contingent
          2555 Pennsylvania ave NW                                              Unliquidated
          Unit 717                                                              Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/25/2017
          Last 4 digits of account number A077                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 37 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrea Vazzano                                                        Contingent
          3426 16th St NW                                                       Unliquidated
          Apt 602                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/7/2017
          Last 4 digits of account number 1770                               Is the claim subject to offset?     No       Yes


 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Andres Bachelet                                                       Contingent
          9902 MICHAEL SCHAR CT                                                 Unliquidated
          VIENNA, VA 22181-5912                                                 Disputed
          Date(s) debt was incurred 6/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8805
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Andrew Goldsmith                                                      Contingent
          7404 Maple Avenue                                                     Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 00B7
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Andrew Allen                                                          Contingent
          39 Collingwood St                                                     Unliquidated
          San Francisco, CA 94114                                               Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9E21
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Andrew Duke                                                           Contingent
          204 S Virginia Ave                                                    Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 12/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B8C2
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Andrew Evans                                                          Contingent
          4705 Berkeley Ter NW                                                  Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 6/29/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EDF7
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Andrew Hunt                                                           Contingent
          2200 12th Ct N                                                        Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  4/9/2020                                Basis for the claim:
          Last 4 digits of account number 2949
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 38 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrew McGill                                                         Contingent
          2501 Porter St NW                                                     Unliquidated
          Apt 617                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2016
          Last 4 digits of account number DB13                               Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Andrew Melton                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/14/2017                                  Disputed
          Last 4 digits of account number C24C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Andrew Olek                                                           Contingent
          12726 Lime Kiln Rd.                                                   Unliquidated
          Highland, MD 20777                                                    Disputed
          Date(s) debt was incurred  12/19/2019                              Basis for the claim:
          Last 4 digits of account number 6F26
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andrew Pagano                                                         Contingent
          1018 Huntingdon Pike                                                  Unliquidated
          Huntingdon Valley, PA 19006                                           Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 54E7
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Andrew Salek-Raham                                                    Contingent
          1113 R St NW                                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 43DF
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Andrew Welters                                                        Contingent
          919 Saigon Road                                                       Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred  5/12/2019                               Basis for the claim:
          Last 4 digits of account number BB48
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Andrew Zurlo                                                          Contingent
          123 Saddlestone Place                                                 Unliquidated
          Apt G                                                                 Disputed
          Camillus, NY 13031
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/17/2018
          Last 4 digits of account number 4299                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 39 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andy Chasin                                                           Contingent
          121 Grafton Street                                                    Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 3/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0FCD
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Andy Riemer                                                           Contingent
          30 Fernald Drive                                                      Unliquidated
          Unit 12                                                               Disputed
          Cambridge, MA 02138
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/12/2018
          Last 4 digits of account number C1E6                               Is the claim subject to offset?     No       Yes


 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Andy Stone                                                            Contingent
          1622 Forbes St                                                        Unliquidated
          Rockville, MD 20851                                                   Disputed
          Date(s) debt was incurred  2/24/2020                               Basis for the claim:
          Last 4 digits of account number 2126
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Aneesha Srikar                                                        Contingent
          95 Heather Ave.                                                       Unliquidated
          Apt. 14                                                               Disputed
          San Francisco, CA 94118
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2018
          Last 4 digits of account number 60B3                               Is the claim subject to offset?     No       Yes


 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Angel B Perez                                                         Contingent
          2C Mill Pond Lane                                                     Unliquidated
          Simsbury, CT 06070                                                    Disputed
          Date(s) debt was incurred  10/10/2019                              Basis for the claim:
          Last 4 digits of account number CBAA
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Angela Borah                                                          Contingent
          300 W 49th St, #800                                                   Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred  11/21/2019                              Basis for the claim:
          Last 4 digits of account number 83C1
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Angela Freedman                                                       Contingent
          3701 Connecticut Ave NW                                               Unliquidated
          Apt. 712                                                              Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2016
          Last 4 digits of account number 1A94                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 27 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 40 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Angela Wacek                                                          Contingent
          26 Soden Street                                                       Unliquidated
          Apt 3                                                                 Disputed
          Cambridge, MA 02139
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2019
          Last 4 digits of account number 0B93                               Is the claim subject to offset?     No       Yes


 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.00
          Anil Narang                                                           Contingent
          1024 Eaton Drive                                                      Unliquidated
          Mclean, VA 22102                                                      Disputed
          Date(s) debt was incurred  7/1/2017                                Basis for the claim:
          Last 4 digits of account number 9B30
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Anisha Mathur                                                         Contingent
          Po Box 2729                                                           Unliquidated
          La plata, Md 20646                                                    Disputed
          Date(s) debt was incurred  6/4/2019                                Basis for the claim:
          Last 4 digits of account number 5497
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anita Badrock                                                         Contingent
          90 Paul Green Road                                                    Unliquidated
          Pittsboro, NC 27312                                                   Disputed
          Date(s) debt was incurred  12/17/2017                              Basis for the claim:
          Last 4 digits of account number 0867
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Anjani Patel                                                          Contingent
          477 FDR DR                                                            Unliquidated
          New York, NY 10002                                                    Disputed
          Date(s) debt was incurred  3/11/2019                               Basis for the claim:
          Last 4 digits of account number 15E6
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Anjuli Garg                                                           Contingent
          50 C Columbus Dr                                                      Unliquidated
          #3413                                                                 Disputed
          Jersey City, NJ 07302
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/2/2017
          Last 4 digits of account number 5B81                               Is the claim subject to offset?     No       Yes


 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Anjya Thomas                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/19/2019                                 Disputed
          Last 4 digits of account number D62C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 28 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 41 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Ann Berzin                                                            Contingent
          137 West 74th Street                                                  Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 6755
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ann Howard                                                            Contingent
          408 N Street NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0C14
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Ann Palmisano                                                         Contingent
          8001 Ferrara Drive                                                    Unliquidated
          Harahan, LA 70123                                                     Disputed
          Date(s) debt was incurred  11/30/2016                              Basis for the claim:
          Last 4 digits of account number 5833
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Ann Schmitt                                                           Contingent
          1833 Woodfield Rd                                                     Unliquidated
          Martinsville, NJ 08836                                                Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3DC3
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Ann Schmitt                                                           Contingent
          1833 Woodfield Rd                                                     Unliquidated
          Martinsville, NJ 08836                                                Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 417E
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ann Sutter                                                            Contingent
          24 Pinnacle Drive                                                     Unliquidated
          Port Jefferson, NY 11777                                              Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C8FE
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ann Walker                                                            Contingent
          3328 Kindlewood Crescent                                              Unliquidated
          Chesapeake, VA 23321                                                  Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 28DD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 42 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Ann Walker                                                            Contingent
          20 Brook Terrace                                                      Unliquidated
          Brockport, NY 14420                                                   Disputed
          Date(s) debt was incurred  12/13/2019                              Basis for the claim:
          Last 4 digits of account number 21B1
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Anna Aperans                                                          Contingent
          902 Spring Road NW                                                    Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5650
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Anna Croll                                                            Contingent
          2110 10th St NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 53A6
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Anna Earles                                                           Contingent
          3315 Rowland PL NW                                                    Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 4/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4575
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anna Hopkins                                                          Contingent
          416 Lakeview Drive                                                    Unliquidated
          Newark, DE 19711                                                      Disputed
          Date(s) debt was incurred  5/30/2017                               Basis for the claim:
          Last 4 digits of account number 25D9
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Anna Klapper                                                          Contingent
          1329 V St NW                                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CEC2
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Anna Legard                                                           Contingent
          389 Stone Quarry Rd.                                                  Unliquidated
          Ithaca, NY 14850                                                      Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 863C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 30 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 43 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Anna Li                                                               Contingent
          7109 Bay City Bend                                                    Unliquidated
          Austin, TX 78725                                                      Disputed
          Date(s) debt was incurred  12/16/2016                              Basis for the claim:
          Last 4 digits of account number 2CBE
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Anna MacGillivray                                                     Contingent
          44 8th Avenue                                                         Unliquidated
          Apt 5                                                                 Disputed
          Brooklyn, NY 11217
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/23/2018
          Last 4 digits of account number 5689                               Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Anna Mae Akers                                                        Contingent
          2304 41st Street NW                                                   Unliquidated
          Apt 303                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/25/2019
          Last 4 digits of account number 535A                               Is the claim subject to offset?     No       Yes


 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anna Nicol                                                            Contingent
          3707 Woodley Rd NW                                                    Unliquidated
          Apt 45                                                                Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2019
          Last 4 digits of account number 5281                               Is the claim subject to offset?     No       Yes


 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Anna Quinn                                                            Contingent
          11849 Bright Psge                                                     Unliquidated
          Columbia, MD 21044                                                    Disputed
          Date(s) debt was incurred  12/18/2017                              Basis for the claim:
          Last 4 digits of account number 0948
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Anna Rhymes                                                           Contingent
          299 E Raymond Ave.                                                    Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 10/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C94E
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Anna Rhymes                                                           Contingent
          299 E Raymond Ave.                                                    Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A73A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 31 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 44 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Anna Shaffer                                                          Contingent
          1200 N Garfield Street                                                Unliquidated
          #1210                                                                 Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/5/2016
          Last 4 digits of account number 1B0B                               Is the claim subject to offset?     No       Yes


 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anna Tsaur                                                            Contingent
          1201 F St NW                                                          Unliquidated
          Suite 250                                                             Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2019
          Last 4 digits of account number 8507                               Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anna Zinkgraf                                                         Contingent
          400 Wilson Blvd                                                       Unliquidated
          Apt 1514                                                              Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/19/2019
          Last 4 digits of account number C5BE                               Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Anna Zinkgraf                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/19/2019                                 Disputed
          Last 4 digits of account number A570                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Annalane Owens                                                        Contingent
          4751 Loyola Drive                                                     Unliquidated
          Baton Rouge, LA 70808                                                 Disputed
          Date(s) debt was incurred 4/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7A67
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Anne Buchanan                                                         Contingent
          615 Valley View Road                                                  Unliquidated
          Ardmore, PA 19003                                                     Disputed
          Date(s) debt was incurred 6/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EFB5
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Anne Dehnisch                                                         Contingent
          210 E. Cleveland St                                                   Unliquidated
          Beeville, TX 78102                                                    Disputed
          Date(s) debt was incurred  12/19/2018                              Basis for the claim:
          Last 4 digits of account number 2635
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 32 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 45 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Anne Hurley                                                           Contingent
          2302 Ken Oak Rd.                                                      Unliquidated
          Baltimore, MD 21209                                                   Disputed
          Date(s) debt was incurred  12/11/2018                              Basis for the claim:
          Last 4 digits of account number 45F3
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Anne Hyman                                                            Contingent
          21513 Quick Fox Lane                                                  Unliquidated
          GAITHERSBURG, MD 20882                                                Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2EFE
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Anne Marie Sheedy                                                     Contingent
          3311 Arcola Rd                                                        Unliquidated
          Collegeville, PA 19426                                                Disputed
          Date(s) debt was incurred 4/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1F1D
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Anne Marr                                                             Contingent
          1217 Nipomo St.                                                       Unliquidated
          San Luis Obispo, CA 93401                                             Disputed
          Date(s) debt was incurred 11/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2780
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Anne Meltzer                                                          Contingent
          2800 Quarry Lake Drive                                                Unliquidated
          Suite 120                                                             Disputed
          Baltimore, MD 21209
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/6/2019
          Last 4 digits of account number 0378                               Is the claim subject to offset?     No       Yes


 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anne Nagle                                                            Contingent
          1139 Manor Drive                                                      Unliquidated
          Wilmette, IL 60091                                                    Disputed
          Date(s) debt was incurred  12/18/2019                              Basis for the claim:
          Last 4 digits of account number 9E89
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Anne Reckitt                                                          Contingent
          1346 Park Road NW                                                     Unliquidated
          Apt 2B                                                                Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2018
          Last 4 digits of account number 0314                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 33 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 46 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Anne Scanley                                                          Contingent
          1315 21st ST NW                                                       Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2144
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Anne Tully                                                            Contingent
          4602 Overbrook Rd                                                     Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  3/9/2018                                Basis for the claim:
          Last 4 digits of account number 3177
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Annee Price                                                           Contingent
          3434 NW 65th St                                                       Unliquidated
          Seattle, WA 98117                                                     Disputed
          Date(s) debt was incurred  11/30/2017                              Basis for the claim:
          Last 4 digits of account number F02E
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Annelie Sauer                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/20/2019                                  Disputed
          Last 4 digits of account number C605                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          AnneRose Menachery                                                    Contingent
          1228 W Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 48AA
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Annette Aulton                                                        Contingent
          1272 Sheridan Road                                                    Unliquidated
          Crownsville, MD 21032                                                 Disputed
          Date(s) debt was incurred 9/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 47E1
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Annie Duong                                                           Contingent
          3235 Sleepy Hollow Rd                                                 Unliquidated
          Falls Church, VA 22042-4311                                           Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4ADB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 34 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 47 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Annie Rogerson                                                        Contingent
          304 W. 21st St.                                                       Unliquidated
          Apt 1D                                                                Disputed
          New York, NY 10011
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/28/2019
          Last 4 digits of account number B599                               Is the claim subject to offset?     No       Yes


 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Annie Signorelli                                                      Contingent
          Care of Ruth Signorelli                                               Unliquidated
          22 Lotus Road                                                         Disputed
          Bayport, NY 11705
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/10/2019
          Last 4 digits of account number 7886                               Is the claim subject to offset?     No       Yes


 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Anthony Margadonna                                                    Contingent
          627 Kenyon Street                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5E37
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Anthony DeStefano                                                     Contingent
          28 Cratetown Road                                                     Unliquidated
          Lebanon, NJ 08833                                                     Disputed
          Date(s) debt was incurred  12/9/2016                               Basis for the claim:
          Last 4 digits of account number AA69
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Anthony Orlando                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/17/2016                                  Disputed
          Last 4 digits of account number A1AC                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anthony Pinheiro                                                      Contingent
          4415 20th St N                                                        Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  2/13/2017                               Basis for the claim:
          Last 4 digits of account number B824
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Anthony Rosser II                                                     Contingent
          12611 Town Center Way                                                 Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 8/18/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2468
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 48 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anthony Severino                                                      Contingent
          1855 N Bissell St                                                     Unliquidated
          Chicago, IL 60614                                                     Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number 65C3
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Anthony Watkins                                                       Contingent
          4807 Davenport St. NW                                                 Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 1/27/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3721
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Antonio Giles                                                         Contingent
          1001 4TH ST SW                                                        Unliquidated
          APT 404                                                               Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/1/2019
          Last 4 digits of account number 957A                               Is the claim subject to offset?     No       Yes


 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          April Carter                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/20/2020                                 Disputed
          Last 4 digits of account number 75DB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          April Carter                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/3/2020                                  Disputed
          Last 4 digits of account number 7363                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Areeb Ahmad                                                           Contingent
          290 Quincy St                                                         Unliquidated
          Brooklyn, NY 11216                                                    Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number 6DA5
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Ari Jones                                                             Contingent
          3507 Broadrun Drive                                                   Unliquidated
          Fairfax, VA 22033                                                     Disputed
          Date(s) debt was incurred  7/7/2019                                Basis for the claim:
          Last 4 digits of account number 1DDF
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 49 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Arianna White                                                         Contingent
          12228 Arabian Place                                                   Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred 11/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5323
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ariel Fuchs                                                           Contingent
          1684 Oxford St                                                        Unliquidated
          Berkeley, CA 94709                                                    Disputed
          Date(s) debt was incurred  9/9/2016                                Basis for the claim:
          Last 4 digits of account number 108A
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Ariella Kurshan                                                       Contingent
          1512 8th St NW                                                        Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 7/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BBDF
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Arielle Schneck                                                       Contingent
          515 Catalonia Ave                                                     Unliquidated
          Apt 3                                                                 Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/18/2019
          Last 4 digits of account number 6512                               Is the claim subject to offset?     No       Yes


 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Armi Friebele                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/27/2016                                  Disputed
          Last 4 digits of account number 2363                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Arnon Ben Meir                                                        Contingent
          7206 Old Stage Rd                                                     Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred  6/26/2019                               Basis for the claim:
          Last 4 digits of account number 9094
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Arthur Peterson                                                       Contingent
          4629 50th Ave S                                                       Unliquidated
          Seattle, WA 98118                                                     Disputed
          Date(s) debt was incurred  12/14/2016                              Basis for the claim:
          Last 4 digits of account number 7AE3
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 50 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Arun Philip                                                           Contingent
          14506 Highbury Lane                                                   Unliquidated
          Laurel, MD 20707                                                      Disputed
          Date(s) debt was incurred 9/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4B30
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Arun Singh                                                            Contingent
          1230 13th Street NW                                                   Unliquidated
          Apt 313                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/30/2018
          Last 4 digits of account number 3996                               Is the claim subject to offset?     No       Yes


 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Ashby Rushing                                                         Contingent
          3304 23rd St N                                                        Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  12/18/2016                              Basis for the claim:
          Last 4 digits of account number 7170
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Ashley Blakeley                                                       Contingent
          12114 Bretwood Ct                                                     Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred  11/22/2018                              Basis for the claim:
          Last 4 digits of account number 7F7D
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ashley Jenkins                                                        Contingent
          10082 Aspenleigh Court                                                Unliquidated
          Newburg, MD 20664                                                     Disputed
          Date(s) debt was incurred 3/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number C56D
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ashley Miller                                                         Contingent
          3549 11th st nw                                                       Unliquidated
          Apt 301                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/3/2019
          Last 4 digits of account number 9474                               Is the claim subject to offset?     No       Yes


 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Ashley Pencak                                                         Contingent
          6623 Harlan Place, NW                                                 Unliquidated
          Washington, DC 20012                                                  Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 16C5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 51 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ashley Swick                                                          Contingent
          6800 York Ave S                                                       Unliquidated
          Apt 413                                                               Disputed
          Edina, MN 55435
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/4/2018
          Last 4 digits of account number 6CB8                               Is the claim subject to offset?     No       Yes


 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Ashley Yesayan                                                        Contingent
          922 S. Carolina Ave SE                                                Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6070
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Aslin Sauer                                                           Contingent
          1503 Avenida Ashford                                                  Unliquidated
          Ste 14C                                                               Disputed
          San Juan, PR 00911
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/28/2018
          Last 4 digits of account number CE9B                               Is the claim subject to offset?     No       Yes


 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Athena Kopsidas                                                       Contingent
          1440 Church Street NW                                                 Unliquidated
          #607                                                                  Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2019
          Last 4 digits of account number C172                               Is the claim subject to offset?     No       Yes


 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Aubrielle Walrond                                                     Contingent
          1507 C St SE                                                          Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 11/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D521
                                                                             Is the claim subject to offset?     No       Yes

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Augusto de la Torre                                                   Contingent
          6301 Linway Terrace                                                   Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 13CD
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Aura Skigen                                                           Contingent
          6541 Washington Blvd                                                  Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred 4/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A391
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 39 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 52 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Austin Helm                                                           Contingent
          3104 Faber Drive                                                      Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred 8/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E989
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Austin Mellor                                                         Contingent
          108 Kingsley Rd SW                                                    Unliquidated
          Vienna, VA 22180                                                      Disputed
          Date(s) debt was incurred  12/9/2019                               Basis for the claim:
          Last 4 digits of account number 0803
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Austin Parham                                                         Contingent
          2801 Quebect ST NW                                                    Unliquidated
          APT 325                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2017
          Last 4 digits of account number DD92                               Is the claim subject to offset?     No       Yes


 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Avery Lewis                                                           Contingent
          1221 Van Street SE                                                    Unliquidated
          Apt. 1202                                                             Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/27/2018
          Last 4 digits of account number 6803                               Is the claim subject to offset?     No       Yes


 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Aviella Snitman                                                       Contingent
          4411 Connecticut Ave. NW                                              Unliquidated
          Apt. T410                                                             Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/17/2018
          Last 4 digits of account number 3D3A                               Is the claim subject to offset?     No       Yes


 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Bailey Lassiter                                                       Contingent
          1021 North Garfield Street                                            Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/2/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5669
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Barb Power                                                            Contingent
          5520 Sherier Place NW                                                 Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 6/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4E06
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 53 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Barbara Brattin                                                       Contingent
          2117 Green St                                                         Unliquidated
          Racine, WI 53402                                                      Disputed
          Date(s) debt was incurred  6/11/2017                               Basis for the claim:
          Last 4 digits of account number 8375
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Barbara Drazin                                                        Contingent
          14 Sunnyside Rd                                                       Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 1/18/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 0DAB
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Barbara Fried                                                         Contingent
          122 Carriage Lane                                                     Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred  12/3/2018                               Basis for the claim:
          Last 4 digits of account number 869A
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Barbara Giloth                                                        Contingent
          6827 4th St. NW                                                       Unliquidated
          #315                                                                  Disputed
          Washington, DC 20012
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/11/2018
          Last 4 digits of account number F3A5                               Is the claim subject to offset?     No       Yes


 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Barbara Gorman                                                        Contingent
          2895 Blackberry Rd                                                    Unliquidated
          Dover, PA 17315                                                       Disputed
          Date(s) debt was incurred  12/8/2016                               Basis for the claim:
          Last 4 digits of account number EE40
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Barbara Hendricskon                                                   Contingent
          312 Hearthstone Mews                                                  Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B382
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Barbara Johnson                                                       Contingent
          5701 Governors Pond Circle                                            Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred 7/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 82DC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 54 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Barbara Johnson                                                       Contingent
          5701 Governors Pond Cir                                               Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EAFD
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $490.00
          Barbara Klein                                                         Contingent
          7409 Honeywell Lane                                                   Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred 1/30/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 491E
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Barbara Patterson                                                     Contingent
          770 P St NW                                                           Unliquidated
          Apt 311                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 237E                               Is the claim subject to offset?     No       Yes


 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Barbara Patterson                                                     Contingent
          770 P St NW                                                           Unliquidated
          Apt 311                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 70D5                               Is the claim subject to offset?     No       Yes


 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Barbara Richards                                                      Contingent
          14617 Drum Hill Court                                                 Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 11/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6F8E
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Barbara Richardson                                                    Contingent
          1100 Red Rose Lane                                                    Unliquidated
          Villanova, PA 19085                                                   Disputed
          Date(s) debt was incurred  9/25/2017                               Basis for the claim:
          Last 4 digits of account number B081
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Barbara Schmitz                                                       Contingent
          31 Mohegan Rd                                                         Unliquidated
          Acton, MA 01720                                                       Disputed
          Date(s) debt was incurred  5/16/2017                               Basis for the claim:
          Last 4 digits of account number AE2C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 55 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Barbara Whitesides                                                    Contingent
          2310 Waverly Drive                                                    Unliquidated
          Wilmington, NC 28403                                                  Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8E70
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Basil Clarke                                                          Contingent
          5901 Jarvis Lane                                                      Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  9/17/2017                               Basis for the claim:
          Last 4 digits of account number 9751
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Bea Ann Phillips                                                      Contingent
          4913 Loosestrife Court                                                Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 05D1
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Bea Ann Phillips                                                      Contingent
          4913 Loosestrife Court                                                Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 54F2
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Becca Voss                                                            Contingent
          19 Rustic Lodge W                                                     Unliquidated
          Minneapolis, MN 55419                                                 Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number C337
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Becky Lambros                                                         Contingent
          1064 Harbor Court                                                     Unliquidated
          Eldersburg, MD 21784                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6CCA
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Becky Lambros                                                         Contingent
          1064 Harbor Court                                                     Unliquidated
          Eldersburg, MD 21784                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 483C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 56 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Becky Lambros                                                         Contingent
          1064 Harbor Court                                                     Unliquidated
          Eldersburg, MD 21784                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CBF6
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Becky Rhodes                                                          Contingent
          12853 Valleywood Drive                                                Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred 9/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 937D
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Becky Richardson                                                      Contingent
          4428 34th ST S                                                        Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred  9/26/2019                               Basis for the claim:
          Last 4 digits of account number 68C2
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Ben Goldstein-Smith                                                   Contingent
          40 Albermarle Road                                                    Unliquidated
          Newton, MA 04260                                                      Disputed
          Date(s) debt was incurred  12/31/2019                              Basis for the claim:
          Last 4 digits of account number 1549
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ben Lundin                                                            Contingent
          1328 Corcoran St NW                                                   Unliquidated
          Apt 1                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 6275                               Is the claim subject to offset?     No       Yes


 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Ben Trachman                                                          Contingent
          12213 Grove Park Ct                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  10/7/2016                               Basis for the claim:
          Last 4 digits of account number 6086
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Benjamin Berger                                                       Contingent
          9203 Prince William ST                                                Unliquidated
          APT 309                                                               Disputed
          Manassas, VA 20110
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/10/2019
          Last 4 digits of account number AD3B                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 44 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 57 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Benjamin Clayton                                                      Contingent
          2610 Washington Avenue                                                Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E00C
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Benjamin Daly                                                         Contingent
          1660 Lanier pl                                                        Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/24/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 3313
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Benjamin Medina                                                       Contingent
          153 East 32nd St                                                      Unliquidated
          Apt 3L                                                                Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred      9/6/2016
          Last 4 digits of account number     BE4A                           Is the claim subject to offset?     No       Yes


 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Benjamin Miles                                                        Contingent
          306 Todd Pl NE                                                        Unliquidated
          Unit 4                                                                Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 12A3                               Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Bennett Smith                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/6/2016                                  Disputed
          Last 4 digits of account number C3DC                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Bernadette Meehan                                                     Contingent
          1934 15TH St NW                                                       Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 6/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 93CB
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Bernadette Miller                                                     Contingent
          848 Wynnewood Rd                                                      Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number B98F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 45 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 58 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          BERNARD KNIGHT                                                        Contingent
          4th Street NW                                                         Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 7/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0CA1
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Beth Gayer                                                            Contingent
          181 Avalon Circle                                                     Unliquidated
          Smithtown, NY 11787                                                   Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CFBF
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Beth Hughes                                                           Contingent
          175 Harvard Street NW                                                 Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5B3E
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Beth Hughes                                                           Contingent
          1735 Harvard Street NW                                                Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A4F1
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Beth Reiber                                                           Contingent
          5825 3rd Street NE                                                    Unliquidated
          washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3603
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Beth Ritter Ruback                                                    Contingent
          1434 E Katie Ln                                                       Unliquidated
          Palatine, IL 60074                                                    Disputed
          Date(s) debt was incurred  1/6/2020                                Basis for the claim:
          Last 4 digits of account number D7EF
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Bethany Davison                                                       Contingent
          6606 Netties Lane, Unit 1301                                          Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 9/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1F14
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 46 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 59 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Bethany Hoff                                                          Contingent
          910 Prince Street                                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6960
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Bethany Horstmann                                                     Contingent
          1565 N Colonial Terrace                                               Unliquidated
          Unit 303                                                              Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2019
          Last 4 digits of account number 2D18                               Is the claim subject to offset?     No       Yes


 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Betsy Glenday                                                         Contingent
          6 Crawford Terrace                                                    Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred  10/10/2019                              Basis for the claim:
          Last 4 digits of account number E0D7
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Betsy Hutson                                                          Contingent
          619 S Columbus Street                                                 Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 7/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FF1B
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Betsy Pigg                                                            Contingent
          600 WILCREST DR #35                                                   Unliquidated
          Houston, TX 77042                                                     Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F288
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Betty Wetmiller                                                       Contingent
          250 Deepkill Rd                                                       Unliquidated
          Troy, NY 12182                                                        Disputed
          Date(s) debt was incurred  6/12/2017                               Basis for the claim:
          Last 4 digits of account number 3366
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Beverly Dorman                                                        Contingent
          7648 Golden Wheat Lane                                                Unliquidated
          Westerville, OH 43082                                                 Disputed
          Date(s) debt was incurred 12/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 432E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 47 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 60 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Beverly Gedutis                                                       Contingent
          342 Wood Street                                                       Unliquidated
          Woodville, MA 01747                                                   Disputed
          Date(s) debt was incurred  12/4/2018                               Basis for the claim:
          Last 4 digits of account number FD50
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Beverly Welch                                                         Contingent
          37 Ocoee Falls Drive                                                  Unliquidated
          Chapel Hill, NC 27517                                                 Disputed
          Date(s) debt was incurred 11/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 65F8
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Bianca Ruffin                                                         Contingent
          9166 Furey Rd                                                         Unliquidated
          Lorton, VA 22079                                                      Disputed
          Date(s) debt was incurred  1/1/2018                                Basis for the claim:
          Last 4 digits of account number 965F
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Billy Daniel                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/11/2019                                 Disputed
          Last 4 digits of account number 01F1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.00
          Blair Soars                                                           Contingent
          334 Wolf Run Rd                                                       Unliquidated
          Hughesville, PA 17737                                                 Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3BB3
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Blair Tracy                                                           Contingent
          26 Fremont Street                                                     Unliquidated
          SOUTH DARTMOUTH, MA 02748                                             Disputed
          Date(s) debt was incurred 9/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 95C0
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Bob Lind                                                              Contingent
          1346 4th st se                                                        Unliquidated
          apt 525                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 8AB7                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 48 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 61 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Bob Vizza                                                             Contingent
          951 Spencer Way                                                       Unliquidated
          Los Altos, CA 94024                                                   Disputed
          Date(s) debt was incurred  12/20/2018                              Basis for the claim:
          Last 4 digits of account number 3555
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Bobby Scheiwe                                                         Contingent
          181 Amherst Dr.                                                       Unliquidated
          Bartlett, IL 60103                                                    Disputed
          Date(s) debt was incurred  12/21/2016                              Basis for the claim:
          Last 4 digits of account number 5558
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Bona Park                                                             Contingent
          3500 13th Street, NW                                                  Unliquidated
          #202                                                                  Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number 6A29                               Is the claim subject to offset?     No       Yes


 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Bonnie J. Prober                                                      Contingent
          8306 Westmont Terrace                                                 Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 2/1/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 6154
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Bonnie Miller                                                         Contingent
          2506 Dawn Dr                                                          Unliquidated
          Alexandria, VA 22306                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2A89
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Borna Daftari                                                         Contingent
          710 Snowden Hallowell Way                                             Unliquidated
          Alexandria 22314                                                      Disputed
          Date(s) debt was incurred 12/3/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2325
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brad Hicks                                                            Contingent
          1419 W Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number ED16
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 49 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 62 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Bradley Abt                                                           Contingent
          759 W Melrose Street                                                  Unliquidated
          Chicago, IL 60657                                                     Disputed
          Date(s) debt was incurred 4/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C501
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brandon Diamond                                                       Contingent
          15 Berglund Ave                                                       Unliquidated
          Wakefield, RI 02879                                                   Disputed
          Date(s) debt was incurred  12/12/2017                              Basis for the claim:
          Last 4 digits of account number F171
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brandon Picchierri                                                    Contingent
          4 Ivy Ridge NE                                                        Unliquidated
          Atlanta, GA 30342                                                     Disputed
          Date(s) debt was incurred  11/29/2017                              Basis for the claim:
          Last 4 digits of account number 2F46
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Brenda Bailey                                                         Contingent
          7714 Visionary Ct.                                                    Unliquidated
          Manassas, VA 20112                                                    Disputed
          Date(s) debt was incurred  12/12/2019                              Basis for the claim:
          Last 4 digits of account number A1EC
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Brenda Griffin                                                        Contingent
          7609 Newcastle Drive                                                  Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E9E9
                                                                             Is the claim subject to offset?     No       Yes

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brendan Williams-Kief                                                 Contingent
          2818 Rittenhouse Street NW                                            Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 4C8C
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Brendon Dorgan                                                        Contingent
          837 shepherd st nw                                                    Unliquidated
          unit 1                                                                Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/15/2019
          Last 4 digits of account number 6445                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 50 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 63 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Brendon Vina                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/5/2017                                   Disputed
          Last 4 digits of account number 022D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brenna Dames                                                          Contingent
          1830 17th St NW Apt 605                                               Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BFE2
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brett Hope                                                            Contingent
          2690 Centennial Ct.                                                   Unliquidated
          Alexandria, VA 22311                                                  Disputed
          Date(s) debt was incurred 9/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1C3B
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Brett Maybe                                                           Contingent
          2101 n Rolfe st unit B                                                Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1B50
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brett Taxin                                                           Contingent
          6305 Alcott Road                                                      Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  3/5/2018                                Basis for the claim:
          Last 4 digits of account number F3D0
                                                                             Is the claim subject to offset?     No       Yes

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brian Allard                                                          Contingent
          9018 Walden Road                                                      Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 9/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C889
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Brian Andrews                                                         Contingent
          235 Wicks Rd                                                          Unliquidated
          P.O. Box 207                                                          Disputed
          New Suffolk, NY 11956
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2018
          Last 4 digits of account number 2A68                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 51 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 64 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Brian Boettcher                                                       Contingent
          20351 Zebulon St NW                                                   Unliquidated
          Elk River, MN 55330                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9985
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brian Cole                                                            Contingent
          1307 1/2 P St NW                                                      Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 2/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E7F3
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Brian Cooke                                                           Contingent
          1464 Rhode Island Avenue NW, Apt. 704                                 Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 11/3/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1249
                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brian Flynn                                                           Contingent
          1391 Pennsylvania Ave SE                                              Unliquidated
          Unit 342                                                              Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2018
          Last 4 digits of account number 89A9                               Is the claim subject to offset?     No       Yes


 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Brian Francica                                                        Contingent
          3140 College Ave                                                      Unliquidated
          Apartment 3                                                           Disputed
          Berkeley, CA 94705
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/8/2019
          Last 4 digits of account number A180                               Is the claim subject to offset?     No       Yes


 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Brian Frickert                                                        Contingent
          4866 Old Dominion Drive                                               Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4A14
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Brian Gerrard                                                         Contingent
          1525 35th street NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 3/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2273
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 52 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 65 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Brian Golden                                                          Contingent
          401 Vandenberg Avenue                                                 Unliquidated
          Barksdale AFB, LA 71110                                               Disputed
          Date(s) debt was incurred 6/4/2020
                                                                             Basis for the claim:
          Last 4 digits of account number AA97
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Brian Gould                                                           Contingent
          5629 Madison Street                                                   Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  4/8/2019                                Basis for the claim:
          Last 4 digits of account number 01C4
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Brian Hayes                                                           Contingent
          1718 Corcoran St NW                                                   Unliquidated
          Unit 41                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/13/2019
          Last 4 digits of account number 7069                               Is the claim subject to offset?     No       Yes


 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Brian James                                                           Contingent
          525 Irving St. NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 63B6
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Brian Kelly                                                           Contingent
          602 Greenwich Street                                                  Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 6/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5095
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Brian LICSW                                                           Contingent
          1929 19th Street NW                                                   Unliquidated
          #4                                                                    Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 94D4                               Is the claim subject to offset?     No       Yes


 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Brian Neumann                                                         Contingent
          1033 Riva Ridge Dr.                                                   Unliquidated
          Great Falls, VA 22066                                                 Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6454
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 53 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 66 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brian Ostar                                                           Contingent
          2406 Lexington Road                                                   Unliquidated
          Falls Church, VA 22043                                                Disputed
          Date(s) debt was incurred 2/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7738
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Brian Roscitt                                                         Contingent
          151 N Michigan Ave                                                    Unliquidated
          Apt 1915                                                              Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/22/2017
          Last 4 digits of account number 5D1E                               Is the claim subject to offset?     No       Yes


 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brian Wonderly                                                        Contingent
          1020 Monroe St NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E81A
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brianna Letzelter                                                     Contingent
          4411 Mckinney Ave                                                     Unliquidated
          Unit 33                                                               Disputed
          Dallas, TX 75205
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/10/2019
          Last 4 digits of account number D2DA                               Is the claim subject to offset?     No       Yes


 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Bridget LeBlanc                                                       Contingent
          7740 Lower Gateway Loop                                               Unliquidated
          Apt 1513                                                              Disputed
          Orlando, FL 32827
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/2/2016
          Last 4 digits of account number 15CC                               Is the claim subject to offset?     No       Yes


 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Bridget Nistico                                                       Contingent
          1463C N Van Dorn St                                                   Unliquidated
          Alexandria 22304                                                      Disputed
          Date(s) debt was incurred  4/29/2016                               Basis for the claim:
          Last 4 digits of account number 4751
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brigid McCauley                                                       Contingent
          64 Bow St                                                             Unliquidated
          Apt C                                                                 Disputed
          Somerville, MA 02143
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/29/2018
          Last 4 digits of account number 8AB8                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 54 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 67 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Brigitte Carrollo                                                     Contingent
          9511 Seminole St                                                      Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 12/29/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2CE9
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Brittany Cavalieri                                                    Contingent
          1330 Willow Ave.                                                      Unliquidated
          Apt 209                                                               Disputed
          Hoboken, NJ 07030
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2017
          Last 4 digits of account number EDEF                               Is the claim subject to offset?     No       Yes


 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Brittany Cines                                                        Contingent
          1401 Church Street NW                                                 Unliquidated
          #214                                                                  Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2016
          Last 4 digits of account number 404E                               Is the claim subject to offset?     No       Yes


 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Brittany Fiocca                                                       Contingent
          9036 TELEGRAPH RD                                                     Unliquidated
          Lorton, VA 22079-1655                                                 Disputed
          Date(s) debt was incurred 2/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9212
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Brittany Fried                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/23/2017                                  Disputed
          Last 4 digits of account number DC9E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brittany Hellreich                                                    Contingent
          801 N Monroe St                                                       Unliquidated
          Apt 329                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/25/2019
          Last 4 digits of account number     765D                           Is the claim subject to offset?     No       Yes


 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Brittany Linkous                                                      Contingent
          2005 Columbia Pike                                                    Unliquidated
          Apt 731                                                               Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/21/2017
          Last 4 digits of account number 9B72                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 55 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 68 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Brittany Martin                                                       Contingent
          1140 Connecticut Avenue, NW                                           Unliquidated
          Suite 400                                                             Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/3/2019
          Last 4 digits of account number 6BBC                               Is the claim subject to offset?     No       Yes


 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Brittany Martin                                                       Contingent
          1140 Connecticut Avenue, NW                                           Unliquidated
          Suite 400                                                             Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/3/2019
          Last 4 digits of account number B257                               Is the claim subject to offset?     No       Yes


 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Brittany Rosenthal                                                    Contingent
          1318 14TH ST. NW, APT 313                                             Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 201A
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Brooke Ody                                                            Contingent
          1501 12th Street NW                                                   Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2014
          Last 4 digits of account number 5133                               Is the claim subject to offset?     No       Yes


 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Brooke Ross                                                           Contingent
          Winston & Strawn LLP                                                  Unliquidated
          1700 K Street, NW                                                     Disputed
          Washington, DC 20006
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/16/2019
          Last 4 digits of account number BB04                               Is the claim subject to offset?     No       Yes


 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Brooks Hanner                                                         Contingent
          4601 Connecticut Ave, NW                                              Unliquidated
          Apt. 101                                                              Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/17/2020
          Last 4 digits of account number 3B5A                               Is the claim subject to offset?     No       Yes


 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Bruce Haase                                                           Contingent
          16600 Lescot Terrace                                                  Unliquidated
          Rockville, MD 20853                                                   Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 717F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 56 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 69 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Bruce Hearey                                                          Contingent
          1852 Coltman Road                                                     Unliquidated
          Cleveland, OH 44106                                                   Disputed
          Date(s) debt was incurred  12/19/2017                              Basis for the claim:
          Last 4 digits of account number 64C4
                                                                             Is the claim subject to offset?     No       Yes

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Bruce Hutchison                                                       Contingent
          14245-P Centreville Square                                            Unliquidated
          Centreville, VA 20121                                                 Disputed
          Date(s) debt was incurred 7/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number DF2B
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Bruce Seeman                                                          Contingent
          1324 Dale Drive                                                       Unliquidated
          Silver Spring, MD 20910-1601                                          Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 39C0
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Bryan Davis                                                           Contingent
          2511 39th Street NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 512B
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Bryan Pashigian                                                       Contingent
          310 Philadelphia Ave                                                  Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 5/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D18C
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Bryan Saba                                                            Contingent
          12002 S. 35th CT                                                      Unliquidated
          Phoenix, AZ 85044                                                     Disputed
          Date(s) debt was incurred  4/12/2018                               Basis for the claim:
          Last 4 digits of account number CD17
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Bryan Stockton                                                        Contingent
          3719 Van Ness St. NW                                                  Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 2/23/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 220A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 57 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 70 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Bryanah Bascon                                                        Contingent
          42 8th st.                                                            Unliquidated
          Apt 3520                                                              Disputed
          Charlestown, MA 02129
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/5/2017
          Last 4 digits of account number A56B                               Is the claim subject to offset?     No       Yes


 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Bryant Hall                                                           Contingent
          521 5th Street NE                                                     Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 7/22/2010
                                                                             Basis for the claim:
          Last 4 digits of account number 6648
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Bryn Carroll                                                          Contingent
          1830 Lombard St                                                       Unliquidated
          Apt 410                                                               Disputed
          Philadelphia, PA 19146
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/4/2020
          Last 4 digits of account number 3894                               Is the claim subject to offset?     No       Yes


 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Brytnee Grogan                                                        Contingent
          16 Talega                                                             Unliquidated
          Rancho Santa Margarita, CA 92688                                      Disputed
          Date(s) debt was incurred 12/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8621
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Cady Burnes                                                           Contingent
          10301 Cutters Lane                                                    Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  1/3/2020                                Basis for the claim:
          Last 4 digits of account number E303
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Caitlin Garlington                                                    Contingent
          1201 F St. NW, Suite 1100                                             Unliquidated
          Washington, DC 20004                                                  Disputed
          Date(s) debt was incurred 2/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9BB7
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Caitlin Benda                                                         Contingent
          5903 Carters Oak Ct                                                   Unliquidated
          Burke, VA 22015                                                       Disputed
          Date(s) debt was incurred  12/13/2016                              Basis for the claim:
          Last 4 digits of account number D5E5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 58 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 71 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Caitlin Boyle                                                         Contingent
          504 Broadway Ave                                                      Unliquidated
          Leonardo, NJ 07737                                                    Disputed
          Date(s) debt was incurred  9/7/2019                                Basis for the claim:
          Last 4 digits of account number FB0D
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Caitlin Cassidy                                                       Contingent
          82 north country road                                                 Unliquidated
          shoreham, NY 11786                                                    Disputed
          Date(s) debt was incurred 3/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 55F7
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Caitlin Danberg                                                       Contingent
          3900 Fairfax Drive #1300                                              Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred 11/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 307F
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Caitlin Dennison                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/16/2019                                 Disputed
          Last 4 digits of account number 8F03                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Caitlin Devlin                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number 7B73                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Caitlin Downs                                                         Contingent
          1444 Rhode Island Avenue NW                                           Unliquidated
          Apt 905                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/19/2016
          Last 4 digits of account number 33E9                               Is the claim subject to offset?     No       Yes


 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Caitlin French                                                        Contingent
          101 Windstone Drive                                                   Unliquidated
          Portsmouth, RI 02871                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 98C1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 59 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 72 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Caitlin Jones                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/6/2017                                   Disputed
          Last 4 digits of account number B9B1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Caitlin Mullin                                                        Contingent
          3835 9th Street North                                                 Unliquidated
          103e                                                                  Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/1/2018
          Last 4 digits of account number B10C                               Is the claim subject to offset?     No       Yes


 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Caitlin Welsh                                                         Contingent
          1930 New Hampshire Avenue NW                                          Unliquidated
          Apt 11                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2016
          Last 4 digits of account number AE40                               Is the claim subject to offset?     No       Yes


 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Caleb Cade                                                            Contingent
          1001 Wilson Blvd,                                                     Unliquidated
          Apt 506                                                               Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred      7/17/2017
          Last 4 digits of account number     9265                           Is the claim subject to offset?     No       Yes


 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Caleb Graff                                                           Contingent
          134 F St SE                                                           Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 8/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E010
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Calli Seigart                                                         Contingent
          2808 Hoxie Gorge Rd                                                   Unliquidated
          Marathon, NY 13803                                                    Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5760
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Cameron Foose                                                         Contingent
          1931 18th St SE                                                       Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 4/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 795B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 60 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 73 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Cameron McKee                                                         Contingent
          1240 Hillside Ave                                                     Unliquidated
          Norfolk, VA 23503                                                     Disputed
          Date(s) debt was incurred  2/13/2020                               Basis for the claim:
          Last 4 digits of account number B550
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Campbell Palmer                                                       Contingent
          6245 Cheryl Dr                                                        Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8E59
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Campbell Palmer                                                       Contingent
          6245 Cheryl Dr                                                        Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2590
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Caoimhe O'Sullivan Roche                                              Contingent
          690 Prospect Place                                                    Unliquidated
          2L                                                                    Disputed
          Brooklyn, NY 11216
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number EE87                               Is the claim subject to offset?     No       Yes


 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Caol Ross                                                             Contingent
          3612 Quesada Street NW                                                Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 4/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CF0C
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Cara Hedgepeth                                                        Contingent
          3577 Warder Street NW                                                 Unliquidated
          Apt. #301                                                             Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/15/2019
          Last 4 digits of account number D142                               Is the claim subject to offset?     No       Yes


 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Cara Manket                                                           Contingent
          1933 Lamont St NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 8/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A2FD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 61 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 74 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Cara Manket                                                           Contingent
          1933 Lamont Street NW                                                 Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8192
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Cara McDonough                                                        Contingent
          47 High Lane                                                          Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred  12/27/2019                              Basis for the claim:
          Last 4 digits of account number 93DE
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carla O'Connor                                                        Contingent
          12533 Pine Valley Club Drive                                          Unliquidated
          CHARLOTTE, NC 28277-4004                                              Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C0B4
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carley Ruff                                                           Contingent
          4519 Georgia Ave NE                                                   Unliquidated
          #5                                                                    Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number FE1B                               Is the claim subject to offset?     No       Yes


 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Carli Halper                                                          Contingent
          57 Hansom Road                                                        Unliquidated
          Basking Ridge, NJ 07920                                               Disputed
          Date(s) debt was incurred 10/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B8AD
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Carlie Fisherow                                                       Contingent
          1608 Lawrence St. NE                                                  Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 9/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6339
                                                                             Is the claim subject to offset?     No       Yes

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Carlin Baker                                                          Contingent
          1410 N Scott St                                                       Unliquidated
          Apt 961                                                               Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2017
          Last 4 digits of account number AF27                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 62 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 75 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Carlos Ulloa                                                          Contingent
          4120 Kiaora St.                                                       Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred  12/12/2018                              Basis for the claim:
          Last 4 digits of account number E225
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carlton Bourne                                                        Contingent
          282 Murtha St                                                         Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1F4E
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carlton Bourne                                                        Contingent
          282 Murtha St                                                         Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A19B
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Carly Whiteside                                                       Contingent
          700 7th Street, SW, Apt. 319                                          Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 25B0
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Carmel Steindam                                                       Contingent
          6930 Chestnut Avenue                                                  Unliquidated
          Falls Church, VA 22042                                                Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 845A
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Carol Conrad                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/26/2018                                  Disputed
          Last 4 digits of account number 82B7                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Carol Cristiani                                                       Contingent
          4425 Xerxes Avenue South                                              Unliquidated
          Minneapolis, MN 55410                                                 Disputed
          Date(s) debt was incurred 11/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B4A1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 63 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 76 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Carol Danko                                                           Contingent
          1616 16th Street NW                                                   Unliquidated
          #107                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/16/2017
          Last 4 digits of account number 081D                               Is the claim subject to offset?     No       Yes


 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Carol Dickson                                                         Contingent
          101 W Beach Place                                                     Unliquidated
          Tampa, FL 33606                                                       Disputed
          Date(s) debt was incurred  12/19/2018                              Basis for the claim:
          Last 4 digits of account number D697
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Carol Hauke                                                           Contingent
          236 Depot Rd                                                          Unliquidated
          Colchester, VT 05446                                                  Disputed
          Date(s) debt was incurred 8/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 152A
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Carol Hughes                                                          Contingent
          74-2 Jockey Hollow Road                                               Unliquidated
          Bernardsville, NJ 07924                                               Disputed
          Date(s) debt was incurred 12/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D422
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Carol Kaleta                                                          Contingent
          732 Courtland Ave                                                     Unliquidated
          Park Ridge, IL 60068                                                  Disputed
          Date(s) debt was incurred  7/25/2020                               Basis for the claim:
          Last 4 digits of account number 81A8
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Carol Kimmitt                                                         Contingent
          1706 Forest Lane                                                      Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  10/11/2019                              Basis for the claim:
          Last 4 digits of account number 332E
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Carol Kooistra                                                        Contingent
          240 Meagan Lane                                                       Unliquidated
          Campobello, SC 29322                                                  Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 255B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 64 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 77 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carol Marshall                                                        Contingent
          25 Walker Way                                                         Unliquidated
          Plymouth, MA 02360                                                    Disputed
          Date(s) debt was incurred  3/5/2020                                Basis for the claim:
          Last 4 digits of account number 2793
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Carol Moore                                                           Contingent
          11212 Old Post Rd.                                                    Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/14/2017                              Basis for the claim:
          Last 4 digits of account number 4D28
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Carol Petruzzi                                                        Contingent
          135 Goldfinch Terrace                                                 Unliquidated
          Hackettstown, NJ 07840                                                Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A983
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          CAROL RHEES                                                           Contingent
          5801 Searl Terrace                                                    Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  12/24/2019                              Basis for the claim:
          Last 4 digits of account number D526
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          CAROL WALTERS                                                         Contingent
          2955 MORROW LANE                                                      Unliquidated
          MILFORD, MI 48381-3396                                                Disputed
          Date(s) debt was incurred 11/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2A07
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Carole Burk                                                           Contingent
          10150 Hampton Rd                                                      Unliquidated
          Fairfax Station, VA 22039                                             Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 074C
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Carolina Wotherspoon                                                  Contingent
          3641 Bangor St. SE                                                    Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 24E2
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 65 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 78 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Caroline Cherston                                                     Contingent
          65 E 96 Street                                                        Unliquidated
          8A                                                                    Disputed
          New York, NY 10128
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/23/2018
          Last 4 digits of account number 02CC                               Is the claim subject to offset?     No       Yes


 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Caroline Diemer                                                       Contingent
          PO Box 29651                                                          Unliquidated
          Henrico, VA 23242                                                     Disputed
          Date(s) debt was incurred  10/20/2018                              Basis for the claim:
          Last 4 digits of account number AE83
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Caroline Greenwood                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/31/2019                                 Disputed
          Last 4 digits of account number FC49                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Caroline Larsson                                                      Contingent
          2550 17th Street NW                                                   Unliquidated
          Unit 507                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/13/2019
          Last 4 digits of account number 8F23                               Is the claim subject to offset?     No       Yes


 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Caroline Reynolds                                                     Contingent
          7220 ANDERSON ST                                                      Unliquidated
          ALEXANDER, AR 72002-2878                                              Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9F0
                                                                             Is the claim subject to offset?     No       Yes

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Caroline Trotter                                                      Contingent
          925 cleveland street                                                  Unliquidated
          unit 267                                                              Disputed
          greenville, SC 29601
                                                                             Basis for the claim:
          Date(s) debt was incurred      9/7/2016
          Last 4 digits of account number     29AF                           Is the claim subject to offset?     No       Yes


 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carolyn Hession                                                       Contingent
          27 Corn Hill Drive                                                    Unliquidated
          Morristown, NJ 07960                                                  Disputed
          Date(s) debt was incurred 11/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DE9A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 66 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 79 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Carolyn Anderson                                                      Contingent
          2633 N Pocomoke Street                                                Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A8C2
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $72.00
          Carolyn Davidson                                                      Contingent
          1010 Massachusetts Ave NW                                             Unliquidated
          #603                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/16/2016
          Last 4 digits of account number 3618                               Is the claim subject to offset?     No       Yes


 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carolyn DeCourcey                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number 01D2                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carolyn DeCourcey                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number 2CF4                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carolyn Dombrowski                                                    Contingent
          2009 N 14th Street                                                    Unliquidated
          #1102                                                                 Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/14/2019
          Last 4 digits of account number 8801                               Is the claim subject to offset?     No       Yes


 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Carolyn Lalos                                                         Contingent
          3828 Georgia ave NW, Apt 601                                          Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 9/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CB3A
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Carolyn Nestle                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/16/2016                                 Disputed
          Last 4 digits of account number 3A0F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 67 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 80 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Carolyn Quinn                                                         Contingent
          17516 Ashton Green Drive                                              Unliquidated
          Sandy Spring, MD 20860                                                Disputed
          Date(s) debt was incurred 4/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A2CB
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Carolyn Ring                                                          Contingent
          200 Black Skimmer Ct.                                                 Unliquidated
          Edgewater, MD 21037                                                   Disputed
          Date(s) debt was incurred 1/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B2DB
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Carolyn Shaw                                                          Contingent
          675 Potomac River Rd                                                  Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred 10/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CAEE
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carolyn Sufrin                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/1/2016                                   Disputed
          Last 4 digits of account number C149                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Carolyn Swords                                                        Contingent
          906 East Capitol St NE                                                Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 9/26/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 253B
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carrie Allen                                                          Contingent
          664 gateway drive SE                                                  Unliquidated
          Unit 304                                                              Disputed
          Leesburg, VA 20175
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/22/2017
          Last 4 digits of account number 5FC0                               Is the claim subject to offset?     No       Yes


 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Carrie Boyle                                                          Contingent
          12712 Veirs Mill Rd                                                   Unliquidated
          #102                                                                  Disputed
          Rockville, MD 20853
                                                                             Basis for the claim:
          Date(s) debt was incurred  2/11/2012
          Last 4 digits of account number 0885                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 68 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 81 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carrie Traverso                                                       Contingent
          242 14th Place NE                                                     Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 10/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DCD9
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Carrie VanDenbergh                                                    Contingent
          1000 6th St SW Apt 411                                                Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4107
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Carrie Wolfe                                                          Contingent
          6220 North 19th Street                                                Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E251
                                                                             Is the claim subject to offset?     No       Yes

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Cary Poropatich                                                       Contingent
          5710 springfield drive                                                Unliquidated
          bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 6/25/2020
                                                                             Basis for the claim:
          Last 4 digits of account number D6F4
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Caryn Mazzie                                                          Contingent
          1491 Chestnut St.                                                     Unliquidated
          San Francisco, CA 94123                                               Disputed
          Date(s) debt was incurred 2/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4361
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Caryn Spangler                                                        Contingent
          104 S Columbia Ave                                                    Unliquidated
          Bexley, OH 43209                                                      Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 9EA1
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Casey Aboulafia                                                       Contingent
          3415 Lowell St NW                                                     Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 8/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number D4C2
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 69 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 82 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Casey Cutting                                                         Contingent
          137 Gaffney Road                                                      Unliquidated
          South Dartmouth, MA 02748                                             Disputed
          Date(s) debt was incurred 11/2/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 170D
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Casey Cutting                                                         Contingent
          137 Gaffney Road                                                      Unliquidated
          South Dartmouth, MA 02748                                             Disputed
          Date(s) debt was incurred 11/2/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FA56
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Casey Robinson                                                        Contingent
          3711 S. 14th St.                                                      Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred  12/30/2016                              Basis for the claim:
          Last 4 digits of account number 7457
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Casey Storme                                                          Contingent
          1706 T Street NW                                                      Unliquidated
          Apt 301                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/23/2016
          Last 4 digits of account number 675F                               Is the claim subject to offset?     No       Yes


 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Cassandra Mateja                                                      Contingent
          3612 Vintage Place                                                    Unliquidated
          Dallas, TX 75214                                                      Disputed
          Date(s) debt was incurred  6/2/2020                                Basis for the claim:
          Last 4 digits of account number 825F
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Cassie Cunningham                                                     Contingent
          5337 Juniper Dr                                                       Unliquidated
          Roeland Park, KS 66205                                                Disputed
          Date(s) debt was incurred 2/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 0A88
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Cat Ward                                                              Contingent
          105 Duane Street                                                      Unliquidated
          Apt 21G                                                               Disputed
          New York, NY 10007
                                                                             Basis for the claim:
          Date(s) debt was incurred  9/12/2017
          Last 4 digits of account number 6F59                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 70 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 83 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Catherine Brandon                                                     Contingent
          762 Park Rd. NW                                                       Unliquidated
          Apt. 5                                                                Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/26/2019
          Last 4 digits of account number 53EE                               Is the claim subject to offset?     No       Yes


 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Catherine Steinhoff                                                   Contingent
          55 Forest Street                                                      Unliquidated
          Manchester, MA 01944                                                  Disputed
          Date(s) debt was incurred 11/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EB54
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Catherine Bakos                                                       Contingent
          6147 North Country Road                                               Unliquidated
          Wading River, NY 11792                                                Disputed
          Date(s) debt was incurred 12/1/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E24F
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Catherine Burke                                                       Contingent
          193 President Street, apt 3                                           Unliquidated
          Brooklyn, NY 11231                                                    Disputed
          Date(s) debt was incurred 1/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A2C5
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Catherine Germani                                                     Contingent
          1013 Firethorn Lane                                                   Unliquidated
          Newark, DE 19713                                                      Disputed
          Date(s) debt was incurred  10/24/2017                              Basis for the claim:
          Last 4 digits of account number 7096
                                                                             Is the claim subject to offset?     No       Yes

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Catherine Giff                                                        Contingent
          75 TAHMORE CT                                                         Unliquidated
          Fairfield, CT 06825                                                   Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 90C6
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Catherine McLean                                                      Contingent
          5102 Yuma Place NW                                                    Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 51E7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 71 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 84 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Catherine McLean                                                      Contingent
          5102 Yuma Place NW                                                    Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3F1B
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Catherine McLean                                                      Contingent
          5102 Yuma Place NW                                                    Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F73E
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Catherine Miller                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/13/2016                                 Disputed
          Last 4 digits of account number 0BDA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Catherine Mootz                                                       Contingent
          3669 Peachtree Road NE                                                Unliquidated
          Unit 3B                                                               Disputed
          Atlanta, GA 30319
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/26/2019
          Last 4 digits of account number 17BD                               Is the claim subject to offset?     No       Yes


 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Catherine Murphy                                                      Contingent
          10 Jay Drive                                                          Unliquidated
          Randolph, NJ 07869                                                    Disputed
          Date(s) debt was incurred  12/19/2017                              Basis for the claim:
          Last 4 digits of account number 7D37
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Catherine Parker                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/18/2017                                 Disputed
          Last 4 digits of account number EFB3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          Catherine Rocco                                                       Contingent
          1165 76th Street                                                      Unliquidated
          Brooklyn, NY 11228                                                    Disputed
          Date(s) debt was incurred  12/18/2016                              Basis for the claim:
          Last 4 digits of account number D02B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 72 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 85 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Catherine Shumaker                                                    Contingent
          405 Holtz Ln                                                          Unliquidated
          Cary, NC 27511                                                        Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 2478
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Catherine Stone                                                       Contingent
          4313 Clearbrook Lane                                                  Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 3/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DB33
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Cathi Sitzman                                                         Contingent
          5105 Connecticut Avenue, NW                                           Unliquidated
          Unit 4                                                                Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/28/2018
          Last 4 digits of account number F2BB                               Is the claim subject to offset?     No       Yes


 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Cathy Burgess                                                         Contingent
          3728 Alton Pl NW                                                      Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4DCD
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Cathy Mock                                                            Contingent
          14420 SW Rochester Dr.                                                Unliquidated
          Beaverton, OR 97008                                                   Disputed
          Date(s) debt was incurred 4/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7846
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Catie Morrissette                                                     Contingent
          11 Laurel Hill Rd                                                     Unliquidated
          Unit H                                                                Disputed
          Greenbelt, MD 20770
                                                                             Basis for the claim:
          Date(s) debt was incurred  5/12/2020
          Last 4 digits of account number 8851                               Is the claim subject to offset?     No       Yes


 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Cecilia Garcia                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/11/2017                                 Disputed
          Last 4 digits of account number D9D3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 73 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 86 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Celeste Rodrigo                                                       Contingent
          2200 17th St NW                                                       Unliquidated
          Unit 202                                                              Disputed
          Washington 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred  8/3/2018
          Last 4 digits of account number 4061                               Is the claim subject to offset?     No       Yes


 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Chandler McCann                                                       Contingent
          4429 9th St NW                                                        Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 2/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6C6A
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Charla Trusheim                                                       Contingent
          26 Carlton Dr                                                         Unliquidated
          Acton, MA 01720-4250                                                  Disputed
          Date(s) debt was incurred 11/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 601F
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Charlene Viola                                                        Contingent
          2862 Pacific Coast Highway                                            Unliquidated
          Ventura, CA 93001                                                     Disputed
          Date(s) debt was incurred 7/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9CF
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Charles Becker                                                        Contingent
          3901 Ivydale Drive                                                    Unliquidated
          ANNANDALE, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D421
                                                                             Is the claim subject to offset?     No       Yes

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Charles Crawford-Silva                                                Contingent
          10909 Cripplegate Road                                                Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BAB9
                                                                             Is the claim subject to offset?     No       Yes

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          CHARLES DAVIS                                                         Contingent
          6115 Westbrook Drive                                                  Unliquidated
          New Carrollton, MD 20784                                              Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B8FB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 74 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 87 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Charles LeFebure                                                      Contingent
          5122 Swift Court                                                      Unliquidated
          Fairfax, VA 22032                                                     Disputed
          Date(s) debt was incurred  12/13/2016                              Basis for the claim:
          Last 4 digits of account number ED6A
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Charles Posner                                                        Contingent
          7301 Brennon Ln.                                                      Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 8/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A4A4
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Charles Stallings                                                     Contingent
          2016 Gough St                                                         Unliquidated
          Baltimore, MD 21231                                                   Disputed
          Date(s) debt was incurred  1/30/2019                               Basis for the claim:
          Last 4 digits of account number 7393
                                                                             Is the claim subject to offset?     No       Yes

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Charlie Townshend                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2020                                 Disputed
          Last 4 digits of account number 6919                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Charlotte Booncharoen                                                 Contingent
          10310 Lloyd Rd                                                        Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 7/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7145
                                                                             Is the claim subject to offset?     No       Yes

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Charlotte Callaway                                                    Contingent
          41922 Pacific Grove Way                                               Unliquidated
          Temecula, CA 92591                                                    Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 372F
                                                                             Is the claim subject to offset?     No       Yes

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Charlotte Cronin                                                      Contingent
          8390 E Via de Ventura                                                 Unliquidated
          Scottsdale, AZ 85258                                                  Disputed
          Date(s) debt was incurred 12/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CCB5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 75 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 88 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Charlotte Echols                                                      Contingent
          2031 Commonwealth Ave                                                 Unliquidated
          apt 14                                                                Disputed
          Brighton, MA 02135
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2019
          Last 4 digits of account number 5A93                               Is the claim subject to offset?     No       Yes


 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Charlotte Gjerloev                                                    Contingent
          1059 Carbondale Way                                                   Unliquidated
          Gambrills, MD 21054                                                   Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 394E
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Charlotte Higgins                                                     Contingent
          3104 Black Chestnut Lane                                              Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 5/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4991
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Charlotte Higgins                                                     Contingent
          3104 Black Chestnut Lane                                              Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 4/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2D4D
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Charlotte LeGates                                                     Contingent
          5028 Massachusetts Ave. NW                                            Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 1/7/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 4DB1
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Chelsea Friauf-Evans                                                  Contingent
          9011 Miles Street                                                     Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 96FF
                                                                             Is the claim subject to offset?     No       Yes

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Chelsea Raab                                                          Contingent
          1467 Swann Street NW                                                  Unliquidated
          Unit 3                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number E4D8                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 76 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 89 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Chelsea Tufarolo                                                      Contingent
          1117 10th St NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 6/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 9B48
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Cheri Moran                                                           Contingent
          4390 Lorcom Lane                                                      Unliquidated
          #309                                                                  Disputed
          Arlington, VA 22207
                                                                             Basis for the claim:
          Date(s) debt was incurred  6/23/2016
          Last 4 digits of account number 1CA4                               Is the claim subject to offset?     No       Yes


 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Cherie Harder                                                         Contingent
          704 Catts Tavern Drive                                                Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 7/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7AB0
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Cheryl Weiner                                                         Contingent
          4248 50th S NW                                                        Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 6/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AEBA
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Cheryl Weiner                                                         Contingent
          4248 50th S NW                                                        Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 3/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 10DC
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Cheryl Weiner                                                         Contingent
          4248 50th S NW                                                        Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 3/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9256
                                                                             Is the claim subject to offset?     No       Yes

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Cheryl Weiner                                                         Contingent
          4248 50th S NW                                                        Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 3/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4CC4
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 77 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 90 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Cheryl Zimmer                                                         Contingent
          19 9th St SE                                                          Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 4/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 31E0
                                                                             Is the claim subject to offset?     No       Yes

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Chiraag Bains                                                         Contingent
          522 6th St SE                                                         Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/23/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 3265
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Chris Alexander                                                       Contingent
          1200 N Street NW Apt 408                                              Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E064
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Chris Bolger                                                          Contingent
          4545 MacArthur Blvd                                                   Unliquidated
          Apt 202                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2017
          Last 4 digits of account number 9100                               Is the claim subject to offset?     No       Yes


 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Chris Butrico                                                         Contingent
          1706 Wickford Rd                                                      Unliquidated
          South Plainfield, NJ 07080                                            Disputed
          Date(s) debt was incurred 1/20/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1772
                                                                             Is the claim subject to offset?     No       Yes

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Chris Cherkis                                                         Contingent
          1200 G Street NW                                                      Unliquidated
          Suite 1100                                                            Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/26/2019
          Last 4 digits of account number 6DB2                               Is the claim subject to offset?     No       Yes


 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Chris Clifford                                                        Contingent
          6836 Lemon Road                                                       Unliquidated
          Mc Lean, VA 22101                                                     Disputed
          Date(s) debt was incurred  7/30/2015                               Basis for the claim:
          Last 4 digits of account number 0732
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 78 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 91 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Chris Coffin                                                          Contingent
          23 Knights Bridge Way                                                 Unliquidated
          Landenberg, PA 19350                                                  Disputed
          Date(s) debt was incurred 9/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9768
                                                                             Is the claim subject to offset?     No       Yes

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Chris Collier                                                         Contingent
          61 Seaton PL NW                                                       Unliquidated
          Apt 1                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2016
          Last 4 digits of account number 965B                               Is the claim subject to offset?     No       Yes


 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          Chris Filstrup                                                        Contingent
          15 Eastbourne Crescent                                                Unliquidated
          Patchogue, NY 11772                                                   Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E5FD
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Chris Hueston                                                         Contingent
          22 Winding Way                                                        Unliquidated
          Malvern, PA 19355                                                     Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number 0390
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Chris Norman                                                          Contingent
          1550 7th Street NW                                                    Unliquidated
          #833                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number D613                               Is the claim subject to offset?     No       Yes


 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Chris Serrano                                                         Contingent
          10804 Blakpowder Ct                                                   Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ED99
                                                                             Is the claim subject to offset?     No       Yes

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          Chris Swift                                                           Contingent
          18697 Middletown Rd                                                   Unliquidated
          Parkton, MD 21120                                                     Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4773
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 79 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 92 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Chris Tanski                                                          Contingent
          2121 N Westmoreland                                                   Unliquidated
          APT 226                                                               Disputed
          Arlington, VA 22213
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 7EC5                               Is the claim subject to offset?     No       Yes


 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Chris Walker                                                          Contingent
          622 hemlock rd                                                        Unliquidated
          coraopolis, PW 15108                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AC5A
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Christel Gesterling                                                   Contingent
          13912 Little Tree Ct                                                  Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  11/28/2016                              Basis for the claim:
          Last 4 digits of account number AA0B
                                                                             Is the claim subject to offset?     No       Yes

 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Christi Jefferds                                                      Contingent
          720 Kent Circle                                                       Unliquidated
          Florence, KY 41042                                                    Disputed
          Date(s) debt was incurred  11/23/2017                              Basis for the claim:
          Last 4 digits of account number 68A7
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Christian K. Patterson                                                Contingent
          2712 Pelham ave                                                       Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 947A
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Christie Byers                                                        Contingent
          504 Albany Ave                                                        Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 9/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A097
                                                                             Is the claim subject to offset?     No       Yes

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Christina Berger                                                      Contingent
          9987 E Fanfol Drive                                                   Unliquidated
          Scottsdale, AZ 85258                                                  Disputed
          Date(s) debt was incurred  12/6/2017                               Basis for the claim:
          Last 4 digits of account number DB72
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 80 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 93 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christina Byers                                                       Contingent
          8102 Halton Road                                                      Unliquidated
          Towson, MD 21204                                                      Disputed
          Date(s) debt was incurred  12/7/2019                               Basis for the claim:
          Last 4 digits of account number 25F3
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christina Del Tatto                                                   Contingent
          415 L St NW                                                           Unliquidated
          Apt 1248                                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/16/2018
          Last 4 digits of account number 3E52                               Is the claim subject to offset?     No       Yes


 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Christina Engh                                                        Contingent
          2612 S Troy St                                                        Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred  5/22/2020                               Basis for the claim:
          Last 4 digits of account number 896B
                                                                             Is the claim subject to offset?     No       Yes

 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christina Grimaldi                                                    Contingent
          3 Kim Ln                                                              Unliquidated
          Poughkeepsie, NY 12601-6414                                           Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 91F2
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Christina Kissel                                                      Contingent
          324 9th Avenue                                                        Unliquidated
          Pelham, NY 10803                                                      Disputed
          Date(s) debt was incurred  1/4/2020                                Basis for the claim:
          Last 4 digits of account number 1EB9
                                                                             Is the claim subject to offset?     No       Yes

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christina Prevalsky                                                   Contingent
          1106 16th St S                                                        Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred  10/6/2018                               Basis for the claim:
          Last 4 digits of account number B827
                                                                             Is the claim subject to offset?     No       Yes

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          CHRISTINA S GARCIA                                                    Contingent
          3285 1/2 M st NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A1EC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 81 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 94 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Christina Sorley                                                      Contingent
          Van Ness                                                              Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 3/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B509
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Christina Torres-Kottman                                              Contingent
          14545 Nina Court                                                      Unliquidated
          Waterford, VA 20197                                                   Disputed
          Date(s) debt was incurred 12/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number DF44
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          CHRISTINE CARMAN                                                      Contingent
          225 ORCHARD ST                                                        Unliquidated
          CRANFORD, NJ 07016                                                    Disputed
          Date(s) debt was incurred 2/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3BB7
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Christine Coscia                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/26/2018                                  Disputed
          Last 4 digits of account number 9E7A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Christine Crawford                                                    Contingent
          18 Fairhaven Road                                                     Unliquidated
          Nashual, NH 03060                                                     Disputed
          Date(s) debt was incurred  8/29/2017                               Basis for the claim:
          Last 4 digits of account number 60E5
                                                                             Is the claim subject to offset?     No       Yes

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Christine Cunningham                                                  Contingent
          30 Waterside Plaza                                                    Unliquidated
          Apt 8J                                                                Disputed
          New York, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2016
          Last 4 digits of account number 91F9                               Is the claim subject to offset?     No       Yes


 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christine Hodges                                                      Contingent
          310 KENWOOD CT                                                        Unliquidated
          WALKERSVILLE, MD 21793                                                Disputed
          Date(s) debt was incurred 11/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 20B5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 82 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 95 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Christine McKissack                                                   Contingent
          113 Blue Bird Cove                                                    Unliquidated
          White Hall, AR 71602                                                  Disputed
          Date(s) debt was incurred  10/7/2018                               Basis for the claim:
          Last 4 digits of account number 4926
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christine Murphy                                                      Contingent
          4620 N Park Ave                                                       Unliquidated
          CHEVY CHASE, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C5A5
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christine Ramirez                                                     Contingent
          5944 Avon Drive                                                       Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  12/24/2019                              Basis for the claim:
          Last 4 digits of account number 00CA
                                                                             Is the claim subject to offset?     No       Yes

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christine Ryu                                                         Contingent
          732 Girard Street NW #1                                               Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 6/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0098
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Christine Steinberg                                                   Contingent
          7 Viking Terrace                                                      Unliquidated
          Flemington, NJ 08822                                                  Disputed
          Date(s) debt was incurred 12/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 56C3
                                                                             Is the claim subject to offset?     No       Yes

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Christine Sutkowski                                                   Contingent
          22 East Madison Street                                                Unliquidated
          Apt 14                                                                Disputed
          Baltimore, MD 21202
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/12/2020
          Last 4 digits of account number B27C                               Is the claim subject to offset?     No       Yes


 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Christopher Anzidei                                                   Contingent
          5020 Park Place                                                       Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  11/16/2017                              Basis for the claim:
          Last 4 digits of account number E512
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 83 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 96 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Christopher Barrett                                                   Contingent
          1213 S Street, NW                                                     Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F38C
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Christopher Coyne                                                     Contingent
          1330 New Hampshire Ave NW                                             Unliquidated
          Apt 822                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/13/2019
          Last 4 digits of account number E59C                               Is the claim subject to offset?     No       Yes


 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christopher Grunewald                                                 Contingent
          4101 Stanford street                                                  Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 10/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 748F
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Christopher Hughes                                                    Contingent
          808 Charles James Circle                                              Unliquidated
          Ellicott city, MD 21043                                               Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1B63
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christopher Janiak                                                    Contingent
          1111 Lac De Ville Blvd Apt 306                                        Unliquidated
          Rochester, NY 14618                                                   Disputed
          Date(s) debt was incurred 12/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2976
                                                                             Is the claim subject to offset?     No       Yes

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Christopher Kiefer                                                    Contingent
          7313 Pine Dr.                                                         Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  12/23/2016                              Basis for the claim:
          Last 4 digits of account number 7429
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Christopher Lo Sapio                                                  Contingent
          5711 Cheshire Drive                                                   Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred 4/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number FB7D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 84 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 97 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christopher Lyon                                                      Contingent
          17 Seaton Place NE                                                    Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/26/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1242
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Christopher Mallard                                                   Contingent
          3051 Idaho Ave., NW                                                   Unliquidated
          Apt. 409                                                              Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/9/2017
          Last 4 digits of account number C3CF                               Is the claim subject to offset?     No       Yes


 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christopher Mugford                                                   Contingent
          4001 9th St N                                                         Unliquidated
          Apt 806                                                               Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/3/2016
          Last 4 digits of account number E752                               Is the claim subject to offset?     No       Yes


 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Christopher Munsey                                                    Contingent
          4223 Glenwood Ave                                                     Unliquidated
          Los Angeles, CA 90065                                                 Disputed
          Date(s) debt was incurred 12/26/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6C54
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Christopher Rung                                                      Contingent
          929 O St NW                                                           Unliquidated
          Apt 3                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/30/2020
          Last 4 digits of account number 982D                               Is the claim subject to offset?     No       Yes


 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Christopher Saunders                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/30/2018                                  Disputed
          Last 4 digits of account number 45F4                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christopher Spiro                                                     Contingent
          3256 Van Hazen St NW                                                  Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number EC39
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 85 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 98 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Christopher Wheldon                                                   Contingent
          2601 Woodley PL NW Apt 1101                                           Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 2/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B983
                                                                             Is the claim subject to offset?     No       Yes

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christopher Womack                                                    Contingent
          3115 7th st N                                                         Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C711
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Christopher Womack                                                    Contingent
          3115 7th st N                                                         Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E92C
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Christyne Neff                                                        Contingent
          502 Greenbrier Dr                                                     Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 2/18/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2085
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Churek Medill                                                         Contingent
          4002 Carson Pl                                                        Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D86D
                                                                             Is the claim subject to offset?     No       Yes

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Cindy Hamady                                                          Contingent
          P.O. Box 5676                                                         Unliquidated
          Charlottesville, VA 22905                                             Disputed
          Date(s) debt was incurred 2/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 58EE
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Cindy Kacher                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/31/2016                                  Disputed
          Last 4 digits of account number 9146                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 86 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1          Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                                     Document     Page 99 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Cindy Mahon                                                           Contingent
          38 Sheep Hill Drive                                                   Unliquidated
          West Hartford, CT 06117                                               Disputed
          Date(s) debt was incurred 12/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8D17
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Claire Fitzpatrick                                                    Contingent
          847 Pat Lane                                                          Unliquidated
          Arnold, MD 21012                                                      Disputed
          Date(s) debt was incurred  12/7/2017                               Basis for the claim:
          Last 4 digits of account number B540
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Claire Lerner                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/1/2016                                   Disputed
          Last 4 digits of account number 9478                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Claire Lonegan                                                        Contingent
          145 Hudson Ave                                                        Unliquidated
          Red Bank, NJ 07701                                                    Disputed
          Date(s) debt was incurred  11/29/2019                              Basis for the claim:
          Last 4 digits of account number A025
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Claire Treanor                                                        Contingent
          1190 South River Landing Road                                         Unliquidated
          Edgewater, MD 21037                                                   Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2CB3
                                                                             Is the claim subject to offset?     No       Yes

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Clarence Burke                                                        Contingent
          1451 Belmont St NW                                                    Unliquidated
          #102                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2017
          Last 4 digits of account number 9EEF                               Is the claim subject to offset?     No       Yes


 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Clark Johnson                                                         Contingent
          1022 Lamont St., NW                                                   Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number AC88
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 87 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 100 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Claudia James                                                         Contingent
          3167 19th Street North                                                Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 6/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 07A9
                                                                             Is the claim subject to offset?     No       Yes

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Claudia Parker                                                        Contingent
          5106 52nd Street, NW                                                  Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 808F
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Clayton Walker                                                        Contingent
          1329 Stillwater Dr                                                    Unliquidated
          Mandeville, LA 70471                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2701
                                                                             Is the claim subject to offset?     No       Yes

 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Clinton Oxford                                                        Contingent
          2853 Ontario Rd NW                                                    Unliquidated
          #421                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2020
          Last 4 digits of account number 3294                               Is the claim subject to offset?     No       Yes


 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Colbert Tew                                                           Contingent
          1610 1/2 Q St. NW                                                     Unliquidated
          WASHINGTON, DC 20009-3808                                             Disputed
          Date(s) debt was incurred 8/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6390
                                                                             Is the claim subject to offset?     No       Yes

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Colby Sheffer                                                         Contingent
          321 Elm Street NW                                                     Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 9/21/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2685
                                                                             Is the claim subject to offset?     No       Yes

 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Colette Hudson                                                        Contingent
          po box 727                                                            Unliquidated
          kilmarnock, VA 22482                                                  Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 78E1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 88 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 101 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Colleen Garrehy                                                       Contingent
          573 Metropolitan Ave.                                                 Unliquidated
          APT#. 3B                                                              Disputed
          Brooklyn, NY 11211
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/23/2016
          Last 4 digits of account number 6FC0                               Is the claim subject to offset?     No       Yes


 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Colleen Hussey                                                        Contingent
          1815 17th Street NW                                                   Unliquidated
          Apt. 102                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2017
          Last 4 digits of account number 9B09                               Is the claim subject to offset?     No       Yes


 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Colleen Kelly                                                         Contingent
          1158 W Cadence Court                                                  Unliquidated
          Kamas, UT 84036                                                       Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6CA7
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Colleen Korp                                                          Contingent
          1045 N Utah St                                                        Unliquidated
          Apt #607                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred      7/8/2019
          Last 4 digits of account number     9224                           Is the claim subject to offset?     No       Yes


 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Colleen Sideropoulos                                                  Contingent
          51 Anderson Farm Lane                                                 Unliquidated
          Hanover, MA 02339                                                     Disputed
          Date(s) debt was incurred 10/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 621D
                                                                             Is the claim subject to offset?     No       Yes

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Collin Finnerty                                                       Contingent
          111 3rd Ave                                                           Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred  6/28/2016                               Basis for the claim:
          Last 4 digits of account number E52C
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Connie Angle                                                          Contingent
          70 Windsor Lane                                                       Unliquidated
          Atoka, TN 38004                                                       Disputed
          Date(s) debt was incurred  5/15/2019                               Basis for the claim:
          Last 4 digits of account number 3C2B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 89 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 102 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Connor Smith                                                          Contingent
          N63W23309 Main St                                                     Unliquidated
          Apt 208                                                               Disputed
          Sussex, WI 53089
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/4/2018
          Last 4 digits of account number B168                               Is the claim subject to offset?     No       Yes


 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Constance Neary                                                       Contingent
          3509 Thornapple St.                                                   Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/1/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7589
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Conway Yao                                                            Contingent
          11 Adams Drive                                                        Unliquidated
          Belle Meade, NJ 08502                                                 Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 11B2
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Corey Berg                                                            Contingent
          151 N Michigan Avenue                                                 Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F62C
                                                                             Is the claim subject to offset?     No       Yes

 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Corey Maymon                                                          Contingent
          8 Marina Dr                                                           Unliquidated
          Newnan, GA 30263                                                      Disputed
          Date(s) debt was incurred  12/29/2019                              Basis for the claim:
          Last 4 digits of account number 8CF6
                                                                             Is the claim subject to offset?     No       Yes

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Corry Juedeman                                                        Contingent
          1050 N Stuart St                                                      Unliquidated
          #304                                                                  Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/16/2019
          Last 4 digits of account number F6E9                               Is the claim subject to offset?     No       Yes


 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Cory Foley                                                            Contingent
          617 Portledge Dr                                                      Unliquidated
          Bryn Mawr, PA 19010                                                   Disputed
          Date(s) debt was incurred 12/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3173
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 90 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 103 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Courtney Ambrose                                                      Contingent
          185 Canal St                                                          Unliquidated
          Unit 1077                                                             Disputed
          Shelton, CT 06484
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/18/2016
          Last 4 digits of account number F553                               Is the claim subject to offset?     No       Yes


 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Courtney Federico                                                     Contingent
          1712 16th St. NW                                                      Unliquidated
          Apt. 101                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/21/2017
          Last 4 digits of account number 7F0F                               Is the claim subject to offset?     No       Yes


 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Courtney Framm                                                        Contingent
          2020 12th St NW                                                       Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AAEA
                                                                             Is the claim subject to offset?     No       Yes

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Courtney Gordon                                                       Contingent
          1234 Harmony Lane                                                     Unliquidated
          Deridder, LA 70634                                                    Disputed
          Date(s) debt was incurred  12/12/2019                              Basis for the claim:
          Last 4 digits of account number 2E4E
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Courtney Griffith                                                     Contingent
          1201 N. Garfield st.                                                  Unliquidated
          APT 611                                                               Disputed
          arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/15/2016
          Last 4 digits of account number 9DA8                               Is the claim subject to offset?     No       Yes


 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Courtney Krakowski                                                    Contingent
          1009 Independence Ave SE                                              Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 6/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6A36
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Courtney Kwiatkowski                                                  Contingent
          1741 N. Troy St. Apt. 429                                             Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 9/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2066
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 91 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 104 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Courtney Walsh                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/14/2016                                  Disputed
          Last 4 digits of account number E1AE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Courtney Weiner                                                       Contingent
          1301 M St., NW, Apt. 506                                              Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 11/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6974
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Craig Torres                                                          Contingent
          6815 Felix Street                                                     Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/10/2017                              Basis for the claim:
          Last 4 digits of account number 2DA7
                                                                             Is the claim subject to offset?     No       Yes

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Cros Saint                                                            Contingent
          1865 River Forest rd                                                  Unliquidated
          atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred  5/7/2018                                Basis for the claim:
          Last 4 digits of account number 65E1
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Crystal Bridgeman                                                     Contingent
          215 12th St NE                                                        Unliquidated
          Apt 2                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/3/2016
          Last 4 digits of account number 8E57                               Is the claim subject to offset?     No       Yes


 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Crystal Talley                                                        Contingent
          259 Beacon Street                                                     Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred  12/14/2019                              Basis for the claim:
          Last 4 digits of account number 39F7
                                                                             Is the claim subject to offset?     No       Yes

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Curt Bailey                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/30/2016                                  Disputed
          Last 4 digits of account number C014                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 92 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 105 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Curtis Hine                                                           Contingent
          230 W Lanvale St                                                      Unliquidated
          Baltimore, MD 21217                                                   Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number 6686
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Cynthia Morton                                                        Contingent
          4609 Overbrook Road                                                   Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FC12
                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Cynthia Starke                                                        Contingent
          4795 NW Kiwanda Dr                                                    Unliquidated
          Portland, OR 97229                                                    Disputed
          Date(s) debt was incurred  1/10/2019                               Basis for the claim:
          Last 4 digits of account number DC59
                                                                             Is the claim subject to offset?     No       Yes

 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Cynthia Stuenkel                                                      Contingent
          6376 Castejon Drive                                                   Unliquidated
          La Jolla, CA 92037                                                    Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number 089C
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          D Couch                                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/3/2016                                   Disputed
          Last 4 digits of account number ABBA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Dahlia Rockowitz                                                      Contingent
          1708 Kilbourne Pl NW                                                  Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 6/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A395
                                                                             Is the claim subject to offset?     No       Yes

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Daison Thomas                                                         Contingent
          2106 Gunnell Farms Drive                                              Unliquidated
          Vienna, VA 22181                                                      Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CF18
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 93 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 106 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Daisy Cushner                                                         Contingent
          1348 Newton St NE                                                     Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 9/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1F1A
                                                                             Is the claim subject to offset?     No       Yes

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dale Rife                                                             Contingent
          14 Torrance Court                                                     Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 1/6/2020
                                                                             Basis for the claim:
          Last 4 digits of account number AE0D
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Dale Rife                                                             Contingent
          14 Torrance Court                                                     Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 4/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F003
                                                                             Is the claim subject to offset?     No       Yes

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Dan Hines                                                             Contingent
          181 Millchop Lane                                                     Unliquidated
          Magnolia, DE 19962                                                    Disputed
          Date(s) debt was incurred  10/6/2017                               Basis for the claim:
          Last 4 digits of account number CDB6
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Dan Boff                                                              Contingent
          1903 7th St NW                                                        Unliquidated
          Apt. 41                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/27/2019
          Last 4 digits of account number 7336                               Is the claim subject to offset?     No       Yes


 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Dan Finn                                                              Contingent
          9705 S Kibourn Ave                                                    Unliquidated
          Oak Lawn, IL 60453                                                    Disputed
          Date(s) debt was incurred  5/11/2017                               Basis for the claim:
          Last 4 digits of account number 8801
                                                                             Is the claim subject to offset?     No       Yes

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          DAN MCGIVNEY                                                          Contingent
          1640 16th St., NW                                                     Unliquidated
          Apt 205                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/11/2017
          Last 4 digits of account number 9E80                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 94 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 107 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dan Montalbano                                                        Contingent
          1920 14th Street NW, Apt 316                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 11/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0175
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dana Kessler                                                          Contingent
          3122 keenly Ives. Ct                                                  Unliquidated
          Buford, GA 30519                                                      Disputed
          Date(s) debt was incurred  4/19/2017                               Basis for the claim:
          Last 4 digits of account number C3A7
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Dane Shikman                                                          Contingent
          1111 25th Street NW #923                                              Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 9/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number AF33
                                                                             Is the claim subject to offset?     No       Yes

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Dania Yousef                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/18/2017                                  Disputed
          Last 4 digits of account number 1BC1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Danica Tan                                                            Contingent
          106 Burgess Mill Ct                                                   Unliquidated
          Locust Grove, VA 22508                                                Disputed
          Date(s) debt was incurred 12/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1B28
                                                                             Is the claim subject to offset?     No       Yes

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Daniel Moorhead                                                       Contingent
          5 Hunt Manor Court                                                    Unliquidated
          Baldwin, MD 21013                                                     Disputed
          Date(s) debt was incurred  8/19/2018                               Basis for the claim:
          Last 4 digits of account number 094C
                                                                             Is the claim subject to offset?     No       Yes

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Daniel Briggs                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/12/2018                                  Disputed
          Last 4 digits of account number FEE8                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 95 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 108 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Daniel Bucherer                                                       Contingent
          1701 East-West Hwy.                                                   Unliquidated
          Apt. 220                                                              Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/14/2018
          Last 4 digits of account number 2D60                               Is the claim subject to offset?     No       Yes


 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Daniel Chernin                                                        Contingent
          336 Arlington St.                                                     Unliquidated
          Acton, MA 01720                                                       Disputed
          Date(s) debt was incurred  7/27/2017                               Basis for the claim:
          Last 4 digits of account number A3A2
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Daniel Didio                                                          Contingent
          1320 North Veitch Street                                              Unliquidated
          Apt 1525                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/7/2019
          Last 4 digits of account number 4DCB                               Is the claim subject to offset?     No       Yes


 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Daniel Glover                                                         Contingent
          7506 Calais Way                                                       Unliquidated
          Glen Burnie, MD 21060                                                 Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0A7C
                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Daniel Graham                                                         Contingent
          5508 Brite Drive                                                      Unliquidated
          Bethesda, MD 20818                                                    Disputed
          Date(s) debt was incurred  9/4/2018                                Basis for the claim:
          Last 4 digits of account number E82D
                                                                             Is the claim subject to offset?     No       Yes

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Daniel Hodin                                                          Contingent
          14232 Platinum Drive                                                  Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 5/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8D34
                                                                             Is the claim subject to offset?     No       Yes

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Daniel Jacobs                                                         Contingent
          3090 McNeal Road                                                      Unliquidated
          Woodbine, MD 21797                                                    Disputed
          Date(s) debt was incurred  12/18/2019                              Basis for the claim:
          Last 4 digits of account number 8715
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 96 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 109 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Daniel Kowalyshyn                                                     Contingent
          4977 Battery lane                                                     Unliquidated
          Apt 221                                                               Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2018
          Last 4 digits of account number 6386                               Is the claim subject to offset?     No       Yes


 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Daniel Lee                                                            Contingent
          1230 13th Street NW                                                   Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 7/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7F1B
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Daniel Rico                                                           Contingent
          2231 Ontario Rd NW #01                                                Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 7/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F7BA
                                                                             Is the claim subject to offset?     No       Yes

 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          DANIEL SEBASTIAN                                                      Contingent
          608 M ST NE                                                           Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 81AD
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          DANIEL SEBASTIAN                                                      Contingent
          608 M ST NE                                                           Unliquidated
          WASHINGTON, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3E95
                                                                             Is the claim subject to offset?     No       Yes

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Daniela Villacres                                                     Contingent
          1831 California Street NW                                             Unliquidated
          Apt 31                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 6A15                               Is the claim subject to offset?     No       Yes


 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Danielle Dyer                                                         Contingent
          2725 39th street nw                                                   Unliquidated
          Apt 307                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/10/2014
          Last 4 digits of account number 2592                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 97 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 110 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Danielle Dyer                                                         Contingent
          2725 39th street nw                                                   Unliquidated
          Apt 307                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2016
          Last 4 digits of account number CEA0                               Is the claim subject to offset?     No       Yes


 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Danielle Berman                                                       Contingent
          11410 Reston Station Blvd                                             Unliquidated
          Apt 356                                                               Disputed
          Reston, VA 20190
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2018
          Last 4 digits of account number 887D                               Is the claim subject to offset?     No       Yes


 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Danielle DeBroeck                                                     Contingent
          1924 8th St NW                                                        Unliquidated
          Washington, DC 20001-3450                                             Disputed
          Date(s) debt was incurred 8/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9595
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Danielle Dromerhauser                                                 Contingent
          5759 Calvin Way                                                       Unliquidated
          San Diego, CA 92120                                                   Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C349
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Danielle Grossman                                                     Contingent
          3883 Connecticut Ave NW                                               Unliquidated
          #310                                                                  Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2020
          Last 4 digits of account number C208                               Is the claim subject to offset?     No       Yes


 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Danielle Psimas                                                       Contingent
          1412 A Street SE, Apt 2                                               Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/11/2016
                                                                             Basis for the claim:
          Last 4 digits of account number C292
                                                                             Is the claim subject to offset?     No       Yes

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Danielle Spratling                                                    Contingent
          3004 button bush lane                                                 Unliquidated
          laurel, MD 20724                                                      Disputed
          Date(s) debt was incurred 11/4/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E428
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 98 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 111 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Danielle Sutton                                                       Contingent
          550 14th Rd S Apt 535                                                 Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 5/28/2020
                                                                             Basis for the claim:
          Last 4 digits of account number B768
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Danya Humeida                                                         Contingent
          111 Michigan ave nw                                                   Unliquidated
          WASHINGTON, DC 20010                                                  Disputed
          Date(s) debt was incurred 8/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D382
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Darci Benesh McGrath                                                  Contingent
          6707 Belmar Ave                                                       Unliquidated
          Reseda, CA 91335                                                      Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7DD7
                                                                             Is the claim subject to offset?     No       Yes

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Darcy Osta                                                            Contingent
          4433 Colorado Ave NW                                                  Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 1/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8969
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Dave Detweiler                                                        Contingent
          1600 Landmark Dr                                                      Unliquidated
          Cottage Grove, MD 21798                                               Disputed
          Date(s) debt was incurred 5/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5DF5
                                                                             Is the claim subject to offset?     No       Yes

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Dave Strauss                                                          Contingent
          7718 Norsham Lane                                                     Unliquidated
          Falls Church, VA 22043                                                Disputed
          Date(s) debt was incurred 2/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 136D
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Dave Zabell                                                           Contingent
          200 East 74th Street                                                  Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred  2/16/2020                               Basis for the claim:
          Last 4 digits of account number 7599
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 99 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 112 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          David Croom                                                           Contingent
          8720 N Sherman Circle                                                 Unliquidated
          #301                                                                  Disputed
          Miramar, FL 33025
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/5/2018
          Last 4 digits of account number FA62                               Is the claim subject to offset?     No       Yes


 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          David Smigielski                                                      Contingent
          13406 Whaley Court                                                    Unliquidated
          Herndon, VA 20171                                                     Disputed
          Date(s) debt was incurred  8/5/2015                                Basis for the claim:
          Last 4 digits of account number 0787
                                                                             Is the claim subject to offset?     No       Yes

 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          David Biesiada                                                        Contingent
          11174 Red Fox Run                                                     Unliquidated
          Fishers, IN 46038                                                     Disputed
          Date(s) debt was incurred  4/25/2019                               Basis for the claim:
          Last 4 digits of account number 8922
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Bruce                                                           Contingent
          3917 Blaine St NE                                                     Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred 10/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5CB1
                                                                             Is the claim subject to offset?     No       Yes

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          David Charles                                                         Contingent
          4311 38th Street North                                                Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6100
                                                                             Is the claim subject to offset?     No       Yes

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Charles                                                         Contingent
          4311 38th Street North                                                Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A234
                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          David Chodak                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2017                                 Disputed
          Last 4 digits of account number 4518                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 100 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 113 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.00
          David Cochrane                                                        Contingent
          2987 District Ave Apt 511                                             Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred 8/25/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A91C
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          David Crowley                                                         Contingent
          1458 Columbia Rd. NW                                                  Unliquidated
          Apt. 511                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2017
          Last 4 digits of account number 23B5                               Is the claim subject to offset?     No       Yes


 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          David Cuddy                                                           Contingent
          2015 NE 80TH ST                                                       Unliquidated
          Seattle, WA 98115                                                     Disputed
          Date(s) debt was incurred  12/23/2018                              Basis for the claim:
          Last 4 digits of account number 1823
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          David Curry-Johnson                                                   Contingent
          8439 Willow forge rd                                                  Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 5/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9FA4
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          David Cypes                                                           Contingent
          14517 Triple Crown Place                                              Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 7/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E1F2
                                                                             Is the claim subject to offset?     No       Yes

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          David Dellosso                                                        Contingent
          14 W Beckonvale Cir                                                   Unliquidated
          The Woodlands, TX 77382                                               Disputed
          Date(s) debt was incurred 12/30/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 451F
                                                                             Is the claim subject to offset?     No       Yes

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Dryer                                                           Contingent
          143 Henry Street                                                      Unliquidated
          New York, NY 11201                                                    Disputed
          Date(s) debt was incurred  12/24/2017                              Basis for the claim:
          Last 4 digits of account number B155
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 101 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 114 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Francis                                                         Contingent
          3542 Warder St NW                                                     Unliquidated
          Unit 102                                                              Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/27/2017
          Last 4 digits of account number E33C                               Is the claim subject to offset?     No       Yes


 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          David Gaston                                                          Contingent
          343 Gold Street, Apt. 801                                             Unliquidated
          Brooklyn, NY 11201                                                    Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C6FC
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Johnson                                                         Contingent
          24 S Weber                                                            Unliquidated
          Suite 300                                                             Disputed
          Colorado Springs, CO 80903
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/27/2017
          Last 4 digits of account number E738                               Is the claim subject to offset?     No       Yes


 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          David Kizer                                                           Contingent
          7980 Juniper Drive                                                    Unliquidated
          Park City, UT 84098                                                   Disputed
          Date(s) debt was incurred  12/17/2019                              Basis for the claim:
          Last 4 digits of account number 3C2D
                                                                             Is the claim subject to offset?     No       Yes

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          David Lefty                                                           Contingent
          258 Broadway                                                          Unliquidated
          7B                                                                    Disputed
          New York, NY 10007
                                                                             Basis for the claim:
          Date(s) debt was incurred  9/15/2016
          Last 4 digits of account number 12CF                               Is the claim subject to offset?     No       Yes


 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          David Loewy                                                           Contingent
          7607 Camp Alger Ave                                                   Unliquidated
          Falls Church, VA 22042                                                Disputed
          Date(s) debt was incurred 3/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 171C
                                                                             Is the claim subject to offset?     No       Yes

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Marlatt                                                         Contingent
          Tomales Street                                                        Unliquidated
          Sausalito, CA 94965                                                   Disputed
          Date(s) debt was incurred  11/3/2017                               Basis for the claim:
          Last 4 digits of account number 1B77
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 102 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 115 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          David Moran                                                           Contingent
          4844 30th Street, N                                                   Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/22/2016                              Basis for the claim:
          Last 4 digits of account number 2E5E
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          David Newman                                                          Contingent
          2617 Woodley Place, NW                                                Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 9/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2D29
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          David Sapin                                                           Contingent
          4806 Essex Avenue                                                     Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2F5F
                                                                             Is the claim subject to offset?     No       Yes

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          David Schwartz                                                        Contingent
          4718 9TH ST NW                                                        Unliquidated
          WASHINGTON, DC 20011-4544                                             Disputed
          Date(s) debt was incurred 12/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E82B
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          David Sherman                                                         Contingent
          77 Wentworth Ave                                                      Unliquidated
          Glencoe, IL 60022                                                     Disputed
          Date(s) debt was incurred  8/30/2017                               Basis for the claim:
          Last 4 digits of account number 64DD
                                                                             Is the claim subject to offset?     No       Yes

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          David Siegal                                                          Contingent
          4141 N Henderson Rd                                                   Unliquidated
          Apt 227                                                               Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/17/2012
          Last 4 digits of account number 0678                               Is the claim subject to offset?     No       Yes


 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          David Thomas                                                          Contingent
          1918 Eamons Way                                                       Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  2/11/2017                               Basis for the claim:
          Last 4 digits of account number 192B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 103 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 116 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          David Winston                                                         Contingent
          126 Betsy Rawls Drive                                                 Unliquidated
          Middletown, DE 19709                                                  Disputed
          Date(s) debt was incurred 6/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 59F1
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          DAVID WOOLLEY                                                         Contingent
          1001 Parkview Blvd                                                    Unliquidated
          Colorado Springs, CO 80903                                            Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A44C
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          David Yi                                                              Contingent
          1412 Leslie Ave                                                       Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5EEE
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          David Zabludowsky                                                     Contingent
          600 13th St NW                                                        Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 66BA
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dawn Audia                                                            Contingent
          12113 Blue Flag Way                                                   Unliquidated
          Columbia, MD 21044                                                    Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 378D
                                                                             Is the claim subject to offset?     No       Yes

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Dawn Beaupain                                                         Contingent
          10035 Gulf Beach Hwy                                                  Unliquidated
          Unit 405                                                              Disputed
          Pensacola, FL 32507
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2018
          Last 4 digits of account number 3192                               Is the claim subject to offset?     No       Yes


 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Dawn Murphy                                                           Contingent
          13131 Thornapple Place                                                Unliquidated
          Oak Hill, VA 20171                                                    Disputed
          Date(s) debt was incurred 5/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2764
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 104 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 117 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dawn Perla                                                            Contingent
          2421 Berry Thicket Court                                              Unliquidated
          Waldorf, MD 20603                                                     Disputed
          Date(s) debt was incurred 11/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1F7E
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Dawn Tatz                                                             Contingent
          2532 Clinton St                                                       Unliquidated
          Bellmore, NY 11710                                                    Disputed
          Date(s) debt was incurred  12/17/2016                              Basis for the claim:
          Last 4 digits of account number A255
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Dayna Fellows                                                         Contingent
          5927 Conway Road                                                      Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  7/26/2018                               Basis for the claim:
          Last 4 digits of account number 452E
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Dean Cira                                                             Contingent
          5334 32nd Street, NW                                                  Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EBD9
                                                                             Is the claim subject to offset?     No       Yes

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Dean Liou                                                             Contingent
          2484 Saybrook Rd                                                      Unliquidated
          University Heights, OH 44118                                          Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B44B
                                                                             Is the claim subject to offset?     No       Yes

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Deb Rossi                                                             Contingent
          2797 1st street                                                       Unliquidated
          #701                                                                  Disputed
          Fort Myers, FL 33916
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/29/2019
          Last 4 digits of account number 9A3A                               Is the claim subject to offset?     No       Yes


 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Debbie Accame                                                         Contingent
          6516 Lone Oak Ct.                                                     Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  6/22/2018                               Basis for the claim:
          Last 4 digits of account number DFE7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 105 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 118 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Debbie Edelheit                                                       Contingent
          28 Omni Ct                                                            Unliquidated
          New City, NY 10956                                                    Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number E544
                                                                             Is the claim subject to offset?     No       Yes

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Debbie Forrest                                                        Contingent
          5106 Randall Lane                                                     Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  2/13/2020                               Basis for the claim:
          Last 4 digits of account number 2020
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Debbie Gates                                                          Contingent
          4015 LaCrosse Ave                                                     Unliquidated
          Cincinnati, OH 45227                                                  Disputed
          Date(s) debt was incurred  1/31/2019                               Basis for the claim:
          Last 4 digits of account number 4F4A
                                                                             Is the claim subject to offset?     No       Yes

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $240.00
          Deborah Diroll                                                        Contingent
          3664 River Ridge Way                                                  Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred 11/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 019B
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Deborah Diroll                                                        Contingent
          3664 River Ridge Way                                                  Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred 11/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number BF13
                                                                             Is the claim subject to offset?     No       Yes

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Deborah Stewart                                                       Contingent
          PO Box 112                                                            Unliquidated
          Constantine, MI 49042                                                 Disputed
          Date(s) debt was incurred 5/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1C3A
                                                                             Is the claim subject to offset?     No       Yes

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Deborah Aloof                                                         Contingent
          1016 S Wayne Street                                                   Unliquidated
          Apt. 804                                                              Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/23/2017
          Last 4 digits of account number     1204                           Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 106 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 119 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Deborah Balsamo                                                       Contingent
          116 Orchid Ct                                                         Unliquidated
          Toms River, NJ 08753                                                  Disputed
          Date(s) debt was incurred 12/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EA4F
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Deborah Quilhot                                                       Contingent
          6425 E. 1000 South - 92                                               Unliquidated
          Roanoke, IN 46783                                                     Disputed
          Date(s) debt was incurred 12/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6D67
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Deborah Upton                                                         Contingent
          8 Hesperus Circle                                                     Unliquidated
          Gloucester, MA 01930                                                  Disputed
          Date(s) debt was incurred 11/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EE53
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Deborah Wells                                                         Contingent
          100 Maple Heights Rd                                                  Unliquidated
          Pittsburgh, PA 15232                                                  Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0450
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Debra Cahill                                                          Contingent
          218 E Mason Ave                                                       Unliquidated
          #1                                                                    Disputed
          Alexandria, VA 22301
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2016
          Last 4 digits of account number 1AE9                               Is the claim subject to offset?     No       Yes


 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Debra Cronin                                                          Contingent
          250 E. PEARSON ST.                                                    Unliquidated
          Apt. 1905                                                             Disputed
          Chicago, IL 60611-7225
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2019
          Last 4 digits of account number 449B                               Is the claim subject to offset?     No       Yes


 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Debra Gajer                                                           Contingent
          299 Jayne Avenue                                                      Unliquidated
          Oakland, CA 94610                                                     Disputed
          Date(s) debt was incurred  11/18/2018                              Basis for the claim:
          Last 4 digits of account number 37DB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 107 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 120 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Debra Principi                                                        Contingent
          24710 New Post Road                                                   Unliquidated
          St Michaels, MD 21663                                                 Disputed
          Date(s) debt was incurred 2/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1774
                                                                             Is the claim subject to offset?     No       Yes

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Deirdre Mcgonagle                                                     Contingent
          5117 Grimm Drive                                                      Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E8E9
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Delacey Skinner                                                       Contingent
          1010 8TH ST NE, Unit 1                                                Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3952
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Delia Burnett                                                         Contingent
          200 MOTT STREET                                                       Unliquidated
          Apt 23                                                                Disputed
          NEW YORK, NY 10012
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 7B4B                               Is the claim subject to offset?     No       Yes


 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Deneise Conrad                                                        Contingent
          19114 Mazattan Way                                                    Unliquidated
          San Antonio, TX 78256                                                 Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1072
                                                                             Is the claim subject to offset?     No       Yes

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Deneka Horalek                                                        Contingent
          670 St George Rd                                                      Unliquidated
          Danville, CA 94526                                                    Disputed
          Date(s) debt was incurred  12/19/2019                              Basis for the claim:
          Last 4 digits of account number A14F
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Denisa Piatti                                                         Contingent
          622 Randolph street NW                                                Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1045
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 108 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 121 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Denise Gallagher                                                      Contingent
          153 Stanford Lane                                                     Unliquidated
          Seal Beach, CA 90740                                                  Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AE56
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Denise Nguyenphu                                                      Contingent
          70 Rhode Island Ave NW                                                Unliquidated
          Apt 204                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 458F                               Is the claim subject to offset?     No       Yes


 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Denise Nguyenphu                                                      Contingent
          70 Rhode Island Ave NW                                                Unliquidated
          Apt 204                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 458F                               Is the claim subject to offset?     No       Yes


 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Denise Sussman                                                        Contingent
          532 N Church Street                                                   Unliquidated
          Charlotte, NC 28202                                                   Disputed
          Date(s) debt was incurred  10/16/2016                              Basis for the claim:
          Last 4 digits of account number 5872
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Dennis Boyle                                                          Contingent
          10 Bassett Lane                                                       Unliquidated
          Newfields, NH 03856                                                   Disputed
          Date(s) debt was incurred  4/2/2019                                Basis for the claim:
          Last 4 digits of account number AA5E
                                                                             Is the claim subject to offset?     No       Yes

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Dennis Cakert                                                         Contingent
          300 Massachusetts Ave                                                 Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 89BA
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Dennis Drinkwater                                                     Contingent
          107 Lynnmoor Drive                                                    Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DAB1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 109 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 122 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Dennis Fujka                                                          Contingent
          400 Saddler Rd                                                        Unliquidated
          Bay Village, OH 44140                                                 Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8343
                                                                             Is the claim subject to offset?     No       Yes

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Dennis Fujka                                                          Contingent
          400 Saddler Rd                                                        Unliquidated
          Bay Village, OH 44140                                                 Disputed
          Date(s) debt was incurred 4/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CA7E
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Dennis Ostrovsky                                                      Contingent
          11504 Nairn Farmhouse Ct                                              Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 7/15/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 0562
                                                                             Is the claim subject to offset?     No       Yes

 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Derek Jones                                                           Contingent
          1063 N Nelson St                                                      Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  12/27/2017                              Basis for the claim:
          Last 4 digits of account number 646E
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Desiree Jewell                                                        Contingent
          3385 Traver Drive                                                     Unliquidated
          Broomfield, CO 80023                                                  Disputed
          Date(s) debt was incurred 7/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 854E
                                                                             Is the claim subject to offset?     No       Yes

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Desmond Swanson                                                       Contingent
          2900 Main Line Blvd.                                                  Unliquidated
          Apt. 436                                                              Disputed
          Alexandria, VA 22301
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2016
          Last 4 digits of account number CB2D                               Is the claim subject to offset?     No       Yes


 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Devin Mulhern                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2016                                 Disputed
          Last 4 digits of account number C07D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 110 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 123 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Diana Chafetz                                                         Contingent
          9800 Meadow Knoll Ct.                                                 Unliquidated
          Vienna, VA 22181-3213                                                 Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5911
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Diana Jahries                                                         Contingent
          104 Bobcat Trail                                                      Unliquidated
          Simpsonville, SC 29681                                                Disputed
          Date(s) debt was incurred 10/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3F1E
                                                                             Is the claim subject to offset?     No       Yes

 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Diana Le                                                              Contingent
          2621 Harrison Ln.                                                     Unliquidated
          Beavercreek, OH 45431                                                 Disputed
          Date(s) debt was incurred 6/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 25D6
                                                                             Is the claim subject to offset?     No       Yes

 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Diana Molina                                                          Contingent
                                                                                Unliquidated
          new york, NY 11206                                                    Disputed
          Date(s) debt was incurred  7/15/2016                               Basis for the claim:
          Last 4 digits of account number FE6B
                                                                             Is the claim subject to offset?     No       Yes

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Diana Murphy                                                          Contingent
          479 E WESLEY RD NE                                                    Unliquidated
          ATLANTA, GA 30305                                                     Disputed
          Date(s) debt was incurred 12/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1FF2
                                                                             Is the claim subject to offset?     No       Yes

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Diane Johnson-Quinn                                                   Contingent
          12633 Jedburg Lane                                                    Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7AFD
                                                                             Is the claim subject to offset?     No       Yes

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Diane Diemert                                                         Contingent
          114 15th Avenue SW                                                    Unliquidated
          Unit 404                                                              Disputed
          Calgary Alberta, Canada T2R0P5
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2018
          Last 4 digits of account number 5477                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 111 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 124 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Diane Hall                                                            Contingent
          913 French Broad Parkway                                              Unliquidated
          Marshall, NC 28753                                                    Disputed
          Date(s) debt was incurred 1/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number C8BC
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Diane Horan                                                           Contingent
          8 West St                                                             Unliquidated
          Foxboro, MA 02035                                                     Disputed
          Date(s) debt was incurred  12/5/2019                               Basis for the claim:
          Last 4 digits of account number 40F2
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Diane Masket                                                          Contingent
          220B Lee Avenue                                                       Unliquidated
          Fort Myer, VA 22211                                                   Disputed
          Date(s) debt was incurred  12/25/2017                              Basis for the claim:
          Last 4 digits of account number F23D
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Diane Pannullo                                                        Contingent
          arjay circle                                                          Unliquidated
          ellicott city, MD 21042                                               Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 17F6
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Diane Roeing                                                          Contingent
          1907 N Summit St                                                      Unliquidated
          Wheaton, IL 60187                                                     Disputed
          Date(s) debt was incurred  5/22/2019                               Basis for the claim:
          Last 4 digits of account number EFB1
                                                                             Is the claim subject to offset?     No       Yes

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dimitri Deychakiwsky                                                  Contingent
          226 E 85th St                                                         Unliquidated
          Apt 3B                                                                Disputed
          New York, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 54E5                               Is the claim subject to offset?     No       Yes


 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dina Booher                                                           Contingent
          10919 Drumm Avenue                                                    Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0D79
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 112 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 125 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Dionne Lewis-Jones                                                    Contingent
          14014 Heatherstone Dr.                                                Unliquidated
          Bowie, MD 20720                                                       Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BC61
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Dirk Brazil                                                           Contingent
          1418 Redwood Lane                                                     Unliquidated
          Davis, CA 95616                                                       Disputed
          Date(s) debt was incurred  12/21/2017                              Basis for the claim:
          Last 4 digits of account number D305
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Dmitri Levitas                                                        Contingent
          1423 Columbia Rd. NW                                                  Unliquidated
          #4                                                                    Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2019
          Last 4 digits of account number 7602                               Is the claim subject to offset?     No       Yes


 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Dolores Flamiano                                                      Contingent
          461 Lee Avenue                                                        Unliquidated
          Harrisonburg, VA 22802                                                Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F589
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Dolores Shea                                                          Contingent
          24 Mayapple Dr.                                                       Unliquidated
          Brick, NJ 08724                                                       Disputed
          Date(s) debt was incurred  12/4/2017                               Basis for the claim:
          Last 4 digits of account number F94D
                                                                             Is the claim subject to offset?     No       Yes

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Dominic Maione                                                        Contingent
          2550 17th St.                                                         Unliquidated
          #501                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/21/2019
          Last 4 digits of account number CF95                               Is the claim subject to offset?     No       Yes


 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $295.00
          Dominique Riffe                                                       Contingent
          2600 Rose Mount Ln                                                    Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred  3/12/2014                               Basis for the claim:
          Last 4 digits of account number 6076
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 113 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 126 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Donald Crane                                                          Contingent
          10717 Independence Ave                                                Unliquidated
          Los Angeles, CA 91311                                                 Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8D2B
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Donald Ferfolia                                                       Contingent
          289 Prestwick Drive                                                   Unliquidated
          Broadview Heights, OH 44147                                           Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8142
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Donald Judy                                                           Contingent
          610 Buckingham St                                                     Unliquidated
          Staunton, VA 24401                                                    Disputed
          Date(s) debt was incurred  11/17/2017                              Basis for the claim:
          Last 4 digits of account number 69F1
                                                                             Is the claim subject to offset?     No       Yes

 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Donald Murphy                                                         Contingent
          5650 4th Street North                                                 Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred 11/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number EE04
                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Donna Berns                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/6/2017                                  Disputed
          Last 4 digits of account number 2EAF                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Donna Cascio                                                          Contingent
          496 Felgar Road                                                       Unliquidated
          Somerset, PA 15501                                                    Disputed
          Date(s) debt was incurred  12/17/2019                              Basis for the claim:
          Last 4 digits of account number E7F2
                                                                             Is the claim subject to offset?     No       Yes

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Donna Fuqua                                                           Contingent
          12200 Plater Road                                                     Unliquidated
          Charlotte Hall, MD 20622                                              Disputed
          Date(s) debt was incurred 11/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 833F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 114 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 127 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Donna Hansen                                                          Contingent
          104 Asbury Ave.                                                       Unliquidated
          Freehold, NJ 07728                                                    Disputed
          Date(s) debt was incurred  7/13/2017                               Basis for the claim:
          Last 4 digits of account number 18AB
                                                                             Is the claim subject to offset?     No       Yes

 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Donna PANZARELLA                                                      Contingent
          668 E St NE                                                           Unliquidated
          washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 3/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6D26
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Doreen Campbell                                                       Contingent
          1319 Corcoran St                                                      Unliquidated
          #9                                                                    Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/20/2019
          Last 4 digits of account number D8A9                               Is the claim subject to offset?     No       Yes


 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Doreen Silver                                                         Contingent
          9600 koupela drive                                                    Unliquidated
          Raleigh, NC 27615                                                     Disputed
          Date(s) debt was incurred  2/21/2020                               Basis for the claim:
          Last 4 digits of account number B82A
                                                                             Is the claim subject to offset?     No       Yes

 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Doris Girgis                                                          Contingent
          24888 Castleton Drive                                                 Unliquidated
          Chantilly, VA 20152                                                   Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E3E3
                                                                             Is the claim subject to offset?     No       Yes

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Douglas Myers                                                         Contingent
          1135 S. Milwaukee St                                                  Unliquidated
          Denver, CO 80210                                                      Disputed
          Date(s) debt was incurred  12/10/2016                              Basis for the claim:
          Last 4 digits of account number A2A9
                                                                             Is the claim subject to offset?     No       Yes

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Doyle Green                                                           Contingent
          139 McCarty Road                                                      Unliquidated
          Fredericksburg, VA 22405                                              Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 9CD7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 115 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 128 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Dr J Wayne Mancari                                                    Contingent
          2315 Canoas Garden Avenue                                             Unliquidated
          San Jose, CA 95125                                                    Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 978B
                                                                             Is the claim subject to offset?     No       Yes

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Drennan Hicks                                                         Contingent
          7211 James I Harris Memorial                                          Unliquidated
          Drive                                                                 Disputed
          Frederick, MD 21702
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/13/2019
          Last 4 digits of account number 0E48                               Is the claim subject to offset?     No       Yes


 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Dulce Baptista                                                        Contingent
          1515 O street ap 411                                                  Unliquidated
          washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 2/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 561F
                                                                             Is the claim subject to offset?     No       Yes

 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Dustin Pusch                                                          Contingent
          2500 Q Street NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 90FC
                                                                             Is the claim subject to offset?     No       Yes

 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Dustin Pusch                                                          Contingent
          2500 Q Street NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 69B9
                                                                             Is the claim subject to offset?     No       Yes

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Dwight Hill                                                           Contingent
          2901 South Bayshore Drive                                             Unliquidated
          Miami, FL 33133                                                       Disputed
          Date(s) debt was incurred 12/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8C45
                                                                             Is the claim subject to offset?     No       Yes

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          E. Fielding Layman                                                    Contingent
          396 Acme Co.st                                                        Unliquidated
          Broadway, VA 22815                                                    Disputed
          Date(s) debt was incurred  12/24/2019                              Basis for the claim:
          Last 4 digits of account number CC14
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 116 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 129 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Eddie Booher                                                          Contingent
          2019 Clematis Drive                                                   Unliquidated
          Charlotte, NC 28211                                                   Disputed
          Date(s) debt was incurred  12/10/2019                              Basis for the claim:
          Last 4 digits of account number AF91
                                                                             Is the claim subject to offset?     No       Yes

 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Eden Schiffmann                                                       Contingent
          1418 15th Street NW                                                   Unliquidated
          #2                                                                    Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2019
          Last 4 digits of account number A792                               Is the claim subject to offset?     No       Yes


 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Edward Harmon                                                         Contingent
          2701 Mount Vernon Avenue                                              Unliquidated
          #1                                                                    Disputed
          Alexandria, VA 22301
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2019
          Last 4 digits of account number 68A1                               Is the claim subject to offset?     No       Yes


 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Edward Specht                                                         Contingent
          112 Overlook Rd                                                       Unliquidated
          Cedar Grove, NJ 07009                                                 Disputed
          Date(s) debt was incurred 1/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5AA7
                                                                             Is the claim subject to offset?     No       Yes

 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Edward Toumayan                                                       Contingent
          1546 Shoreline Dr.                                                    Unliquidated
          Santa Barbara, CA 93109                                               Disputed
          Date(s) debt was incurred 8/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1020
                                                                             Is the claim subject to offset?     No       Yes

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Edwin Roa                                                             Contingent
          3003 Van Ness Street NW, Apt W1014                                    Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 261A
                                                                             Is the claim subject to offset?     No       Yes

 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Eileen Doheny                                                         Contingent
          1916 n nelson st                                                      Unliquidated
          arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  3/17/2017                               Basis for the claim:
          Last 4 digits of account number 8385
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 117 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 130 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Eileen Kuletz-Burke                                                   Contingent
          607 N. Tazewell Street                                                Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred 8/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FF0B
                                                                             Is the claim subject to offset?     No       Yes

 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Elaine Diaz                                                           Contingent
          45 Winding Oak Drive                                                  Unliquidated
          Okatie, SC 29909                                                      Disputed
          Date(s) debt was incurred 12/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A8D2
                                                                             Is the claim subject to offset?     No       Yes

 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Elaine HIllgrove                                                      Contingent
          14341 Heathland Terrace                                               Unliquidated
          Midlothian, VA 23113                                                  Disputed
          Date(s) debt was incurred 7/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6980
                                                                             Is the claim subject to offset?     No       Yes

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elbert Davis                                                          Contingent
          2100 Connecticut Ave NW                                               Unliquidated
          Apt 105                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2016
          Last 4 digits of account number 6D85                               Is the claim subject to offset?     No       Yes


 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Eleanor Gailey                                                        Contingent
          2201 L Street NW                                                      Unliquidated
          #501                                                                  Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2018
          Last 4 digits of account number 60F1                               Is the claim subject to offset?     No       Yes


 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Eleanor Gailey                                                        Contingent
          2201 L Street NW                                                      Unliquidated
          #501                                                                  Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2018
          Last 4 digits of account number 7AE9                               Is the claim subject to offset?     No       Yes


 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Elisabeth Conrad                                                      Contingent
          60 West 23rd Street                                                   Unliquidated
          Apt 1030                                                              Disputed
          New York, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred  8/9/2018
          Last 4 digits of account number 2AD2                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 118 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 131 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $315.00
          Elisabeth Ebb                                                         Contingent
          81 Oxford Rd.                                                         Unliquidated
          Newton, MA 02459                                                      Disputed
          Date(s) debt was incurred  12/1/2019                               Basis for the claim:
          Last 4 digits of account number 8625
                                                                             Is the claim subject to offset?     No       Yes

 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Elisabeth Hoffman                                                     Contingent
          40 Twin Ponds Drive                                                   Unliquidated
          Falmouth, ME 04105                                                    Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number DEDD
                                                                             Is the claim subject to offset?     No       Yes

 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elisabeth Miller                                                      Contingent
          2004 11th St NW                                                       Unliquidated
          #133                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2016
          Last 4 digits of account number 624F                               Is the claim subject to offset?     No       Yes


 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Elisabeth Niemann                                                     Contingent
          1401 33rd Street NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3E91
                                                                             Is the claim subject to offset?     No       Yes

 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Elissa Cmunt                                                          Contingent
          1304 W Waveland                                                       Unliquidated
          Unit 2                                                                Disputed
          Chicago, IL 60613
                                                                             Basis for the claim:
          Date(s) debt was incurred  7/23/2018
          Last 4 digits of account number 6BF2                               Is the claim subject to offset?     No       Yes


 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elizabeth Cummings                                                    Contingent
          6060 California Circ #110                                             Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A5F5
                                                                             Is the claim subject to offset?     No       Yes

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Mullen                                                      Contingent
          6035 Cathcart Drive                                                   Unliquidated
          Excelsior, MN 55331                                                   Disputed
          Date(s) debt was incurred  1/1/2020                                Basis for the claim:
          Last 4 digits of account number 8562
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 119 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 132 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Ballou                                                      Contingent
          1288 Medway Road                                                      Unliquidated
          Charleston, SC 29412                                                  Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 64FB
                                                                             Is the claim subject to offset?     No       Yes

 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Elizabeth Black                                                       Contingent
          1435 Newton St NW                                                     Unliquidated
          Apt. 402                                                              Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2017
          Last 4 digits of account number 0957                               Is the claim subject to offset?     No       Yes


 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Elizabeth Brightwell                                                  Contingent
          5215 Center Street                                                    Unliquidated
          Apartment #408                                                        Disputed
          Williamsburg, VA 23188
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/3/2017
          Last 4 digits of account number 4F45                               Is the claim subject to offset?     No       Yes


 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Claydon                                                     Contingent
          4390 Lorcom Lane, #709                                                Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8182
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elizabeth Cornwell                                                    Contingent
          2426 Davis Ave.                                                       Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred 3/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8034
                                                                             Is the claim subject to offset?     No       Yes

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Coyne                                                       Contingent
          2201 2nd Street NW #23                                                Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 378C
                                                                             Is the claim subject to offset?     No       Yes

 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Cunningham                                                  Contingent
          1731 Willard Street NW #505                                           Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/7/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1754
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 120 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 133 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Elizabeth Doherty                                                     Contingent
          915 Silver Spring Ave Unit 102                                        Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 11/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6B6A
                                                                             Is the claim subject to offset?     No       Yes

 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elizabeth Dunphy                                                      Contingent
          5405 Tuckerman Lane                                                   Unliquidated
          A671                                                                  Disputed
          North Bethesda, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/8/2018
          Last 4 digits of account number CE2E                               Is the claim subject to offset?     No       Yes


 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Elizabeth Elser                                                       Contingent
          22 Eagleshead Road                                                    Unliquidated
          Ithaca, NY 14850                                                      Disputed
          Date(s) debt was incurred  12/17/2016                              Basis for the claim:
          Last 4 digits of account number 8128
                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Elizabeth Fedyna                                                      Contingent
          1738 Del Paso Ave                                                     Unliquidated
          San Jose, CA 95124                                                    Disputed
          Date(s) debt was incurred  12/7/2019                               Basis for the claim:
          Last 4 digits of account number 45D9
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Elizabeth Fine                                                        Contingent
          713 N Cleveland Street                                                Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C82E
                                                                             Is the claim subject to offset?     No       Yes

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Elizabeth Hagan                                                       Contingent
          2480 16th St NW                                                       Unliquidated
          apt 313                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/20/2018
          Last 4 digits of account number E17F                               Is the claim subject to offset?     No       Yes


 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elizabeth Hamilton                                                    Contingent
          1822 Vernon Street NW                                                 Unliquidated
          Apt. 101                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/25/2016
          Last 4 digits of account number DDFD                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 121 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 134 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elizabeth Johnson                                                     Contingent
          4107 Winding Waters Terrace                                           Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CE08
                                                                             Is the claim subject to offset?     No       Yes

 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elizabeth Jordan                                                      Contingent
          3442 Oakwood Terrace NW                                               Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 6/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2204
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Elizabeth LaBerge                                                     Contingent
          140 M Street NE, Apt. 649                                             Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 96A2
                                                                             Is the claim subject to offset?     No       Yes

 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Elizabeth Leblanc                                                     Contingent
          4 kings Road                                                          Unliquidated
          lynnfield, MA 01940                                                   Disputed
          Date(s) debt was incurred  12/2/2017                               Basis for the claim:
          Last 4 digits of account number BA57
                                                                             Is the claim subject to offset?     No       Yes

 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Elizabeth Leung                                                       Contingent
          1311 Jackson Ave                                                      Unliquidated
          Apt 8B                                                                Disputed
          Long Island City, NY 11101
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2017
          Last 4 digits of account number 3590                               Is the claim subject to offset?     No       Yes


 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Elizabeth Lyford                                                      Contingent
          7112 Beechwood Drive                                                  Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3325
                                                                             Is the claim subject to offset?     No       Yes

 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth MacDonough                                                  Contingent
          2921B So. Woodstock St.                                               Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred 2/24/2020
                                                                             Basis for the claim:
          Last 4 digits of account number FEFD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 122 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 135 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elizabeth Madejski                                                    Contingent
          4501 Dunton Ter                                                       Unliquidated
          unit Q                                                                Disputed
          PERRY HALL, MD 21128
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/8/2019
          Last 4 digits of account number 5499                               Is the claim subject to offset?     No       Yes


 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Mangum                                                      Contingent
          2736 Bush Street                                                      Unliquidated
          San Francisco, CA 94115                                               Disputed
          Date(s) debt was incurred 11/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 64A4
                                                                             Is the claim subject to offset?     No       Yes

 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth McCarthy                                                    Contingent
          3000 Washington Blvd.                                                 Unliquidated
          #324                                                                  Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number E2C6                               Is the claim subject to offset?     No       Yes


 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Elizabeth Nimick                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/30/2016                                 Disputed
          Last 4 digits of account number DC2C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Elizabeth Penniman                                                    Contingent
          American Red Cross                                                    Unliquidated
          431 18th Street, NW                                                   Disputed
          Washington, DC 20006
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/6/2020
          Last 4 digits of account number 6140                               Is the claim subject to offset?     No       Yes


 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Elizabeth Pinede                                                      Contingent
          3460 14th St. NW                                                      Unliquidated
          Apt. 206                                                              Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/23/2018
          Last 4 digits of account number 5549                               Is the claim subject to offset?     No       Yes


 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Ravesteijn                                                  Contingent
          4006 38th Place n                                                     Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/18/2019                              Basis for the claim:
          Last 4 digits of account number 3B6D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 123 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 136 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Elizabeth Rentz                                                       Contingent
          73 Doc Hardy Lane                                                     Unliquidated
          Norwich, VT 05055                                                     Disputed
          Date(s) debt was incurred  11/11/2018                              Basis for the claim:
          Last 4 digits of account number 8794
                                                                             Is the claim subject to offset?     No       Yes

 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Rowe                                                        Contingent
          31 Walthery Avenue                                                    Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred 10/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number FFDB
                                                                             Is the claim subject to offset?     No       Yes

 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Schmitt                                                     Contingent
          315 James St                                                          Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 11/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2FD8
                                                                             Is the claim subject to offset?     No       Yes

 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Sicuso                                                      Contingent
          1550 Clarendon Blvd, #204                                             Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred 6/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 98C6
                                                                             Is the claim subject to offset?     No       Yes

 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Elizabeth Soltis                                                      Contingent
          117 Rhode Island Ave NE                                               Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 7/4/2016
                                                                             Basis for the claim:
          Last 4 digits of account number D084
                                                                             Is the claim subject to offset?     No       Yes

 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Elizabeth Stout                                                       Contingent
          800 Great Cumberland Road                                             Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred 12/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 71F9
                                                                             Is the claim subject to offset?     No       Yes

 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Elizabeth Thaler                                                      Contingent
          243 E 71st St                                                         Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred  12/6/2018                               Basis for the claim:
          Last 4 digits of account number A054
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 124 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 137 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Elizabeth Thomas                                                      Contingent
          1020 N Highland Street                                                Unliquidated
          Apt 424                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/29/2018
          Last 4 digits of account number 4D7F                               Is the claim subject to offset?     No       Yes


 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elizabeth White                                                       Contingent
          1211 West 69th                                                        Unliquidated
          Cleveland, OH 44102                                                   Disputed
          Date(s) debt was incurred  11/23/2018                              Basis for the claim:
          Last 4 digits of account number 9123
                                                                             Is the claim subject to offset?     No       Yes

 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ella Schneiberg                                                       Contingent
          22199 Parnall Road                                                    Unliquidated
          Shaker Heights, OH 44122                                              Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6462
                                                                             Is the claim subject to offset?     No       Yes

 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Ellen Gehrs                                                           Contingent
          1109 N. Gaillard Street                                               Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 6/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FE67
                                                                             Is the claim subject to offset?     No       Yes

 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Ellen Hemmer                                                          Contingent
          780 Blueberry Ct                                                      Unliquidated
          Huntingtown, MD 20639                                                 Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A49D
                                                                             Is the claim subject to offset?     No       Yes

 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Ellen MacDonald                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/16/2019                                  Disputed
          Last 4 digits of account number CFBD                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Ellen McMillin                                                        Contingent
          187N POW-MIA Drive                                                    Unliquidated
          Scott AFB, IL 62225                                                   Disputed
          Date(s) debt was incurred  1/5/2019                                Basis for the claim:
          Last 4 digits of account number 76F5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 125 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 138 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ellin Wade                                                            Contingent
          54 Woodside Road                                                      Unliquidated
          Harvard, MA 01451                                                     Disputed
          Date(s) debt was incurred  11/15/2017                              Basis for the claim:
          Last 4 digits of account number F23A
                                                                             Is the claim subject to offset?     No       Yes

 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Elliot Land                                                           Contingent
          4870 Deer Lake Dr. E., #1211                                          Unliquidated
          Jacksonville, FL 32246                                                Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B269
                                                                             Is the claim subject to offset?     No       Yes

 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Elliott Cernik                                                        Contingent
          219 Wisteria Walk Circle                                              Unliquidated
          The Woodlands, TX 77381                                               Disputed
          Date(s) debt was incurred 12/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 53AC
                                                                             Is the claim subject to offset?     No       Yes

 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Ellison Soobert                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/2/2020                                  Disputed
          Last 4 digits of account number 5A1F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ellyn Guttman                                                         Contingent
          260 6th Avenue                                                        Unliquidated
          Venice, CA 90291                                                      Disputed
          Date(s) debt was incurred  3/2/2020                                Basis for the claim:
          Last 4 digits of account number 7F5B
                                                                             Is the claim subject to offset?     No       Yes

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Elodie Manuel                                                         Contingent
          4960 Sentinel Drive                                                   Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  1/9/2017                                Basis for the claim:
          Last 4 digits of account number 2D74
                                                                             Is the claim subject to offset?     No       Yes

 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Emilee Roberson                                                       Contingent
          1527 P ST NW                                                          Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 9/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 23C7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 126 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 139 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Emilee Roberson                                                       Contingent
          1527 P ST NW                                                          Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 9/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3224
                                                                             Is the claim subject to offset?     No       Yes

 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Emilie Korban                                                         Contingent
          8943 Claret Way                                                       Unliquidated
          Bristow, VA 20136                                                     Disputed
          Date(s) debt was incurred  9/29/2018                               Basis for the claim:
          Last 4 digits of account number ECDB
                                                                             Is the claim subject to offset?     No       Yes

 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Emily McHugh                                                          Contingent
          4200 N. Carlin Springs Rd                                             Unliquidated
          Apt 519                                                               Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2018
          Last 4 digits of account number D69D                               Is the claim subject to offset?     No       Yes


 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Emily Adams                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/18/2017                                 Disputed
          Last 4 digits of account number 92AF                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Emily Baumann                                                         Contingent
          714 Park Ridge Road                                                   Unliquidated
          Apt. B4                                                               Disputed
          Durham, NC 27713
                                                                             Basis for the claim:
          Date(s) debt was incurred  9/13/2017
          Last 4 digits of account number 2D25                               Is the claim subject to offset?     No       Yes


 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Emily Chonde                                                          Contingent
          620 North Fayette Street, Apt 242                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 9/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F929
                                                                             Is the claim subject to offset?     No       Yes

 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Emily Eshman                                                          Contingent
          2521 Van Ness Avenue                                                  Unliquidated
          San Francisco, CA 94109                                               Disputed
          Date(s) debt was incurred 2/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D2AB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 127 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 140 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Emily Fredette                                                        Contingent
          1824 Allison St NW                                                    Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 7/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8A99
                                                                             Is the claim subject to offset?     No       Yes

 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Emily Goering                                                         Contingent
          518 Oklahoma Ave NE                                                   Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 3/11/2020
                                                                             Basis for the claim:
          Last 4 digits of account number D0A0
                                                                             Is the claim subject to offset?     No       Yes

 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Emily Huesgen                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/1/2018                                   Disputed
          Last 4 digits of account number 453B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Emily Larson                                                          Contingent
          3604 Morrison St. NW                                                  Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 3/12/2009
                                                                             Basis for the claim:
          Last 4 digits of account number 2233
                                                                             Is the claim subject to offset?     No       Yes

 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Emily McCarthy                                                        Contingent
          2400 16th Street NW                                                   Unliquidated
          Unit 523                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/7/2020
          Last 4 digits of account number 1949                               Is the claim subject to offset?     No       Yes


 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $380.00
          Emily McKnight                                                        Contingent
          53 Ridge Road                                                         Unliquidated
          Unit E                                                                Disputed
          Greenbelt, MD 20770
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/29/2019
          Last 4 digits of account number 8078                               Is the claim subject to offset?     No       Yes


 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Emily McMahon                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/30/2017                                  Disputed
          Last 4 digits of account number 3278                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 128 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 141 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Emily Metzger                                                         Contingent
          130 old rt 30                                                         Unliquidated
          Mcknightstown, PA 17343                                               Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4503
                                                                             Is the claim subject to offset?     No       Yes

 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Emily Moran                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/3/2018                                   Disputed
          Last 4 digits of account number 2D62                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Emily Murphy                                                          Contingent
          26 eastern drive                                                      Unliquidated
          ardsley, NY 10502                                                     Disputed
          Date(s) debt was incurred  3/2/2018                                Basis for the claim:
          Last 4 digits of account number 9AEA
                                                                             Is the claim subject to offset?     No       Yes

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Emily Newhook                                                         Contingent
          1425 South Eads Street                                                Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 10/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number C44E
                                                                             Is the claim subject to offset?     No       Yes

 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Emily Paul                                                            Contingent
          2017 North Quinn St                                                   Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred  9/16/2016                               Basis for the claim:
          Last 4 digits of account number D0B0
                                                                             Is the claim subject to offset?     No       Yes

 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Emily Rice                                                            Contingent
          3509 Noriega Street                                                   Unliquidated
          San Francisco, CA 94122                                               Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 697E
                                                                             Is the claim subject to offset?     No       Yes

 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Emily servais                                                         Contingent
          34 Willow Avenue                                                      Unliquidated
          Islip, NY 11751                                                       Disputed
          Date(s) debt was incurred  12/29/2018                              Basis for the claim:
          Last 4 digits of account number A307
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 129 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 142 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Emily Stevenson                                                       Contingent
          71 S Winchester Rd                                                    Unliquidated
          Annapolis, MD 21409                                                   Disputed
          Date(s) debt was incurred  8/8/2019                                Basis for the claim:
          Last 4 digits of account number E657
                                                                             Is the claim subject to offset?     No       Yes

 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Emily Swain                                                           Contingent
          5242 Nebraska Ave NW                                                  Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1253
                                                                             Is the claim subject to offset?     No       Yes

 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Emily Tully                                                           Contingent
          1532 N. Randolph Street                                               Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E2DF
                                                                             Is the claim subject to offset?     No       Yes

 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Emily Tully                                                           Contingent
          1532 N. Randolph Street                                               Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 12/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F9B8
                                                                             Is the claim subject to offset?     No       Yes

 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Emily Wheland                                                         Contingent
          1600 South Eads Street                                                Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 1/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3736
                                                                             Is the claim subject to offset?     No       Yes

 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Emilyann Key                                                          Contingent
          8511 Lorainew                                                         Unliquidated
          Alexandria, VA 22308                                                  Disputed
          Date(s) debt was incurred 1/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EB94
                                                                             Is the claim subject to offset?     No       Yes

 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Emma Copeland                                                         Contingent
          1230 13th Street NW                                                   Unliquidated
          Unit 908                                                              Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2018
          Last 4 digits of account number 6367                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 130 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 143 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Emma Hyde                                                             Contingent
          3337 Rittenhouse St. NW                                               Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8AF9
                                                                             Is the claim subject to offset?     No       Yes

 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Emma Simon                                                            Contingent
          6522 7th St NW                                                        Unliquidated
          Washington, DC 20012                                                  Disputed
          Date(s) debt was incurred 2/16/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2071
                                                                             Is the claim subject to offset?     No       Yes

 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Emma Strauss                                                          Contingent
          1111 New Jersey Ave SE                                                Unliquidated
          Apt 522                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/4/2020
          Last 4 digits of account number BA7E                               Is the claim subject to offset?     No       Yes


 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Emma Sutton                                                           Contingent
          2217 3rd Ave                                                          Unliquidated
          Apt 305                                                               Disputed
          Seattle, WA 98121
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/8/2020
          Last 4 digits of account number 1D0A                               Is the claim subject to offset?     No       Yes


 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Emmanuelle Dusart                                                     Contingent
          3537 S street NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 6/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3437
                                                                             Is the claim subject to offset?     No       Yes

 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Endri Mustafa                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/12/2017                                  Disputed
          Last 4 digits of account number AD65                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Eric Smith                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/24/2018                                 Disputed
          Last 4 digits of account number DE5A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 131 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 144 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Eric Weimers                                                          Contingent
          1125 W Drummond Pl                                                    Unliquidated
          Chicago, IL 60614                                                     Disputed
          Date(s) debt was incurred 5/23/2020
                                                                             Basis for the claim:
          Last 4 digits of account number A4FA
                                                                             Is the claim subject to offset?     No       Yes

 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Eric Bunning                                                          Contingent
          1113 N. Pitt Street                                                   Unliquidated
          Unit 1A                                                               Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/24/2018
          Last 4 digits of account number 9666                               Is the claim subject to offset?     No       Yes


 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Eric Gorte                                                            Contingent
          2443 Ontario Rd NW #3                                                 Unliquidated
          washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 8/11/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 53AE
                                                                             Is the claim subject to offset?     No       Yes

 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Eric Harris                                                           Contingent
          3130 Wisconsin Avenue NW                                              Unliquidated
          Apt 803                                                               Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/13/2016
          Last 4 digits of account number 6E75                               Is the claim subject to offset?     No       Yes


 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Eric Menatti                                                          Contingent
          2540 Fairfax Dr.                                                      Unliquidated
          Apt C                                                                 Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2019
          Last 4 digits of account number 12FB                               Is the claim subject to offset?     No       Yes


 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Eric Nash                                                             Contingent
          148 Colony Point Drive                                                Unliquidated
          Punta Gorda, FL 33950                                                 Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EF05
                                                                             Is the claim subject to offset?     No       Yes

 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Eric Nawrocki                                                         Contingent
          9401 Ewing Dr                                                         Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  2/25/2020                               Basis for the claim:
          Last 4 digits of account number 09A2
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 132 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 145 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Eric Pitts                                                            Contingent
          4853 Cordell Avenue                                                   Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  8/21/2017                               Basis for the claim:
          Last 4 digits of account number C367
                                                                             Is the claim subject to offset?     No       Yes

 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Eric Quehl                                                            Contingent
          1111 Belle Pre Way                                                    Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E480
                                                                             Is the claim subject to offset?     No       Yes

 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Eric Robinson                                                         Contingent
          3500 13th St NW                                                       Unliquidated
          Apt 104                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/28/2017
          Last 4 digits of account number 7438                               Is the claim subject to offset?     No       Yes


 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Eric Schmid                                                           Contingent
          515 East 6th Street                                                   Unliquidated
          New York, NY 10009                                                    Disputed
          Date(s) debt was incurred  12/24/2017                              Basis for the claim:
          Last 4 digits of account number BD0D
                                                                             Is the claim subject to offset?     No       Yes

 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Eric Simms                                                            Contingent
          8458 Sugar Creek Lane                                                 Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred 1/7/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2B72
                                                                             Is the claim subject to offset?     No       Yes

 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Erica Fersch                                                          Contingent
          30 Calumet Avenue                                                     Unliquidated
          Oakland, NJ 07436                                                     Disputed
          Date(s) debt was incurred  2/14/2018                               Basis for the claim:
          Last 4 digits of account number 3B86
                                                                             Is the claim subject to offset?     No       Yes

 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Erica Grant                                                           Contingent
          4040 A 8th St. NW, Apt. 1                                             Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 284E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 133 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 146 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Erica Linthorst                                                       Contingent
          19 Huntwood Pl.                                                       Unliquidated
          Mt. Vernon, NY 10552                                                  Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A28F
                                                                             Is the claim subject to offset?     No       Yes

 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Erica Rhodes                                                          Contingent
          1900 S Eads St                                                        Unliquidated
          Apt 413                                                               Disputed
          Arlington, VA 22202
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/11/2018
          Last 4 digits of account number F6C2                               Is the claim subject to offset?     No       Yes


 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Erica Schlaikjer                                                      Contingent
          110 Gallatin St NW                                                    Unliquidated
          Unit 6                                                                Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2017
          Last 4 digits of account number D494                               Is the claim subject to offset?     No       Yes


 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Ericka Welsh                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2018                                 Disputed
          Last 4 digits of account number CF94                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Erik Gammell                                                          Contingent
          1114 Windsor Place                                                    Unliquidated
          South Pasadena, CA 91030                                              Disputed
          Date(s) debt was incurred 2/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 27F5
                                                                             Is the claim subject to offset?     No       Yes

 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Erik Mueller                                                          Contingent
          850 Quincy St NW                                                      Unliquidated
          Apt 205                                                               Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2016
          Last 4 digits of account number FDF9                               Is the claim subject to offset?     No       Yes


 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Erika Bibelnieks                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/27/2017                                  Disputed
          Last 4 digits of account number 5B06                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 134 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 147 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Erika Davis                                                           Contingent
          6665 Debra Lu Way                                                     Unliquidated
          Springfield, VA 22150                                                 Disputed
          Date(s) debt was incurred 1/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0FB3
                                                                             Is the claim subject to offset?     No       Yes

 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Erin Fitzgerald                                                       Contingent
          4607 41st Street N                                                    Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/11/2018                              Basis for the claim:
          Last 4 digits of account number FA7F
                                                                             Is the claim subject to offset?     No       Yes

 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Erin Bell                                                             Contingent
          1505 Crystal Drive                                                    Unliquidated
          Apt 214                                                               Disputed
          Arlington, VA 22202
                                                                             Basis for the claim:
          Date(s) debt was incurred      11/22/2018
          Last 4 digits of account number     D058                           Is the claim subject to offset?     No       Yes


 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Erin Blakeslee                                                        Contingent
          1301 Massachusetts Ave NW                                             Unliquidated
          Apt #301                                                              Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2017
          Last 4 digits of account number FDCA                               Is the claim subject to offset?     No       Yes


 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Erin Conlon                                                           Contingent
          71 W 109th St.                                                        Unliquidated
          Apt. 2C                                                               Disputed
          New York, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2016
          Last 4 digits of account number 5F5F                               Is the claim subject to offset?     No       Yes


 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Erin French                                                           Contingent
          2612 10th Ave E                                                       Unliquidated
          Seattle, WA 98102                                                     Disputed
          Date(s) debt was incurred  1/27/2020                               Basis for the claim:
          Last 4 digits of account number 5FD6
                                                                             Is the claim subject to offset?     No       Yes

 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Erin Kate Brady                                                       Contingent
          495 W. End Ave                                                        Unliquidated
          Apt. 9F                                                               Disputed
          New York, NY 10024
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/18/2019
          Last 4 digits of account number 59A4                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 135 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 148 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Erin Kinney                                                           Contingent
          2745 29th Street NW                                                   Unliquidated
          #620                                                                  Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/16/2015
          Last 4 digits of account number 0578                               Is the claim subject to offset?     No       Yes


 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Erin Le Febure                                                        Contingent
          5122 Swift Ct.                                                        Unliquidated
          Fairfax, VA 22032                                                     Disputed
          Date(s) debt was incurred  10/25/2018                              Basis for the claim:
          Last 4 digits of account number 6971
                                                                             Is the claim subject to offset?     No       Yes

 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Erin Leonard                                                          Contingent
          1833 Swann St, NW                                                     Unliquidated
          Apt #2                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/11/2019
          Last 4 digits of account number 5B95                               Is the claim subject to offset?     No       Yes


 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Erynn Huff                                                            Contingent
          3909 20th St NE                                                       Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6CBF
                                                                             Is the claim subject to offset?     No       Yes

 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Eser Yildirim                                                         Contingent
          1736 Willard Street NW                                                Unliquidated
          Unit 103                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/23/2020
          Last 4 digits of account number 2111                               Is the claim subject to offset?     No       Yes


 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $220.00
          esmeralda aguilar                                                     Contingent
          900 7th street NW                                                     Unliquidated
          suite 1000                                                            Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/7/2018
          Last 4 digits of account number 085B                               Is the claim subject to offset?     No       Yes


 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Esther Felipa                                                         Contingent
          5040 Eisenhower Ave                                                   Unliquidated
          Apt 410                                                               Disputed
          Alexandria, VA 22304
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/29/2020
          Last 4 digits of account number 1873                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 136 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 149 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Ethan Katz                                                            Contingent
          2745 29th st NW                                                       Unliquidated
          Apt#108                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/27/2019
          Last 4 digits of account number 184A                               Is the claim subject to offset?     No       Yes


 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Eugene Sullivan                                                       Contingent
          3339 18th St NW                                                       Unliquidated
          Unit 2                                                                Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2019
          Last 4 digits of account number 3D00                               Is the claim subject to offset?     No       Yes


 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Eugene Sullivan                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/15/2019                                 Disputed
          Last 4 digits of account number C6F3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Eugene Finn                                                           Contingent
          770 P Street, NW                                                      Unliquidated
          Apt. 401                                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2017
          Last 4 digits of account number 7B39                               Is the claim subject to offset?     No       Yes


 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Eugene McCoy                                                          Contingent
          2430 Wentworth Dr                                                     Unliquidated
          Crofton, MD 21114                                                     Disputed
          Date(s) debt was incurred  8/7/2016                                Basis for the claim:
          Last 4 digits of account number 4371
                                                                             Is the claim subject to offset?     No       Yes

 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Eva Walter                                                            Contingent
          1013 4th Street SE                                                    Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 8/11/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 724A
                                                                             Is the claim subject to offset?     No       Yes

 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Evan Hammerman                                                        Contingent
          13723 Lambertina Place                                                Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 2/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E955
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 137 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 150 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Evan King                                                             Contingent
          2116 Frederick Douglass Boulevard                                     Unliquidated
          Apt. 3L                                                               Disputed
          New York, NY 10026
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/10/2016
          Last 4 digits of account number 3E92                               Is the claim subject to offset?     No       Yes


 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Evangeline Paschal                                                    Contingent
          1750 16th St NW                                                       Unliquidated
          Apt 41                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/3/2018
          Last 4 digits of account number 4CBB                               Is the claim subject to offset?     No       Yes


 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ewell G. Smith                                                        Contingent
          1811 Monroe St. NE                                                    Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 2/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 5161
                                                                             Is the claim subject to offset?     No       Yes

 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Faith Korbel                                                          Contingent
          1401 N TAFT ST                                                        Unliquidated
          #813                                                                  Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred      2/14/2019
          Last 4 digits of account number     A595                           Is the claim subject to offset?     No       Yes


 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Fatima Hasan                                                          Contingent
          2330 14th St North                                                    Unliquidated
          Apt 302                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  9/22/2015
          Last 4 digits of account number 1370                               Is the claim subject to offset?     No       Yes


 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          felicia velos                                                         Contingent
          2514 K St NW                                                          Unliquidated
          Apt 34                                                                Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/10/2017
          Last 4 digits of account number DDB9                               Is the claim subject to offset?     No       Yes


 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Fiona Swerdlow                                                        Contingent
          89 Woodcrest Avenue                                                   Unliquidated
          White Plains, NY 10604                                                Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B7BD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 138 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 151 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          florence morrisey                                                     Contingent
          135 corrigan                                                          Unliquidated
          southampton, NY 11968                                                 Disputed
          Date(s) debt was incurred 11/27/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 77E2
                                                                             Is the claim subject to offset?     No       Yes

 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Frances James                                                         Contingent
          1531 Vermont Ave NW                                                   Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 7/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E984
                                                                             Is the claim subject to offset?     No       Yes

 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Frances Glendening                                                    Contingent
          6824 Pineway                                                          Unliquidated
          University Park, MD 20782                                             Disputed
          Date(s) debt was incurred 11/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 03AA
                                                                             Is the claim subject to offset?     No       Yes

 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Frances Granville                                                     Contingent
          224 Eliot St.                                                         Unliquidated
          Milton, MA 02186                                                      Disputed
          Date(s) debt was incurred  12/5/2016                               Basis for the claim:
          Last 4 digits of account number 8A6C
                                                                             Is the claim subject to offset?     No       Yes

 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Frances Varner                                                        Contingent
          1812 Florida Avenue NW                                                Unliquidated
          Apartment 2                                                           Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/13/2018
          Last 4 digits of account number 809A                               Is the claim subject to offset?     No       Yes


 3.969    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Frances Wu                                                            Contingent
          3633 Yuma St NW                                                       Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 7/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2189
                                                                             Is the claim subject to offset?     No       Yes

 3.970    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Francesco Dacunto                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/2/2017                                  Disputed
          Last 4 digits of account number 62D2                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 139 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 152 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.971    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Francine Hinchey                                                      Contingent
          237 Locust St                                                         Unliquidated
          Danvers, MA 01923                                                     Disputed
          Date(s) debt was incurred  1/10/2018                               Basis for the claim:
          Last 4 digits of account number E982
                                                                             Is the claim subject to offset?     No       Yes

 3.972    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Francis Moore                                                         Contingent
          1237 Potomac Ave SE                                                   Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2F22
                                                                             Is the claim subject to offset?     No       Yes

 3.973    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Francisco Borelli                                                     Contingent
          1908 Reston Metro Plaza                                               Unliquidated
          Apt 1617                                                              Disputed
          Reston, VA 20190
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number E9FC                               Is the claim subject to offset?     No       Yes


 3.974    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Francisco Chabran
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/11/2019
          Last 4 digits of account number 761F                               Is the claim subject to offset?     No       Yes


 3.975    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Frank Higgins                                                         Contingent
          15429 Skyline Dr                                                      Unliquidated
          Montclair, VA 22025                                                   Disputed
          Date(s) debt was incurred  12/13/2017                              Basis for the claim:
          Last 4 digits of account number 4DFA
                                                                             Is the claim subject to offset?     No       Yes

 3.976    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Frank Lewis                                                           Contingent
          9601 Lagersfield Circle                                               Unliquidated
          Vienna, VA 22181                                                      Disputed
          Date(s) debt was incurred 10/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D854
                                                                             Is the claim subject to offset?     No       Yes

 3.977    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Frank Schmidt                                                         Contingent
          12640 MOLESWORTH DR                                                   Unliquidated
          MOUNT AIRY, MD 21771-4810                                             Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 56E1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 140 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 153 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.978    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Frank Sherrill                                                        Contingent
          1800 N. Lynn Street                                                   Unliquidated
          #901                                                                  Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  8/15/2019
          Last 4 digits of account number 9611                               Is the claim subject to offset?     No       Yes


 3.979    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Frank Stainback                                                       Contingent
          622 Ford Ave                                                          Unliquidated
          Owensboro, KY 42301                                                   Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2078
                                                                             Is the claim subject to offset?     No       Yes

 3.980    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Frank Toohey                                                          Contingent
          5136 Scarsdale Rd.                                                    Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  12/15/2017                              Basis for the claim:
          Last 4 digits of account number 7383
                                                                             Is the claim subject to offset?     No       Yes

 3.981    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Fred Peters                                                           Contingent
          1101 14th St., N.W.                                                   Unliquidated
          Suite 750                                                             Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 6903                               Is the claim subject to offset?     No       Yes


 3.982    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Frederick Isasi                                                       Contingent
          1300 N Street, N.W.                                                   Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 7/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6F22
                                                                             Is the claim subject to offset?     No       Yes

 3.983    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Gabriela Botura                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/2/2018                                   Disputed
          Last 4 digits of account number F4AB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.984    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gabriele Aulisi                                                       Contingent
          6808 Wemberly Way                                                     Unliquidated
          Mclean, VA 22101                                                      Disputed
          Date(s) debt was incurred  11/9/2017                               Basis for the claim:
          Last 4 digits of account number 9D77
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 141 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 154 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.985    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gabriele Aulisi                                                       Contingent
          6808 Wemberly Way                                                     Unliquidated
          Mclean, VA 22101                                                      Disputed
          Date(s) debt was incurred  11/9/2017                               Basis for the claim:
          Last 4 digits of account number 9D77
                                                                             Is the claim subject to offset?     No       Yes

 3.986    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Gabriella Romaniello                                                  Contingent
          901 N Pollard Street                                                  Unliquidated
          Apt. 1609                                                             Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/5/2019
          Last 4 digits of account number D85D                               Is the claim subject to offset?     No       Yes


 3.987    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Gabrielle Brezovsky                                                   Contingent
          23552 Epperson Sq                                                     Unliquidated
          Brambleton, VA 20148                                                  Disputed
          Date(s) debt was incurred 5/22/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2292
                                                                             Is the claim subject to offset?     No       Yes

 3.988    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Gaby Gloeckle                                                         Contingent
          7451 Fisher Island Dr.                                                Unliquidated
          Miami Beach, FL 33109                                                 Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D820
                                                                             Is the claim subject to offset?     No       Yes

 3.989    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Gail Anderson                                                         Contingent
          6150 Snow Mountain Road                                               Unliquidated
          Broad Run, VA 20137                                                   Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8839
                                                                             Is the claim subject to offset?     No       Yes

 3.990    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Gail Anderson                                                         Contingent
          6150 Snow Mountain Road                                               Unliquidated
          Broad Run, VA 20137                                                   Disputed
          Date(s) debt was incurred 12/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4F8B
                                                                             Is the claim subject to offset?     No       Yes

 3.991    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Gail Robinson                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/22/2017                                  Disputed
          Last 4 digits of account number 6A74                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 142 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 155 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.992    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Gail Schwartz                                                         Contingent
          420 Monticello Avenue, 403B                                           Unliquidated
          Norfolk, VA 23510                                                     Disputed
          Date(s) debt was incurred 12/14/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8C0E
                                                                             Is the claim subject to offset?     No       Yes

 3.993    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gail Wood-Brooks                                                      Contingent
          2432 Cloister Dr                                                      Unliquidated
          Charlotte, NC 28211                                                   Disputed
          Date(s) debt was incurred  4/22/2019                               Basis for the claim:
          Last 4 digits of account number B3F6
                                                                             Is the claim subject to offset?     No       Yes

 3.994    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Gannett Cassidy                                                       Contingent
          15333 Baileys Lane                                                    Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred 1/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3A86
                                                                             Is the claim subject to offset?     No       Yes

 3.995    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Garret Martin                                                         Contingent
          4613 Arkansas Avenue NW                                               Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/18/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 4B8E
                                                                             Is the claim subject to offset?     No       Yes

 3.996    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Garrett Jacobs                                                        Contingent
          2158 Cumberland Pkwy SE, Apt 5201                                     Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred 6/1/2020
                                                                             Basis for the claim:
          Last 4 digits of account number AAEB
                                                                             Is the claim subject to offset?     No       Yes

 3.997    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          gary einhorn                                                          Contingent
          514 ethan allen ave                                                   Unliquidated
          takoma park, MD 20912                                                 Disputed
          Date(s) debt was incurred 11/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E55F
                                                                             Is the claim subject to offset?     No       Yes

 3.998    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $285.00
          Gary Goosman                                                          Contingent
          1441 Rhode Island Ave NW                                              Unliquidated
          Unit 113                                                              Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 9558                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 143 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 156 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.999    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Gary I. Rubin                                                         Contingent
          Hollingsworth LLP                                                     Unliquidated
          1350 I Street NW                                                      Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/25/2020
          Last 4 digits of account number 6175                               Is the claim subject to offset?     No       Yes


 3.100
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gary Stein                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/10/2017                                  Disputed
          Last 4 digits of account number 9015                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.100
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Genevieve Hernandez                                                   Contingent
          1318 Ransolph St NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/23/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 564E
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Georganne Sanders                                                     Contingent
          1226 Clifton Street                                                   Unliquidated
          Raleigh, NC 27604                                                     Disputed
          Date(s) debt was incurred  12/22/2016                              Basis for the claim:
          Last 4 digits of account number 68AB
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          George Rodrigue                                                       Contingent
          3255 Dorchester Road                                                  Unliquidated
          Shaker Heights, OH 44120                                              Disputed
          Date(s) debt was incurred 12/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C5A0
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          George Shevlin                                                        Contingent
          920 Westminster Street, NW                                            Unliquidated
          Washington, DC 20001-4130                                             Disputed
          Date(s) debt was incurred 6/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6B59
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Georgia Kendall                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/30/2020                                 Disputed
          Last 4 digits of account number 2890                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 144 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 157 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.100
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Gerald White                                                          Contingent
          1912 W. 61st Terr                                                     Unliquidated
          Mission Hills, KS 66208                                               Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CBB9
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Gerald Kelly                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/12/2017                                 Disputed
          Last 4 digits of account number 4614                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.100
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          gerard clinton                                                        Contingent
          135 fourth ave                                                        Unliquidated
          milford, CT 06460                                                     Disputed
          Date(s) debt was incurred  2/23/2018                               Basis for the claim:
          Last 4 digits of account number F739
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Gerry Lyons                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/27/2020                                 Disputed
          Last 4 digits of account number 2827                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.101
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Giedre Slivinski                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/29/2016                                 Disputed
          Last 4 digits of account number A976                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.101
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Giedre Slivinski                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/30/2016                                 Disputed
          Last 4 digits of account number 3B86                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.101
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Giffin Daughtridge                                                    Contingent
          2148 Beckenham Drive                                                  Unliquidated
          Mount Pleasant, SC 29466                                              Disputed
          Date(s) debt was incurred 7/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3130
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 145 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 158 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.101
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Gilbert Watson                                                        Contingent
          1916 17th St NW                                                       Unliquidated
          Apartment 314                                                         Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2016
          Last 4 digits of account number B8C0                               Is the claim subject to offset?     No       Yes


 3.101
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Gillian Edick                                                         Contingent
          5602 Warwick Place                                                    Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 10/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4971
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Gillian Morgan                                                        Contingent
          5913 hall street                                                      Unliquidated
          SPRINGFIELD, VA 22152                                                 Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3BD8
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Gina Mahar                                                            Contingent
          33 Freshfield Rise                                                    Unliquidated
          Fairport, NY 14450                                                    Disputed
          Date(s) debt was incurred  12/18/2018                              Basis for the claim:
          Last 4 digits of account number B5F4
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Glenn Bass                                                            Contingent
          3508 36th ST NW                                                       Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 2/22/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 4641
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Glenn Shiplet                                                         Contingent
          4832 Briscoe Rd.                                                      Unliquidated
          Saint Leonard, MD 20685                                               Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A4F4
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Gloria Tercero                                                        Contingent
          1315 W Street NE                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 578C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 146 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 159 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.102
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Grace Cleary                                                          Contingent
          617 W Lynn Street                                                     Unliquidated
          Unit A                                                                Disputed
          Austin, TX 78703
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2019
          Last 4 digits of account number 1783                               Is the claim subject to offset?     No       Yes


 3.102
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Grace Drummond                                                        Contingent
          420 Mission Bay Blvd N                                                Unliquidated
          Unit 904                                                              Disputed
          San Francisco, CA 94158
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/13/2016
          Last 4 digits of account number 205C                               Is the claim subject to offset?     No       Yes


 3.102
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Grace Flaherty                                                        Contingent
          401 N Kensington Ave                                                  Unliquidated
          La Grange Park, Il 60526                                              Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number BE0A
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Grace Harter                                                          Contingent
          1224 13th Street NW                                                   Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 9/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9662
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Grace Riley-Adams                                                     Contingent
          1271 Holbrook Terrance NE                                             Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2EC2
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Graham Hastie                                                         Contingent
          4a Green Drive                                                        Unliquidated
          Inverness, DC 20037                                                   Disputed
          Date(s) debt was incurred  12/27/2019                              Basis for the claim:
          Last 4 digits of account number C2BC
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Graham Welsh                                                          Contingent
          3000 Saint Annes Ln NW                                                Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2630
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 147 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 160 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.102
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Greg Carter                                                           Contingent
          3 Rhode Island Ave NE                                                 Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8DE5
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Greg Gormley                                                          Contingent
          601 Overlook Ct                                                       Unliquidated
          Wexford, PA 15090                                                     Disputed
          Date(s) debt was incurred  12/15/2018                              Basis for the claim:
          Last 4 digits of account number ADD2
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Greg Saphier                                                          Contingent
          6600 Rockmont Ct.                                                     Unliquidated
          Falls Church, VA 22043                                                Disputed
          Date(s) debt was incurred 11/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 836C
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gregory Angstman                                                      Contingent
          644 SHARDLOW PL NE                                                    Unliquidated
          Byron, MN 55920                                                       Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 53A0
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          Gregory Bassett                                                       Contingent
          3626 Dumbarton                                                        Unliquidated
          Houston, TX 77025                                                     Disputed
          Date(s) debt was incurred  12/6/2018                               Basis for the claim:
          Last 4 digits of account number 68BD
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Gregory Dempsey                                                       Contingent
          2335 40th Street NW #3                                                Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0766
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Gsrry Lyons                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/27/2020                                 Disputed
          Last 4 digits of account number 2827                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 148 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 161 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.103
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Gustavus Hulin                                                        Contingent
          4550 Connecticut Ave NW                                               Unliquidated
          Apt 515                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/5/2016
          Last 4 digits of account number 438C                               Is the claim subject to offset?     No       Yes


 3.103
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Gwyn Heaver                                                           Contingent
          442 Caswallen Dr                                                      Unliquidated
          West Chester, PA 19380                                                Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0557
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hailey Morris                                                         Contingent
          1420 N street nw                                                      Unliquidated
          apt 915                                                               Disputed
          washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/7/2019
          Last 4 digits of account number 0E7D                               Is the claim subject to offset?     No       Yes


 3.103
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $380.00
          Hailey Sylvander                                                      Contingent
          50 Carlton Place                                                      Unliquidated
          Rutherford, NJ 07070                                                  Disputed
          Date(s) debt was incurred 2/17/2020
                                                                             Basis for the claim:
          Last 4 digits of account number A8C7
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Haley Dorgan                                                          Contingent
          1349 Randolph Street NW                                               Unliquidated
          Apt 2                                                                 Disputed
          Washington 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/21/2020
          Last 4 digits of account number 2097                               Is the claim subject to offset?     No       Yes


 3.103
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Halle Kern                                                            Contingent
          48 Alberta Ave                                                        Unliquidated
          Charleston, SC 29403                                                  Disputed
          Date(s) debt was incurred 12/25/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4DC6
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Hamed Semati                                                          Contingent
          350 G St SW                                                           Unliquidated
          614N                                                                  Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/7/2016
          Last 4 digits of account number 3871                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 149 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 162 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.104
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hanna Slomianyj                                                       Contingent
          403 10th St SE                                                        Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/1/2014
          Last 4 digits of account number 5734                               Is the claim subject to offset?     No       Yes


 3.104
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Hannah DePaulis                                                       Contingent
          52 15th St NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 1/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1702
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Hannah Henningsgaard                                                  Contingent
          1556 Bradley Drive                                                    Unliquidated
          Boulder, CO 80305                                                     Disputed
          Date(s) debt was incurred 11/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 97A7
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Hannah Kemp                                                           Contingent
          442 S St NW, Apt A                                                    Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 11/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E676
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Hannah Rowlette                                                       Contingent
          1026 Harvard St NW                                                    Unliquidated
          APT 2                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/4/2020
          Last 4 digits of account number 0102                               Is the claim subject to offset?     No       Yes


 3.104
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Hannah Schneider                                                      Contingent
          13 S Street NW                                                        Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6691
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hardik Patel                                                          Contingent
          4 Harrison ct                                                         Unliquidated
          Wilmington, DE 19810                                                  Disputed
          Date(s) debt was incurred 7/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3E40
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 150 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 163 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.104
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Hart Wood                                                             Contingent
          1800 R St. NW                                                         Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/15/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2788
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Harvey Hinman                                                         Contingent
          717 n 43rd st                                                         Unliquidated
          Seattle, WA 98103                                                     Disputed
          Date(s) debt was incurred  5/15/2020                               Basis for the claim:
          Last 4 digits of account number 9A76
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Heather Bayko                                                         Contingent
          203 Fingertip Rd                                                      Unliquidated
          Apt 275                                                               Disputed
          Abingdon, MD 21009
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2019
          Last 4 digits of account number 2118                               Is the claim subject to offset?     No       Yes


 3.105
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Heather Buss                                                          Contingent
          5720 Metroview Parkway,                                               Unliquidated
          Apt 563                                                               Disputed
          Alexandria, VA 22303
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/6/2018
          Last 4 digits of account number B9B3                               Is the claim subject to offset?     No       Yes


 3.105
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Heather Camm                                                          Contingent
          24 Blaine St                                                          Unliquidated
          Seattle, WA 98109                                                     Disputed
          Date(s) debt was incurred  12/4/2016                               Basis for the claim:
          Last 4 digits of account number C1E5
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Heather Cohen                                                         Contingent
          199 Amity St Apt 3                                                    Unliquidated
          Brooklyn, NY 11201                                                    Disputed
          Date(s) debt was incurred  3/6/2017                                Basis for the claim:
          Last 4 digits of account number 9535
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Heather Hostetter                                                     Contingent
          5134 Nebraska Ave, NW                                                 Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 6/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 464F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 151 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 164 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.105
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Heather Mills                                                         Contingent
          426 E Luray Ave.                                                      Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7135
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Heather Molina                                                        Contingent
          12710 Veirs Mill Rd #104                                              Unliquidated
          Rockville, MD 20853                                                   Disputed
          Date(s) debt was incurred 7/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6500
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          HEATHER WAGNER                                                        Contingent
          2020 N 7th Avenue                                                     Unliquidated
          Phoenix, AZ 85007                                                     Disputed
          Date(s) debt was incurred  11/1/2017                               Basis for the claim:
          Last 4 digits of account number 86D9
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Heidi Barron                                                          Contingent
          1111 Abbington Lane                                                   Unliquidated
          Crownsville, MD 21032                                                 Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7C24
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Heidi Knoll                                                           Contingent
          52 Weskora Avenue                                                     Unliquidated
          Pleasantville, NY 10570                                               Disputed
          Date(s) debt was incurred 1/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1707
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Heidi Parsont                                                         Contingent
          838 Fontaine St.                                                      Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred 8/18/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 0929
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Helen Joel                                                            Contingent
          1212 19th Ave East                                                    Unliquidated
          #2                                                                    Disputed
          Seattle, WA 98112
                                                                             Basis for the claim:
          Date(s) debt was incurred  4/12/2019
          Last 4 digits of account number D99D                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 152 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 165 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.106
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Helen Steinberg                                                       Contingent
          4512 Van Ness St., NW                                                 Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 4/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2995
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Helen Wan                                                             Contingent
          51 Claremont Ave                                                      Unliquidated
          Maplewood, NJ 07040                                                   Disputed
          Date(s) debt was incurred 1/8/2020
                                                                             Basis for the claim:
          Last 4 digits of account number C414
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Helene Herman                                                         Contingent
          120 Brookmead Court                                                   Unliquidated
          San Anselmo, CA 94960                                                 Disputed
          Date(s) debt was incurred 11/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 03B4
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          helene Rosenzweig                                                     Contingent
          16260 Ventura blvd #530                                               Unliquidated
          Encino, CA 91436                                                      Disputed
          Date(s) debt was incurred 7/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3D2B
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Henry Clarke                                                          Contingent
          22612 Griffith Drive                                                  Unliquidated
          Laytonsville, MD 20882                                                Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7F54
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Henry Strong                                                          Contingent
          8710 Belmart Rd                                                       Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/21/2016                              Basis for the claim:
          Last 4 digits of account number 6969
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Henry Tugendhat                                                       Contingent
          1620 Fuller Street, NW                                                Unliquidated
          Apt 315                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/1/2020
          Last 4 digits of account number DC05                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 153 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 166 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.106
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hilarey Leonard                                                       Contingent
          213 Rock Creek Church Rd. NW                                          Unliquidated
          Washington, IA 50312                                                  Disputed
          Date(s) debt was incurred 11/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 63A4
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Hilary Reilly                                                         Contingent
          2234 Massachusetts Avenue NW                                          Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 6/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 656C
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Holly Betancourt                                                      Contingent
          7514 Wisconsin Ave, Suite 500                                         Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 70D9
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Holly Cannon                                                          Contingent
          4635 Clark Place NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 2/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 9727
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Holly Povlich                                                         Contingent
          163 Blackford Dr.                                                     Unliquidated
          Stephenson, VA 22656                                                  Disputed
          Date(s) debt was incurred 2/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 43AC
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hugh Carter                                                           Contingent
          1901 Connecticut Ave NW Apt 412                                       Unliquidated
          WASHINGTON, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EDE9
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Hugh Carter                                                           Contingent
          1901 Connecticut Ave NW Apt 412                                       Unliquidated
          WASHINGTON, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EDE9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 154 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 167 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.107
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Hugh Hamlin                                                           Contingent
          35 Berkeley Street                                                    Unliquidated
          Rochester, NY 14607                                                   Disputed
          Date(s) debt was incurred  2/11/2020                               Basis for the claim:
          Last 4 digits of account number 1998
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ian Appel                                                             Contingent
          770 Boylston St Apt 10B                                               Unliquidated
          Boston, MA 02199-7709                                                 Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 10E8
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ian Carchman                                                          Contingent
          823 Cinnamon Ct                                                       Unliquidated
          Odenton, MD 21113                                                     Disputed
          Date(s) debt was incurred  6/20/2019                               Basis for the claim:
          Last 4 digits of account number C3F3
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ian Eisele                                                            Contingent
          333 I Street SE                                                       Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 8/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4370
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Ian Lingwood                                                          Contingent
          2112 8th St NW                                                        Unliquidated
          Apt 702                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/30/2017
          Last 4 digits of account number A9A8                               Is the claim subject to offset?     No       Yes


 3.108
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ian Simpson                                                           Contingent
          1711 Massachusetts Ave, NW                                            Unliquidated
          Apt 521                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2018
          Last 4 digits of account number 152A                               Is the claim subject to offset?     No       Yes


 3.108
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ian Simpson                                                           Contingent
          1711 Massachusetts Ave, NW                                            Unliquidated
          Apt 521                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2018
          Last 4 digits of account number 83D0                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 155 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 168 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.108
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          ien sie                                                               Contingent
          339 spyglass way                                                      Unliquidated
          aptos, CA 95003                                                       Disputed
          Date(s) debt was incurred  12/6/2019                               Basis for the claim:
          Last 4 digits of account number 5B4C
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ifor Williams                                                         Contingent
          17 Glenhurst Ct                                                       Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7983
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Ing Ing Heistand                                                      Contingent
          653 Beinhower Road                                                    Unliquidated
          Etters, PA 17319                                                      Disputed
          Date(s) debt was incurred  1/27/2018                               Basis for the claim:
          Last 4 digits of account number DAA4
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ingrid Kleckner                                                       Contingent
          12417 Borges Avenue                                                   Unliquidated
          Silver Spring, MD 20904                                               Disputed
          Date(s) debt was incurred 12/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8A36
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ingrid Sahu                                                           Contingent
          PO Box 777                                                            Unliquidated
          Dubai, UAE                                                            Disputed
          Date(s) debt was incurred  1/11/2019                               Basis for the claim:
          Last 4 digits of account number 8BD7
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Irene Firippis                                                        Contingent
          8807 Tribeca Street                                                   Unliquidated
          Rockville, MD 20855                                                   Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number F4A1
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Irvine Nugent                                                         Contingent
          45 Sutton Sq SW                                                       Unliquidated
          #1003                                                                 Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2019
          Last 4 digits of account number 7622                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 156 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 169 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.109
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Iryna Dronova                                                         Contingent
          6080 N Rockridge Blvd                                                 Unliquidated
          Oakland, CA 94618                                                     Disputed
          Date(s) debt was incurred 5/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D7BA
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Isaac Breen-Franklin                                                  Contingent
          317 Old County Road                                                   Unliquidated
          Severna Park, MD 21146                                                Disputed
          Date(s) debt was incurred 10/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6114
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Isabella Bauer                                                        Contingent
          77 H Street NW                                                        Unliquidated
          Apt 252                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/25/2016
          Last 4 digits of account number 6519                               Is the claim subject to offset?     No       Yes


 3.109
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Isabella Fiacco                                                       Contingent
          5 Julia Court                                                         Unliquidated
          Boonton, NJ 07005                                                     Disputed
          Date(s) debt was incurred  6/12/2019                               Basis for the claim:
          Last 4 digits of account number EBEB
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Isabella Loose                                                        Contingent
          1616 16th St NW, Apt 707                                              Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C0A2
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Ishaan Karpe                                                          Contingent
          1401 Columbia Rd NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 50B2
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Isis Rodriguez-Cortes                                                 Contingent
          912 K St NE                                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 6/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9009
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 157 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 170 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.109
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Itselda Shand- Gaines                                                 Contingent
          1508 Lawrence St NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5805
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ivana Hajnal                                                          Contingent
          4808 Grantham Ave                                                     Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 3/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5213
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Jace McFerran                                                         Contingent
          6429 Northanna Dr                                                     Unliquidated
          Springfield, VA 22150                                                 Disputed
          Date(s) debt was incurred 11/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 18DE
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jack Herron                                                           Contingent
          3323 18th St NW                                                       Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 11/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0030
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jack Hubbard                                                          Contingent
          807 enderby drive                                                     Unliquidated
          alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred  12/14/2017                              Basis for the claim:
          Last 4 digits of account number 4631
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jackie Brideau                                                        Contingent
          8612 Oak Chase Circle                                                 Unliquidated
          Fairfax Station, VA 22039                                             Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 08D0
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jackie Winkler                                                        Contingent
          1018 Doreen place                                                     Unliquidated
          VENICE, CA 90291                                                      Disputed
          Date(s) debt was incurred  12/25/2018                              Basis for the claim:
          Last 4 digits of account number B97A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 158 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 171 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.110
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jackson Proskow                                                       Contingent
          1449 A Street NE, Apt D.                                              Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 4/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 52BE
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jaclyn Aruch                                                          Contingent
          32-80 38th Street                                                     Unliquidated
          2nd Floor                                                             Disputed
          Astoria, NY 11103
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/2/2018
          Last 4 digits of account number 9EA9                               Is the claim subject to offset?     No       Yes


 3.110
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jacob Moschler                                                        Contingent
          44181 Airport Rd                                                      Unliquidated
          California, MD 20619                                                  Disputed
          Date(s) debt was incurred  5/14/2018                               Basis for the claim:
          Last 4 digits of account number 16E3
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jacob Betit                                                           Contingent
          5962 Edgehill Ct                                                      Unliquidated
          Alexandria, VA 22303                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E664
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jacob Walzer                                                          Contingent
          710 North Nelson Street                                               Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred 12/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 36F5
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jacqueline Cremos                                                     Contingent
          2130 P St NW                                                          Unliquidated
          Apt 219                                                               Disputed
          WASHINGTON, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/28/2017
          Last 4 digits of account number 9145                               Is the claim subject to offset?     No       Yes


 3.111
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Jacqueline Eagan                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/31/2016                                 Disputed
          Last 4 digits of account number FB0A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 159 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 172 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.111
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Jacqueline Hunt                                                       Contingent
          1689 Drewlaine Drive                                                  Unliquidated
          Vienna, VA 22182                                                      Disputed
          Date(s) debt was incurred  9/30/2011                               Basis for the claim:
          Last 4 digits of account number 9725
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Jacqueline Jenkins                                                    Contingent
          PO Box 460                                                            Unliquidated
          Port Tobacco, MD 20677                                                Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2A9C
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Jacqueline Jenkins                                                    Contingent
          PO Box 460                                                            Unliquidated
          Port Tobacco, MD 20677                                                Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 866F
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Jacqueline Jenkins                                                    Contingent
          PO Box 460                                                            Unliquidated
          Port Tobacco, MD 20677                                                Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4E88
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Jacqueline Jenkins                                                    Contingent
          PO Box 460                                                            Unliquidated
          Port Tobacco, MD 20677                                                Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6BC0
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jacqueline Walker                                                     Contingent
          1301 Princess Street                                                  Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 3/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7945
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jade Madrid                                                           Contingent
          3125 Hawthorne Dr NE                                                  Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 2/22/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 7134
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 160 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 173 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.111
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jaik Balakumar                                                        Contingent
          860 West Blackhawk #2408                                              Unliquidated
          Chicago, IL 60642                                                     Disputed
          Date(s) debt was incurred 11/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7DE5
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jaime Horn                                                            Contingent
          3709 Albemarle St NW                                                  Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 6/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F7F0
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jake Lewis                                                            Contingent
          638 Q ST NW                                                           Unliquidated
          #1                                                                    Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/30/2016
          Last 4 digits of account number 5C1F                               Is the claim subject to offset?     No       Yes


 3.112
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jake Lipsett                                                          Contingent
          1821 Vermont Ave NW                                                   Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 10/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0080
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Jake Selby                                                            Contingent
          727 Jefferson st nw                                                   Unliquidated
          Unit 3                                                                Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/17/2019
          Last 4 digits of account number 6537                               Is the claim subject to offset?     No       Yes


 3.112
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          James Hala                                                            Contingent
          1025 1st ST SE                                                        Unliquidated
          #808                                                                  Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2019
          Last 4 digits of account number F4F7                               Is the claim subject to offset?     No       Yes


 3.112
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          James Adams                                                           Contingent
          1935 12th Street NW, Unit 1                                           Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 4/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 08E1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 161 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 174 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.112
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James Bowers                                                          Contingent
          221 Sherbrooke Dr                                                     Unliquidated
          Newport News, VA 23602                                                Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 79FC
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James Brooks                                                          Contingent
          13415 Mary Bowie PKWY                                                 Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred 2/16/2020
                                                                             Basis for the claim:
          Last 4 digits of account number DBD5
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          James Burpo                                                           Contingent
          5634 19th Street, N.                                                  Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  8/20/2016                               Basis for the claim:
          Last 4 digits of account number 9063
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James Champlin                                                        Contingent
          1241 Crystal Pointe Circle                                            Unliquidated
          Fenton, MI 48430                                                      Disputed
          Date(s) debt was incurred 7/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 09DF
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James Crivella                                                        Contingent
          1468 N Quinn St                                                       Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 214B
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          James Dufief                                                          Contingent
          1214 I Street NE                                                      Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 4/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 30F1
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          james egan                                                            Contingent
          3804 Rodman St NW                                                     Unliquidated
          Apt 101                                                               Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/2/2018
          Last 4 digits of account number E1B0                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 162 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 175 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.113
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          James Foley                                                           Contingent
          414 Poplar Drive                                                      Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 3/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BE67
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James G. Schmitt                                                      Contingent
          12027 Ariana Elyse Dr.                                                Unliquidated
          Jacksonville, FL 32258                                                Disputed
          Date(s) debt was incurred 6/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number BB90
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          James Gehrke                                                          Contingent
          832 Buchanan St NE                                                    Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0902
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          James Kim                                                             Contingent
          6707 Hitching Post Ct.                                                Unliquidated
          Clarksville, MD 21029                                                 Disputed
          Date(s) debt was incurred 4/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 529E
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          James Leo                                                             Contingent
          22361 Wallingford Lane                                                Unliquidated
          Huntington Beach, CA 92646                                            Disputed
          Date(s) debt was incurred 10/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7713
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James McDonough                                                       Contingent
          15451 Martins Hundred Drive                                           Unliquidated
          Centreville, VA 20120                                                 Disputed
          Date(s) debt was incurred 9/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6123
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          James Murdock                                                         Contingent
          4703 31st Street South                                                Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 93E9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 163 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 176 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.113
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          James Politi                                                          Contingent
          6128 Utah Avenue NW                                                   Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 2/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7572
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          James Raymond                                                         Contingent
          515 Tennessee Avenue                                                  Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7A5D
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          James Rowe                                                            Contingent
          918 25th St NE                                                        Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 12/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4A4E
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          James Sakers                                                          Contingent
          8000 Chanute Place #16                                                Unliquidated
          Falls Church, VA 22042                                                Disputed
          Date(s) debt was incurred 4/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 214D
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          James Stascavage                                                      Contingent
          224 Q Street NW                                                       Unliquidated
          Unit A                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/9/2016
          Last 4 digits of account number 6100                               Is the claim subject to offset?     No       Yes


 3.114
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          James Vranish                                                         Contingent
          4333 Steinbeck Way                                                    Unliquidated
          Ave Maria, FL 34142                                                   Disputed
          Date(s) debt was incurred  5/9/2019                                Basis for the claim:
          Last 4 digits of account number FE21
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          James Weber                                                           Contingent
          2928 Jermantown Rd                                                    Unliquidated
          Oakton, VA 22124                                                      Disputed
          Date(s) debt was incurred  3/1/2019                                Basis for the claim:
          Last 4 digits of account number 7481
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 164 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 177 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.114
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          James Wilson                                                          Contingent
          1630 R St NW                                                          Unliquidated
          Apt 606                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/1/2017
          Last 4 digits of account number 39F2                               Is the claim subject to offset?     No       Yes


 3.114
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jami Gunzenhauser                                                     Contingent
          9614 Shore Front Pkwy                                                 Unliquidated
          Rockaway Beach, NY 11639                                              Disputed
          Date(s) debt was incurred 6/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F143
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jamie Denman                                                          Contingent
          843 S Kenwood Ave                                                     Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred  12/3/2018                               Basis for the claim:
          Last 4 digits of account number 1069
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jamie Rapfogel                                                        Contingent
          49 Colgate lane                                                       Unliquidated
          Woodbury, NY 11797                                                    Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number 09D9
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jamie Tammariello                                                     Contingent
          12816 Boxwood Lane                                                    Unliquidated
          Union Bridge, MD 21791                                                Disputed
          Date(s) debt was incurred 2/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BC43
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jan Howland                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/13/2017                                 Disputed
          Last 4 digits of account number DA8D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.115
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jana Ruthberg                                                         Contingent
          2101 Arlington Blvd                                                   Unliquidated
          Charlottesville, VA 22903                                             Disputed
          Date(s) debt was incurred 8/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 97A2
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 165 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 178 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.115
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          jana trevino                                                          Contingent
          1201 greenbriar st                                                    Unliquidated
          denton, TX 76201                                                      Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 973D
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Janan Evans-Wilent                                                    Contingent
          3883 Connecticut Ave NW #903                                          Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ECF8
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Jane Bigham                                                           Contingent
          238 11th St SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1024
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jane Cloos                                                            Contingent
          2504 Brookview Lane                                                   Unliquidated
          DeWitt, MI 48820                                                      Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number FB15
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jane Hanley                                                           Contingent
          1754 U Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/7/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1142
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $205.00
          Jane Holder                                                           Contingent
          3635 West Gulf Dr                                                     Unliquidated
          Sanibel, FL 33957                                                     Disputed
          Date(s) debt was incurred  12/5/2017                               Basis for the claim:
          Last 4 digits of account number 8391
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          Jane Ingram                                                           Contingent
          3131 Connecticut Avenue NW                                            Unliquidated
          Apartment 2706                                                        Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2018
          Last 4 digits of account number 6894                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 166 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 179 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.116
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jane Malocha                                                          Contingent
          119 Bluff Point Road                                                  Unliquidated
          Fredericksburg, VA 22407                                              Disputed
          Date(s) debt was incurred 12/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7B08
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jane McAuliffe                                                        Contingent
          4038 Chancery Ct NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 8/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4141
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jane Wolf                                                             Contingent
          212 W 4th Street                                                      Unliquidated
          East Greenville, PA 18041                                             Disputed
          Date(s) debt was incurred 8/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D512
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Janelle Mulvenon                                                      Contingent
          1659 Golddust Dr                                                      Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred  12/15/2018                              Basis for the claim:
          Last 4 digits of account number 2FAF
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Janelle Mulvenon                                                      Contingent
          1659 Golddust Dr                                                      Unliquidated
          Sparks, NV 89436                                                      Disputed
          Date(s) debt was incurred  12/15/2018                              Basis for the claim:
          Last 4 digits of account number 21B2
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Janice Unger                                                          Contingent
          10323 Kensington Shore Drive                                          Unliquidated
          Unit K-101                                                            Disputed
          Orlando, FL 32827
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/10/2019
          Last 4 digits of account number 331E                               Is the claim subject to offset?     No       Yes


 3.116
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Janice DeAngelis                                                      Contingent
          457 Lake Forest Drive                                                 Unliquidated
          Bay Village, OH 44140                                                 Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 83B9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 167 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 180 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.116
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Janice Phillips                                                       Contingent
          805 W Pheasant Bluff Ct                                               Unliquidated
          Spokane, WA 99224-9016                                                Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4CCC
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Janice Wise                                                           Contingent
          3042 S Florence Ct                                                    Unliquidated
          Denver, CO 80231                                                      Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number 7116
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Janie Immanuel                                                        Contingent
          4653 28th Rd S, Apt A                                                 Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred 2/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2028
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Janine Fontaine                                                       Contingent
          15 Indigo Run Drive                                                   Unliquidated
          Unit 16                                                               Disputed
          Hilton Head Island, SC 29926
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/12/2019
          Last 4 digits of account number 6134                               Is the claim subject to offset?     No       Yes


 3.117
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Janine Garcia                                                         Contingent
          4905 Bangor Dr                                                        Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 2/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6058
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Janine Johnson                                                        Contingent
          14786 Ashley Rd                                                       Unliquidated
          Minooka, IL 60447                                                     Disputed
          Date(s) debt was incurred  12/14/2017                              Basis for the claim:
          Last 4 digits of account number D5CC
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Janis Sethness                                                        Contingent
          2860 Emporia Ct                                                       Unliquidated
          Denver, CO 80238                                                      Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number ED51
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 168 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 181 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.117
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jannety Mosley                                                        Contingent
          1500 McMahon Rd                                                       Unliquidated
          Apt 1514                                                              Disputed
          Wheaton, MD 20902
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2018
          Last 4 digits of account number F4B1                               Is the claim subject to offset?     No       Yes


 3.117
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jared Byers                                                           Contingent
          2120 16th St NW                                                       Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 9F43
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jared Hand                                                            Contingent
          1414 Belmont Street NW                                                Unliquidated
          Apt 204                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2018
          Last 4 digits of account number 6637                               Is the claim subject to offset?     No       Yes


 3.117
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $260.00
          Jarrett Datcher                                                       Contingent
          1325 173rd Place                                                      Unliquidated
          Bothell, WA 20675                                                     Disputed
          Date(s) debt was incurred  12/22/2016                              Basis for the claim:
          Last 4 digits of account number BC47
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jarrett Ray                                                           Contingent
          4500 S Four Mile Run Dr                                               Unliquidated
          #710                                                                  Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2015
          Last 4 digits of account number 3278                               Is the claim subject to offset?     No       Yes


 3.117
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jarryd McManus                                                        Contingent
          1001 N. Randolph St.                                                  Unliquidated
          Apt. 912                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred      2/13/2018
          Last 4 digits of account number     44B0                           Is the claim subject to offset?     No       Yes


 3.118
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jasmin Sharifi                                                        Contingent
          1201 East West Highway                                                Unliquidated
          Unit 327                                                              Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/28/2017
          Last 4 digits of account number 9819                               Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 169 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 182 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.118
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jasmine Rosner                                                        Contingent
          1617 V Street, NW                                                     Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1344
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Jasmine Washington                                                    Contingent
          3101 Pennsylvania ave                                                 Unliquidated
          Washington, DC                                                        Disputed
          Date(s) debt was incurred 6/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F1A5
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jason Lovell                                                          Contingent
          10718 Eastland Circle                                                 Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D289
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          JASON BAUM                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2016                                 Disputed
          Last 4 digits of account number C0B1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.118
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jason DeGraftenreid                                                   Contingent
          4221 Rowan Street                                                     Unliquidated
          Raleigh, NC 27609                                                     Disputed
          Date(s) debt was incurred  11/14/2017                              Basis for the claim:
          Last 4 digits of account number A25D
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jason King                                                            Contingent
          1545 18th Street NW                                                   Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 11/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E994
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Jason King                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/19/2018                                 Disputed
          Last 4 digits of account number B24D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 170 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 183 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.118
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jason McNally                                                         Contingent
          303 Sylvania Ave                                                      Unliquidated
          Charlotte, NC 28206                                                   Disputed
          Date(s) debt was incurred  12/25/2016                              Basis for the claim:
          Last 4 digits of account number 8534
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jason Stern                                                           Contingent
          1001 26th st NW apt 804                                               Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 6/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E2B1
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          jason winsten                                                         Contingent
          15 Harrison Way                                                       Unliquidated
          Menlo Park, CA 94025                                                  Disputed
          Date(s) debt was incurred 10/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2954
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jason Ye                                                              Contingent
          109 Water Street West                                                 Unliquidated
          Apt 1                                                                 Disputed
          CHARLOTTESVILLE, VA 22902
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 6C97                               Is the claim subject to offset?     No       Yes


 3.119
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jay Barth                                                             Contingent
          1711 Center St                                                        Unliquidated
          Little Rock, AR 72206                                                 Disputed
          Date(s) debt was incurred 1/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 7D69
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jay Patel                                                             Contingent
          855 Brannan St                                                        Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred 1/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0F52
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $360.00
          Jay Southerland                                                       Contingent
          11198 Castlemain Circle W                                             Unliquidated
          JACKSONVILLE, FL 32256                                                Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7925
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 171 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 184 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.119
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jean Brereton                                                         Contingent
          106 Cahill Dr.                                                        Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0CF9
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jean Lyle                                                             Contingent
          2700 CR 214                                                           Unliquidated
          Durango, CO 81303                                                     Disputed
          Date(s) debt was incurred  1/7/2020                                Basis for the claim:
          Last 4 digits of account number 1A68
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          jean stucky                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2017                                 Disputed
          Last 4 digits of account number 26CE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.119
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jean Wanner                                                           Contingent
          3212 7th Street, NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EF3F
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jean Wanner                                                           Contingent
          3212 7th Street NW                                                    Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 7/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6D0B
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          JEANETTE A GARCIA                                                     Contingent
          333 E Slaughter LN                                                    Unliquidated
          apt 823                                                               Disputed
          AUSTIN, TX 78744
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2018
          Last 4 digits of account number 4B17                               Is the claim subject to offset?     No       Yes


 3.120
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeanette Kramer                                                       Contingent
          3003 Manning Drive                                                    Unliquidated
          Marietta, GA 30062                                                    Disputed
          Date(s) debt was incurred  12/11/2016                              Basis for the claim:
          Last 4 digits of account number AC64
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 172 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 185 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.120
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jeanie Curley                                                         Contingent
          335 Detroit St. #204                                                  Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred  12/11/2017                              Basis for the claim:
          Last 4 digits of account number 4B67
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Jeanine Werner                                                        Contingent
          2702 Bradbury Court                                                   Unliquidated
          Davidsonville, MD 21035                                               Disputed
          Date(s) debt was incurred 2/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5774
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          jeanne homer                                                          Contingent
          8 Coral Tree Lane                                                     Unliquidated
          Irvine, CA 92612                                                      Disputed
          Date(s) debt was incurred  12/2/2016                               Basis for the claim:
          Last 4 digits of account number 7E82
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jeanne Kennedy                                                        Contingent
          20810 Cormorant Way                                                   Unliquidated
          Ocean View, DE 19970                                                  Disputed
          Date(s) debt was incurred 10/2/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 6A99
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jeanne Muhlenberg                                                     Contingent
          PO Box 235                                                            Unliquidated
          Elizabethton, TN 37644                                                Disputed
          Date(s) debt was incurred 8/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C4BA
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeannine Donnelly                                                     Contingent
          1301 15th Street NW                                                   Unliquidated
          Apt 201                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/26/2017
          Last 4 digits of account number 9326                               Is the claim subject to offset?     No       Yes


 3.120
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jeb Byrne                                                             Contingent
          8306 Fox Haven Drive                                                  Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred 2/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3AD0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 173 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 186 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.120
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Jeb Connor                                                            Contingent
          801 Roberts Way                                                       Unliquidated
          Kennett Square, PA 19348                                              Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8F3A
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jed Smith                                                             Contingent
          7141 Mercury Ave                                                      Unliquidated
          HAYMARKET, VA 20169                                                   Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7A18
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeff Busch                                                            Contingent
          140 River Lake Court                                                  Unliquidated
          Roswell, GA 30075                                                     Disputed
          Date(s) debt was incurred  12/8/2018                               Basis for the claim:
          Last 4 digits of account number C530
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jeff Macintire                                                        Contingent
          1102 R St NW Unit 4                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EE68
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Jeff Perry                                                            Contingent
          27 Lamoree Road                                                       Unliquidated
          Rhinebeck, NY 12572                                                   Disputed
          Date(s) debt was incurred 10/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1C5F
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Jeff Schommer                                                         Contingent
          4612 Xerxes Ave S                                                     Unliquidated
          Minneapolis, MN 55410                                                 Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number C305
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jeff Turner                                                           Contingent
          1345 S. Capitol St. SW                                                Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 10/13/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 1652
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 174 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 187 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.121
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jeff Waksman                                                          Contingent
          450 Massachusetts Ave NW                                              Unliquidated
          Apt 809                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/5/2019
          Last 4 digits of account number 9500                               Is the claim subject to offset?     No       Yes


 3.121
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeffrey Ahdoot                                                        Contingent
          4023 25th Rd. N.                                                      Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 32DE
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jeffrey Dietrich                                                      Contingent
          1803 Everest St                                                       Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 3/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 843D
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Jeffrey Finn                                                          Contingent
          204 N Kenilworth Avenue                                               Unliquidated
          Unit 2                                                                Disputed
          Oak Park, IL 60302
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2017
          Last 4 digits of account number A1FC                               Is the claim subject to offset?     No       Yes


 3.122
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jeffrey Hanson                                                        Contingent
          8109 Fenway Rd.                                                       Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  12/21/2017                              Basis for the claim:
          Last 4 digits of account number 1E1F
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jeffrey Kuckuck                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/23/2017                                 Disputed
          Last 4 digits of account number 0CCA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.122
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeffrey Martin                                                        Contingent
          129 Valley View Rd                                                    Unliquidated
          Greentown, PA 18426                                                   Disputed
          Date(s) debt was incurred 3/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2942
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 175 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 188 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.122
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Jeffrey Ratner                                                        Contingent
          631 D Street NW                                                       Unliquidated
          Apt 445                                                               Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/8/2018
          Last 4 digits of account number CAD8                               Is the claim subject to offset?     No       Yes


 3.122
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jeffrey Robbins                                                       Contingent
          21 Battery Park Ave                                                   Unliquidated
          Unit 604                                                              Disputed
          Asheville, NC 28801
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/26/2018
          Last 4 digits of account number 5F61                               Is the claim subject to offset?     No       Yes


 3.122
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeffrey Shen                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/8/2016                                   Disputed
          Last 4 digits of account number B567                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.122
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Jen Whereatt                                                          Contingent
          921 Oronoco Street                                                    Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 1/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6917
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Jeni Catch                                                            Contingent
          305 S. Elm Drive                                                      Unliquidated
          Beverly Hills, CA 90212-4611                                          Disputed
          Date(s) debt was incurred 7/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D6C4
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jenn Coy                                                              Contingent
          410 S. Nursery Ave                                                    Unliquidated
          Purcellville, VA 20132                                                Disputed
          Date(s) debt was incurred 3/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AAB6
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jenna Delgado                                                         Contingent
          250 W Pratt Street                                                    Unliquidated
          Baltimore, MD 21201                                                   Disputed
          Date(s) debt was incurred  11/16/2016                              Basis for the claim:
          Last 4 digits of account number FB89
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 176 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 189 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.123
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jenna Ebersole                                                        Contingent
          436 New Jersey Ave SE                                                 Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/20/2016
          Last 4 digits of account number 4405                               Is the claim subject to offset?     No       Yes


 3.123
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jenna Larner                                                          Contingent
          57 Dickinson Rd                                                       Unliquidated
          Basking Ridge, NJ 07920                                               Disputed
          Date(s) debt was incurred 10/28/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F8FF
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jennifer Riedinger                                                    Contingent
          3754 Jason Avenue                                                     Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred 11/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AF33
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jennifer Bisceglie                                                    Contingent
          1725 Duke Street                                                      Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 68D6
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jennifer Bisceglie                                                    Contingent
          5320 Jesmond Street                                                   Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 11/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1205
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jennifer Bisceglie                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/4/2016                                  Disputed
          Last 4 digits of account number 32FB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.123
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jennifer Bisceglie                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2016                                  Disputed
          Last 4 digits of account number CB7A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 177 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 190 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.123
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jennifer Cash                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/9/2020                                  Disputed
          Last 4 digits of account number FFCE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.123
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jennifer Cochran                                                      Contingent
          43671 Deer Run Ct                                                     Unliquidated
          Leonardtown, MD 20650                                                 Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4A76
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jennifer Elwood                                                       Contingent
          1430 Newton St. NW                                                    Unliquidated
          #201                                                                  Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/27/2016
          Last 4 digits of account number 4F2B                               Is the claim subject to offset?     No       Yes


 3.124
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jennifer Grim                                                         Contingent
          14230 Westside Ridge Drive                                            Unliquidated
          Laurel, MD 20707                                                      Disputed
          Date(s) debt was incurred 4/2/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1C55
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jennifer Gulley                                                       Contingent
          3053 Hazelton St                                                      Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1F47
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jennifer Jeffers                                                      Contingent
          PO BOX 358998                                                         Unliquidated
          Gainesville, FL 32635                                                 Disputed
          Date(s) debt was incurred 12/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C51D
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jennifer Johnston                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2016                                 Disputed
          Last 4 digits of account number C2F2                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 178 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 191 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.124
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jennifer Menefee                                                      Contingent
          8507 stones throw lane                                                Unliquidated
          Missouri city, TX 77459                                               Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7229
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Jennifer Myers                                                        Contingent
          1225 Marietta Dr                                                      Unliquidated
          Fairborn, OH 45324                                                    Disputed
          Date(s) debt was incurred  11/29/2019                              Basis for the claim:
          Last 4 digits of account number 7864
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jennifer Newman                                                       Contingent
          5448 Fawnbrook Lane                                                   Unliquidated
          Dublin, OH 43017                                                      Disputed
          Date(s) debt was incurred 5/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8133
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jennifer Reichert                                                     Contingent
          7313 Masters Drive                                                    Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/6/2017                               Basis for the claim:
          Last 4 digits of account number 0104
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jennifer Seasly                                                       Contingent
          3130 N. Soldier Trail                                                 Unliquidated
          Tucson, AZ 85749                                                      Disputed
          Date(s) debt was incurred  12/9/2019                               Basis for the claim:
          Last 4 digits of account number 3826
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Jennifer Vaziralli                                                    Contingent
          2108 Main Line Blvd                                                   Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8A09
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Jennifer Walton                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/25/2016                                  Disputed
          Last 4 digits of account number 0765                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 179 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 192 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.125
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jennifer White                                                        Contingent
          14503 Anchor Lane                                                     Unliquidated
          Boyds, MD 20841                                                       Disputed
          Date(s) debt was incurred  10/14/2018                              Basis for the claim:
          Last 4 digits of account number 5006
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jennifer Wolford                                                      Contingent
          1018 N Highland Ave                                                   Unliquidated
          Pittsburgh, PA 15206                                                  Disputed
          Date(s) debt was incurred  12/20/2016                              Basis for the claim:
          Last 4 digits of account number F121
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jenny Fleming                                                         Contingent
          3708 N. Southport Ave                                                 Unliquidated
          APT 4                                                                 Disputed
          Chicago, IL 60613
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/10/2019
          Last 4 digits of account number A85F                               Is the claim subject to offset?     No       Yes


 3.125
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jenny Martin                                                          Contingent
          959 N Madison St.                                                     Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  1/22/2020                               Basis for the claim:
          Last 4 digits of account number 1798
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jenny Miedema                                                         Contingent
          2273 S Main St                                                        Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred  12/27/2017                              Basis for the claim:
          Last 4 digits of account number 08D0
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeremie Marguerie                                                     Contingent
          350 W 50th St                                                         Unliquidated
          unit 24 g                                                             Disputed
          washington, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2018
          Last 4 digits of account number 6398                               Is the claim subject to offset?     No       Yes


 3.125
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jeremy Cockerham                                                      Contingent
          1170 NW 11th St.                                                      Unliquidated
          Apt 801                                                               Disputed
          Miami, FL 33136
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/18/2019
          Last 4 digits of account number AD15                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 180 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 193 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.125
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeremy Friedlander                                                    Contingent
          301 M St SW                                                           Unliquidated
          Apt 502                                                               Disputed
          Washington DC, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/8/2020
          Last 4 digits of account number 1962                               Is the claim subject to offset?     No       Yes


 3.125
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jeremy Haldeman                                                       Contingent
          1808 6th, NW                                                          Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 5/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C9FA
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jeremy McClellan                                                      Contingent
          1444 T Street                                                         Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 878E
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Jeri Robinson                                                         Contingent
          140 Kinkade Drive                                                     Unliquidated
          Middletown, NJ 07748                                                  Disputed
          Date(s) debt was incurred 1/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0F96
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jermaine Dictado                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/16/2017                                  Disputed
          Last 4 digits of account number 8DAC                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.126
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          JEROME MULLIN                                                         Contingent
          9006 WOODLAND DRIVE                                                   Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A2C9
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jerr Rosenbaum                                                        Contingent
          2018 N. Monroe St.                                                    Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/22/2016                              Basis for the claim:
          Last 4 digits of account number 0464
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 181 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 194 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.126
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          jerry rinder                                                          Contingent
          150 Selkirk Road                                                      Unliquidated
          Williamsport, PA 17701                                                Disputed
          Date(s) debt was incurred 12/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number AA8E
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jesse B Rauch                                                         Contingent
          3325 11th Street NW, Unit 1                                           Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 8/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 62E9
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jessi Bailly                                                          Contingent
          7620 Old Georgetown Rd                                                Unliquidated
          Apt 214                                                               Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/6/2017
          Last 4 digits of account number 765B                               Is the claim subject to offset?     No       Yes


 3.126
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jessica Hristakos                                                     Contingent
          5714 13th St. NW                                                      Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6CEB
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jessica Bratten                                                       Contingent
          2291 Cartbridge Road                                                  Unliquidated
          Falls Church, VA 22043                                                Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B6C1
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jessica Crane                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/1/2018                                  Disputed
          Last 4 digits of account number 10B7                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.127
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          JESSICA Grabill                                                       Contingent
          2420 Lexington Road                                                   Unliquidated
          Falls Church, VA 22043                                                Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 03F8
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 182 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 195 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.127
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jessica Graham                                                        Contingent
          6027 Redwood Lane                                                     Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred 2/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1875
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jessica Jager                                                         Contingent
          6064 Hardwick Pl                                                      Unliquidated
          Falls Church, VA 22041                                                Disputed
          Date(s) debt was incurred 10/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F4BE
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jessica Kaslow                                                        Contingent
          160 Ardmore St                                                        Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred  2/12/2019                               Basis for the claim:
          Last 4 digits of account number 58FD
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Jessica Kremen                                                        Contingent
          5 Bellchase Court                                                     Unliquidated
          Baltimore, MD 21208                                                   Disputed
          Date(s) debt was incurred  6/30/2016                               Basis for the claim:
          Last 4 digits of account number E7C0
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Jessica Lee                                                           Contingent
          2909 Sycamore Street                                                  Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 2/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4A23
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jessica Lewis                                                         Contingent
          13607 Anchor Cove Ct                                                  Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 8/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0D25
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Jessica Loren                                                         Contingent
          9186 Ivy Banks Dr                                                     Unliquidated
          Mechanicsville, VA 23116                                              Disputed
          Date(s) debt was incurred 1/4/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1599
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 183 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 196 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.127
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jessica Mirabella                                                     Contingent
          1711 Massachusetts Ave, NW                                            Unliquidated
          Apt #126                                                              Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2016
          Last 4 digits of account number 6A94                               Is the claim subject to offset?     No       Yes


 3.128
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jessica Nakano                                                        Contingent
          5 Sunnyridge Parkway                                                  Unliquidated
          Trumbull, CT 06611                                                    Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B881
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jessica Potts                                                         Contingent
          17107 New Hampshire Ave                                               Unliquidated
          Silver Spring, MD 20905                                               Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C815
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Jessica Rusnack                                                       Contingent
          FTI Consulting                                                        Unliquidated
          8251 Greensboro Drive                                                 Disputed
          McLean, VA 22102
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/15/2020
          Last 4 digits of account number 6114                               Is the claim subject to offset?     No       Yes


 3.128
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Jessica Smith                                                         Contingent
          18655 Pier Point Pl                                                   Unliquidated
          Montgomery Village, MD 20886                                          Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7340
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jessica Strieter Elting                                               Contingent
          1419 Buchanan St NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D4F3
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jessica Wintfeld                                                      Contingent
          505 E. Alexandria Ave                                                 Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A73A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 184 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 197 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.128
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Jessica Wodatch                                                       Contingent
          627 E Street NE                                                       Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 3/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B21E
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jessica Wrenn                                                         Contingent
          4455 Connecticut Ave NW                                               Unliquidated
          Apt 409                                                               Disputed
          WASHINGTON, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/5/2019
          Last 4 digits of account number 12FA                               Is the claim subject to offset?     No       Yes


 3.128
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Jessica Wrenn                                                         Contingent
          4455 Connecticut Ave NW                                               Unliquidated
          Apt 409                                                               Disputed
          WASHINGTON, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2017
          Last 4 digits of account number 30B4                               Is the claim subject to offset?     No       Yes


 3.128
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jessie Owens                                                          Contingent
          838 S Bond St                                                         Unliquidated
          Apt 1                                                                 Disputed
          Baltimore, MD 21231
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/21/2019
          Last 4 digits of account number     DDC1                           Is the claim subject to offset?     No       Yes


 3.129
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jie Wang                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/19/2019                                  Disputed
          Last 4 digits of account number 4594                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.129
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Jill Crisafi                                                          Contingent
          3872 Redwood Drive                                                    Unliquidated
          Bethlehem, PA 18020                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 57BC
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jill Greene                                                           Contingent
          3567 S FEDERAL HIGHWAY                                                Unliquidated
          BOYNTON BEACH, FL 33435                                               Disputed
          Date(s) debt was incurred 8/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 89C7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 185 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 198 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.129
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jill Klein                                                            Contingent
          11202 Crossbeam Ct                                                    Unliquidated
          Reston, VA 20194                                                      Disputed
          Date(s) debt was incurred  10/22/2019                              Basis for the claim:
          Last 4 digits of account number 4389
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jill Luckett                                                          Contingent
          10 Royal Oak Ct.                                                      Unliquidated
          Rockville, MD 20854                                                   Disputed
          Date(s) debt was incurred  12/4/2019                               Basis for the claim:
          Last 4 digits of account number 6CFD
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Jill Stever-Zeitlin                                                   Contingent
          1944 Kenwood Parkway                                                  Unliquidated
          MInneapolis, MN 55405                                                 Disputed
          Date(s) debt was incurred 9/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F740
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Jillian Klein                                                         Contingent
          245 E 25th St, Apt 11F                                                Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred 2/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E999
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Jillian Lomanno                                                       Contingent
          427 Edgmere Dr.                                                       Unliquidated
          Annapolis, MD 21403                                                   Disputed
          Date(s) debt was incurred  6/27/2018                               Basis for the claim:
          Last 4 digits of account number 3060
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jim Reische                                                           Contingent
          164 Cole Avenue                                                       Unliquidated
          Williamstown, MA 01267                                                Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0D3E
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jimmy Learned                                                         Contingent
          9240 Vernon Drive                                                     Unliquidated
          Great Falls, VA 22066                                                 Disputed
          Date(s) debt was incurred 1/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AF25
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 186 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 199 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.130
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jo Christopher                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/4/2018                                   Disputed
          Last 4 digits of account number 65FC                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.130
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Jo Marie Gerogianni                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/12/2020                                 Disputed
          Last 4 digits of account number 72ED                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.130
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Joan Flavin                                                           Contingent
          1845 River Shore Drive                                                Unliquidated
          Indialantic, FL 32903                                                 Disputed
          Date(s) debt was incurred 12/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 743E
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Joan McCormick                                                        Contingent
          2908 Rockingham Court                                                 Unliquidated
          Pasadena, MD 21122                                                    Disputed
          Date(s) debt was incurred 12/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 801E
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Joan O'Connor                                                         Contingent
          8476 OAKWIND COURT                                                    Unliquidated
          ORANGEVALE, CA 95662                                                  Disputed
          Date(s) debt was incurred 8/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1A46
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Joana Noriega                                                         Contingent
          12365 Randle Lane                                                     Unliquidated
          Culpeper, VA 22701                                                    Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number EAF9
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          JoAnn DaSilva                                                         Contingent
          6 Lake Shore Drive South                                              Unliquidated
          Randolph, NJ 07869                                                    Disputed
          Date(s) debt was incurred 6/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5C56
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 187 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 200 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.130
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Joann Pabst                                                           Contingent
          2348 E 7th St                                                         Unliquidated
          Charlotte, NC 28204                                                   Disputed
          Date(s) debt was incurred  2/7/2020                                Basis for the claim:
          Last 4 digits of account number 78F0
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          JoAnn Sims                                                            Contingent
          333 Delight Meadows Road                                              Unliquidated
          Reisterstown, MD 21136                                                Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B9EB
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Joanna J Kuttothara                                                   Contingent
          1210 R St NW, Apt 317                                                 Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A861
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Joanna Philpotts                                                      Contingent
          138B N Bedford St.                                                    Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  10/10/2018                              Basis for the claim:
          Last 4 digits of account number 4970
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Joanna Philpotts                                                      Contingent
          138B N Bedford St.                                                    Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  10/10/2018                              Basis for the claim:
          Last 4 digits of account number 2DCF
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Joanna Wynes                                                          Contingent
          4110 Tall Willows Road                                                Unliquidated
          Ellicott City, MD 21043                                               Disputed
          Date(s) debt was incurred 12/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0757
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Joanne Brokaw                                                         Contingent
          60 East Marginal Rd                                                   Unliquidated
          Brunswick, ME 04011                                                   Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 14DF
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 188 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 201 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.131
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          joanne costello                                                       Contingent
          448 mckinley                                                          Unliquidated
          grosse pointe farms, MI 48236                                         Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F005
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Joanne Evans                                                          Contingent
          852 Bluffs Ct                                                         Unliquidated
          Petoskey, MI 49770                                                    Disputed
          Date(s) debt was incurred  6/14/2016                               Basis for the claim:
          Last 4 digits of account number 3ED1
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Joanne Westendorf                                                     Contingent
          537 Hilbar Ln                                                         Unliquidated
          Palo Alto, CA 94303                                                   Disputed
          Date(s) debt was incurred  1/5/2020                                Basis for the claim:
          Last 4 digits of account number D9BA
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Joanne Westendorf                                                     Contingent
          537 Hilbar Ln                                                         Unliquidated
          Palo Alto, CA 94303                                                   Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number 7E14
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Joanne Wisner                                                         Contingent
          1625 Eye Street                                                       Unliquidated
          Washington, DC 20006                                                  Disputed
          Date(s) debt was incurred 12/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A38B
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          JODIE GULASKEY                                                        Contingent
          938 Prestige Court                                                    Unliquidated
          NEWPORT NEWS, VA 23602                                                Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1D62
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jody Stewart                                                          Contingent
          13748 Piedmont Vista Dr.                                              Unliquidated
          Haymarket, VA 20169                                                   Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F1D9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 189 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 202 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.132
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Jody Fox                                                              Contingent
          15 Parkway North                                                      Unliquidated
          Apt 145                                                               Disputed
          Deerfield, IL 60015
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/22/2018
          Last 4 digits of account number A337                               Is the claim subject to offset?     No       Yes


 3.132
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Joe Brophy                                                            Contingent
          2840 16th St NW                                                       Unliquidated
          Apt. 844                                                              Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2018
          Last 4 digits of account number 6115                               Is the claim subject to offset?     No       Yes


 3.132
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joe McCormick                                                         Contingent
          6100 dunleer court                                                    Unliquidated
          bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  11/6/2019                               Basis for the claim:
          Last 4 digits of account number 200D
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Joe Steele                                                            Contingent
          3001 Veazey Terrace, NW                                               Unliquidated
          Apt 701                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/2/2018
          Last 4 digits of account number BF75                               Is the claim subject to offset?     No       Yes


 3.132
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Joel Dorow                                                            Contingent
          219 christopher st                                                    Unliquidated
          Montclair, NJ 07042                                                   Disputed
          Date(s) debt was incurred  7/3/2018                                Basis for the claim:
          Last 4 digits of account number 37AB
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joey WIlkins                                                          Contingent
          1225 13th St. NW                                                      Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 396B
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joey WIlkins                                                          Contingent
          1225 13th St. NW                                                      Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 2/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number E093
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 190 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 203 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.132
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          John Bean                                                             Contingent
          2121 N Westmoreland St                                                Unliquidated
          Apt 232                                                               Disputed
          Arlington, VA 22213
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2016
          Last 4 digits of account number D20A                               Is the claim subject to offset?     No       Yes


 3.132
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          John Berger                                                           Contingent
          1455 S St NW                                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 01F2
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          John Crain                                                            Contingent
          452 New Jersey Ave SE                                                 Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 5/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9D2C
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          John Crippen                                                          Contingent
          2425 L ST NW #604                                                     Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 7/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3964
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          John Denton                                                           Contingent
          2008 N Kenmore St                                                     Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  6/1/2018                                Basis for the claim:
          Last 4 digits of account number 2854
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          John Eubank                                                           Contingent
          1201 N Fillmore St                                                    Unliquidated
          Apt 609                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/6/2016
          Last 4 digits of account number 7D1C                               Is the claim subject to offset?     No       Yes


 3.133
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          John Evans                                                            Contingent
          100 Aqua Way                                                          Unliquidated
          #215                                                                  Disputed
          Newport, KY 41071
                                                                             Basis for the claim:
          Date(s) debt was incurred  4/5/2018
          Last 4 digits of account number A365                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 191 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 204 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.133
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          John Fletcher                                                         Contingent
          1439 Floyd Ave                                                        Unliquidated
          Richmond, VA 23220-4663                                               Disputed
          Date(s) debt was incurred 12/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7D0C
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          John LaRue                                                            Contingent
          5480 Wisconsin Ave. Apt. 606                                          Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 2/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2ED2
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          John Leary                                                            Contingent
          9904 Thornwood Road                                                   Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 3/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 87AA
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          John Lonsdale                                                         Contingent
          4120 Red Fox Road                                                     Unliquidated
          Fort Collins, CO 80526                                                Disputed
          Date(s) debt was incurred 11/27/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C3ED
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          John Maconi                                                           Contingent
          100 Shiley Street                                                     Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  11/11/2019                              Basis for the claim:
          Last 4 digits of account number 0417
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          John Miller                                                           Contingent
          4243 35th Street S                                                    Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred  12/13/2019                              Basis for the claim:
          Last 4 digits of account number 3630
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          John Ogilby                                                           Contingent
          20 Auburn Street                                                      Unliquidated
          Unit A                                                                Disputed
          Charlestown, MA 02129
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/26/2018
          Last 4 digits of account number DDD8                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 192 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 205 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.134
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          John Petrofsky                                                        Contingent
          1730 P Street NW                                                      Unliquidated
          Apt 5                                                                 Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/2/2015
          Last 4 digits of account number 1495                               Is the claim subject to offset?     No       Yes


 3.134
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          John Roy                                                              Contingent
          1526 Woodcrest Drive                                                  Unliquidated
          Reston, VA 20194                                                      Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1D8C
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          john sargent                                                          Contingent
          888 17th street                                                       Unliquidated
          suite 205                                                             Disputed
          washington, DC 20006
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2016
          Last 4 digits of account number E312                               Is the claim subject to offset?     No       Yes


 3.134
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          john sargent                                                          Contingent
          888 17th street                                                       Unliquidated
          suite 205                                                             Disputed
          washington, DC 20006
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2016
          Last 4 digits of account number 8DFB                               Is the claim subject to offset?     No       Yes


 3.134
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          John Schoenecker                                                      Contingent
          730 N. Tazewell St.                                                   Unliquidated
          ARLINGTON, VA 22203                                                   Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number BCC2
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          John Simon                                                            Contingent
          233 S Federal Hwy                                                     Unliquidated
          #410                                                                  Disputed
          Boca Raton, FL 33432
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/18/2019
          Last 4 digits of account number 7D07                               Is the claim subject to offset?     No       Yes


 3.134
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          John Womack                                                           Contingent
          8020 Wright Place                                                     Unliquidated
          Jessup, MD 20794                                                      Disputed
          Date(s) debt was incurred  2/14/2019                               Basis for the claim:
          Last 4 digits of account number 1C03
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 193 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 206 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.134
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          John Wright                                                           Contingent
          2359 Boyer Ave E                                                      Unliquidated
          Seattle, WA 98112                                                     Disputed
          Date(s) debt was incurred  12/6/2018                               Basis for the claim:
          Last 4 digits of account number 6410
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          John Zevitas                                                          Contingent
          1525 Coldwater Reserve Xing                                           Unliquidated
          Severn, MD 21144                                                      Disputed
          Date(s) debt was incurred 1/1/2020
                                                                             Basis for the claim:
          Last 4 digits of account number ECE5
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Johns Bahen                                                           Contingent
          1079 Nova circle                                                      Unliquidated
          Arnold, MD 21012                                                      Disputed
          Date(s) debt was incurred  3/1/2017                                Basis for the claim:
          Last 4 digits of account number 6172
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Joi Baker                                                             Contingent
          3501 21st ST SE                                                       Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 9/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FEAD
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Jolaine Smith                                                         Contingent
          1820 Walnut St E #3                                                   Unliquidated
          Devils Lake, ND 58301                                                 Disputed
          Date(s) debt was incurred 11/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C938
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jolanta Szmuc                                                         Contingent
          20 Anona Drive                                                        Unliquidated
          Upper Saddle River, NJ 07458                                          Disputed
          Date(s) debt was incurred 7/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 15A9
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jolene Lowry                                                          Contingent
          1710 Forest Lane                                                      Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  5/9/2019                                Basis for the claim:
          Last 4 digits of account number 8225
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 194 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 207 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.135
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jon Carlson                                                           Contingent
          1232 West Nelson Street                                               Unliquidated
          apt 1B                                                                Disputed
          Chicago, IL 60657
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/31/2019
          Last 4 digits of account number 59F8                               Is the claim subject to offset?     No       Yes


 3.135
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Jon Furlow                                                            Contingent
          2120 Girard Ave S.                                                    Unliquidated
          Minneapolis, MN 55405                                                 Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7096
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jon Furman                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/16/2018                                 Disputed
          Last 4 digits of account number AFC8                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.135
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Jon Malis                                                             Contingent
          1101 3rd St SW                                                        Unliquidated
          #711                                                                  Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/26/2019
          Last 4 digits of account number 19F5                               Is the claim subject to offset?     No       Yes


 3.136
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jon West-Bey                                                          Contingent
          3405 Wheeler Rd SE                                                    Unliquidated
          Washington, DC 20032                                                  Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 8625
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jonas Chartock                                                        Contingent
          1824 Oretha Castle Haley Boulevard                                    Unliquidated
          New Orleans, LA 70113                                                 Disputed
          Date(s) debt was incurred 1/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CF75
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jonathan Berliner                                                     Contingent
          2500 Q St nw Apt 307                                                  Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 7/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B0DE
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 195 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 208 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.136
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Jonathan Bonniwell                                                    Contingent
          6555 Sand Wedge Ct                                                    Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred 6/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B5DF
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Jonathan Elsasser                                                     Contingent
          319 Harvest Drive                                                     Unliquidated
          Charlottesville, VA 22903                                             Disputed
          Date(s) debt was incurred 5/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D392
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Jonathan Kendler                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/1/2016                                   Disputed
          Last 4 digits of account number 0AF8                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.136
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jonathan Levine                                                       Contingent
          99 Pembroke Street Unit 2                                             Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 45BF
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jonathan Mullin                                                       Contingent
          2007 SKYLINE DR.                                                      Unliquidated
          LATROBE, PA 15650                                                     Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 1F14
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Jonathan Pogach                                                       Contingent
          2523 University Place                                                 Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7777
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jonathan Raizon                                                       Contingent
          1499 Massachusetts Ave NW                                             Unliquidated
          APT 418                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/28/2018
          Last 4 digits of account number 2782                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 196 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 209 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.137
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $370.00
          Jonathan Spigler                                                      Contingent
          1947 Columbia Pike, 42                                                Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F984
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jonathan Wachtel                                                      Contingent
          4914 jamestown rd                                                     Unliquidated
          bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  6/27/2018                               Basis for the claim:
          Last 4 digits of account number E200
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Jonny Davis                                                           Contingent
          92 Fitzwilliam Point, Fitzwilliam Quay                                Unliquidated
          Dublin 4, Ireland D04 NY06                                            Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E8AE
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Jordan Green                                                          Contingent
          1160 First St NE                                                      Unliquidated
          Apt 520                                                               Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2016
          Last 4 digits of account number 0BA8                               Is the claim subject to offset?     No       Yes


 3.137
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jordan McIntyre                                                       Contingent
          818 N Quincy Street #1511                                             Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 052A
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Jordan Rice                                                           Contingent
          2421 Glade Bank Way                                                   Unliquidated
          Reston, VA 20191                                                      Disputed
          Date(s) debt was incurred 12/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3342
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          Joseph Deal                                                           Contingent
          2706 44th Street NW                                                   Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 30F0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 197 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 210 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.137
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Joseph Gallagher                                                      Contingent
          337 Vley Road                                                         Unliquidated
          Scotia, NY 12302                                                      Disputed
          Date(s) debt was incurred  12/5/2018                               Basis for the claim:
          Last 4 digits of account number DBB5
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joseph Lenz                                                           Contingent
          704 F Street NE                                                       Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 2/11/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 8921
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Joseph Martinelli                                                     Contingent
          947 Edison Avenue                                                     Unliquidated
          Bronx, NY 10465                                                       Disputed
          Date(s) debt was incurred  4/19/2019                               Basis for the claim:
          Last 4 digits of account number D5FA
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Joseph Mattey                                                         Contingent
          514 Possum Oak                                                        Unliquidated
          Shavano Park, TX 78230                                                Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6B80
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Joseph Panagiotou                                                     Contingent
          8305 Richardson Road                                                  Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CBFF
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joseph Toner                                                          Contingent
          1013 C St SE                                                          Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F384
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Josh Levin                                                            Contingent
          1212 Girard St. NW                                                    Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 498F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 198 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 211 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.138
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          josh masi                                                             Contingent
          205 Faulk Drive                                                       Unliquidated
          Warrendale, PA 15086                                                  Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F8A9
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Josh Shelofsky                                                        Contingent
          3000 Washington Boulevard                                             Unliquidated
          Apt 822                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/29/2019
          Last 4 digits of account number D2A9                               Is the claim subject to offset?     No       Yes


 3.138
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Joshua DeMoss                                                         Contingent
          1812 N Capitol St NW                                                  Unliquidated
          Unit 301                                                              Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2019
          Last 4 digits of account number 287F                               Is the claim subject to offset?     No       Yes


 3.138
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          joshua Keller                                                         Contingent
          93 crystal brook hollow road                                          Unliquidated
          Mount Sinai, NY 11766                                                 Disputed
          Date(s) debt was incurred 12/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 9AF8
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Joshua Kreider                                                        Contingent
          1209 13th Street, NW                                                  Unliquidated
          apt 602                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2016
          Last 4 digits of account number D009                               Is the claim subject to offset?     No       Yes


 3.138
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Joshua MacNeill                                                       Contingent
          1613 Harvard St. Apt 208                                              Unliquidated
          Apt 208                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/11/2019
          Last 4 digits of account number AB1F                               Is the claim subject to offset?     No       Yes


 3.139
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Joy Burwell                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/27/2018                                 Disputed
          Last 4 digits of account number 0638                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 199 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 212 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.139
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Joy Wood                                                              Contingent
          9705 Katie Leigh Ct                                                   Unliquidated
          Great Falls, VA 22066                                                 Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 86A8
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Joy Wood                                                              Contingent
          9705 Katie Leigh Ct                                                   Unliquidated
          Great Falls, VA 22066                                                 Disputed
          Date(s) debt was incurred 11/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A847
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          joyce sullivan                                                        Contingent
          400 Cameron Station Blvd                                              Unliquidated
          Unit 313                                                              Disputed
          Alexandria, VA 22304
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/22/2018
          Last 4 digits of account number 2786                               Is the claim subject to offset?     No       Yes


 3.139
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Judith Biltekoff                                                      Contingent
          94 Smallwood Drive                                                    Unliquidated
          Snyder, NY 14226                                                      Disputed
          Date(s) debt was incurred  7/6/2018                                Basis for the claim:
          Last 4 digits of account number D7EE
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Judith Proffitt                                                       Contingent
          17 WESTMINSTER BRIDGE WAY                                             Unliquidated
          LUTHERVILLE, MD 21093-3955                                            Disputed
          Date(s) debt was incurred 5/25/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2299
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          judith ritter                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/2/2018                                  Disputed
          Last 4 digits of account number 1090                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.139
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Judy Brinckerhoff                                                     Contingent
          4628 Brandywine St NW                                                 Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8A50
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 200 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 213 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.139
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Judy Drickey-Prohow                                                   Contingent
          4712 North Courtney Drive                                             Unliquidated
          Tucson, AZ 85705                                                      Disputed
          Date(s) debt was incurred 8/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7F31
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Judy Monaghan                                                         Contingent
          29 Lynn Rd                                                            Unliquidated
          Needham, MA 02494                                                     Disputed
          Date(s) debt was incurred  1/18/2018                               Basis for the claim:
          Last 4 digits of account number 3C8B
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Judy Rauchman                                                         Contingent
          10953 Shadow Glen Dr                                                  Unliquidated
          Loveland, OH 45140-7800                                               Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D418
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Judy Whalley                                                          Contingent
          520 3rd St NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 03FA
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          julasha simpson                                                       Contingent
          14722 saddle creek dr                                                 Unliquidated
          Burtonsville, MD 20866                                                Disputed
          Date(s) debt was incurred 11/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0236
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julia Baehre                                                          Contingent
          7651 Mandrake Court                                                   Unliquidated
          Unit 408                                                              Disputed
          Elkridge, MD 21075
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/14/2020
          Last 4 digits of account number C455                               Is the claim subject to offset?     No       Yes


 3.140
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Julia Clark                                                           Contingent
          140 M St NE                                                           Unliquidated
          Apt 1244                                                              Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2018
          Last 4 digits of account number 910C                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 201 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 214 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.140
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Julia Comeau                                                          Contingent
          2627 13th Street NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/29/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1421
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Julia Comeau                                                          Contingent
          2627 13th Street NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/29/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 4095
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julia Farbman                                                         Contingent
          1919 Market St., Unit 1416                                            Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred 12/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0DDA
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Julia Frederick                                                       Contingent
          1375 Fairmont St NW                                                   Unliquidated
          Apt 412                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2018
          Last 4 digits of account number 7DFD                               Is the claim subject to offset?     No       Yes


 3.140
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Julia MacKesson                                                       Contingent
          270 Riverbend Drive                                                   Unliquidated
          Charlottesville, VA 22911                                             Disputed
          Date(s) debt was incurred 1/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ED06
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $585.00
          Julia Post                                                            Contingent
          3251 Sutton Place NW                                                  Unliquidated
          Unit D                                                                Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2019
          Last 4 digits of account number 9F8E                               Is the claim subject to offset?     No       Yes


 3.141
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Julia Randall                                                         Contingent
          2709 wisconsin avenue NW                                              Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number BA00
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 202 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 215 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.141
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Julia Taxin                                                           Contingent
          1845 Ontario Place NW                                                 Unliquidated
          B                                                                     Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/17/2017
          Last 4 digits of account number 4218                               Is the claim subject to offset?     No       Yes


 3.141
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julia Watts                                                           Contingent
          3200 16th Street                                                      Unliquidated
          Apt 608                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 8338                               Is the claim subject to offset?     No       Yes


 3.141
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julia Watts                                                           Contingent
          3200 16th Street                                                      Unliquidated
          Apt 608                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 7B31                               Is the claim subject to offset?     No       Yes


 3.141
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Julian Day-Cooney                                                     Contingent
          5308 S Greenwood Avenue                                               Unliquidated
          Apt 1                                                                 Disputed
          Chicago, IL 60615
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2016
          Last 4 digits of account number E31A                               Is the claim subject to offset?     No       Yes


 3.141
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Juliana Rodriguez                                                     Contingent
          1760 Euclid St. NW #203                                               Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5837
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Juliana Rodriguez                                                     Contingent
          1760 Euclid St. NW #203                                               Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B324
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Julie Westendorf                                                      Contingent
          6004 W Winterberry Circle                                             Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred 1/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4569
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 203 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 216 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.141
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Julie Chapman                                                         Contingent
          14 Hesketh Street                                                     Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/12/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2649
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Julie Clarke                                                          Contingent
          63 PONDEROSA LN                                                       Unliquidated
          PALMYRA, VA 22963-2405                                                Disputed
          Date(s) debt was incurred 7/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3432
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Julie Daniels                                                         Contingent
          4097 W 142nd St Apt 218                                               Unliquidated
          Hawthorne, CA 90250                                                   Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 9444
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Julie Dunwoody                                                        Contingent
          12849 Parapet way                                                     Unliquidated
          Oak hill, VA 20171                                                    Disputed
          Date(s) debt was incurred  4/17/2019                               Basis for the claim:
          Last 4 digits of account number AFAB
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Julie Grimes                                                          Contingent
          1914 Ventura Ave                                                      Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 11/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 02C5
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          julie hughey                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/24/2018                                 Disputed
          Last 4 digits of account number 1FE0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.142
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Julie Margolies                                                       Contingent
          3908 8th St NW                                                        Unliquidated
          WASHINGTON, DC 20011-7906                                             Disputed
          Date(s) debt was incurred 6/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9803
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 204 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 217 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.142
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julie Neubauer                                                        Contingent
          726 Huffine Manor Circle                                              Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred 5/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8088
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Julie Palmeri                                                         Contingent
          56 Madison Pl #1                                                      Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  3/15/2017                               Basis for the claim:
          Last 4 digits of account number DE4E
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Julie Pereira                                                         Contingent
          922 Willow Ave, Apt 2                                                 Unliquidated
          Hoboken, NJ 07030                                                     Disputed
          Date(s) debt was incurred 8/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4A9A
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Julie Sassor                                                          Contingent
          8959 Helmick Road                                                     Unliquidated
          Monmouth, OR 97361                                                    Disputed
          Date(s) debt was incurred 11/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 23A4
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Julie Veroff                                                          Contingent
          1485 Waller St                                                        Unliquidated
          #106                                                                  Disputed
          San Francisco, CA 94117
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/7/2017
          Last 4 digits of account number 0BA3                               Is the claim subject to offset?     No       Yes


 3.143
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Julien Guttman                                                        Contingent
          1451 Belmont Street Northwest                                         Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 8/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2972
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Juline Kaleyias                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/9/2017                                  Disputed
          Last 4 digits of account number CF2A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 205 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 218 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.143
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          June Smith                                                            Contingent
          930 Main St                                                           Unliquidated
          deale, MD 20751                                                       Disputed
          Date(s) debt was incurred  6/13/2018                               Basis for the claim:
          Last 4 digits of account number 5F37
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Justin Cerrito                                                        Contingent
          6305 Earl Street                                                      Unliquidated
          Owings, MD 20736                                                      Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number 1025
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Justin Oliver                                                         Contingent
          408 U street NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A35B
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Justin Whitesell                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/26/2018                                  Disputed
          Last 4 digits of account number 0ADE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.143
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          justin zielke                                                         Contingent
          2125 14th street nw, 606                                              Unliquidated
          washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 5/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2673
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Jyotsna (Jyo) Pai                                                     Contingent
          5502 Spring Bluff Ct.                                                 Unliquidated
          Fredericksburg, VA 22407                                              Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 82D9
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          KT                                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/7/2018                                   Disputed
          Last 4 digits of account number 4890                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 206 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 219 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.144
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Kacey Shuey                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/28/2018                                  Disputed
          Last 4 digits of account number D573                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.144
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kacie Hackett                                                         Contingent
          1728 W. Abingdon Dr.                                                  Unliquidated
          102                                                                   Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/7/2016
          Last 4 digits of account number A810                               Is the claim subject to offset?     No       Yes


 3.144
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kadie Corbin                                                          Contingent
          3919 4th St N                                                         Unliquidated
          Apt 4                                                                 Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  2/13/2019
          Last 4 digits of account number C108                               Is the claim subject to offset?     No       Yes


 3.144
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kahle McDonough                                                       Contingent
          140 Brackett rd                                                       Unliquidated
          Rye, NH 03870                                                         Disputed
          Date(s) debt was incurred  9/28/2017                               Basis for the claim:
          Last 4 digits of account number 7454
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kaitlin Puglia
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/11/2019
          Last 4 digits of account number CB0C                               Is the claim subject to offset?     No       Yes


 3.144
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kaitlin Puglia
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/11/2019
          Last 4 digits of account number 63C3                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 207 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 220 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.144
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kaitlin Puglia
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred      1/11/2019
          Last 4 digits of account number     8CA9                           Is the claim subject to offset?     No       Yes


 3.144
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kaitlin Puglia
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/29/2019
          Last 4 digits of account number 5D61                               Is the claim subject to offset?     No       Yes


 3.144
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kaitlin Puglia
          IE USA LLC                                                            Contingent
          200 Park Ave                                                          Unliquidated
          Ste 1700                                                              Disputed
          New York, NY 10166
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/29/2019
          Last 4 digits of account number D35B                               Is the claim subject to offset?     No       Yes


 3.144
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kaley Williams                                                        Contingent
          808 4th St NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 160A
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kara Youle                                                            Contingent
          652 Dorchester Avenue                                                 Unliquidated
          3                                                                     Disputed
          Boston, MA 02127
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2019
          Last 4 digits of account number 6E8B                               Is the claim subject to offset?     No       Yes


 3.145
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Karen LeBan                                                           Contingent
          5700 Broad Branch Rd NW                                               Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 11/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DA3C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 208 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 221 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.145
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Karen Bridges                                                         Contingent
          P.O. Box 356                                                          Unliquidated
          P.O. Box 356                                                          Disputed
          North, VA 23128
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/8/2016
          Last 4 digits of account number 07BF                               Is the claim subject to offset?     No       Yes


 3.145
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Karen Fishman                                                         Contingent
          7103 Cedar Avenue                                                     Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 4/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 44D9
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Karen Fleischer                                                       Contingent
          5501 E Bloomfield Rd                                                  Unliquidated
          Scottsdale, AZ 85254                                                  Disputed
          Date(s) debt was incurred 11/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6CBA
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          karen golembeski                                                      Contingent
          2039 new hampshire avenue NW                                          Unliquidated
          unit 602                                                              Disputed
          washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/19/2017
          Last 4 digits of account number 381F                               Is the claim subject to offset?     No       Yes


 3.145
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Karen Hope                                                            Contingent
          3834 GROSVENOR DR                                                     Unliquidated
          Ellicott City, MD 21042                                               Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2818
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Karen Keegan                                                          Contingent
          609 Deerfield Pond Court                                              Unliquidated
          Great Falls 22066                                                     Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 157B
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Karen Kenny                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2016                                 Disputed
          Last 4 digits of account number C8AC                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 209 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 222 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.145
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Karen Lee                                                             Contingent
          1312 Woodsdie Parkway                                                 Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 5/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 066F
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $40.00
          Karen Lewis                                                           Contingent
          304 Chesapeake Drive                                                  Unliquidated
          GREAT FALLS, VA 22066                                                 Disputed
          Date(s) debt was incurred 3/28/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8062
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Karen Menatti                                                         Contingent
          11617 Cedar Chase Road                                                Unliquidated
          Herndon, VA 20170                                                     Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 38BF
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Karen Raino                                                           Contingent
          706 Park Ave.                                                         Unliquidated
          River Forest, IL 60305                                                Disputed
          Date(s) debt was incurred 2/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 900F
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Karen Swandby                                                         Contingent
          2920 Shetland Lane                                                    Unliquidated
          Montgomery, IL 60538                                                  Disputed
          Date(s) debt was incurred 1/5/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 9B5A
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Karen Taggart                                                         Contingent
          148 Chapel Lane                                                       Unliquidated
          Madison, MS 39110                                                     Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number D595
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Karen Walker                                                          Contingent
          9033 Buckeye Court                                                    Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5AA5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 210 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 223 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.146
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Karen Watkins                                                         Contingent
          6124 Avalon Drive West                                                Unliquidated
          Orange, CT 06477                                                      Disputed
          Date(s) debt was incurred 6/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3C43
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Karen Weiss                                                           Contingent
          617 Crocus Dr                                                         Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  12/24/2019                              Basis for the claim:
          Last 4 digits of account number 13F2
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Karen Wendell                                                         Contingent
          80 Maple Avenue South                                                 Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 699D
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Karen Zinkgraf                                                        Contingent
          9522 E Stanhope Rd                                                    Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 2/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $110.00
          Karilyn Barber                                                        Contingent
          2109 Creeks Edge Drive                                                Unliquidated
          Virginia Beach, VA 23451-6805                                         Disputed
          Date(s) debt was incurred 11/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 07B5
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Karin Kearney                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/29/2017                                 Disputed
          Last 4 digits of account number 076D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.147
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Karine Shalaby                                                        Contingent
          3211 Wisconsin Ave. NW                                                Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 645F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 211 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 224 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.147
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Karol Eller                                                           Contingent
          20376 Cottswold Terrace                                               Unliquidated
          Sterling, VA 20165                                                    Disputed
          Date(s) debt was incurred 12/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A303
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          karyn glass                                                           Contingent
          711 8th street                                                        Unliquidated
          wilmette, IL 60091                                                    Disputed
          Date(s) debt was incurred  9/28/2019                               Basis for the claim:
          Last 4 digits of account number A161
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kass Schurtz                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/30/2016                                  Disputed
          Last 4 digits of account number CD2F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.147
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kate Schaefer                                                         Contingent
          1527 Church St NW                                                     Unliquidated
          Unit 1                                                                Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/12/2020
          Last 4 digits of account number 1709                               Is the claim subject to offset?     No       Yes


 3.147
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kate Cole                                                             Contingent
          902 Ridge Square                                                      Unliquidated
          Apt 208                                                               Disputed
          Elk Grove Village, IL 60007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/10/2018
          Last 4 digits of account number B9D3                               Is the claim subject to offset?     No       Yes


 3.147
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kate Cude                                                             Contingent
          4514 Connecticut Ave NW                                               Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 2/29/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 03BB
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kate Dykgraaf                                                         Contingent
          1401 S. Edgewood Street                                               Unliquidated
          Unit 485                                                              Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2017
          Last 4 digits of account number 9632                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 212 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 225 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.148
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Kate Forscey                                                          Contingent
          1330 new hampshire ave nw, apt 603                                    Unliquidated
          apt 603                                                               Disputed
          washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2019
          Last 4 digits of account number 0DBE                               Is the claim subject to offset?     No       Yes


 3.148
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kate Goodman                                                          Contingent
          3207 Sutton Place NW                                                  Unliquidated
          Apt. B                                                                Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number F972                               Is the claim subject to offset?     No       Yes


 3.148
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Kate Halsey                                                           Contingent
          1840 monarch meadow ct.                                               Unliquidated
          Finksburg, MD 21048                                                   Disputed
          Date(s) debt was incurred 4/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 94F2
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kate Herron                                                           Contingent
          3479 Paisley Pointe                                                   Unliquidated
          Whitestown, IN 46075                                                  Disputed
          Date(s) debt was incurred 12/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7334
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          kate judge                                                            Contingent
          8515 Georgia Ave                                                      Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AA51
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kate Knise                                                            Contingent
          2112 8TH STREET NW                                                    Unliquidated
          Apt PH12                                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/10/2018
          Last 4 digits of account number 0513                               Is the claim subject to offset?     No       Yes


 3.148
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kate Murphy                                                           Contingent
          113 Christopher St, apt 6                                             Unliquidated
          NEW YORK, NY 10014                                                    Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 29E0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 213 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 226 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.148
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Kate Murphy                                                           Contingent
          113 Christopher St, apt 6                                             Unliquidated
          NEW YORK, NY 10014                                                    Disputed
          Date(s) debt was incurred 12/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 154F
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kate Murphy                                                           Contingent
          1527 P St NW                                                          Unliquidated
          Apt 4                                                                 Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/3/2017
          Last 4 digits of account number B669                               Is the claim subject to offset?     No       Yes


 3.148
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kate Stoddard                                                         Contingent
          5 E 22nd St, Apt 29H                                                  Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred  1/29/2017                               Basis for the claim:
          Last 4 digits of account number 31FD
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kate Stoll                                                            Contingent
          3060 Thayer St. NE                                                    Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 3/4/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 4FAD
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kate Taseff                                                           Contingent
          4105 Whitman Ave.                                                     Unliquidated
          Cleveland, OH 44113                                                   Disputed
          Date(s) debt was incurred  6/2/2018                                Basis for the claim:
          Last 4 digits of account number 719A
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Kate Wolff                                                            Contingent
          1107 C ST NE                                                          Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/25/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2193
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Katharina Werner                                                      Contingent
          770 p st nw                                                           Unliquidated
          816 e                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/14/2017
          Last 4 digits of account number 6E1E                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 214 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 227 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.149
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Katharine Melzer                                                      Contingent
          638 Hempstead Place                                                   Unliquidated
          Charlotte, NC 28207                                                   Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number ACED
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Katherine Isgrig                                                      Contingent
          214 W Mount Ida Ave.                                                  Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 07AF
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katherine Knight                                                      Contingent
          519 Lebaum St SE                                                      Unliquidated
          Washington, DC 20032                                                  Disputed
          Date(s) debt was incurred 4/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DDA9
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Katherine Brandon                                                     Contingent
          301 G St NE                                                           Unliquidated
          #11                                                                   Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/22/2014
          Last 4 digits of account number 5628                               Is the claim subject to offset?     No       Yes


 3.149
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katherine Coats-Thomas                                                Contingent
          2730 Gallows Road                                                     Unliquidated
          Vienna, VA 22180                                                      Disputed
          Date(s) debt was incurred 1/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3278
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Katherine Connors                                                     Contingent
          8922 APPLESEED DR                                                     Unliquidated
          CINCINNATI, OH 45249                                                  Disputed
          Date(s) debt was incurred 7/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0F88
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Katherine Constantinou                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/23/2020                                 Disputed
          Last 4 digits of account number 2067                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 215 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 228 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.150
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Katherine Daugherty                                                   Contingent
          724 214th Street                                                      Unliquidated
          Pasadena, MD 21122                                                    Disputed
          Date(s) debt was incurred  12/11/2019                              Basis for the claim:
          Last 4 digits of account number 27E9
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Katherine Dawes                                                       Contingent
          1129 4th St NE                                                        Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number FAAD
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Katherine Egan                                                        Contingent
          1912 16th St NW                                                       Unliquidated
          Apt 2                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/11/2020
          Last 4 digits of account number CACA                               Is the claim subject to offset?     No       Yes


 3.150
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Katherine Eppley                                                      Contingent
          17131 E Hillcrest Dr                                                  Unliquidated
          Fountain Hills, AZ 85268                                              Disputed
          Date(s) debt was incurred 4/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FE9C
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katherine Finzer                                                      Contingent
          4318 CASEY BOULEVARD                                                  Unliquidated
          WILLIAMSBURG, VA 23188                                                Disputed
          Date(s) debt was incurred 8/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A960
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Katherine Giesen                                                      Contingent
          2915 S Woodstock St                                                   Unliquidated
          Apt D                                                                 Disputed
          Arlington, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/21/2019
          Last 4 digits of account number 02A0                               Is the claim subject to offset?     No       Yes


 3.150
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Katherine Hanniford                                                   Contingent
          1030 Charleston Trace                                                 Unliquidated
          Roswell, GA 30075                                                     Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 210B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 216 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 229 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.150
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.00
          Katherine Milikin                                                     Contingent
          4609 15th Street, NW                                                  Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7BC0
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Katherine Pruitt                                                      Contingent
          7711 Falstaff Rd                                                      Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred  12/24/2019                              Basis for the claim:
          Last 4 digits of account number 1425
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katherine Rodriguez                                                   Contingent
          18 Overbrook Road                                                     Unliquidated
          Randolph, NJ 07869                                                    Disputed
          Date(s) debt was incurred  2/12/2019                               Basis for the claim:
          Last 4 digits of account number 5027
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Katherine Smollon                                                     Contingent
          210 Bowen Court                                                       Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  9/27/2016                               Basis for the claim:
          Last 4 digits of account number 9B21
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Katherine Wiacek                                                      Contingent
          2243 12th Street NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D7A7
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Katheryn Glowa                                                        Contingent
          120 Rathburn way                                                      Unliquidated
          Santa Cruz, CA 95062                                                  Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D64B
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Katheryn Grover                                                       Contingent
          9 Roanoke Avenue NE                                                   Unliquidated
          Atlanta, GA 30305                                                     Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FF21
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 217 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 230 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.151
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kathie Bond                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/11/2018                                 Disputed
          Last 4 digits of account number F2D9                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.151
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $290.00
          Kathleen Beer                                                         Contingent
          9008 Brook Ford Rd                                                    Unliquidated
          Burke, VA 22015                                                       Disputed
          Date(s) debt was incurred  12/18/2019                              Basis for the claim:
          Last 4 digits of account number 21AA
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathleen Blume                                                        Contingent
          2215 N Van Dorn St                                                    Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 25EB
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Kathleen Farner                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/4/2016                                  Disputed
          Last 4 digits of account number 5D1A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.151
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kathleen Jeffers                                                      Contingent
          3523 Goddard Way                                                      Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2C2D
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          kathleen Kamionek                                                     Contingent
          35 Quincy Street                                                      Unliquidated
          chevy chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 300E
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kathleen Lockbaum                                                     Contingent
          58 Pennsville Pedricktown Rd                                          Unliquidated
          Pedricktown, NJ 08067                                                 Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7DCA
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 218 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 231 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.152
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kathleen Long                                                         Contingent
          54 Arlington Ave                                                      Unliquidated
          Paterson, NJ 07502                                                    Disputed
          Date(s) debt was incurred  3/13/2017                               Basis for the claim:
          Last 4 digits of account number 88C1
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kathleen mcCormick                                                    Contingent
          5006 5th Street NW                                                    Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5F62
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kathleen McCoy                                                        Contingent
          3034 N. Seminary Ave, Apt 2                                           Unliquidated
          Chicago, IL 60657                                                     Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D342
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Kathleen McIsaac                                                      Contingent
          P.O. Box 5670                                                         Unliquidated
          Carefree, AZ 85377                                                    Disputed
          Date(s) debt was incurred  12/10/2017                              Basis for the claim:
          Last 4 digits of account number B119
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Kathleen Nitta                                                        Contingent
          2405 S heryl Ct                                                       Unliquidated
          Spokane Valley, WA 99037                                              Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6A45
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kathleen Rademacher                                                   Contingent
          126 Erin Lane                                                         Unliquidated
          East Setauket, NY 11733                                               Disputed
          Date(s) debt was incurred 9/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EF51
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          kathleen sanzo                                                        Contingent
          3310 winnett rd                                                       Unliquidated
          chevy chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6834
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 219 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 232 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.152
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathleen Shroeder                                                     Contingent
          6110 Greeley Blvd                                                     Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 1/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DD25
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Kathleen Skelly                                                       Contingent
          40 Kipling Road                                                       Unliquidated
          Wellesley Hills, MA 02481                                             Disputed
          Date(s) debt was incurred 12/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D717
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathleen Spence                                                       Contingent
          93 White Horse Dr                                                     Unliquidated
          Ocean Pines, MD 21811                                                 Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6E77
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kathleen Weinstein                                                    Contingent
          9416 Seddon Road                                                      Unliquidated
          BETHESDA, MD 20817                                                    Disputed
          Date(s) debt was incurred 1/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D2D0
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathryn Addis                                                         Contingent
          380 Exeter Road                                                       Unliquidated
          Haverford, PA 19041                                                   Disputed
          Date(s) debt was incurred  10/25/2017                              Basis for the claim:
          Last 4 digits of account number 187C
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Kathryn Barrett                                                       Contingent
          7109 Heathwood Ct.                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  10/21/2017                              Basis for the claim:
          Last 4 digits of account number B969
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kathryn Clark                                                         Contingent
          1617 Corcoran Street NW                                               Unliquidated
          Apt A                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/4/2015
          Last 4 digits of account number 0766                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 220 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 233 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.153
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathryn Clough                                                        Contingent
          46 Ward Ave                                                           Unliquidated
          Mount Kisco, NY 10549                                                 Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5A18
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kathryn Contario                                                      Contingent
          1420 12th Street NW                                                   Unliquidated
          Washington 20005                                                      Disputed
          Date(s) debt was incurred  2/29/2016                               Basis for the claim:
          Last 4 digits of account number 4206
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kathryn Farrell                                                       Contingent
          3020 Porter St. NW, Apt. 101                                          Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 7/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B0F1
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kathryn Goldmeier                                                     Contingent
          4018 34th ST.                                                         Unliquidated
          Mount Raininer, MD 20712                                              Disputed
          Date(s) debt was incurred 9/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DD02
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kathryn Latham                                                        Contingent
          2016 Gail Ave                                                         Unliquidated
          Jacksonville Beach, FL 32250                                          Disputed
          Date(s) debt was incurred 12/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A8FE
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kathryn Lindsay                                                       Contingent
          2201 Divot Drive                                                      Unliquidated
          St. Louis, MO 63131                                                   Disputed
          Date(s) debt was incurred  11/16/2019                              Basis for the claim:
          Last 4 digits of account number 6BC8
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kathryn Rust                                                          Contingent
          507 Sleepy Hollow Rd                                                  Unliquidated
          Henrico, VA 23229                                                     Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DB02
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 221 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 234 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.154
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Kathryn Wooten                                                        Contingent
          321 6th St Se                                                         Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 7/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 65D2
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kathy Butler                                                          Contingent
          199 Albert Hart Dr.                                                   Unliquidated
          Baton Rouge, LA 70808                                                 Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E0C8
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kathy Butler                                                          Contingent
          199 Albert Hart Dr.                                                   Unliquidated
          Baton Rouge, LA 70808                                                 Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1647
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kathy Gropp                                                           Contingent
          PO Box 32                                                             Unliquidated
          Ferndale, CA 95536                                                    Disputed
          Date(s) debt was incurred  11/28/2018                              Basis for the claim:
          Last 4 digits of account number D397
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Kathy Havey                                                           Contingent
          5 Spring Hill Lane                                                    Unliquidated
          Bethel, CT 06801                                                      Disputed
          Date(s) debt was incurred  2/5/2020                                Basis for the claim:
          Last 4 digits of account number 1931
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kathy Holle                                                           Contingent
          PO Box 18496                                                          Unliquidated
          Denver, CO 80218-0496                                                 Disputed
          Date(s) debt was incurred 1/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CC94
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Kathy Houchens                                                        Contingent
          13205 9th Street                                                      Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number F360
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 222 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 235 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.155
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Kathy Houchens                                                        Contingent
          13205 9th Street                                                      Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred  8/15/2019                               Basis for the claim:
          Last 4 digits of account number 7BE2
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Kathy Mesley                                                          Contingent
          861 Timmaron Driver                                                   Unliquidated
          Allen, TX 75013                                                       Disputed
          Date(s) debt was incurred  4/6/2018                                Basis for the claim:
          Last 4 digits of account number 9C18
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kathy Villemez                                                        Contingent
          507 Mary Lane                                                         Unliquidated
          Highlands, TX 77562                                                   Disputed
          Date(s) debt was incurred  12/18/2019                              Basis for the claim:
          Last 4 digits of account number 509C
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          katie bacon                                                           Contingent
          3810 18th St South                                                    Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred  10/27/2017                              Basis for the claim:
          Last 4 digits of account number 5141
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Katie Crenshaw                                                        Contingent
          4610 Hanover Ave                                                      Unliquidated
          Richmond, VA 23226                                                    Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 717B
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Katie Garner                                                          Contingent
          1662 West Virginia Ave NE                                             Unliquidated
          #3                                                                    Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/12/2020
          Last 4 digits of account number D804                               Is the claim subject to offset?     No       Yes


 3.155
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Katie Kerrigan                                                        Contingent
          3025 King Street                                                      Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred 12/26/2011
                                                                             Basis for the claim:
          Last 4 digits of account number 0416
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 223 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 236 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.155
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katie Kopita                                                          Contingent
          43 Sandra Ave                                                         Unliquidated
          Plattsburgh 12901                                                     Disputed
          Date(s) debt was incurred  12/7/2017                               Basis for the claim:
          Last 4 digits of account number E787
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Katie Luka                                                            Contingent
          2225 N. Harwood St.                                                   Unliquidated
          Dallas, TX 75201                                                      Disputed
          Date(s) debt was incurred  6/3/2018                                Basis for the claim:
          Last 4 digits of account number 4919
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Katie Marino                                                          Contingent
          900 N. Stuart Street                                                  Unliquidated
          Apt 1814                                                              Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2019
          Last 4 digits of account number 4354                               Is the claim subject to offset?     No       Yes


 3.156
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Katie Ott                                                             Contingent
          739 10th St SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0CE7
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Katie Stein                                                           Contingent
          1400 Irving st                                                        Unliquidated
          Apt 327                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2019
          Last 4 digits of account number 188C                               Is the claim subject to offset?     No       Yes


 3.156
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Katie Trizna                                                          Contingent
          900 N Stafford St                                                     Unliquidated
          Apt 2625                                                              Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/15/2015
          Last 4 digits of account number 2777                               Is the claim subject to offset?     No       Yes


 3.156
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Katie Zook                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/9/2019                                   Disputed
          Last 4 digits of account number 7875                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 224 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 237 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.156
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          katrinka sharpe                                                       Contingent
          660 Glencoe Rd                                                        Unliquidated
          Excelsior, MN 55331                                                   Disputed
          Date(s) debt was incurred  12/3/2019                               Basis for the claim:
          Last 4 digits of account number 4DDF
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kay Bellor                                                            Contingent
          1215 East West Highway                                                Unliquidated
          Apt. 1211                                                             Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2019
          Last 4 digits of account number 2C5E                               Is the claim subject to offset?     No       Yes


 3.156
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kay Cappleman                                                         Contingent
          519 N Woodland St                                                     Unliquidated
          Winter Garden, FL 34787                                               Disputed
          Date(s) debt was incurred 6/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EF20
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kayla Nicolay                                                         Contingent
          522 Seward Square SE                                                  Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 2/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7734
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kayla Yee                                                             Contingent
          415 L Street NW                                                       Unliquidated
          Apt 144                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/6/2016
          Last 4 digits of account number 43DF                               Is the claim subject to offset?     No       Yes


 3.156
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kaylan Normandeau                                                     Contingent
          255 Brunswick St.                                                     Unliquidated
          Apt 214                                                               Disputed
          Jersey Cith, NJ 07302
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/27/2019
          Last 4 digits of account number 9F73                               Is the claim subject to offset?     No       Yes


 3.157
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          Kayle Stevens                                                         Contingent
          1121 S Street, NW                                                     Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/3/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3CD8
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 225 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 238 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.157
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kayleigh MacPherson                                                   Contingent
          2940 Selby Avenue                                                     Unliquidated
          Los Angelos, CA 90064                                                 Disputed
          Date(s) debt was incurred 11/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B0D2
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          KC Korten                                                             Contingent
          2121 6th Ave Apt S2010                                                Unliquidated
          Seattle, WA 98121                                                     Disputed
          Date(s) debt was incurred 10/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CFD9
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Keegan Shirel                                                         Contingent
          950 Maine Avenue SW                                                   Unliquidated
          #925                                                                  Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/21/2019
          Last 4 digits of account number 20CE                               Is the claim subject to offset?     No       Yes


 3.157
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Keerthi Reddy                                                         Contingent
          275 6th Avenue                                                        Unliquidated
          Apt 4                                                                 Disputed
          Brooklyn, NY 11215
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/25/2016
          Last 4 digits of account number 5891                               Is the claim subject to offset?     No       Yes


 3.157
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Keith Behrens                                                         Contingent
          23 Dutch Meadows Drive                                                Unliquidated
          Cohoes, NY 12047                                                      Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number BED6
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Keith Klang                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/20/2017                                 Disputed
          Last 4 digits of account number CA13                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.157
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          keith vanderbrink                                                     Contingent
          203 Yoakum Parkway, Apt 1512                                          Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 8/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0575
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 226 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 239 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.157
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Keith Whitener                                                        Contingent
          6409 Virginia Hills Ave                                               Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 20FE
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kelaine Conochan                                                      Contingent
          1102 R Street N.W.                                                    Unliquidated
          #1                                                                    Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2019
          Last 4 digits of account number 1167                               Is the claim subject to offset?     No       Yes


 3.158
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelli Magnarelli                                                      Contingent
          3807 East West Hwy                                                    Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 11/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D26E
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelli Martin                                                          Contingent
          9210 Cherokee Ln                                                      Unliquidated
          Leawood, KS 66206                                                     Disputed
          Date(s) debt was incurred  6/28/2020                               Basis for the claim:
          Last 4 digits of account number 5051
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelli Pierson                                                         Contingent
          3008 S Columbus St                                                    Unliquidated
          C1                                                                    Disputed
          Arlington, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/19/2019
          Last 4 digits of account number 2E60                               Is the claim subject to offset?     No       Yes


 3.158
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kelli Wagenhoffer                                                     Contingent
          20621 Belwood Ct                                                      Unliquidated
          Sterling, VA 20165                                                    Disputed
          Date(s) debt was incurred  12/12/2018                              Basis for the claim:
          Last 4 digits of account number 4068
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelly Andreycak                                                       Contingent
          14511 Castleford ct                                                   Unliquidated
          Midlothian, VA 23113                                                  Disputed
          Date(s) debt was incurred  8/20/2016                               Basis for the claim:
          Last 4 digits of account number C113
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 227 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 240 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.158
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelly Butrico                                                         Contingent
          1706 Wickford Rd                                                      Unliquidated
          South Plainfield, NJ 07080                                            Disputed
          Date(s) debt was incurred 12/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0CB4
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kelly Campbell                                                        Contingent
          17117 Magic Mountain Dr                                               Unliquidated
          Round Hill, VA 20141                                                  Disputed
          Date(s) debt was incurred 1/19/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1752
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kelly Chambers                                                        Contingent
          1130 Lake Heron Drive, Apt. 2B                                        Unliquidated
          .                                                                     Disputed
          Annapolis, MD 21403
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/3/2018
          Last 4 digits of account number 59E3                               Is the claim subject to offset?     No       Yes


 3.158
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelly Conlon-white                                                    Contingent
          13176 SE 145th Ave                                                    Unliquidated
          Ocklawaha, FL 32179                                                   Disputed
          Date(s) debt was incurred 10/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B069
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelly Duquin                                                          Contingent
          8900 Oneida Lane                                                      Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  12/26/2019                              Basis for the claim:
          Last 4 digits of account number DAFE
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Kelly Hamill                                                          Contingent
          2201 N Pershing Drive                                                 Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2145
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelly Hayeslip                                                        Contingent
          11750 Old Georgetown Road                                             Unliquidated
          #2301                                                                 Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2017
          Last 4 digits of account number 172C                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 228 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 241 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.159
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kelly OBrien                                                          Contingent
          917 VILLAGE WAY N                                                     Unliquidated
          BLACKSBURG, VA 24060                                                  Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1BAE
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Kelly Reid                                                            Contingent
          16 17th Street NE                                                     Unliquidated
          Unit 222                                                              Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/29/2016
          Last 4 digits of account number 60F4                               Is the claim subject to offset?     No       Yes


 3.159
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Kelly Smith                                                           Contingent
          79 Topsail Drive                                                      Unliquidated
          Ponte Vedra, FL 32081                                                 Disputed
          Date(s) debt was incurred 4/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2AC2
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelsey Barner                                                         Contingent
          1200 N Rolfe St                                                       Unliquidated
          Unit 496                                                              Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/21/2020
          Last 4 digits of account number 1781                               Is the claim subject to offset?     No       Yes


 3.159
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kelsey Bonner                                                         Contingent
          1801 Swann St NW                                                      Unliquidated
          Apt 101                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/12/2017
          Last 4 digits of account number 3B25                               Is the claim subject to offset?     No       Yes


 3.159
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kelsey Brandt                                                         Contingent
          1946 Kennedy Drive                                                    Unliquidated
          Apt 101                                                               Disputed
          McLean, VA 22102
                                                                             Basis for the claim:
          Date(s) debt was incurred      5/13/2017
          Last 4 digits of account number     4860                           Is the claim subject to offset?     No       Yes


 3.159
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kelsey Dietz                                                          Contingent
          1222 Harrison St Apt 6301                                             Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 82A2
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 229 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 242 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.159
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Kelsey Finn                                                           Contingent
          120 Garfield Place Apt. D8                                            Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BEB7
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kelsey Mahony                                                         Contingent
          10 East 29th Street, Apt 5K                                           Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1033
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kelsey Picciuto                                                       Contingent
          3181 Randall way                                                      Unliquidated
          Apt 3                                                                 Disputed
          Beavercreek, OH 45431
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/27/2019
          Last 4 digits of account number AEE1                               Is the claim subject to offset?     No       Yes


 3.160
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kelsey Taylor                                                         Contingent
          5501 Yorktown Blvd                                                    Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  7/7/2018                                Basis for the claim:
          Last 4 digits of account number 4890
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Kendra Merchant                                                       Contingent
          600 H St NE                                                           Unliquidated
          Apt 221                                                               Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2018
          Last 4 digits of account number 78DA                               Is the claim subject to offset?     No       Yes


 3.160
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Kenneth Hutman                                                        Contingent
          1721 22nd Street North                                                Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred 2/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 11F3
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Kenneth Kvam                                                          Contingent
          731 Tramway Lane NE                                                   Unliquidated
          Albuquerque, NM 87122                                                 Disputed
          Date(s) debt was incurred 3/4/2020
                                                                             Basis for the claim:
          Last 4 digits of account number B086
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 230 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 243 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.160
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Kenneth Slosser                                                       Contingent
          3903 Hillandale Ct, NW                                                Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 11/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 97FA
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kent Wiederecht                                                       Contingent
          131 East 83rd St                                                      Unliquidated
          APT 5F                                                                Disputed
          New York, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2019
          Last 4 digits of account number DF8E                               Is the claim subject to offset?     No       Yes


 3.160
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Keri OSullivan                                                        Contingent
          3416 17th St                                                          Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred  2/14/2017                               Basis for the claim:
          Last 4 digits of account number A96F
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kerri-Ann Limbeek                                                     Contingent
          100 Atlantic Ave                                                      Unliquidated
          Apt. G4                                                               Disputed
          Brooklyn, NY 11201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/19/2019
          Last 4 digits of account number 8628                               Is the claim subject to offset?     No       Yes


 3.161
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kevin Cahalane                                                        Contingent
          1901 Connecticut Ave NW #821                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1074
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kevin Hudak                                                           Contingent
          3900 Fairfax Drive, Apt. 621                                          Unliquidated
          Apt. 621                                                              Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/18/2016
          Last 4 digits of account number E552                               Is the claim subject to offset?     No       Yes


 3.161
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kevin Kelly                                                           Contingent
          18 elm st                                                             Unliquidated
          Greenwood lake, NY 10925                                              Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F32B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 231 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 244 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.161
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          kevin kostyk                                                          Contingent
          1529 14th St.                                                         Unliquidated
          Apt 607                                                               Disputed
          washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/5/2018
          Last 4 digits of account number 6BAD                               Is the claim subject to offset?     No       Yes


 3.161
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kevin Ku                                                              Contingent
          12233 Horton St                                                       Unliquidated
          Overland Park, KS 66209                                               Disputed
          Date(s) debt was incurred 12/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1E77
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kevin Luo                                                             Contingent
          225 Rhode Island Ave NW                                               Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7A13
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Kevin Madura                                                          Contingent
          8 Jay Road                                                            Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred  12/22/2016                              Basis for the claim:
          Last 4 digits of account number 3689
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kevin Meers                                                           Contingent
          60 Brattle Street                                                     Unliquidated
          #201                                                                  Disputed
          Cambridge, MA 02138
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/10/2020
          Last 4 digits of account number D949                               Is the claim subject to offset?     No       Yes


 3.161
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Kevin Miller                                                          Contingent
          6288 Walkers Croft Way                                                Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number ED0D
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kevin Moran                                                           Contingent
          1213 S Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F6F7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 232 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 245 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.162
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kevin O'Connor                                                        Contingent
          1301 M St NW, Apt 630                                                 Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 6/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5EC9
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Kevin Smith                                                           Contingent
          694 Massachusets Ave. #4                                              Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred 4/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 041C
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kiera Vincent                                                         Contingent
          6006 Bryn Mawr Ave                                                    Unliquidated
          Glen Echo, MD 20812                                                   Disputed
          Date(s) debt was incurred 11/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C34D
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kieran Bhatia                                                         Contingent
          14604 silverstone drive                                               Unliquidated
          silver spring, MD 20905                                               Disputed
          Date(s) debt was incurred 3/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2BF1
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kieran Kepler                                                         Contingent
          3714 7th St. N., #2                                                   Unliquidated
          ARLINGTON, VA 22203                                                   Disputed
          Date(s) debt was incurred 8/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4174
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kim Barrett                                                           Contingent
          1457 Bee Court                                                        Unliquidated
          Traverse City, MI 49696                                               Disputed
          Date(s) debt was incurred 7/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 54C0
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kim Hansen                                                            Contingent
          16333 Deer Path Lane                                                  Unliquidated
          Clovis, CA 93619                                                      Disputed
          Date(s) debt was incurred 12/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8FE1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 233 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 246 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.162
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kim Horowitz                                                          Contingent
          119 Carbonera Court                                                   Unliquidated
          Santa Cruz, CA 95060                                                  Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F19E
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kim Leonard                                                           Contingent
          9705 Manor Oaks Vw                                                    Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2E0F
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kim Mullaney                                                          Contingent
          132 Avonlea Dr                                                        Unliquidated
          Chesapeake, VA 23322                                                  Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6195
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kim Munley                                                            Contingent
          1575 Pennington Rd                                                    Unliquidated
          Ewing, NJ 08618                                                       Disputed
          Date(s) debt was incurred  11/30/2017                              Basis for the claim:
          Last 4 digits of account number 2A12
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kim Rohde                                                             Contingent
          1025 17th court                                                       Unliquidated
          Mukilteo, WA 98275                                                    Disputed
          Date(s) debt was incurred  12/2/2016                               Basis for the claim:
          Last 4 digits of account number 5D29
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kimberly Garcia                                                       Contingent
          20 Spice Hill Road                                                    Unliquidated
          Berkeley Heights, NJ 07922                                            Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E01D
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kimberly McCool                                                       Contingent
          4303 De Haven Dr                                                      Unliquidated
          Chantilly, VA 20151                                                   Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number DF6D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 234 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 247 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.163
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Kimberly McCool                                                       Contingent
          4303 De Haven Dr                                                      Unliquidated
          Chantilly, VA 20151                                                   Disputed
          Date(s) debt was incurred  11/21/2018                              Basis for the claim:
          Last 4 digits of account number 9987
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kimberly Anderson                                                     Contingent
          1300 Dartmouth Rd                                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 81B1
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Kimberly Klein                                                        Contingent
          3807 Acosta Rd.                                                       Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred  11/21/2018                              Basis for the claim:
          Last 4 digits of account number 6BEF
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kimberly Lyddane                                                      Contingent
          6825 Lochmere Drive                                                   Unliquidated
          Manassas, VA 20122                                                    Disputed
          Date(s) debt was incurred 9/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7366
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kimberly Pellish                                                      Contingent
          1738 Park Rd NW, unit 2                                               Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 4/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9440
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kimberly Phillips                                                     Contingent
          506 13th Ave Westq                                                    Unliquidated
          Kirkland, WA 98033                                                    Disputed
          Date(s) debt was incurred  9/14/2016                               Basis for the claim:
          Last 4 digits of account number 920C
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Kimberly Schrimsher                                                   Contingent
          311 Lincoln St SE                                                     Unliquidated
          Huntsville, AL 35801                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B030
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 235 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 248 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.164
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kimberly Sutton                                                       Contingent
          1721 4th St NW                                                        Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BBDB
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kimberly Sutton                                                       Contingent
          1721 4th St NW                                                        Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7167
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Kimberly Tuck                                                         Contingent
          1835 Kelly Ln                                                         Unliquidated
          Brookfield, WI 53045                                                  Disputed
          Date(s) debt was incurred  10/30/2016                              Basis for the claim:
          Last 4 digits of account number CB11
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kimberly Vadyak                                                       Contingent
          18467 Deep Passage Ln                                                 Unliquidated
          Fort Myers Beach, FL 33931                                            Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 30F1
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Kimberly Williams Cascio                                              Contingent
          19132 Alpenglow Lane                                                  Unliquidated
          Brookeville, MD 20833                                                 Disputed
          Date(s) debt was incurred 11/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0443
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kimble Bassford                                                       Contingent
          203 N. Melbourne Ave                                                  Unliquidated
          Ventnor, NY 08406                                                     Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5F51
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          kirk dehaven                                                          Contingent
          128 queen st                                                          Unliquidated
          alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number 9F49
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 236 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 249 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.164
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kirra Jarratt                                                         Contingent
          554 Peabody St NW                                                     Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8085
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Kirsten Dalboe                                                        Contingent
          8 Watchwater Ct                                                       Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number A365
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kirsten Wiens                                                         Contingent
          611 Malden Ave E Apt B                                                Unliquidated
          Seattle, WA 98112                                                     Disputed
          Date(s) debt was incurred 12/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E6C3
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Kory Cosenza                                                          Contingent
          1915 16th Street NW                                                   Unliquidated
          Apt 202                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/7/2019
          Last 4 digits of account number DA1A                               Is the claim subject to offset?     No       Yes


 3.165
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          krista ellis                                                          Contingent
          5304 Brookeway Drive                                                  Unliquidated
          bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 9/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CA61
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kristen Coleman                                                       Contingent
          3823 Calvert St.                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FFBC
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kristen Nemeroff                                                      Contingent
          444 W Broad St                                                        Unliquidated
          Apt 330                                                               Disputed
          Falls Church, VA 22046
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 56F6                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 237 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 250 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.165
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Kristen Silberberg                                                    Contingent
          4658 Kinsey Lane                                                      Unliquidated
          Alexandria, VA 22311                                                  Disputed
          Date(s) debt was incurred 6/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 4C2C
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kristen Zarenko                                                       Contingent
          453 Irving St NW                                                      Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1209
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kristi Dentinger                                                      Contingent
          520 e Monroe ave                                                      Unliquidated
          Kirkwood, MO 63122                                                    Disputed
          Date(s) debt was incurred  11/20/2019                              Basis for the claim:
          Last 4 digits of account number 49CE
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kristi Vogler                                                         Contingent
          PO Box 831                                                            Unliquidated
          Manzanita, OR 97130                                                   Disputed
          Date(s) debt was incurred  12/10/2017                              Basis for the claim:
          Last 4 digits of account number 98B7
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kristian Hemphill                                                     Contingent
          949 15th St SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3FD3
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kristie Adler                                                         Contingent
          13056 amber dell court                                                Unliquidated
          fairfax, VA 22030                                                     Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 267E
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kristin Amerling                                                      Contingent
          721 Massachusetts Avenue NE                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 1/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6DBC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 238 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 251 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.166
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $40.00
          Kristin Brudy                                                         Contingent
          850 Quincy St NW #606                                                 Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8433
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kristin Fody                                                          Contingent
          4512 South Dakota Ave NE                                              Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 10/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4969
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Kristin Gunther                                                       Contingent
          4600 Drummond Ave                                                     Unliquidated
          CHEVY CHASE, MD 20815                                                 Disputed
          Date(s) debt was incurred 10/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 57F2
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kristin Jensen                                                        Contingent
          186 Franklin Street Apt 4                                             Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EB79
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Kristin Mitchell                                                      Contingent
          3101 New Mexico Ave NW                                                Unliquidated
          Unit 533                                                              Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/27/2018
          Last 4 digits of account number 7023                               Is the claim subject to offset?     No       Yes


 3.166
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Kristin Viswanathan                                                   Contingent
          925 H Street NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6FC3
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kristina Peterson                                                     Contingent
          140 Kingston Drive                                                    Unliquidated
          Chapel Hill, NC 27514                                                 Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BFF5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 239 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 252 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.166
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kristina Koch                                                         Contingent
          9327 Old Burke Lake Rd                                                Unliquidated
          Burke, VA 22015                                                       Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BB0F
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kristina Koch                                                         Contingent
          9327 Old Burke Lake Rd                                                Unliquidated
          Burke, VA 22015                                                       Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4DB6
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kristina Nardi                                                        Contingent
          1111 Belle Pre Way                                                    Unliquidated
          Apt N323                                                              Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/12/2017
          Last 4 digits of account number 7DF2                               Is the claim subject to offset?     No       Yes


 3.167
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Kristmar Muldrow                                                      Contingent
          386 Ashley Avenue                                                     Unliquidated
          Apt. B                                                                Disputed
          Charleston, SC 29403
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/1/2019
          Last 4 digits of account number 0222                               Is the claim subject to offset?     No       Yes


 3.167
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kseniya Britikova                                                     Contingent
          4905 45 street NW                                                     Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 8/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 51D3
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Kseniya Zavala                                                        Contingent
          1200 S Arlington Ridge Rd 407                                         Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 6/8/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 47AA
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Kurt Osinski                                                          Contingent
          83 Porter Oaks Dr                                                     Unliquidated
          Roscoe, IL 61073                                                      Disputed
          Date(s) debt was incurred  12/14/2017                              Basis for the claim:
          Last 4 digits of account number 38CA
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 240 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 253 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.167
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kush Kumar                                                            Contingent
          3130 N Abingdon St                                                    Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  2/13/2017                               Basis for the claim:
          Last 4 digits of account number 5923
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Kyle Cissel                                                           Contingent
          1424 Q St NW                                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 7/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3BBB
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          Kyle Faust                                                            Contingent
          7 Webb cir                                                            Unliquidated
          Monroe, CT 06468                                                      Disputed
          Date(s) debt was incurred  12/19/2017                              Basis for the claim:
          Last 4 digits of account number F69E
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Kyle Johnston                                                         Contingent
          4748 Full Moon Dr                                                     Unliquidated
          Manchester, MD 21102                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0B3F
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          L Williams                                                            Contingent
          1372 Monroe St                                                        Unliquidated
          Unit B                                                                Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/4/2019
          Last 4 digits of account number 6396                               Is the claim subject to offset?     No       Yes


 3.168
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Lara Bubnowski                                                        Contingent
          130 M St NE, 637                                                      Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5AC7
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          larry kinton                                                          Contingent
          105 7th St SE                                                         Unliquidated
          washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ECA4
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 241 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 254 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.168
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          larry stewart                                                         Contingent
          142 pinnacle peak lane                                                Unliquidated
          Flat Rock, NC 28731                                                   Disputed
          Date(s) debt was incurred 5/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7B2E
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Latanya Higginbotham                                                  Contingent
          504 Firestone Drive                                                   Unliquidated
          Silver Spring, MD 20905                                               Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C396
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Andersen                                                        Contingent
          1336 Q St. NW                                                         Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7223
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Laura Applestein                                                      Contingent
          470 2nd Ave                                                           Unliquidated
          Apt 17C                                                               Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/21/2017
          Last 4 digits of account number D185                               Is the claim subject to offset?     No       Yes


 3.168
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Aragon                                                          Contingent
          1430 Swann Street NW                                                  Unliquidated
          Apt. B                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2017
          Last 4 digits of account number EC7C                               Is the claim subject to offset?     No       Yes


 3.168
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Bates                                                           Contingent
          1317 Parkview Road                                                    Unliquidated
          Crozet, VA 22932                                                      Disputed
          Date(s) debt was incurred  11/29/2017                              Basis for the claim:
          Last 4 digits of account number 5C4F
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Laura Blackwelder                                                     Contingent
          2006 15th St Nw                                                       Unliquidated
          Basement                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/16/2019
          Last 4 digits of account number 4F37                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 242 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 255 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.169
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          laura brodowski                                                       Contingent
          6269 walkers croft way                                                Unliquidated
          alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 4/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1000
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Laura Dallas McSorley                                                 Contingent
          1520 A St SE #2                                                       Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/11/2010
                                                                             Basis for the claim:
          Last 4 digits of account number 7637
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Laura Delgado Lopez                                                   Contingent
          2868 S Abingdon St                                                    Unliquidated
          Apt A1                                                                Disputed
          Arlington, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/29/2018
          Last 4 digits of account number 6847                               Is the claim subject to offset?     No       Yes


 3.169
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Laura DeLise                                                          Contingent
          2921 West Bayshore Court                                              Unliquidated
          Tampa, FL 33611                                                       Disputed
          Date(s) debt was incurred 11/27/2016
                                                                             Basis for the claim:
          Last 4 digits of account number D365
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Laura Doyle                                                           Contingent
          230 park place                                                        Unliquidated
          1A                                                                    Disputed
          Brooklyn, NY 11238
                                                                             Basis for the claim:
          Date(s) debt was incurred  5/24/2017
          Last 4 digits of account number 35F0                               Is the claim subject to offset?     No       Yes


 3.169
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Laura Doyle                                                           Contingent
          230 Forest Street                                                     Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred  9/17/2018                               Basis for the claim:
          Last 4 digits of account number 36B2
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Laura Foncannon                                                       Contingent
          308 Prettyman Drive                                                   Unliquidated
          Apt. 9209                                                             Disputed
          Rockville, MD 20850
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/7/2017
          Last 4 digits of account number 5840                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 243 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 256 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.169
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Laura Glaser                                                          Contingent
          3715 Veazey St. NW                                                    Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 11/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1C56
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Laura Glaser                                                          Contingent
          3715 Veazey St. NW                                                    Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1993
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Laura Graveline                                                       Contingent
          3008 Evergreen Circle                                                 Unliquidated
          Ames, IA 50014                                                        Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number AB0D
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Hoover                                                          Contingent
          3250 Broderick St.                                                    Unliquidated
          San Francisco, CA 94123                                               Disputed
          Date(s) debt was incurred 8/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BE8B
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Hoover                                                          Contingent
          3250 Broderick St.                                                    Unliquidated
          San Francisco, CA 94123                                               Disputed
          Date(s) debt was incurred 6/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BAD7
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura McCarrhy                                                        Contingent
          2626 A 11th st NW                                                     Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 11/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9C6
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura McCarrhy                                                        Contingent
          2626 A 11th st NW                                                     Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 11/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9C6
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 244 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 257 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.170
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laura Miller                                                          Contingent
          7713 Tomlinson Ave                                                    Unliquidated
          CABIN JOHN, MD 20818                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BFF6
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Laura Swett                                                           Contingent
          7221 Pindell School Road                                              Unliquidated
          Fulton, MD 20759                                                      Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7A48
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Laura Tillman                                                         Contingent
          212 Stilwater Dr                                                      Unliquidated
          Heathsville, VA 22473                                                 Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 65BF
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Laura Walter                                                          Contingent
          3443 Round Table Ct                                                   Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1BBD
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Laura Webster                                                         Contingent
          703 laurel ave                                                        Unliquidated
          Apt 4e                                                                Disputed
          Saint paul, MN 55104
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/29/2016
          Last 4 digits of account number 56E2                               Is the claim subject to offset?     No       Yes


 3.170
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Laura wolk                                                            Contingent
          29 Fischer Graduate Residence                                         Unliquidated
          Apt 1C                                                                Disputed
          Notre Dame, IN 46556
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2016
          Last 4 digits of account number 7E96                               Is the claim subject to offset?     No       Yes


 3.171
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lauren Campbell                                                       Contingent
          6307 9th St NW                                                        Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1081
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 245 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 258 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.171
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lauren Carrasco                                                       Contingent
          410 S. Highland Street                                                Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred 1/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4E65
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lauren Cassady                                                        Contingent
          2250 Clarendon Blvd                                                   Unliquidated
          Apt 214                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  4/9/2018
          Last 4 digits of account number 001E                               Is the claim subject to offset?     No       Yes


 3.171
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lauren Dufresne                                                       Contingent
          8210 Crestwood Heights Dr                                             Unliquidated
          Apt 732                                                               Disputed
          McLean, VA 22102
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/5/2016
          Last 4 digits of account number 50E0                               Is the claim subject to offset?     No       Yes


 3.171
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lauren Farruggia                                                      Contingent
          1375 Kenyon St NW                                                     Unliquidated
          Apt 605                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2018
          Last 4 digits of account number 5C3E                               Is the claim subject to offset?     No       Yes


 3.171
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Hunter                                                         Contingent
          1901 Connecticut Ave NW                                               Unliquidated
          Apartment 412                                                         Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/4/2020
          Last 4 digits of account number 1923                               Is the claim subject to offset?     No       Yes


 3.171
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lauren Koester                                                        Contingent
          1607 Corcoran Street NW                                               Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/28/2018
          Last 4 digits of account number B5F2                               Is the claim subject to offset?     No       Yes


 3.171
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Lauren Lebioda                                                        Contingent
          4081 River Oaks Rd                                                    Unliquidated
          Clover, SC 29710                                                      Disputed
          Date(s) debt was incurred  11/14/2019                              Basis for the claim:
          Last 4 digits of account number 3C9A
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 246 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 259 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.171
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Longo                                                          Contingent
          530 Lakemont Court                                                    Unliquidated
          Roswell, GA 30075                                                     Disputed
          Date(s) debt was incurred  12/19/2018                              Basis for the claim:
          Last 4 digits of account number 2910
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Lauren Olson                                                          Contingent
          409 Fairview Avenue                                                   Unliquidated
          Frederick, MD 21701                                                   Disputed
          Date(s) debt was incurred  1/2/2017                                Basis for the claim:
          Last 4 digits of account number CC41
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Post                                                           Contingent
          1451 Belmont Street NW                                                Unliquidated
          #321                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2019
          Last 4 digits of account number 2E13                               Is the claim subject to offset?     No       Yes


 3.172
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Rosen                                                          Contingent
          2270 Nash Court                                                       Unliquidated
          Mahwah, NJ 07430-3833                                                 Disputed
          Date(s) debt was incurred 7/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7E9F
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Lauren Sklaver                                                        Contingent
          21 Hart Drive South                                                   Unliquidated
          Orange, NJ 07079                                                      Disputed
          Date(s) debt was incurred  11/20/2018                              Basis for the claim:
          Last 4 digits of account number 2202
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lauren Starnes                                                        Contingent
          1438 Fairmont St NW, Apt 100                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1935
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lauren Tarde                                                          Contingent
          700 N Randolph Street                                                 Unliquidated
          Apt. 2017                                                             Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/21/2020
          Last 4 digits of account number 5AEC                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 247 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 260 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.172
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Trusheim                                                       Contingent
          1727 Massachusetts ave NW, Unit 208                                   Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 11/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 03CB
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Lauren Vertrees                                                       Contingent
          1011 4th Street NW, Apt 1013                                          Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 3/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 44F9
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lauren Wood                                                           Contingent
          915 L Street                                                          Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 4/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8274
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lauren Wood                                                           Contingent
          915 L Street                                                          Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 4/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F23A
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lauren Woody                                                          Contingent
          3926 Illinois Ave NW                                                  Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B02A
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $40.00
          Laurence Hunter                                                       Contingent
          1111 11th St NW Apt 404                                               Unliquidated
          Washington, DC 20001-4351                                             Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C73A
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laurie Lewandowski                                                    Contingent
          15603 GOOSEBERRY CT                                                   Unliquidated
          NORTH POTOMAC, MD 20878                                               Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AC12
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 248 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 261 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.173
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Laurie Russell                                                        Contingent
          9212 Sw 227 terrace                                                   Unliquidated
          Cutler Bay, FL 33190                                                  Disputed
          Date(s) debt was incurred  10/7/2016                               Basis for the claim:
          Last 4 digits of account number EEB6
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Laurie Seigel                                                         Contingent
          70 Cheshire Drive                                                     Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred 12/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5D88
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Laurie Waters                                                         Contingent
          9 Twin Springs Ln                                                     Unliquidated
          Saint Louis, MO 63124                                                 Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 71A0
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lauryn Sargent                                                        Contingent
          707 Varnum St NW                                                      Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 8/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8DCE
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Lavanya Rao                                                           Contingent
          9709 Key West Ave                                                     Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  8/16/2019                               Basis for the claim:
          Last 4 digits of account number 3392
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lawren Mills                                                          Contingent
          6730 Spirit Lake Drive                                                Unliquidated
          Unit 202                                                              Disputed
          Indianapolis, IN 46220
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2017
          Last 4 digits of account number D474                               Is the claim subject to offset?     No       Yes


 3.173
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lea Laman                                                             Contingent
          630 14th St NE                                                        Unliquidated
          Apt 5                                                                 Disputed
          Washington, DC
                                                                             Basis for the claim:
          Date(s) debt was incurred  5/17/2019
          Last 4 digits of account number 5FB6                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 249 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 262 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.173
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Leah Rozin                                                            Contingent
          1800 R St. NW                                                         Unliquidated
          Apt 802                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/28/2015
          Last 4 digits of account number 9979                               Is the claim subject to offset?     No       Yes


 3.174
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Leandra English                                                       Contingent
          1315 W Street NW                                                      Unliquidated
          #335                                                                  Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2017
          Last 4 digits of account number 89E5                               Is the claim subject to offset?     No       Yes


 3.174
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Lee Chiang                                                            Contingent
          14033 Natia Manor Drive                                               Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 6/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7964
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Lee Childers                                                          Contingent
          4955 Timber Valley Ln.                                                Unliquidated
          Hickory, NC 28602                                                     Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A618
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Lee Greenberger                                                       Contingent
          253 Midland Ave                                                       Unliquidated
          Montclair, NJ 07042                                                   Disputed
          Date(s) debt was incurred  12/7/2018                               Basis for the claim:
          Last 4 digits of account number 5CE5
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Leland White                                                          Contingent
          511 N Madison St                                                      Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  12/25/2019                              Basis for the claim:
          Last 4 digits of account number 53E8
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Len Wolfson                                                           Contingent
          2125 14th St NW                                                       Unliquidated
          Apt 802                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/3/2017
          Last 4 digits of account number 7474                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 250 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 263 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.174
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Len Wolfson                                                           Contingent
          2125 14th St NW                                                       Unliquidated
          Apt 802                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/19/2018
          Last 4 digits of account number 4494                               Is the claim subject to offset?     No       Yes


 3.174
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Len Wolfson                                                           Contingent
          2125 14th St NW                                                       Unliquidated
          Apt 802                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/13/2019
          Last 4 digits of account number B48B                               Is the claim subject to offset?     No       Yes


 3.174
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Leni Schimpf                                                          Contingent
          631 D Street NW                                                       Unliquidated
          Apt. 432                                                              Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/23/2016
          Last 4 digits of account number 4950                               Is the claim subject to offset?     No       Yes


 3.174
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Lenise Williams                                                       Contingent
          4131 Arkansas Ave NW                                                  Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 8/31/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9614
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lenny Souleret                                                        Contingent
          366 Ellsworth Place                                                   Unliquidated
          Joppa, MD 21085                                                       Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 1947
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lenny Souleret                                                        Contingent
          366 Ellsworth Place                                                   Unliquidated
          Joppa, MD 21085                                                       Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 8566
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lenny Souleret                                                        Contingent
          366 Ellsworth Place                                                   Unliquidated
          Joppa, MD 21085                                                       Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 92CD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 251 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 264 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.175
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Les Shickman                                                          Contingent
          349 Candle Ridge Court                                                Unliquidated
          Arnold, MD 21012                                                      Disputed
          Date(s) debt was incurred 3/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BBA7
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Leslie Albrecht                                                       Contingent
          468 14th Street                                                       Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred  12/23/2016                              Basis for the claim:
          Last 4 digits of account number B075
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Leslie Goodman                                                        Contingent
          4006 35th St North                                                    Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/10/2018                              Basis for the claim:
          Last 4 digits of account number 6082
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Leslie Moylan                                                         Contingent
          4929 CRESCENT ST                                                      Unliquidated
          BETHESDA, MD 20816-1701                                               Disputed
          Date(s) debt was incurred 1/15/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2F53
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Leslie Rifkin                                                         Contingent
          11541 Manorstone Lane                                                 Unliquidated
          Columbia, MD 21044                                                    Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3CFE
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          Leslie Saeta                                                          Contingent
          2036 Oak Street                                                       Unliquidated
          South Pasadena, CA 91030                                              Disputed
          Date(s) debt was incurred 12/2/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7715
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Leslie Stenull                                                        Contingent
          196 New Canaan Ave, Main House                                        Unliquidated
          Norwalk, CT 06850                                                     Disputed
          Date(s) debt was incurred 6/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number ACAB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 252 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 265 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.176
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Leslie Stovall                                                        Contingent
          901 N Nelson St.                                                      Unliquidated
          Apt 302                                                               Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/1/2018
          Last 4 digits of account number 6B91                               Is the claim subject to offset?     No       Yes


 3.176
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Leslie Thornton                                                       Contingent
          65 Bay Drive                                                          Unliquidated
          Annapolis, MD 21403                                                   Disputed
          Date(s) debt was incurred  12/8/2019                               Basis for the claim:
          Last 4 digits of account number BBCD
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Leslie Wissner                                                        Contingent
          62 Bogart Street                                                      Unliquidated
          Huntington Station, NY 11746                                          Disputed
          Date(s) debt was incurred 12/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 764F
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Leslye Lynford                                                        Contingent
          90 Heather Avenue                                                     Unliquidated
          Unit 203                                                              Disputed
          San Francisco, CA 94118
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/25/2019
          Last 4 digits of account number CD2A                               Is the claim subject to offset?     No       Yes


 3.176
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lester Hosten                                                         Contingent
          20 Newport Pkwy                                                       Unliquidated
          #2309                                                                 Disputed
          Jersey City, NJ 07310
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/30/2019
          Last 4 digits of account number F34F                               Is the claim subject to offset?     No       Yes


 3.176
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lew Hages                                                             Contingent
          903 Russell Avenue                                                    Unliquidated
          Suite 300                                                             Disputed
          Gaithersburg, MD 20879
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/13/2016
          Last 4 digits of account number 896A                               Is the claim subject to offset?     No       Yes


 3.176
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Lew Hages                                                             Contingent
          903 Russell Avenue                                                    Unliquidated
          Suite 300                                                             Disputed
          Gaithersburg, MD 20879
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/31/2019
          Last 4 digits of account number 1EAA                               Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 253 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 266 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.176
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Leyla Coker                                                           Contingent
          1111 Crest Lane                                                       Unliquidated
          Mclean, VA 22101                                                      Disputed
          Date(s) debt was incurred  11/21/2019                              Basis for the claim:
          Last 4 digits of account number 7F60
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Liam Carter-Condon                                                    Contingent
          21250 Windmill Parc Drive                                             Unliquidated
          Apt 320                                                               Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2017
          Last 4 digits of account number 9418                               Is the claim subject to offset?     No       Yes


 3.176
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Libby O'Neill                                                         Contingent
          3146 16th Street NW Apt 509                                           Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 10/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0126
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Liesl Hartmann                                                        Contingent
          1375 21st Avenue                                                      Unliquidated
          San Francisco, CA 94122                                               Disputed
          Date(s) debt was incurred 12/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 73F7
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lilian Tonellato                                                      Contingent
          2036 S Michigan Ave Apt 310                                           Unliquidated
          310                                                                   Disputed
          CHICAGO, IL 60616
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/14/2019
          Last 4 digits of account number 61D5                               Is the claim subject to offset?     No       Yes


 3.177
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Liliana Alfonso                                                       Contingent
          22728 Cavalier St.                                                    Unliquidated
          Woodland Hills, CA 91364                                              Disputed
          Date(s) debt was incurred 12/3/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2C1F
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Lillian Singer                                                        Contingent
          6817 Cherry Lane                                                      Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7065
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 254 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 267 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.177
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lily Ing Pratt                                                        Contingent
          10200 Julep Ct                                                        Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 12/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 515C
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Lily Rozhkova                                                         Contingent
          2903 Gettysburg Sq                                                    Unliquidated
          Vienna, VA 22181                                                      Disputed
          Date(s) debt was incurred  12/18/2017                              Basis for the claim:
          Last 4 digits of account number 7E6B
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Linda Alfredson                                                       Contingent
          21 Red Oak Rd                                                         Unliquidated
          Asheville, NC 28804                                                   Disputed
          Date(s) debt was incurred  11/9/2017                               Basis for the claim:
          Last 4 digits of account number 2F34
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Linda Alfredson                                                       Contingent
          21 Red Oak Rd                                                         Unliquidated
          Asheville, NC 28804                                                   Disputed
          Date(s) debt was incurred  12/15/2017                              Basis for the claim:
          Last 4 digits of account number E744
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Linda Cerrito                                                         Contingent
          940 Waters Reach Court                                                Unliquidated
          Alpharetta, GA 30022                                                  Disputed
          Date(s) debt was incurred 12/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 430F
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Linda Franks                                                          Contingent
          1 Beechwood Terrace                                                   Unliquidated
          Kinnelon, NJ 07405                                                    Disputed
          Date(s) debt was incurred 4/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 47CE
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Linda Knight                                                          Contingent
          1845 Cain Cir                                                         Unliquidated
          Unit 2                                                                Disputed
          Fort Meade, MD 20755
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/28/2017
          Last 4 digits of account number 6661                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 255 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 268 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.178
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Linda McNish Solecki                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/3/2016                                   Disputed
          Last 4 digits of account number 654E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.178
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Linda Moore                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number B9C0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.178
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Linda Smith                                                           Contingent
          15 Hawthorne Rd                                                       Unliquidated
          Sudbury, MA 01776                                                     Disputed
          Date(s) debt was incurred  9/22/2016                               Basis for the claim:
          Last 4 digits of account number 9DA1
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Linda Toner                                                           Contingent
          5001 N. 27th St                                                       Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 1C7B
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lindsay Borden                                                        Contingent
          20024 Apperson Place                                                  Unliquidated
          Germantown, MD 20876                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3559
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lindsay Brant                                                         Contingent
          4101 Albemarle St NW                                                  Unliquidated
          #525                                                                  Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2017
          Last 4 digits of account number 88C6                               Is the claim subject to offset?     No       Yes


 3.178
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Lindsay Knudsen                                                       Contingent
          3431 14th St., NW, 3                                                  Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 57BA
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 256 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 269 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.178
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Lindsay Mazzetti                                                      Contingent
          2017 Allen Place NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/10/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2216
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $40.00
          Lindsay Michnick                                                      Contingent
          2000 N ST NW                                                          Unliquidated
          Apt 207                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/6/2017
          Last 4 digits of account number 70CC                               Is the claim subject to offset?     No       Yes


 3.179
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lindsey Freeman                                                       Contingent
          901 15th St. S                                                        Unliquidated
          Apt. 1518                                                             Disputed
          Arlington, VA 22202
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/27/2020
          Last 4 digits of account number A7EC                               Is the claim subject to offset?     No       Yes


 3.179
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lindsey Lawson                                                        Contingent
          4313 18TH ST N                                                        Unliquidated
          ARLINGTON, VA 22207-2309                                              Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 882A
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lindsey Monroe                                                        Contingent
          2300 24th Rd S                                                        Unliquidated
          Apt 231                                                               Disputed
          Arlington, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred  6/12/2017
          Last 4 digits of account number 720D                               Is the claim subject to offset?     No       Yes


 3.179
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Lindsey Morrison                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/27/2016                                 Disputed
          Last 4 digits of account number E20A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.179
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lindsey Putz                                                          Contingent
          530 9th St. SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 2/15/2020
                                                                             Basis for the claim:
          Last 4 digits of account number B944
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 257 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 270 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.179
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lindsey Vaala                                                         Contingent
          5 E. Luray Ave                                                        Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 10/4/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2B01
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Linsey McCombs                                                        Contingent
          1708 Commonwealth Ave, Apt C9                                         Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 6/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FEF8
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Lior Nevo                                                             Contingent
          15 Fuller St                                                          Unliquidated
          Brookline, MA 02446-2403                                              Disputed
          Date(s) debt was incurred 6/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F744
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Lisa Castillo                                                         Contingent
          1345 S Capitol St SW Apt 918                                          Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 1/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1590
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lisa Crist                                                            Contingent
          1670 We Go Trail                                                      Unliquidated
          Deerfield, IL 60015                                                   Disputed
          Date(s) debt was incurred  6/1/2019                                Basis for the claim:
          Last 4 digits of account number 4FDC
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lisa Dowdell                                                          Contingent
          2746 N. Lexington St.                                                 Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 2/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7F80
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lisa Geismar                                                          Contingent
          14 Horse Hill Road                                                    Unliquidated
          Brookeville, NY 11545                                                 Disputed
          Date(s) debt was incurred 11/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number BAAC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 258 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 271 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.180
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Goldberg                                                         Contingent
          417 Mansfield Road                                                    Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 3/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ACA8
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lisa Grell                                                            Contingent
          15640 Ensleigh Lane                                                   Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number 2E33
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Lisa Kenigsberg                                                       Contingent
          14 Winterset Court                                                    Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  10/26/2016                              Basis for the claim:
          Last 4 digits of account number B031
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lisa Kohler                                                           Contingent
          203 Mowry Road                                                        Unliquidated
          Manns Choice, PA 15550                                                Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4350
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Maruca                                                           Contingent
          199 Ridgemont Rd.                                                     Unliquidated
          Oxford, MI 48370                                                      Disputed
          Date(s) debt was incurred  12/26/2019                              Basis for the claim:
          Last 4 digits of account number 2550
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lisa Morgan                                                           Contingent
          236 N. Edgewood Street                                                Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number BAEE
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Lisa Perry                                                            Contingent
          Care of Jeffrey Perry                                                 Unliquidated
          Rhinebeck, NY 12572                                                   Disputed
          Date(s) debt was incurred 9/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9981
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 259 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 272 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.180
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Robinson                                                         Contingent
          25 Tudor City Place                                                   Unliquidated
          Washington, DC 10017                                                  Disputed
          Date(s) debt was incurred 3/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1EBE
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Schneider                                                        Contingent
          9 Argosy Court                                                        Unliquidated
          Gaithersburg, MD 20878                                                Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9520
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Shea                                                             Contingent
          1 Blount Circle                                                       Unliquidated
          Barrington, RI 02806                                                  Disputed
          Date(s) debt was incurred  10/19/2019                              Basis for the claim:
          Last 4 digits of account number 56D2
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Shea                                                             Contingent
          26470 Puffin Place                                                    Unliquidated
          Canyon Country, CA 91387                                              Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1778
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Lisa Thurston                                                         Contingent
          400 Cameron Station Blvd                                              Unliquidated
          Apt 412                                                               Disputed
          Alexandria, VA 22304
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/16/2018
          Last 4 digits of account number ED44                               Is the claim subject to offset?     No       Yes


 3.181
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lisa Thurston                                                         Contingent
          400 Cameron Station Blvd                                              Unliquidated
          Apt 412                                                               Disputed
          Alexandria, VA 22304
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/15/2019
          Last 4 digits of account number 2CBC                               Is the claim subject to offset?     No       Yes


 3.181
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lisa Traversari                                                       Contingent
          901 A Winston Place                                                   Unliquidated
          Nashville, TN 37204                                                   Disputed
          Date(s) debt was incurred  4/30/2019                               Basis for the claim:
          Last 4 digits of account number A104
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 260 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 273 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.181
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Lisa Xu                                                               Contingent
          42 Clarendon Avenue                                                   Unliquidated
          Unit 2                                                                Disputed
          Somerville, MA 02144
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/9/2020
          Last 4 digits of account number F1C0                               Is the claim subject to offset?     No       Yes


 3.181
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Liya Assefa                                                           Contingent
          5651 W Martin Drive                                                   Unliquidated
          Apt #209                                                              Disputed
          Milwaukee, WI 53208
                                                                             Basis for the claim:
          Date(s) debt was incurred  6/23/2016
          Last 4 digits of account number B450                               Is the claim subject to offset?     No       Yes


 3.181
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Liz Fisher                                                            Contingent
          1806 Lowell Ct                                                        Unliquidated
          Katy, TN 77494                                                        Disputed
          Date(s) debt was incurred  11/28/2016                              Basis for the claim:
          Last 4 digits of account number D632
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Liz Fraccaro                                                          Contingent
          3423 W Drummond PL                                                    Unliquidated
          Apt 1B                                                                Disputed
          Chicago, IL 60647
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2018
          Last 4 digits of account number 91B1                               Is the claim subject to offset?     No       Yes


 3.182
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Liz Lopez                                                             Contingent
          207 RICARDO RD                                                        Unliquidated
          SANTA FE, NM 87501-1737                                               Disputed
          Date(s) debt was incurred 1/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A406
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Liz Murphy                                                            Contingent
          9275 Hollow Pine Drive                                                Unliquidated
          Bonita Springs, FL 34135                                              Disputed
          Date(s) debt was incurred 9/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 4C1D
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Liz Stickels                                                          Contingent
          5248 Ferry Branch Ln                                                  Unliquidated
          Lothian, MD 20711                                                     Disputed
          Date(s) debt was incurred 1/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3E3A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 261 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 274 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.182
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          LJ Urie                                                               Contingent
          80 Market St                                                          Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number BC16
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Logan Swanson                                                         Contingent
          1439 Euclid St NW #107                                                Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7EBE
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lora Batterson                                                        Contingent
          504 6th St NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F831
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lora Gier                                                             Contingent
          25465 N. Countryside Ct,                                              Unliquidated
          Barrington, IL 60010                                                  Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 83B3
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Lori Byttner                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/18/2018                                 Disputed
          Last 4 digits of account number ABE4                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.182
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lori Dickes                                                           Contingent
          107 RED MAPLE WAY, CLEMSON                                            Unliquidated
          Clemson, SC 29631                                                     Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number ED28
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lori Fox                                                              Contingent
          4235 LARK SPARROW ST                                                  Unliquidated
          HIGHLANDS RANCH, CO 80126                                             Disputed
          Date(s) debt was incurred 4/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4A7E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 262 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 275 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.183
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lori Giblin                                                           Contingent
          730 Richmond Ave                                                      Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4488
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lori Goldstein                                                        Contingent
          300 Dorn Dr                                                           Unliquidated
          Shrewsbury, NJ 07702                                                  Disputed
          Date(s) debt was incurred 10/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 20B0
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lori Nieves                                                           Contingent
          10030 Scenic View Terrace                                             Unliquidated
          Vienna, VA 22182                                                      Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6095
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Lori Peterson                                                         Contingent
          251 Barrack Hill Road                                                 Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred 5/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D82E
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          LoriAnn Verna                                                         Contingent
          3011 Penn View Ln                                                     Unliquidated
          Norristown, PA 19403                                                  Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 536D
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lorna Rosenberg                                                       Contingent
          130 Wetherill Rd                                                      Unliquidated
          Cheltenham, PA 19012                                                  Disputed
          Date(s) debt was incurred 3/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F2AA
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Love Ghunney                                                          Contingent
          1504 Kingman Place NW, Apt 6                                          Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 9/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1C3F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 263 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 276 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.183
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lowell Patterson                                                      Contingent
          52 Dearwood Lane                                                      Unliquidated
          Pinehurst, NC 28374                                                   Disputed
          Date(s) debt was incurred  12/24/2016                              Basis for the claim:
          Last 4 digits of account number 080D
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Luca Vettori                                                          Contingent
          600 W 115th St                                                        Unliquidated
          New York, NY 10025                                                    Disputed
          Date(s) debt was incurred  11/4/2019                               Basis for the claim:
          Last 4 digits of account number 0354
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lucas Blass                                                           Contingent
          121 Lake Forest Blvd                                                  Unliquidated
          Daphne, AL 36526                                                      Disputed
          Date(s) debt was incurred  9/12/2016                               Basis for the claim:
          Last 4 digits of account number E87E
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Lucas Blass                                                           Contingent
          121 Lake Forest Blvd                                                  Unliquidated
          Daphne, AL 36526                                                      Disputed
          Date(s) debt was incurred  12/24/2016                              Basis for the claim:
          Last 4 digits of account number 11B7
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Lucille Noble                                                         Contingent
          5405 Tuckerman Lane                                                   Unliquidated
          Apt 673                                                               Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2018
          Last 4 digits of account number A7D2                               Is the claim subject to offset?     No       Yes


 3.184
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Lucy Carr                                                             Contingent
          1102 Duke Street                                                      Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DC6D
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lucy Fike                                                             Contingent
          3742 Bailey Road                                                      Unliquidated
          Tucker, GA 30084                                                      Disputed
          Date(s) debt was incurred  12/18/2018                              Basis for the claim:
          Last 4 digits of account number 5F5E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 264 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 277 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.184
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lucy Russell                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/15/2019                                 Disputed
          Last 4 digits of account number D52B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.184
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lucy Witt                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/2/2016                                   Disputed
          Last 4 digits of account number D3E1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.184
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Luis Figueroa                                                         Contingent
          2502 Windyside Ct                                                     Unliquidated
          Odenton, MD 21113                                                     Disputed
          Date(s) debt was incurred  10/18/2016                              Basis for the claim:
          Last 4 digits of account number 3911
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Luis Lasa                                                             Contingent
          18 Dix St., Apt. 2                                                    Unliquidated
          Worcester, MA 01609                                                   Disputed
          Date(s) debt was incurred 10/22/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3B8B
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Luis Rodriguez-Cortes                                                 Contingent
          2510 Airy Hill Circle                                                 Unliquidated
          Unit E                                                                Disputed
          Crofton, MD 21114
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2016
          Last 4 digits of account number B474                               Is the claim subject to offset?     No       Yes


 3.184
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Luke Pullman                                                          Contingent
          450 10th ave #301                                                     Unliquidated
          San Diego, CA 92101                                                   Disputed
          Date(s) debt was incurred  9/15/2016                               Basis for the claim:
          Last 4 digits of account number 3509
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Luke Stup                                                             Contingent
          461 N Thomas St                                                       Unliquidated
          #408                                                                  Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/1/2019
          Last 4 digits of account number 2767                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 265 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 278 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.185
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Lynda Duttine                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/11/2019                                 Disputed
          Last 4 digits of account number 1434                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.185
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          Lynden Melmed                                                         Contingent
          5922 Overlea Road                                                     Unliquidated
          BETHESDA, MD 20816-2456                                               Disputed
          Date(s) debt was incurred 3/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4060
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          Lynetta Cheatham                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/23/2017                                 Disputed
          Last 4 digits of account number B01E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.185
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lynn Burns                                                            Contingent
          8 Loudon Pkwy                                                         Unliquidated
          Loudonville, NY 12211                                                 Disputed
          Date(s) debt was incurred 11/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 028C
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          LYnn Grasso                                                           Contingent
          603 Stirling Road                                                     Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B128
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lynn Helmer                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  3/16/2019                                  Disputed
          Last 4 digits of account number 6795                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.185
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lynn Marano                                                           Contingent
          853 Kings Retreat Drive                                               Unliquidated
          Davidsonville, MD 21035                                               Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5F58
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 266 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 279 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.185
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Lynn O'Connell                                                        Contingent
          338 East 241 St                                                       Unliquidated
          BRONX, NY 10470                                                       Disputed
          Date(s) debt was incurred  12/12/2016                              Basis for the claim:
          Last 4 digits of account number 6AA1
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Lynn Rhinehart                                                        Contingent
          516 Ashford Road                                                      Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 1/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 49E8
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lynn Smiroldo                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  4/6/2017                                   Disputed
          Last 4 digits of account number 3A7A                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.186
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Lynn Smith                                                            Contingent
          11 Neville Court                                                      Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number A183
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Lynn Wang                                                             Contingent
          1219 N Vermont Street                                                 Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 6/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 710C
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Lynne Carpenter                                                       Contingent
          3190 Aldan Road                                                       Unliquidated
          Plymouth Meeting, PA 19462                                            Disputed
          Date(s) debt was incurred 12/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1EEA
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lynne Hewitt                                                          Contingent
          65 North Pasture Lane                                                 Unliquidated
          South Kingstown, RI 02879                                             Disputed
          Date(s) debt was incurred 1/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 89D5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 267 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 280 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.186
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          M Angela Galluzzi                                                     Contingent
          17100 NW 133rd St                                                     Unliquidated
          Platte City, MO 64079                                                 Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FD5C
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          m suredam                                                             Contingent
          1014 Joy Oval                                                         Unliquidated
          Seven Hills, OH 44131                                                 Disputed
          Date(s) debt was incurred 11/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0412
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Mackenzie Alexander                                                   Contingent
          49 Nottingham Way                                                     Unliquidated
          Eastampton, NJ 08060                                                  Disputed
          Date(s) debt was incurred 12/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4613
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Maddy Clough                                                          Contingent
          2 M St NE                                                             Unliquidated
          Apt 305                                                               Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/21/2018
          Last 4 digits of account number 5531                               Is the claim subject to offset?     No       Yes


 3.186
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Madelyn Ransom                                                        Contingent
          531 Florida Ave NW                                                    Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 10/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5102
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Madelynne King                                                        Contingent
          24 Butcher Ct.                                                        Unliquidated
          Shepherdstown, WV 25443                                               Disputed
          Date(s) debt was incurred 11/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3D14
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Madison Dodd                                                          Contingent
          403 West Ridge                                                        Unliquidated
          Columbia, IL 62236                                                    Disputed
          Date(s) debt was incurred  12/15/2016                              Basis for the claim:
          Last 4 digits of account number 67E0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 268 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 281 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.187
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Maegan Wood                                                           Contingent
          1431 Varnum St NW                                                     Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8300
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Maggie Brady                                                          Contingent
          2202 Foxboro Pl NW                                                    Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 11/30/2010
                                                                             Basis for the claim:
          Last 4 digits of account number 7538
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maggie Castor                                                         Contingent
          3742 Woodsong Ct                                                      Unliquidated
          Atlanta, GA 30338                                                     Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number EC45
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Maggie Cooper                                                         Contingent
          2225 12th Ct N                                                        Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  7/2/2019                                Basis for the claim:
          Last 4 digits of account number F040
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maggie Wagner                                                         Contingent
          143 W Canton St                                                       Unliquidated
          APT 4                                                                 Disputed
          Boston, MA 02118
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/22/2019
          Last 4 digits of account number C552                               Is the claim subject to offset?     No       Yes


 3.187
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Maggie Wallace                                                        Contingent
          750 Port Street                                                       Unliquidated
          Apt 1732                                                              Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/28/2018
          Last 4 digits of account number 4390                               Is the claim subject to offset?     No       Yes


 3.187
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Maggie Woodward                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/6/2017                                  Disputed
          Last 4 digits of account number 53AB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 269 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 282 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.187
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Makenzie Letterman                                                    Contingent
          6806 Heatherway Ct                                                    Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3DB5
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mallory Gay                                                           Contingent
          6223 22nd St N                                                        Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  8/28/2017                               Basis for the claim:
          Last 4 digits of account number 9579
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mallory Jones                                                         Contingent
          2113 N St. NW Unit 102                                                Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 6/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8C61
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Maneesha Vesely                                                       Contingent
          1511 Patapsco Street                                                  Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred 12/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C47B
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Mara Steinhaus                                                        Contingent
          2314 18th Street NW                                                   Unliquidated
          Apt 4                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/7/2019
          Last 4 digits of account number AD0A                               Is the claim subject to offset?     No       Yes


 3.188
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Marc Baribault                                                        Contingent
          1704 16th St NW                                                       Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 5/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3BDF
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marc Ferrara                                                          Contingent
          78 Franklin Avenue                                                    Unliquidated
          Sea Cliff, NY 11579                                                   Disputed
          Date(s) debt was incurred  12/17/2019                              Basis for the claim:
          Last 4 digits of account number 469D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 270 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 283 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.188
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marcel Proskow                                                        Contingent
          1449 A Street NE                                                      Unliquidated
          Apt D                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2018
          Last 4 digits of account number DFAC                               Is the claim subject to offset?     No       Yes


 3.188
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marco Della Torre                                                     Contingent
          3511 W 17th Ave                                                       Unliquidated
          Denver, CO 80204                                                      Disputed
          Date(s) debt was incurred  12/18/2018                              Basis for the claim:
          Last 4 digits of account number 799F
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Margaret Meier                                                        Contingent
          253 W 93rd Street                                                     Unliquidated
          New York City, NY 10025                                               Disputed
          Date(s) debt was incurred 6/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1D13
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Margaret Stalnaker                                                    Contingent
          285 Harbour View Drive                                                Unliquidated
          White Stone, VA 22578                                                 Disputed
          Date(s) debt was incurred 11/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E142
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Margaret Wiggins                                                      Contingent
          857 Encino Drive                                                      Unliquidated
          New Braunfels, TX 78130                                               Disputed
          Date(s) debt was incurred 6/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number DA0E
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Margaret Williams                                                     Contingent
          200 K St NE                                                           Unliquidated
          Apt 736                                                               Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2019
          Last 4 digits of account number E27F                               Is the claim subject to offset?     No       Yes


 3.189
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Margaux Garcia                                                        Contingent
          2700 S Adams Street                                                   Unliquidated
          #301                                                                  Disputed
          Arlington, VA 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/29/2019
          Last 4 digits of account number 17F1                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 271 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 284 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.189
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          margie silberstein                                                    Contingent
          10113 meyer point terrace                                             Unliquidated
          potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 11/27/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2EF4
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Margie Smith                                                          Contingent
          20701 Cooperative Way                                                 Unliquidated
          Dulles, VA 20166                                                      Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6DE5
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Margo Peyton                                                          Contingent
          2700 Calvert St NW                                                    Unliquidated
          Unit 518                                                              Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/16/2016
          Last 4 digits of account number E1F4                               Is the claim subject to offset?     No       Yes


 3.189
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Margot Laimbeer                                                       Contingent
          1211 13th St NW                                                       Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 3/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4F07
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mari Ann McClain                                                      Contingent
          10425 N Juanita Rd                                                    Unliquidated
          Spokane, WA 99218                                                     Disputed
          Date(s) debt was incurred  6/13/2018                               Basis for the claim:
          Last 4 digits of account number 7B21
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Maria Burton                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2016                                 Disputed
          Last 4 digits of account number 4F30                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.189
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Maria Dayton                                                          Contingent
          826 Gist Avenue                                                       Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 3/2/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 9A55
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 272 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 285 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.190
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Maria Dayton                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/16/2019                                 Disputed
          Last 4 digits of account number 055C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.190
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Maria Horos                                                           Contingent
          924 Beacon Square Ct                                                  Unliquidated
          Apt 227                                                               Disputed
          Gaithersburg, MD 20878
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2018
          Last 4 digits of account number 8F4A                               Is the claim subject to offset?     No       Yes


 3.190
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maria Portilla                                                        Contingent
          1174 River Oaks Lane                                                  Unliquidated
          Charlottesville, VA 22901                                             Disputed
          Date(s) debt was incurred 5/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C704
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maria Rocio Gracia Ipi a                                              Contingent
          Fern n Gonzalez, 69-6D                                                Unliquidated
          Madrid, Spain 28009-0000                                              Disputed
          Date(s) debt was incurred 6/16/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 896E
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maria-Lisa Burke                                                      Contingent
          PO Box 601                                                            Unliquidated
          Mill Valley, CA 94942                                                 Disputed
          Date(s) debt was incurred  11/7/2019                               Basis for the claim:
          Last 4 digits of account number 0381
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marian Harmon                                                         Contingent
          1316 North Quintana Street                                            Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred 12/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number AFEB
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Marianne Swanson                                                      Contingent
          6407 Hollins Dr.                                                      Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  8/7/2018                                Basis for the claim:
          Last 4 digits of account number 0622
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 273 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 286 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.190
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Marie Friedman                                                        Contingent
          239 Buckboard Rd                                                      Unliquidated
          Willow Grove, PA 19090                                                Disputed
          Date(s) debt was incurred 12/14/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A241
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marie Israelite                                                       Contingent
          2867 Tilden St. NW                                                    Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 56D8
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Marie Policastro                                                      Contingent
          909 New Jersey Ave SE                                                 Unliquidated
          Apt 714                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/5/2019
          Last 4 digits of account number F7CC                               Is the claim subject to offset?     No       Yes


 3.191
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Mariela Reyes                                                         Contingent
          10904 Lariat Way                                                      Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 2/2/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 81EC
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Marilyn Heymann                                                       Contingent
          1736 Church St NW                                                     Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 6/27/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A87B
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Marilyn Traynham                                                      Contingent
          206 N Oakland Street                                                  Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 432A
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Marina France                                                         Contingent
          11 Ericsson Rd                                                        Unliquidated
          Cabin John, MD 20818                                                  Disputed
          Date(s) debt was incurred 3/9/2020
                                                                             Basis for the claim:
          Last 4 digits of account number CF6B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 274 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 287 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.191
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marina Major                                                          Contingent
          9112 Horner Court                                                     Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred  2/14/2019                               Basis for the claim:
          Last 4 digits of account number 3C32
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Marion Ceraso                                                         Contingent
          2835 SW Fairmont Dr.                                                  Unliquidated
          Corvallis, OR 97333                                                   Disputed
          Date(s) debt was incurred 1/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2F15
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Marion Sheridan                                                       Contingent
          3477 Tadpole Road                                                     Unliquidated
          Pa. Furnace, PA 16865                                                 Disputed
          Date(s) debt was incurred 11/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E212
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Marisa Maroukian                                                      Contingent
          237 Leedy Way West                                                    Unliquidated
          Chambersburg, PA 17202                                                Disputed
          Date(s) debt was incurred 2/7/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1956
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Marjorie Meashaw                                                      Contingent
          872 STATE HIGHWAY 72                                                  Unliquidated
          POTSDAM, NY 13676                                                     Disputed
          Date(s) debt was incurred 11/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 85FB
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mark Bezold                                                           Contingent
          1230 13th Street, NW                                                  Unliquidated
          Apt. 509                                                              Disputed
          WASHINGTON, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number CE3C                               Is the claim subject to offset?     No       Yes


 3.192
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Mark Bowden                                                           Contingent
          1027 E. Palm Ln.                                                      Unliquidated
          Phoenix, AZ 85006                                                     Disputed
          Date(s) debt was incurred  12/18/2016                              Basis for the claim:
          Last 4 digits of account number EB28
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 275 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 288 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.192
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Mark Chalfant                                                         Contingent
          762 Fairmont St. NW                                                   Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/25/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4747
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Mark Chalfant                                                         Contingent
          762 Fairmont St. NW                                                   Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/25/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 317C
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Mark Christman                                                        Contingent
                                                                                Unliquidated
            VA                                                                  Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number A6F6
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mark Cipolletti                                                       Contingent
          1330 New Hampshire Avenue, NW                                         Unliquidated
          Apt. 620                                                              Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2018
          Last 4 digits of account number 8D02                               Is the claim subject to offset?     No       Yes


 3.192
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Mark Garrison                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/19/2016                                 Disputed
          Last 4 digits of account number 09AD                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.192
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Mark Hollaar                                                          Contingent
          2311 15th St. NW                                                      Unliquidated
          Apt. 1                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2017
          Last 4 digits of account number 0785                               Is the claim subject to offset?     No       Yes


 3.192
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Mark Hollingsworth                                                    Contingent
          707 Roxboro Road                                                      Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 6561
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 276 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 289 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.192
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Mark Howell                                                           Contingent
          739 10th St. SE                                                       Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4FCE
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Mark Peterson                                                         Contingent
          1221 Massachusetts Ave NW                                             Unliquidated
          Apt 619                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/5/2017
          Last 4 digits of account number 9186                               Is the claim subject to offset?     No       Yes


 3.193
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mark Raimondo                                                         Contingent
          2633 16th ST NW                                                       Unliquidated
          Apt. 5C                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2019
          Last 4 digits of account number A12F                               Is the claim subject to offset?     No       Yes


 3.193
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          mark resnik                                                           Contingent
          74 s 4th st                                                           Unliquidated
          1A                                                                    Disputed
          BROOKLYN, NY 11249
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/29/2019
          Last 4 digits of account number 2373                               Is the claim subject to offset?     No       Yes


 3.193
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Mark Richards                                                         Contingent
          6543 Cypress Point Road                                               Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred 12/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8E7C
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Mark Rivera                                                           Contingent
          3880 Rodman St. NW                                                    Unliquidated
          Apt. F216                                                             Disputed
          Washington, DC 20016
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/3/2020
          Last 4 digits of account number 61FB                               Is the claim subject to offset?     No       Yes


 3.193
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mark Seidel                                                           Contingent
          363813th St NW                                                        Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1E35
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 277 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 290 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.193
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mark Viehman                                                          Contingent
          2726 13th St. NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FFB7
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $135.00
          Mark Werner                                                           Contingent
          6807 Radcliffe Dr                                                     Unliquidated
          Alexandria, VA 22307                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E463
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Markus Meier                                                          Contingent
          1102 R Street N.W.                                                    Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 6/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0B26
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Marla Diaz                                                            Contingent
          Care of Elaine Diaz                                                   Unliquidated
          45 Winding Oak Drive                                                  Disputed
          Okatie, SC 29909
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/23/2020
          Last 4 digits of account number 1812                               Is the claim subject to offset?     No       Yes


 3.193
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Marlaena DeHaven                                                      Contingent
          1330 New Hampshire Ave NW                                             Unliquidated
          Washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 8/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9527
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Marlene Peralta                                                       Contingent
          2402 W Azeele St                                                      Unliquidated
          #423                                                                  Disputed
          Tampa, FL 33609
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2019
          Last 4 digits of account number 4C59                               Is the claim subject to offset?     No       Yes


 3.194
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Marna Miller                                                          Contingent
          4511 Exeter Ave                                                       Unliquidated
          Louisville, KY 40218                                                  Disputed
          Date(s) debt was incurred  12/24/2017                              Basis for the claim:
          Last 4 digits of account number 1D0E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 278 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 291 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.194
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Marsha Olive                                                          Contingent
          2768 Unicorn Ln NW                                                    Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 1/15/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 8B77
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Marsha Tapley                                                         Contingent
          1412 Beckett Street                                                   Unliquidated
          Austin, TX 78757                                                      Disputed
          Date(s) debt was incurred  12/17/2017                              Basis for the claim:
          Last 4 digits of account number 2A2F
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Martha Davidson                                                       Contingent
          2520 41st St                                                          Unliquidated
          #3                                                                    Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2016
          Last 4 digits of account number E4D2                               Is the claim subject to offset?     No       Yes


 3.194
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Martha Goldstein                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/27/2017                                  Disputed
          Last 4 digits of account number 861C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.194
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Martha Macon Smith                                                    Contingent
          3435 R St. NW                                                         Unliquidated
          Apt 5                                                                 Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/13/2017
          Last 4 digits of account number 47EC                               Is the claim subject to offset?     No       Yes


 3.194
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Martin Packmann                                                       Contingent
          1221 Massachusetts Ave NW                                             Unliquidated
          Apt 305                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/25/2019
          Last 4 digits of account number 8036                               Is the claim subject to offset?     No       Yes


 3.194
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Martin Bauer                                                          Contingent
          9038 Fletchers Mill Road                                              Unliquidated
          Marshall, VA 20115                                                    Disputed
          Date(s) debt was incurred 1/28/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9C9F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 279 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 292 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.194
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Mary Regalbuto                                                        Contingent
          18 Marietta Avenue                                                    Unliquidated
          Milford, CT 06460                                                     Disputed
          Date(s) debt was incurred  12/30/2019                              Basis for the claim:
          Last 4 digits of account number 22D0
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Suhy                                                             Contingent
          819 West Virginia Ave NE                                              Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/26/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8C04
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mary Beth Kennedy                                                     Contingent
          1862 Mintwood Place                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4E22
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.00
          Mary Betts                                                            Contingent
          710 S Boulevard                                                       Unliquidated
          Tampa, FL 33606                                                       Disputed
          Date(s) debt was incurred  1/17/2017                               Basis for the claim:
          Last 4 digits of account number AE07
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Mary Bowden                                                           Contingent
          7620 Lynn Dr.                                                         Unliquidated
          Napierville, IL 60540                                                 Disputed
          Date(s) debt was incurred  12/9/2016                               Basis for the claim:
          Last 4 digits of account number 7B08
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Butler                                                           Contingent
          4401 Westbrook Ln                                                     Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 8/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4383
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Butler                                                           Contingent
          4401 Westbrook Ln                                                     Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 9/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8180
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 280 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 293 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.195
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          mary campagnano                                                       Contingent
          612 SE 12th Terr                                                      Unliquidated
          Fort Lauderdale, FL 33301                                             Disputed
          Date(s) debt was incurred 2/14/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2C80
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $110.00
          Mary Catherine Ruocco                                                 Contingent
          1165 76th Street                                                      Unliquidated
          Brooklyn, NY 11228                                                    Disputed
          Date(s) debt was incurred 9/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 53E7
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mary Challinor                                                        Contingent
          3507 MACOMB ST NW                                                     Unliquidated
          WASHINGTON, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0AF6
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Mary Claire O'Brien                                                   Contingent
          2301 Buena Vista Rd                                                   Unliquidated
          Winston Salem, NC 27104                                               Disputed
          Date(s) debt was incurred 1/27/2017
                                                                             Basis for the claim:
          Last 4 digits of account number EBA7
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $325.00
          Mary Corson                                                           Contingent
          75 Field Point Circle                                                 Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred 10/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D685
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Mary Evans                                                            Contingent
          426 20TH ST NE                                                        Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 1/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6979
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Mary Hopkins                                                          Contingent
          4820 Old Main St., #403                                               Unliquidated
          Henrico, VA 23231                                                     Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 137E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 281 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 294 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.196
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Keating                                                          Contingent
          802 Tildenville School Rd                                             Unliquidated
          Winter Garden, FL 34787                                               Disputed
          Date(s) debt was incurred 9/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6F9B
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Klein                                                            Contingent
          1425 4th street sw a203                                               Unliquidated
          washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number D012
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mary Luetkehans                                                       Contingent
          3111 Aspinwall Dr NW                                                  Unliquidated
          Olympia, WA 98502                                                     Disputed
          Date(s) debt was incurred 6/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C426
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Mary Magliocco                                                        Contingent
          12509 Stable House Court                                              Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B152
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mary McAndrew                                                         Contingent
          832 Willow Ave                                                        Unliquidated
          Apt 3A                                                                Disputed
          Hoboken, NJ 07030
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2019
          Last 4 digits of account number C329                               Is the claim subject to offset?     No       Yes


 3.196
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Mary Monaghan                                                         Contingent
          2980 Stevens St.                                                      Unliquidated
          Oceanside, NY 11572                                                   Disputed
          Date(s) debt was incurred 9/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A21B
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          MARY PABON                                                            Contingent
          4142 glendale st                                                      Unliquidated
          Philadelphia, PA 19124                                                Disputed
          Date(s) debt was incurred 6/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 90E1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 282 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 295 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.197
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Mary Rocha                                                            Contingent
          205 Van Buren St                                                      Unliquidated
          Suite 420                                                             Disputed
          Herndon, VA 20170
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/7/2017
          Last 4 digits of account number 3EFF                               Is the claim subject to offset?     No       Yes


 3.197
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Mary Schilling                                                        Contingent
          2440 16th St NW                                                       Unliquidated
          Apt 323                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2020
          Last 4 digits of account number 2047                               Is the claim subject to offset?     No       Yes


 3.197
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mary Tedder                                                           Contingent
          1919 14th St. NW                                                      Unliquidated
          Unit 319                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/29/2017
          Last 4 digits of account number 9357                               Is the claim subject to offset?     No       Yes


 3.197
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Mary TIndall                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/20/2017                                 Disputed
          Last 4 digits of account number 8043                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.197
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Mary-Kate Rasa                                                        Contingent
          10214 Carroll Place                                                   Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 2/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 77D0
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          MaryAnb Nash                                                          Contingent
          3456 Newark St NW                                                     Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 10/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0AC5
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Maryann Luongo                                                        Contingent
          3701 Underwood Street                                                 Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 2/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1911
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 283 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 296 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.197
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          MaryAnn Nash                                                          Contingent
          3456 Newark St NW                                                     Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 10/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0AC5
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Marybeth Sheridan                                                     Contingent
          68 Madison street apt 1                                               Unliquidated
          hoboken, NJ 07030                                                     Disputed
          Date(s) debt was incurred 12/2/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 08CF
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Maryjane Fuller                                                       Contingent
          11750 Bondurant Dr                                                    Unliquidated
          N Chesterfield, VA 23236                                              Disputed
          Date(s) debt was incurred 5/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CC3C
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Mathew Freeman                                                        Contingent
          627 C Street NE                                                       Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 1/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7369
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Mats Olsen                                                            Contingent
          1230 23rd Street Northwest                                            Unliquidated
          Apt 909                                                               Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 0868                               Is the claim subject to offset?     No       Yes


 3.198
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Matt Kawamoto                                                         Contingent
          504F N Thomas St                                                      Unliquidated
          Apt F                                                                 Disputed
          Arlington, VA 22203
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/27/2018
          Last 4 digits of account number 0AED                               Is the claim subject to offset?     No       Yes


 3.198
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matt Lesnak                                                           Contingent
          1301 N Courthouse Rd                                                  Unliquidated
          Apt 1808                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/23/2018
          Last 4 digits of account number D734                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 284 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 297 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.198
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Matt Medvene                                                          Contingent
          2807 Sherman Ave NW                                                   Unliquidated
          Unit A                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2019
          Last 4 digits of account number 6FDF                               Is the claim subject to offset?     No       Yes


 3.198
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matt O'Keefe                                                          Contingent
          1100 1st St SE                                                        Unliquidated
          Apt 1010                                                              Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/11/2016
          Last 4 digits of account number 3557                               Is the claim subject to offset?     No       Yes


 3.198
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Matt Rossman                                                          Contingent
          3550 N Racine                                                         Unliquidated
          #3                                                                    Disputed
          Chicago, IL 60657
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/23/2019
          Last 4 digits of account number     8A90                           Is the claim subject to offset?     No       Yes


 3.198
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Matt Stone                                                            Contingent
          6444 E Calle de Mirar                                                 Unliquidated
          Tucson, AZ 85750                                                      Disputed
          Date(s) debt was incurred  12/24/2016                              Basis for the claim:
          Last 4 digits of account number 698F
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Matt Suttmiller                                                       Contingent
          727 N Washington St                                                   Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 82FA
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Matthew Croson                                                        Contingent
          302 E Glebe Road                                                      Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F15D
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          matthew dolan                                                         Contingent
          35 newburg st                                                         Unliquidated
          San Francisco, CA 94131                                               Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 27F8
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 285 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 298 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.199
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Matthew Frank                                                         Contingent
          1975 19th St. Apt 4033                                                Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AC59
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Matthew Grzeskiewicz                                                  Contingent
          1200 5th St NW                                                        Unliquidated
          Apt 302                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/28/2016
          Last 4 digits of account number 47AC                               Is the claim subject to offset?     No       Yes


 3.199
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Matthew Hinton                                                        Contingent
          721 Gallatin St NW                                                    Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 1/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9ED3
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Matthew Mantell                                                       Contingent
          2011 Kalorama Rd NW Apt 6                                             Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 6/2/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 19CE
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Matthew McMillan                                                      Contingent
          322 Shepherd St. NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2C91
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Matthew Newman                                                        Contingent
          1001 L St NW                                                          Unliquidated
          Apt 801                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/24/2017
          Last 4 digits of account number 41C0                               Is the claim subject to offset?     No       Yes


 3.199
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Matthew Ohlheiser                                                     Contingent
          1718 Pine Street, 3-4 F                                               Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 68A2
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 286 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 299 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.199
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matthew Pyle                                                          Contingent
          1425 P ST NW                                                          Unliquidated
          Apt 614                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2019
          Last 4 digits of account number 6C21                               Is the claim subject to offset?     No       Yes


 3.199
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matthew Reed                                                          Contingent
          8206 Martha Street                                                    Unliquidated
          Alexandria, VA 22309                                                  Disputed
          Date(s) debt was incurred 11/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DD2C
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matthew Rhoades                                                       Contingent
          4924 Westway Dr                                                       Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  9/26/2019                               Basis for the claim:
          Last 4 digits of account number E568
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Matthew Siegler                                                       Contingent
          950 Milton Street                                                     Unliquidated
          Pittsburgh, PA 15218                                                  Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 01E3
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Matthew Sundahl                                                       Contingent
          1400 14th Street NW                                                   Unliquidated
          apt 502                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2017
          Last 4 digits of account number FEEF                               Is the claim subject to offset?     No       Yes


 3.200
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Matthew Suttmiller                                                    Contingent
          8235 Smithfield Avenue                                                Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 8/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4163
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Matthew Tyler                                                         Contingent
          1028 S Walter Reed Drive                                              Unliquidated
          #730                                                                  Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/25/2019
          Last 4 digits of account number F8A9                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 287 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 300 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.200
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Matthew Whatley                                                       Contingent
          3300 Patrick Henry Drive                                              Unliquidated
          Falls Church, VA 22044                                                Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B7AF
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maty Brown                                                            Contingent
          205 Hudson Street                                                     Unliquidated
          Apt 1210                                                              Disputed
          Hoboken, NJ 07030
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/6/2017
          Last 4 digits of account number 87B7                               Is the claim subject to offset?     No       Yes


 3.200
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maura Neligan                                                         Contingent
          5411 Meaders Lane                                                     Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 6120
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Maura Neligan                                                         Contingent
          5411 Meaders Lane                                                     Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred  2/12/2018                               Basis for the claim:
          Last 4 digits of account number 9D36
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Maura Neligan                                                         Contingent
          5411 Meaders Lane                                                     Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred  12/16/2018                              Basis for the claim:
          Last 4 digits of account number C41D
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Maura Neligan                                                         Contingent
          5411 Meaders Lane                                                     Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred  2/12/2018                               Basis for the claim:
          Last 4 digits of account number 2F93
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Maureen Coelho                                                        Contingent
          1407 Hunting Wood Road                                                Unliquidated
          Annapolis, MD 21403                                                   Disputed
          Date(s) debt was incurred 3/29/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5EAF
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 288 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 301 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.201
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maureen Gervasi                                                       Contingent
          76 East Forest Trail                                                  Unliquidated
          Holmes, NY 12531                                                      Disputed
          Date(s) debt was incurred  11/11/2019                              Basis for the claim:
          Last 4 digits of account number A4B0
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maureen Kelley                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2019                                  Disputed
          Last 4 digits of account number 6315                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.201
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Max Kanner                                                            Contingent
          4811 Enfield Road                                                     Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  12/18/2017                              Basis for the claim:
          Last 4 digits of account number C8F4
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Max Levitt                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/1/2017                                   Disputed
          Last 4 digits of account number B26F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.201
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Max Melnick                                                           Contingent
          8104 Autumn Gate Lane                                                 Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1B18
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Max Melnick                                                           Contingent
          8104 Autumn Gate Lane                                                 Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number FB08
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Max Stewart                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/3/2016                                   Disputed
          Last 4 digits of account number 436E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 289 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 302 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.201
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Max Weiner                                                            Contingent
          1765 Willard St NW                                                    Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FB6C
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          maxine armstrong                                                      Contingent
          1 Milbank Avenue                                                      Unliquidated
          Apt 3F                                                                Disputed
          Greenwich, CT 06830
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2018
          Last 4 digits of account number 0671                               Is the claim subject to offset?     No       Yes


 3.202
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Maya Carter                                                           Contingent
          5800 Oakdale Rd                                                       Unliquidated
          #109                                                                  Disputed
          Mableton, GA 30126
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/20/2016
          Last 4 digits of account number 619D                               Is the claim subject to offset?     No       Yes


 3.202
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Maya Day                                                              Contingent
          47 Church St.                                                         Unliquidated
          Apt. 47 A                                                             Disputed
          South Orange, NJ 07079
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2020
          Last 4 digits of account number A533                               Is the claim subject to offset?     No       Yes


 3.202
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Maya Sankaran                                                         Contingent
          300 Coinjock Run                                                      Unliquidated
          Yorktown, VA 23693                                                    Disputed
          Date(s) debt was incurred  12/20/2018                              Basis for the claim:
          Last 4 digits of account number 105B
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Maya Simon                                                            Contingent
          140 7th Avenue, 4M                                                    Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred  5/10/2018                               Basis for the claim:
          Last 4 digits of account number 6AE9
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mckenna O'Donnell                                                     Contingent
          1812 N.Harrison st                                                    Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  11/20/2019                              Basis for the claim:
          Last 4 digits of account number D3FC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 290 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 303 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.202
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          McLean Robbins                                                        Contingent
          1498 Northern Neck Dr                                                 Unliquidated
          Vienna, VA 22182                                                      Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F638
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Meagan Will                                                           Contingent
          2090 Frederick Douglass Blvd                                          Unliquidated
          Apt 3C                                                                Disputed
          New York, NY 10026
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/17/2019
          Last 4 digits of account number FEB9                               Is the claim subject to offset?     No       Yes


 3.202
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $585.00
          Meaghan Richardson                                                    Contingent
          10301 Strathmore Hall Street                                          Unliquidated
          Apt 320                                                               Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/28/2019
          Last 4 digits of account number 0039                               Is the claim subject to offset?     No       Yes


 3.202
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Meba Yee                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/9/2018                                  Disputed
          Last 4 digits of account number 9A3E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.203
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Meg Cardell                                                           Contingent
          1011 First Street SE                                                  Unliquidated
          #620                                                                  Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/11/2019
          Last 4 digits of account number A3BC                               Is the claim subject to offset?     No       Yes


 3.203
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Meg Cardell                                                           Contingent
          909 New Jersey Ave SE                                                 Unliquidated
          Apt 703                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/28/2016
          Last 4 digits of account number 8F91                               Is the claim subject to offset?     No       Yes


 3.203
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Meg Hogan                                                             Contingent
          P.O. Box 41132                                                        Unliquidated
          Long Beach, CA 90853                                                  Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 751A
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 291 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 304 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.203
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Meg Melusen                                                           Contingent
          156 Moose Road                                                        Unliquidated
          BERRYVILLE, VA 22611                                                  Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5A08
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Megan Gingrich                                                        Contingent
          1820 Harvard St NW                                                    Unliquidated
          Apt. 101                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/27/2015
          Last 4 digits of account number 0692                               Is the claim subject to offset?     No       Yes


 3.203
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Megan Goold                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  10/13/2019                                 Disputed
          Last 4 digits of account number 9ADB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.203
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Megan Bozzuto                                                         Contingent
          162 East St                                                           Unliquidated
          Sharon, MA 02067                                                      Disputed
          Date(s) debt was incurred  12/25/2016                              Basis for the claim:
          Last 4 digits of account number 91A3
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Megan Conway                                                          Contingent
          2002 Klingle Road NW                                                  Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 14EA
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan Crabill                                                         Contingent
          3567 Countryside Drive                                                Unliquidated
          Glenwood, MD 21738                                                    Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8A37
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Megan Doney                                                           Contingent
          37 Maryland Ave                                                       Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred  12/28/2016                              Basis for the claim:
          Last 4 digits of account number A2AC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 292 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 305 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.204
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Megan Ellis                                                           Contingent
          7245 Adams Road                                                       Unliquidated
          Magna, UT 84044                                                       Disputed
          Date(s) debt was incurred  11/13/2017                              Basis for the claim:
          Last 4 digits of account number 0172
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Megan Gibbs                                                           Contingent
          2820 Roesh Way                                                        Unliquidated
          Vienna, VA 22181                                                      Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 1264
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan Gibbs                                                           Contingent
          2820 Roesh Way                                                        Unliquidated
          Vienna, VA 22181                                                      Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number A65C
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Megan Hauck                                                           Contingent
          1300 4th Street SE, PH2                                               Unliquidated
          PH2                                                                   Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2018
          Last 4 digits of account number 4198                               Is the claim subject to offset?     No       Yes


 3.204
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan Kirk                                                            Contingent
          77 Darcy Dr.                                                          Unliquidated
          Clayton, NC 27527                                                     Disputed
          Date(s) debt was incurred  12/1/2019                               Basis for the claim:
          Last 4 digits of account number ABFE
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Megan Krusie                                                          Contingent
          1111 Columbia Road NW                                                 Unliquidated
          Apt 409                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2017
          Last 4 digits of account number 53A4                               Is the claim subject to offset?     No       Yes


 3.204
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan Lavalley                                                        Contingent
          5112 SIDEBURN RD                                                      Unliquidated
          Fairfax, VA 22032                                                     Disputed
          Date(s) debt was incurred  11/24/2019                              Basis for the claim:
          Last 4 digits of account number C3B3
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 293 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 306 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.204
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Megan Loucas                                                          Contingent
          2 Nordholm Dr.                                                        Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred  12/25/2017                              Basis for the claim:
          Last 4 digits of account number 2C5E
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Megan Marcucci                                                        Contingent
          8139 Evening Star Drive                                               Unliquidated
          Apt 174                                                               Disputed
          Pasadena, MD 21122
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2018
          Last 4 digits of account number 8415                               Is the claim subject to offset?     No       Yes


 3.204
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Megan Massey                                                          Contingent
          53 W Sunset Ave                                                       Unliquidated
          Red Bank, NJ 07701                                                    Disputed
          Date(s) debt was incurred  12/28/2018                              Basis for the claim:
          Last 4 digits of account number EDFE
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Megan McGrath                                                         Contingent
          2250 Clarendon Blvd.                                                  Unliquidated
          Apt. 1304                                                             Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2016
          Last 4 digits of account number 2619                               Is the claim subject to offset?     No       Yes


 3.205
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Megan Meyer                                                           Contingent
          1010 C Street SE                                                      Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 2/7/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 5789
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan O'Neill                                                         Contingent
          2710 P Street NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B1F7
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Megan Palmer                                                          Contingent
          29 Larkspur Lane                                                      Unliquidated
          Fairport, NY 14450                                                    Disputed
          Date(s) debt was incurred  7/16/2019                               Basis for the claim:
          Last 4 digits of account number 5619
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 294 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 307 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.205
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Megan Solinger                                                        Contingent
          6 E Fort Avenue                                                       Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred  5/18/2017                               Basis for the claim:
          Last 4 digits of account number 7831
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Megan Stull                                                           Contingent
          4822 17th Street N.                                                   Unliquidated
          ARLINGTON, VA 22207                                                   Disputed
          Date(s) debt was incurred 9/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E19F
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Megan Toland                                                          Contingent
          13035 Harvest Place                                                   Unliquidated
          Clifton, VA 20124                                                     Disputed
          Date(s) debt was incurred  2/25/2018                               Basis for the claim:
          Last 4 digits of account number 1951
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Megan Vallario                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/16/2016                                 Disputed
          Last 4 digits of account number DB32                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.205
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Megan Wise                                                            Contingent
          3727 E Archturus Dr                                                   Unliquidated
          ST. GEORGE, UT 84790                                                  Disputed
          Date(s) debt was incurred 6/17/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3646
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Megan Zelasko                                                         Contingent
          11823 Tarver Court                                                    Unliquidated
          Fishers, IN 46037                                                     Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 7353
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Meghan Jones                                                          Contingent
          3010 39th Ave SW                                                      Unliquidated
          Seattle, WA 98116                                                     Disputed
          Date(s) debt was incurred  12/12/2017                              Basis for the claim:
          Last 4 digits of account number F4C7
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 295 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 308 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.206
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Meghan Meehan-Draper                                                  Contingent
          1234 Massachusetts Ave NW Apt 303                                     Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 8/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4063
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Meghan Michael                                                        Contingent
          3202 10th St NE                                                       Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 4/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3FC4
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Meghan Palmer                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/1/2019                                   Disputed
          Last 4 digits of account number 3677                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.206
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Meghan Sullivan                                                       Contingent
          1708 Kilbourne Pl NW                                                  Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A0AF
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Meghan Terhune                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2018                                 Disputed
          Last 4 digits of account number BE7D                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.206
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Meglyn Lansing                                                        Contingent
          7416 Miller Fall Road                                                 Unliquidated
          Derwood, MD 20855                                                     Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number CE1C
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Melanie Bernstein                                                     Contingent
          North Oakland Street                                                  Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  1/14/2017                               Basis for the claim:
          Last 4 digits of account number 0CC8
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 296 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 309 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.206
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Melanie Bernstein                                                     Contingent
          North Oakland Street                                                  Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  1/13/2018                               Basis for the claim:
          Last 4 digits of account number 1C6C
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Melanie Chapman                                                       Contingent
          814 Valley Drive                                                      Unliquidated
          Syracuse, NY 13207                                                    Disputed
          Date(s) debt was incurred  12/4/2019                               Basis for the claim:
          Last 4 digits of account number 0E26
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Melanie Countee                                                       Contingent
          451 Warfield Dr                                                       Unliquidated
          #3037                                                                 Disputed
          Hyattsville, MD 20785
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/3/2019
          Last 4 digits of account number 8112                               Is the claim subject to offset?     No       Yes


 3.207
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Melanie Herman                                                        Contingent
          39546 John Wolford Road                                               Unliquidated
          Waterford, VA 20197                                                   Disputed
          Date(s) debt was incurred 1/3/2010
                                                                             Basis for the claim:
          Last 4 digits of account number 4531
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Melinda Bieber                                                        Contingent
          2132 Bancroft Pl NW                                                   Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 4/30/2020
                                                                             Basis for the claim:
          Last 4 digits of account number A896
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Melinda Colon                                                         Contingent
          1112 M St NW, Apt 711                                                 Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F7A9
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          melissa klein                                                         Contingent
          812 elm ave                                                           Unliquidated
          takoma park, MD 20912                                                 Disputed
          Date(s) debt was incurred 1/25/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1833
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 297 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 310 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.207
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Melissa Morrison                                                      Contingent
          1865 Willowview Terrace                                               Unliquidated
          Northfield, IL 60093                                                  Disputed
          Date(s) debt was incurred 6/19/2020
                                                                             Basis for the claim:
          Last 4 digits of account number D182
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Melissa Coleman                                                       Contingent
          8242 Toll House Road                                                  Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 11/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 05F3
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Melissa Deal                                                          Contingent
          Care of Amy Zupovitz                                                  Unliquidated
          6105 Montjoy Court                                                    Disputed
          Centreville, VA 20121
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/21/2017
          Last 4 digits of account number 0237                               Is the claim subject to offset?     No       Yes


 3.207
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Melissa Duncanson                                                     Contingent
          1713 S Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 44A0
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $290.00
          Melissa Ellis                                                         Contingent
          20827 Grainery CT                                                     Unliquidated
          Ashburn, VA 20147                                                     Disputed
          Date(s) debt was incurred  11/11/2019                              Basis for the claim:
          Last 4 digits of account number A0AB
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Melissa Gottlieb                                                      Contingent
          6185 Penfield Ln                                                      Unliquidated
          Solon, OH 44139                                                       Disputed
          Date(s) debt was incurred  12/3/2017                               Basis for the claim:
          Last 4 digits of account number 4E2E
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Melissa Klocinski                                                     Contingent
          2985 District Avenue                                                  Unliquidated
          Apt 668                                                               Disputed
          Fairfax, VA 22031
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2019
          Last 4 digits of account number 3991                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 298 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 311 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.208
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Melissa Maschal                                                       Contingent
          316 Fairview Ave                                                      Unliquidated
          Beach Haven, NJ 08008                                                 Disputed
          Date(s) debt was incurred 2/15/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1933
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Melissa Molloie                                                       Contingent
          4 Mulberry Ct                                                         Unliquidated
          Tabernacle, NJ 08088                                                  Disputed
          Date(s) debt was incurred 1/4/2020
                                                                             Basis for the claim:
          Last 4 digits of account number BE95
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Melissa Reinke                                                        Contingent
          24 Briar Ridge Drive                                                  Unliquidated
          Bethel, CT 06801                                                      Disputed
          Date(s) debt was incurred  7/16/2019                               Basis for the claim:
          Last 4 digits of account number 377F
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Melissa Roos                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/15/2020                                 Disputed
          Last 4 digits of account number 6ECF                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.208
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          melissa sherry                                                        Contingent
          1441 U St NW                                                          Unliquidated
          Apt 717                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/24/2020
          Last 4 digits of account number 7F33                               Is the claim subject to offset?     No       Yes


 3.208
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Meredith Baker                                                        Contingent
          2724 Abbot Kinney, Apt. 15                                            Unliquidated
          Los Angeles, CA 90291                                                 Disputed
          Date(s) debt was incurred 9/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 9235
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Meredith High                                                         Contingent
          712 Louise Ave                                                        Unliquidated
          Apt 202                                                               Disputed
          Charlotte, NC 28204
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/10/2017
          Last 4 digits of account number 2ECC                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 299 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 312 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.208
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Meredith Kells                                                        Contingent
          2 CONRAD CIR                                                          Unliquidated
          WENHAM, MA 01984                                                      Disputed
          Date(s) debt was incurred  11/15/2019                              Basis for the claim:
          Last 4 digits of account number 49AF
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Meredith Morefield                                                    Contingent
          PO Box 553                                                            Unliquidated
          Dumfries, VA 22026                                                    Disputed
          Date(s) debt was incurred  12/12/2019                              Basis for the claim:
          Last 4 digits of account number 310A
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          meryl greenfield                                                      Contingent
          3303 aruba way E1                                                     Unliquidated
          coconut creek, FL 33066                                               Disputed
          Date(s) debt was incurred 3/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5640
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          meshe chonde                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/10/2017                                 Disputed
          Last 4 digits of account number 995F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.209
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Michael Anderson                                                      Contingent
          8308 Flower Avenue, Apt 502                                           Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5CE9
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Michael Browne                                                        Contingent
          109 North Brookside Drive                                             Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 75B5
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Burris                                                        Contingent
          1800 Fountain Ridge                                                   Unliquidated
          Chapel Hill, NC 27517                                                 Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D7FD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 300 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 313 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.209
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Chajon                                                        Contingent
          2205 California Street NW                                             Unliquidated
          Apt. 103                                                              Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/18/2020
          Last 4 digits of account number FD2E                               Is the claim subject to offset?     No       Yes


 3.209
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Comeau                                                        Contingent
          5717 45th Avenue                                                      Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred 12/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BB85
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michael Delehanty                                                     Contingent
          1301 14TH ST NW, APT 706                                              Unliquidated
          WASHINGTON, DC 20005                                                  Disputed
          Date(s) debt was incurred 3/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 60A5
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Michael Dobozy                                                        Contingent
          4607 41st St N                                                        Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number 1216
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Dobozy                                                        Contingent
          4607 41st St N                                                        Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number 70F9
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Dufton                                                        Contingent
          941 King James Landing Road                                           Unliquidated
          Annapolis, MD 21403                                                   Disputed
          Date(s) debt was incurred 2/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6139
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Elder                                                         Contingent
          609 38th Street S                                                     Unliquidated
          Apt 215                                                               Disputed
          Birmingham, AL 35222
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/17/2017
          Last 4 digits of account number EF58                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 301 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 314 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.210
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michael Evans                                                         Contingent
          1315 W St NW Apt 631                                                  Unliquidated
          washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 92F1
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Ferguson                                                      Contingent
          1859 Wilson Blvd                                                      Unliquidated
          Unit 370                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2019
          Last 4 digits of account number F6CC                               Is the claim subject to offset?     No       Yes


 3.210
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michael Heinrich                                                      Contingent
          324 LEONARD WOOD S, APT 102                                           Unliquidated
          HIGHLAND PARK, IL 60035                                               Disputed
          Date(s) debt was incurred 8/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6F52
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Michael Holifield                                                     Contingent
          2515 32nd St SE                                                       Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 11/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 70AA
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Horlick                                                       Contingent
          4003 Longfellow Street                                                Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred 2/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3E17
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Michael Hucks                                                         Contingent
          6609 New Hope Dr                                                      Unliquidated
          Springfield, VA 22151                                                 Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3FCF
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Ledford                                                       Contingent
          1830 R Street NW                                                      Unliquidated
          Apt 82                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/6/2019
          Last 4 digits of account number B090                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 302 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 315 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.211
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Loeb                                                          Contingent
          478 Central Park West                                                 Unliquidated
          Apartment 5B                                                          Disputed
          New York, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/5/2017
          Last 4 digits of account number A46A                               Is the claim subject to offset?     No       Yes


 3.211
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Michael Mandelberg                                                    Contingent
          809 S Bundy Dr., 215                                                  Unliquidated
          Los Angeles, CA 90049                                                 Disputed
          Date(s) debt was incurred 9/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1815
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michael Marriott                                                      Contingent
          1335 Corcoran ST NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 30E9
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michael Marriott                                                      Contingent
          1335 Corcoran ST NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F9EB
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michael Marriott                                                      Contingent
          1335 Corcoran ST NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 10/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F338
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michael Marriott                                                      Contingent
          1335 Corcoran ST NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DD57
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Marriott                                                      Contingent
          1335 Corcoran ST NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 2/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number BD07
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 303 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 316 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.211
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Michael Marriott                                                      Contingent
          1335 Corcoran St NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 11/19/2020
                                                                             Basis for the claim:
          Last 4 digits of account number F305
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Michael McMenamin                                                     Contingent
          2214 N Kenmore St                                                     Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  12/24/2017                              Basis for the claim:
          Last 4 digits of account number 9B43
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Michael Miller                                                        Contingent
          1533 Colonel Tansill Ct                                               Unliquidated
          Woodbridge, VA 22193                                                  Disputed
          Date(s) debt was incurred 12/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A328
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michael Mooradd                                                       Contingent
          25 Deer Path Rd                                                       Unliquidated
          Doylestown, PA 18901                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CBDA
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Michael Moran                                                         Contingent
          2708 East West Highway                                                Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 680B
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Musachio                                                      Contingent
          6268 Alcott Ct                                                        Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred  1/1/2017                                Basis for the claim:
          Last 4 digits of account number DBC5
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Michael Nardolilli                                                    Contingent
          6607 24th Road N                                                      Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  12/21/2015                              Basis for the claim:
          Last 4 digits of account number 3136
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 304 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 317 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.212
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Ogrsko                                                        Contingent
          108 Homeland Avenue                                                   Unliquidated
          Baltimore, MD 21212                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number B174
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michael Olin                                                          Contingent
          43 Saddle Ridge Rd                                                    Unliquidated
          Ossining, NY 10562                                                    Disputed
          Date(s) debt was incurred  12/8/2019                               Basis for the claim:
          Last 4 digits of account number 93F4
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $370.00
          Michael Shuman                                                        Contingent
          PO Box 776                                                            Unliquidated
          Kingshill, VI 00851                                                   Disputed
          Date(s) debt was incurred  12/16/2018                              Basis for the claim:
          Last 4 digits of account number B45F
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Michael Thomas                                                        Contingent
          1020 N Highland St, unit 424                                          Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 1/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3557
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Michael Tita                                                          Contingent
          9700 Stoneham Terrace                                                 Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7262
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Triebwasser                                                   Contingent
          2210 Otis Street NE                                                   Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 12/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 43ED
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Michael Vance                                                         Contingent
          507 O St NW                                                           Unliquidated
          Apt 4                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2017
          Last 4 digits of account number BA7E                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 305 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 318 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.213
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Zubrow                                                        Contingent
          1618 11th Street NW                                                   Unliquidated
          Apt 203                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/15/2018
          Last 4 digits of account number 2507                               Is the claim subject to offset?     No       Yes


 3.213
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Michael Zubrow                                                        Contingent
          1618 11th Street NW                                                   Unliquidated
          Apt 203                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/15/2018
          Last 4 digits of account number 39DA                               Is the claim subject to offset?     No       Yes


 3.213
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michael Zubrow                                                        Contingent
          1618 11th Street NW                                                   Unliquidated
          Apt 203                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/15/2018
          Last 4 digits of account number 6F33                               Is the claim subject to offset?     No       Yes


 3.213
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Michal Conger                                                         Contingent
          4709 W. Braddock Road Apt. 102                                        Unliquidated
          Alexandria 22311                                                      Disputed
          Date(s) debt was incurred 10/10/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 27A1
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Michele Sumilas                                                       Contingent
          3808 Huntington Street NW                                             Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 29FB
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Michele Cox                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/13/2018                                 Disputed
          Last 4 digits of account number 84A4                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.213
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michele Ekins                                                         Contingent
          948 S Carriage Ave                                                    Unliquidated
          Springfield, MO 65809                                                 Disputed
          Date(s) debt was incurred 5/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 00B9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 306 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 319 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.213
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Michele Kreitman                                                      Contingent
          17 Vanderbilt Rd, Vanderbilt Road                                     Unliquidated
          MANHASSET, NY 11030                                                   Disputed
          Date(s) debt was incurred 6/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1B1C
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Michele Topel                                                         Contingent
          1830 jefferson pl NW                                                  Unliquidated
          washington, DC 20036                                                  Disputed
          Date(s) debt was incurred 9/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8C25
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michele Ward                                                          Contingent
          179 S. Southwood Ave                                                  Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2CE1
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Michele Ward                                                          Contingent
          179 S. Southwood Ave                                                  Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9946
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Michelle Albert                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/4/2017                                   Disputed
          Last 4 digits of account number 9DF4                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.214
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michelle Crepeau                                                      Contingent
          215 Palmer Avenue                                                     Unliquidated
          Sleepy Hollow, NY 10591                                               Disputed
          Date(s) debt was incurred 7/16/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3A9C
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michelle Crepeau                                                      Contingent
          215 Palmer Avenue                                                     Unliquidated
          Sleepy Hollow, NY 10591                                               Disputed
          Date(s) debt was incurred 7/16/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3A9C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 307 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 320 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.214
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Michelle Deslauriers                                                  Contingent
          520 N Street                                                          Unliquidated
          Apt S330                                                              Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/21/2017
          Last 4 digits of account number 7776                               Is the claim subject to offset?     No       Yes


 3.214
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Michelle Germain                                                      Contingent
          13007 Shaneybrook Circle                                              Unliquidated
          Reisterstown, MD 21136                                                Disputed
          Date(s) debt was incurred 10/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2895
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Michelle Griswold                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/17/2016                                 Disputed
          Last 4 digits of account number 3D50                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.214
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michelle Guzzi                                                        Contingent
          85 Quarter Horse Lane                                                 Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred 12/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EB61
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michelle Howard                                                       Contingent
          3024 Alabama Ave SE                                                   Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E268
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Michelle Koplitz                                                      Contingent
          1262 Owen Pl NE                                                       Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 959E
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Michelle Koufopoulos                                                  Contingent
          166 Pearsall Drive, Apt 5A                                            Unliquidated
          Mount Vernon, NY 10552                                                Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9B08
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 308 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 321 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.215
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Michelle Madeley                                                      Contingent
          1620 C St. SE                                                         Unliquidated
          Apt. 5                                                                Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number 9F84                               Is the claim subject to offset?     No       Yes


 3.215
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michelle McCarthy                                                     Contingent
          1400 North State Parkway                                              Unliquidated
          Apartment 8E                                                          Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/25/2017
          Last 4 digits of account number 35D2                               Is the claim subject to offset?     No       Yes


 3.215
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Michelle Meyer                                                        Contingent
          47 Easter Drive                                                       Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number 15D1
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Michelle Spek                                                         Contingent
          82 North Street                                                       Unliquidated
          Apt 2                                                                 Disputed
          Medford, MA 02155
                                                                             Basis for the claim:
          Date(s) debt was incurred      5/26/2017
          Last 4 digits of account number     0D7E                           Is the claim subject to offset?     No       Yes


 3.215
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Michelle Thompson                                                     Contingent
          1721 Oak Lane                                                         Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/23/2018                              Basis for the claim:
          Last 4 digits of account number 6683
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Michelle Thompson                                                     Contingent
          1721 Oak Lane                                                         Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/23/2018                              Basis for the claim:
          Last 4 digits of account number 1DA4
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Michelle Yu                                                           Contingent
          1315 W St. NW                                                         Unliquidated
          Apt. 569                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/10/2020
          Last 4 digits of account number 9DED                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 309 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 322 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.215
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          MIGUEL PELAEZ                                                         Contingent
          2420 14th st nw                                                       Unliquidated
          apt 427                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2016
          Last 4 digits of account number D59D                               Is the claim subject to offset?     No       Yes


 3.216
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Miguel Tavera                                                         Contingent
          802 e st ne                                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 6/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8837
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          mike alleva                                                           Contingent
          258 first street                                                      Unliquidated
          hackensack, NJ 07601                                                  Disputed
          Date(s) debt was incurred 5/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0A51
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Mike Mitchell                                                         Contingent
          6331 Western Avenue NW                                                Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 3E6C
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Mike Carey                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/21/2016                                  Disputed
          Last 4 digits of account number 199B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.216
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Mike Celone                                                           Contingent
          23 B St                                                               Unliquidated
          Apt 3-206                                                             Disputed
          Laurel, MD 20707
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/29/2020
          Last 4 digits of account number 1868                               Is the claim subject to offset?     No       Yes


 3.216
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mike Kennedy                                                          Contingent
          3315 Rowland Place NW                                                 Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 6/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9602
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 310 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 323 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.216
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $145.00
          Mila Cerecina                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/11/2019                                  Disputed
          Last 4 digits of account number 568B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.216
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Mimi Cho-Rohlfsen                                                     Contingent
          5025 Indianola ave                                                    Unliquidated
          Edina, MN 55424                                                       Disputed
          Date(s) debt was incurred  12/11/2016                              Basis for the claim:
          Last 4 digits of account number 0142
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Mimi Menenberg                                                        Contingent
          4957 Lakemont Blvd SE                                                 Unliquidated
          Suite C4, PMB 22                                                      Disputed
          Bellevue, WA 98006
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/12/2016
          Last 4 digits of account number C8BC                               Is the claim subject to offset?     No       Yes


 3.216
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Minh Vu                                                               Contingent
          305 Cloverway Dr.                                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 2/29/2020
                                                                             Basis for the claim:
          Last 4 digits of account number EB93
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mira Patel                                                            Contingent
          7620 Old Georgetown Road                                              Unliquidated
          Apt 912                                                               Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2019
          Last 4 digits of account number 9724                               Is the claim subject to offset?     No       Yes


 3.217
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Missy Branson                                                         Contingent
          1160 1st Street NE                                                    Unliquidated
          Apt 1214                                                              Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/31/2016
          Last 4 digits of account number 605B                               Is the claim subject to offset?     No       Yes


 3.217
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          missy young                                                           Contingent
          1330 Vermont Avenue                                                   Unliquidated
          #5                                                                    Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2019
          Last 4 digits of account number DF87                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 311 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 324 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.217
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          missy young                                                           Contingent
          1330 Vermont Avenue                                                   Unliquidated
          #5                                                                    Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 04E5                               Is the claim subject to offset?     No       Yes


 3.217
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Mitch Binder                                                          Contingent
          1188 North Vermont Street                                             Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 2/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0056
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Miya Cohen-Sieg                                                       Contingent
          3001 W Barrett St                                                     Unliquidated
          Seattle, WA 98199                                                     Disputed
          Date(s) debt was incurred  11/16/2017                              Basis for the claim:
          Last 4 digits of account number 56BF
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          ML Davidson                                                           Contingent
          8423 Brook Rd.                                                        Unliquidated
          McLean 22102                                                          Disputed
          Date(s) debt was incurred  9/7/2017                                Basis for the claim:
          Last 4 digits of account number 9671
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Molly Long                                                            Contingent
          2323 Dulles Station Blvd                                              Unliquidated
          Herndon, VA 20171                                                     Disputed
          Date(s) debt was incurred 12/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7AA7
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Molly McShea                                                          Contingent
          3406 3rd St N                                                         Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  12/18/2018                              Basis for the claim:
          Last 4 digits of account number 1D79
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Molly Williams                                                        Contingent
          225 Dale Drive                                                        Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3BEB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 312 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 325 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.218
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Molly Zubrow                                                          Contingent
          333 8th St SE                                                         Unliquidated
          Apt 312                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/17/2018
          Last 4 digits of account number 6BED                               Is the claim subject to offset?     No       Yes


 3.218
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Mona Fiuzat                                                           Contingent
          1530 Key Blvd. #124                                                   Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred  11/27/2019                              Basis for the claim:
          Last 4 digits of account number 2DCC
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Mona Ostrowski                                                        Contingent
          141 Ridge Avenue                                                      Unliquidated
          State College, PA 16803                                               Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DD12
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Monica Argenti                                                        Contingent
          8481 SHADETREE DR                                                     Unliquidated
          WINDSOR, CA 95492                                                     Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 72B8
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Monica Federoff                                                       Contingent
          1 Coltrane Court                                                      Unliquidated
          Irvine, CA 92617                                                      Disputed
          Date(s) debt was incurred  10/10/2017                              Basis for the claim:
          Last 4 digits of account number 59CE
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Monica Henderson                                                      Contingent
          620 Wilton Road                                                       Unliquidated
          Baltimore, MD 21286                                                   Disputed
          Date(s) debt was incurred  11/15/2018                              Basis for the claim:
          Last 4 digits of account number F7E9
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Monica Lucas                                                          Contingent
          1327 Rittenhouse Street, NW                                           Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AA4E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 313 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 326 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.218
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Monica Restrepo                                                       Contingent
          4311 Torchlight Circle                                                Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 12/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 367D
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Monica Rheinhardt                                                     Contingent
          15214 Jenkins Ridge Rd                                                Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred 6/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 012E
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $40.00
          Monica Rheinhardt                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/13/2019                                  Disputed
          Last 4 digits of account number D6F6                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.219
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Monica Stowe                                                          Contingent
          38417 Boulder Canyon Dr                                               Unliquidated
          Boulder, CO 80302                                                     Disputed
          Date(s) debt was incurred 12/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 68A6
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Monique PArker                                                        Contingent
          5002 Gardner Drive                                                    Unliquidated
          Alexandria, VA 22304                                                  Disputed
          Date(s) debt was incurred 12/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2C58
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Monty Holcombe                                                        Contingent
          8009 Brompton St.                                                     Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 12/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 35B0
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Morgan Cline                                                          Contingent
          3608 Red Wolf Pl                                                      Unliquidated
          Fort Collins, CO 80525                                                Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 80BF
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 314 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 327 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.219
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Morgan Kanarek                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/24/2017                                  Disputed
          Last 4 digits of account number 745F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.219
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Morgan MacIver                                                        Contingent
          1150 K Street NW                                                      Unliquidated
          Apt 1010                                                              Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/16/2017
          Last 4 digits of account number 93BB                               Is the claim subject to offset?     No       Yes


 3.219
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Morgan Munnelly                                                       Contingent
          975 S. Wall Street #3A                                                Unliquidated
          Columbus, OH 43206                                                    Disputed
          Date(s) debt was incurred 3/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D48C
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Morganne Rosenhaus                                                    Contingent
          724 Farragut St. NW                                                   Unliquidated
          WASHINGTON, DC 20011                                                  Disputed
          Date(s) debt was incurred 10/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9885
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Moriah Balingit                                                       Contingent
          3164 18th St NW                                                       Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 3/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7103
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Murugappan Ramanathan                                                 Contingent
          9509 Montgomery Drive                                                 Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred 5/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CB69
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          My-Van Nguyen                                                         Contingent
          1151 4th ST. SW Apt 112                                               Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B998
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 315 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 328 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.220
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Myfanwy Davis                                                         Contingent
          4017 NE 68th St                                                       Unliquidated
          Seattle, WA 98115                                                     Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 312E
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Myles Morrison                                                        Contingent
          1729 13th St S                                                        Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred  4/16/2019                               Basis for the claim:
          Last 4 digits of account number 2D21
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Nana Xu                                                               Contingent
          6443 Benvenue Avenue                                                  Unliquidated
          Oakland, CA 94618                                                     Disputed
          Date(s) debt was incurred 9/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number FD95
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Nancy Schmidt                                                         Contingent
          1811 Wellbourne DR                                                    Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred  1/31/2017                               Basis for the claim:
          Last 4 digits of account number 918D
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Nancy Bates                                                           Contingent
          649 A ST NE                                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 8/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number FE9E
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Nancy Bates                                                           Contingent
          649 A ST NE                                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 8/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CE62
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Nancy Bates                                                           Contingent
          649 A ST NE                                                           Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 9/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 064A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 316 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 329 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.220
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Nancy Ehrlich                                                         Contingent
          621 Multnomah Lane                                                    Unliquidated
          Harpers Ferry, WV 25425                                               Disputed
          Date(s) debt was incurred 12/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 344C
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nancy Evans                                                           Contingent
          1912 Hay Terrace                                                      Unliquidated
          Easton, PA 18042                                                      Disputed
          Date(s) debt was incurred  7/1/2016                                Basis for the claim:
          Last 4 digits of account number 9388
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Nancy Harver                                                          Contingent
          1040 Redcoat Dr                                                       Unliquidated
          Charlotte, NC 28211                                                   Disputed
          Date(s) debt was incurred  11/27/2016                              Basis for the claim:
          Last 4 digits of account number 46E3
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Nancy Mays                                                            Contingent
          7845 Mullen Rd                                                        Unliquidated
          Lenexa, KS 66216                                                      Disputed
          Date(s) debt was incurred  11/29/2018                              Basis for the claim:
          Last 4 digits of account number BED2
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Nancy Molter                                                          Contingent
          16307 Halifax St                                                      Unliquidated
          San Antonio, TX 78247                                                 Disputed
          Date(s) debt was incurred 11/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 32F2
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nancy Myer                                                            Contingent
          5525 NW 107 Street                                                    Unliquidated
          Oklahoma City, OK 73162                                               Disputed
          Date(s) debt was incurred 1/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3292
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          nancy nielsen                                                         Contingent
          4061 south cherry street                                              Unliquidated
          englewood, CO 80113                                                   Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9A5
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 317 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 330 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.221
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Nancy R Sharp                                                         Contingent
          1333 Argall Place                                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 12/7/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0E5A
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Nancy Rich                                                            Contingent
          565 Pennsylvania Ave NW                                               Unliquidated
          #814                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/28/2017
          Last 4 digits of account number A3E5                               Is the claim subject to offset?     No       Yes


 3.221
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Nancy Wrigley                                                         Contingent
          9905 Forest Grove Drive                                               Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9534
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Nancy Wrigley                                                         Contingent
          9905 Forest Grove Drive                                               Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 8/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6869
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Naomi Catania                                                         Contingent
          31 Greenhouse Pl                                                      Unliquidated
          Huntingtown, MD 20639                                                 Disputed
          Date(s) debt was incurred 12/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7BF4
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Narineh Abrahamian                                                    Contingent
          42758 Montevista Square                                               Unliquidated
          Leesburg, VA 20176                                                    Disputed
          Date(s) debt was incurred 10/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BE15
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Natalee McIntyre                                                      Contingent
          622 Fell St                                                           Unliquidated
          San Francisco, CA 94102                                               Disputed
          Date(s) debt was incurred 12/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1C75
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 318 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 331 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.222
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Natalie Damico                                                        Contingent
          230 E. 97th St.                                                       Unliquidated
          Apt. 3B                                                               Disputed
          NEW YORK, NY 10029
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 4EEB                               Is the claim subject to offset?     No       Yes


 3.222
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Natalie Rossomondo                                                    Contingent
          3384 PIEDMONT AVE                                                     Unliquidated
          Oakland, CA 94611                                                     Disputed
          Date(s) debt was incurred 2/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9180
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Natanya Khashan                                                       Contingent
          3902 14th st NW                                                       Unliquidated
          Unit 722                                                              Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/15/2020
          Last 4 digits of account number 2052                               Is the claim subject to offset?     No       Yes


 3.222
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Nate Martin                                                           Contingent
          201 S Ellwood Ave                                                     Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred  11/25/2019                              Basis for the claim:
          Last 4 digits of account number 8AA6
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Nathan Funk                                                           Contingent
          2824 Emma Lee St, Apt. 101                                            Unliquidated
          Falls Church, VA 22042                                                Disputed
          Date(s) debt was incurred 11/30/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B611
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Nathan Martinez                                                       Contingent
          17825 NW Elkcrest Ct                                                  Unliquidated
          Portland, OR 97229                                                    Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D248
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Nathan Matusick                                                       Contingent
          1901 Upshur St NW                                                     Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EA41
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 319 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 332 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.222
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nathan Noh                                                            Contingent
          150 E 84th St                                                         Unliquidated
          Apt 5P                                                                Disputed
          New York, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/19/2016
          Last 4 digits of account number CECE                               Is the claim subject to offset?     No       Yes


 3.223
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Nathania Ustun                                                        Contingent
          3867 Fairfax Sq                                                       Unliquidated
          Fairfax, VA 22031-4200                                                Disputed
          Date(s) debt was incurred 1/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E791
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          nathaniel duquette                                                    Contingent
          1726 Kenyon Street NW                                                 Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7926
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Nathaniel Westerman                                                   Contingent
          1724 Humboldt Avenue South                                            Unliquidated
          Minneapolis, MN 55403                                                 Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EBA8
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Neal Bacon                                                            Contingent
          1611 5th St. NW                                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A0BE
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Neal Rothschild                                                       Contingent
          1905 11th St. NW                                                      Unliquidated
          Unit A                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2019
          Last 4 digits of account number BC61                               Is the claim subject to offset?     No       Yes


 3.223
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ned Ryan                                                              Contingent
          260 Townsend St                                                       Unliquidated
          4th Floor                                                             Disputed
          San Francisco, CA 94107
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/4/2016
          Last 4 digits of account number C5B1                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 320 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 333 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.223
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Negar Mortazavi                                                       Contingent
          1731 BEULAH RD                                                        Unliquidated
          VIENNA, VA 22182                                                      Disputed
          Date(s) debt was incurred  8/15/2018                               Basis for the claim:
          Last 4 digits of account number 6234
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Nia Lesesne                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2020                                 Disputed
          Last 4 digits of account number 6EDE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.223
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Nic Breen-Franklin                                                    Contingent
          317 Old County Road                                                   Unliquidated
          Severna Park, MD 21146                                                Disputed
          Date(s) debt was incurred 12/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4015
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Nicholas Celone                                                       Contingent
          2147 Guizot Street                                                    Unliquidated
          San Diego, CA 92107                                                   Disputed
          Date(s) debt was incurred  1/4/2017                                Basis for the claim:
          Last 4 digits of account number B318
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Nicholas Kohart                                                       Contingent
          1 Declaration Drive                                                   Unliquidated
          Newtown, PA 18940                                                     Disputed
          Date(s) debt was incurred  12/27/2019                              Basis for the claim:
          Last 4 digits of account number F7F3
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nicholas Miller                                                       Contingent
          17318 Masemore RD                                                     Unliquidated
          Parkton, MD 21120                                                     Disputed
          Date(s) debt was incurred  9/15/2017                               Basis for the claim:
          Last 4 digits of account number 18AA
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Nicholas Pagano                                                       Contingent
          2900 Main Line Blvd                                                   Unliquidated
          #310                                                                  Disputed
          Alexandria, VA 22301
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/8/2017
          Last 4 digits of account number 44E7                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 321 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 334 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.224
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Nicholas Ruhrkraut                                                    Contingent
          949 N Croft Ave Apt 101                                               Unliquidated
          Los Angeles, CA 90069                                                 Disputed
          Date(s) debt was incurred 5/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CD43
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Nick Allen                                                            Contingent
          11331 Trenton Court                                                   Unliquidated
          Bristow, VA 20136                                                     Disputed
          Date(s) debt was incurred  12/19/2017                              Basis for the claim:
          Last 4 digits of account number 9E86
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nick Drews                                                            Contingent
          463 Florida Ave NW                                                    Unliquidated
          Unit B                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/1/2019
          Last 4 digits of account number 6762                               Is the claim subject to offset?     No       Yes


 3.224
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Nick Kolman-Mandle                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/5/2018                                   Disputed
          Last 4 digits of account number 4B5C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.224
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Nicola Felice                                                         Contingent
          460 West 20th Street NW                                               Unliquidated
          UNIT 2                                                                Disputed
          WASHINGTON, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2018
          Last 4 digits of account number 92E1                               Is the claim subject to offset?     No       Yes


 3.224
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Nicolas Carter                                                        Contingent
          99 KNEELAND ST                                                        Unliquidated
          APT 1805                                                              Disputed
          Boston, MA 02111
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2019
          Last 4 digits of account number 90CA                               Is the claim subject to offset?     No       Yes


 3.224
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Nicolas Picard                                                        Contingent
          1754 Lanier Place NW                                                  Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7242
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 322 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 335 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.225
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $110.00
          Nicole Buffa                                                          Contingent
          31601 Crystal Sands Drive                                             Unliquidated
          Laguna Niguel, CA 92677                                               Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6C99
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Nicole Buffa                                                          Contingent
          1757 Q St NW                                                          Unliquidated
          Apt E                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2016
          Last 4 digits of account number CE45                               Is the claim subject to offset?     No       Yes


 3.225
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          nicole byers                                                          Contingent
          7905 glendale rd                                                      Unliquidated
          chevy chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 10/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9876
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          nicole byers                                                          Contingent
          7905 glendale rd                                                      Unliquidated
          chevy chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 10/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A1C5
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Nicole Centrella                                                      Contingent
          527 Garden St.                                                        Unliquidated
          Apt 1                                                                 Disputed
          Hoboken, NJ 07030
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/13/2016
          Last 4 digits of account number 106C                               Is the claim subject to offset?     No       Yes


 3.225
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          nicole downs                                                          Contingent
          15 Charles Plaza Apt 1608                                             Unliquidated
          baltimore, MD 21201                                                   Disputed
          Date(s) debt was incurred 1/28/2020
                                                                             Basis for the claim:
          Last 4 digits of account number C8F5
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Nicole Frazer                                                         Contingent
          2441 Ontario Road NW                                                  Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7169
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 323 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 336 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.225
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Nicole Maylett                                                        Contingent
          10432 Rockville Pike                                                  Unliquidated
          #302                                                                  Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/31/2018
          Last 4 digits of account number 2BC8                               Is the claim subject to offset?     No       Yes


 3.225
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Nicole Nitsche                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/19/2016                                 Disputed
          Last 4 digits of account number 1914                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.225
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Nicole Peiffer                                                        Contingent
          1214 N Lincoln St                                                     Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  11/28/2019                              Basis for the claim:
          Last 4 digits of account number 0583
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Nicole Polizzi                                                        Contingent
          48 Theo Court                                                         Unliquidated
          Burlington, NJ 08016                                                  Disputed
          Date(s) debt was incurred  9/7/2018                                Basis for the claim:
          Last 4 digits of account number 62D7
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Nicole Siems                                                          Contingent
          16 Nostrand Rd                                                        Unliquidated
          Cranbury, NJ 08512-2003                                               Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2ED9
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Nicolette Hudson                                                      Contingent
          250 E. South Street                                                   Unliquidated
          Worthington, OH 43085                                                 Disputed
          Date(s) debt was incurred 6/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B7E2
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Nigest Getahun                                                        Contingent
          7224 Arrowood road                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  1/22/2018                               Basis for the claim:
          Last 4 digits of account number 3C96
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 324 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 337 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.226
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Nilofer Azad                                                          Contingent
          8811 Jones Mill Road                                                  Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 3/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2203
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Nina Whitaker                                                         Contingent
          10205 Eyelet Ct                                                       Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred  6/29/2020                               Basis for the claim:
          Last 4 digits of account number 7947
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Nina Russell                                                          Contingent
          Care of Lucy Russell                                                  Unliquidated
          6123 Callery St                                                       Disputed
          Pittsburgh, PA 15206
                                                                             Basis for the claim:
          Date(s) debt was incurred  2/23/2020
          Last 4 digits of account number 2112                               Is the claim subject to offset?     No       Yes


 3.226
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Noel Miller                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/13/2017                                  Disputed
          Last 4 digits of account number AA98                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.226
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Nolen Deibert                                                         Contingent
          850 Quincy St NW                                                      Unliquidated
          Apt 504                                                               Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2019
          Last 4 digits of account number B7F3                               Is the claim subject to offset?     No       Yes


 3.226
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Nora Fischer                                                          Contingent
          2906 Cortland Place NW                                                Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 8/8/2016
                                                                             Basis for the claim:
          Last 4 digits of account number D284
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Nora Sheehan                                                          Contingent
          4240 Lumley Rd                                                        Unliquidated
          #1                                                                    Disputed
          Madison, WI 53711
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/16/2019
          Last 4 digits of account number 4FAE                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 325 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 338 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.227
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          noreen heffner                                                        Contingent
          413 n chaplegate lane                                                 Unliquidated
          baltimore, MD 21229                                                   Disputed
          Date(s) debt was incurred 4/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 04B4
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Noura Lamb                                                            Contingent
          10487 Windemere blvd                                                  Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 275F
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ocean Dalton                                                          Contingent
          1550 7th St NW                                                        Unliquidated
          Apartment 530                                                         Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/22/2020
          Last 4 digits of account number 1796                               Is the claim subject to offset?     No       Yes


 3.227
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Olga markoff                                                          Contingent
          633 West North Avenue                                                 Unliquidated
          apt 1031                                                              Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/7/2020
          Last 4 digits of account number 2254                               Is the claim subject to offset?     No       Yes


 3.227
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Olga Rocha                                                            Contingent
          1000 New Jersey Ave SE                                                Unliquidated
          Apt 916                                                               Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/10/2015
          Last 4 digits of account number 0133                               Is the claim subject to offset?     No       Yes


 3.227
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          oliver merino                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/5/2019                                   Disputed
          Last 4 digits of account number B015                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.227
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Oliver Samuel-Jakubos                                                 Contingent
          1921 Shepherd St NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 7/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3958
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 326 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 339 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.227
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Oliver Wolf                                                           Contingent
          1605 16th Street NW, Unit 4                                           Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 9/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 08DF
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Ouida Fox                                                             Contingent
          1104 Woodside Crossing                                                Unliquidated
          Savannah, GA 31405                                                    Disputed
          Date(s) debt was incurred 12/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A1BA
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Pablo Valerin                                                         Contingent
          460 New York Avenue Northwest                                         Unliquidated
          APT 402                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/29/2019
          Last 4 digits of account number 4D4D                               Is the claim subject to offset?     No       Yes


 3.228
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Paig Scallion                                                         Contingent
          43467 Thistlewood Ct.                                                 Unliquidated
          Ashburn, VA 20147                                                     Disputed
          Date(s) debt was incurred 2/21/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 0787
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Paige Howarth                                                         Contingent
          1400 Irving Street NW                                                 Unliquidated
          Apt 431                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/3/2020
          Last 4 digits of account number 1588                               Is the claim subject to offset?     No       Yes


 3.228
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Pam Jurgens                                                           Contingent
          12045 Thames Place                                                    Unliquidated
          Cincinnati, OH 45241                                                  Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number 0BA7
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Pam Jurgens                                                           Contingent
          12045 Thames Place                                                    Unliquidated
          Cincinnati, OH 45241                                                  Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number B657
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 327 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 340 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.228
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Pam Rockacy                                                           Contingent
          28 Craig Lane                                                         Unliquidated
          Malvern, PA 19355                                                     Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 25D5
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Pamela Chassin                                                        Contingent
          369 Wells Hill Road                                                   Unliquidated
          Lakeville, CT 06039                                                   Disputed
          Date(s) debt was incurred  12/14/2018                              Basis for the claim:
          Last 4 digits of account number 6A22
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Pamela Pheeney                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/24/2019                                  Disputed
          Last 4 digits of account number BDE3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.228
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Pat Lincoln                                                           Contingent
          9831 Hollow Glen Pl                                                   Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 6/3/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 3983
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Pat Stubbs                                                            Contingent
          95 Clarendon Terrace                                                  Unliquidated
          Newington, CT 06111                                                   Disputed
          Date(s) debt was incurred 4/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2DF0
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          PATIENCE STEPHENS                                                     Contingent
          365 Bridge St                                                         Unliquidated
          Apt 3B                                                                Disputed
          Brooklyn, NY 11201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number 6394                               Is the claim subject to offset?     No       Yes


 3.229
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          PATIENCE STEPHENS                                                     Contingent
          365 Bridge St                                                         Unliquidated
          Apt 3B                                                                Disputed
          Brooklyn, NY 11201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number 1EAB                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 328 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 341 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.229
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Patricia Barry                                                        Contingent
          4513 Cumberland Ave                                                   Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 2/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9B54
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Patricia Ferrari                                                      Contingent
          6316 Bannockburn Dr.                                                  Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DDEC
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Patricia Gaitan                                                       Contingent
          7119 Thrasher Rd                                                      Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/26/2017                              Basis for the claim:
          Last 4 digits of account number 1A76
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Patricia Galvan                                                       Contingent
          264 N Whisman Rd.                                                     Unliquidated
          Apt 22                                                                Disputed
          Mountain View, CA 94043
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2017
          Last 4 digits of account number B423                               Is the claim subject to offset?     No       Yes


 3.229
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Patricia Homan                                                        Contingent
          11923 Frost Drive                                                     Unliquidated
          Bowie, MD 20720                                                       Disputed
          Date(s) debt was incurred  12/2/2016                               Basis for the claim:
          Last 4 digits of account number 2014
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Patricia Macdonald                                                    Contingent
          381 Grundy Ave                                                        Unliquidated
          Holbrook, NY 11741                                                    Disputed
          Date(s) debt was incurred  12/7/2019                               Basis for the claim:
          Last 4 digits of account number 6BF4
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Patricia Martin                                                       Contingent
          4128 Lakeshore Lane                                                   Unliquidated
          Chattanooga, TN 37415                                                 Disputed
          Date(s) debt was incurred 12/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4AAC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 329 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 342 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.229
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Patricia Matzie                                                       Contingent
          15 Winhart Drive                                                      Unliquidated
          Granby, CT 06035                                                      Disputed
          Date(s) debt was incurred  12/10/2018                              Basis for the claim:
          Last 4 digits of account number 7253
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Patricia Tobin                                                        Contingent
          609 Captains Way                                                      Unliquidated
          Philadelphia, PA 19146                                                Disputed
          Date(s) debt was incurred 3/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F787
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Patricia Zengerle                                                     Contingent
          1407 Pathfinder Lane                                                  Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred 1/26/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 440F
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Patrick Butler                                                        Contingent
          1701 Newton Street NW                                                 Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 7/30/2016
                                                                             Basis for the claim:
          Last 4 digits of account number BC41
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Patrick Cozza                                                         Contingent
          758 Christiana Road                                                   Unliquidated
          Apt 709                                                               Disputed
          Newark, DE 19713
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/11/2018
          Last 4 digits of account number EA72                               Is the claim subject to offset?     No       Yes


 3.230
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Patrick Maher                                                         Contingent
          5829 21st St N                                                        Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  12/23/2018                              Basis for the claim:
          Last 4 digits of account number 0B1F
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Patrick Maher                                                         Contingent
          5829 21st St N                                                        Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  12/23/2018                              Basis for the claim:
          Last 4 digits of account number FB1B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 330 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 343 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.230
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Patrick Robinson                                                      Contingent
          2480 16th St NW                                                       Unliquidated
          Apt 419                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/8/2017
          Last 4 digits of account number 3835                               Is the claim subject to offset?     No       Yes


 3.230
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Patti Correll-Syring                                                  Contingent
          W4944 Hoeth St                                                        Unliquidated
          La Crosse, WI 54601                                                   Disputed
          Date(s) debt was incurred  6/20/2017                               Basis for the claim:
          Last 4 digits of account number BCD2
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Paul Drews                                                            Contingent
          1227 ATWOOD LN                                                        Unliquidated
          STILLWATER, MN 55082                                                  Disputed
          Date(s) debt was incurred 4/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 02CB
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Paul Franz                                                            Contingent
          2619 Garfield St NW                                                   Unliquidated
          Apt 3                                                                 Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2019
          Last 4 digits of account number 5658                               Is the claim subject to offset?     No       Yes


 3.231
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Paul Morley                                                           Contingent
          1001 4th Street SW                                                    Unliquidated
          Apt 611                                                               Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/26/2020
          Last 4 digits of account number 1843                               Is the claim subject to offset?     No       Yes


 3.231
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Paul Nangeroni                                                        Contingent
          66 Bayport ct                                                         Unliquidated
          San Carlos, CA 94070                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ED38
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Paul Urbanczyk                                                        Contingent
          311 2nd Street                                                        Unliquidated
          #706                                                                  Disputed
          Oakland, CA 94607
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/16/2017
          Last 4 digits of account number     44F6                           Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 331 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 344 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.231
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Paul Wilkins                                                          Contingent
          1412 D St NE                                                          Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 9/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 596C
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Paula Salamoun                                                        Contingent
          4020 Washington Blvd. Apt. 104                                        Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 1/5/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 3AE9
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Paula Salamoun                                                        Contingent
          4020 Washington Blvd. Apt. 104                                        Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 190A
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Paula Cheung                                                          Contingent
          340 East 64 Street                                                    Unliquidated
          Apt 20B                                                               Disputed
          New York, NY 10065
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/17/2019
          Last 4 digits of account number 17D2                               Is the claim subject to offset?     No       Yes


 3.231
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Paula Pardo                                                           Contingent
          415 L ST NW 748                                                       Unliquidated
          WASHINGTON, DC 20001                                                  Disputed
          Date(s) debt was incurred 2/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number CBB4
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Paula Swett                                                           Contingent
          10503 Hutting Place                                                   Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0AEE
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Peggy Dahlquist                                                       Contingent
          5916 16th St N                                                        Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  12/6/2017                               Basis for the claim:
          Last 4 digits of account number D8E4
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 332 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 345 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.232
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Peggy Keegan                                                          Contingent
          7804 Buckboard CT                                                     Unliquidated
          Potomac, MD 20854-3803                                                Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BFA5
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          penny vinik                                                           Contingent
          914 s. golf view street                                               Unliquidated
          tampa, FL 33629                                                       Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0E1F
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Perry Edelman                                                         Contingent
          1248 Carlisle Place                                                   Unliquidated
          Deerfield, IL 60015                                                   Disputed
          Date(s) debt was incurred  12/19/2017                              Basis for the claim:
          Last 4 digits of account number 79C2
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Perry Eisemann                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2018                                 Disputed
          Last 4 digits of account number 7D22                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.232
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Peter Hamberger                                                       Contingent
          2727 29th St NW                                                       Unliquidated
          #421                                                                  Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2017
          Last 4 digits of account number C8EE                               Is the claim subject to offset?     No       Yes


 3.232
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Peter Heyer                                                           Contingent
          2401 Pennsylvania Ave, NW, #507                                       Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 33BA
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Peter Mikhail                                                         Contingent
          115 Kincaid Lane                                                      Unliquidated
          Hampton, VA 23666                                                     Disputed
          Date(s) debt was incurred  10/24/2015                              Basis for the claim:
          Last 4 digits of account number 1772
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 333 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 346 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.232
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Peter Renz                                                            Contingent
          Po box 372604                                                         Unliquidated
          Satellite Beach, FL 32937                                             Disputed
          Date(s) debt was incurred 9/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0AD8
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Peter Sklaver                                                         Contingent
          21 Hart Drive South                                                   Unliquidated
          South Orange, NJ 07079                                                Disputed
          Date(s) debt was incurred 8/1/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EFA1
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Peter Stone                                                           Contingent
          611 A Street NE                                                       Unliquidated
          Apt 2                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2018
          Last 4 digits of account number D692                               Is the claim subject to offset?     No       Yes


 3.233
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Peter Stuart                                                          Contingent
          100 Commerce Lane                                                     Unliquidated
          Apt 1105                                                              Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/16/2017
          Last 4 digits of account number 8898                               Is the claim subject to offset?     No       Yes


 3.233
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Peter Thomas                                                          Contingent
          100 Florida Ave NE                                                    Unliquidated
          Apt. 327                                                              Disputed
          Washington, D.C., DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2017
          Last 4 digits of account number E700                               Is the claim subject to offset?     No       Yes


 3.233
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Petra Maruca                                                          Contingent
          3305 Woodland Lane                                                    Unliquidated
          Alexandria, VA 22309                                                  Disputed
          Date(s) debt was incurred 10/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1D2F
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Phil Andonian                                                         Contingent
          7107 Poplar Ave                                                       Unliquidated
          Takoma Park, MD 20912                                                 Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EE09
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 334 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 347 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.233
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Philip McGovern                                                       Contingent
          2112 8th Street Northwest, #P24                                       Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A70A
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Philip Rosenman                                                       Contingent
          1408 10th St                                                          Unliquidated
          #101                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/24/2011
          Last 4 digits of account number 8603                               Is the claim subject to offset?     No       Yes


 3.233
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Philip Rosenman                                                       Contingent
          1408 10th St                                                          Unliquidated
          #101                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/21/2016
          Last 4 digits of account number 176B                               Is the claim subject to offset?     No       Yes


 3.233
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Phoebe Shao                                                           Contingent
          1301 Vermont Ave NW                                                   Unliquidated
          #409                                                                  Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/3/2020
          Last 4 digits of account number 1583                               Is the claim subject to offset?     No       Yes


 3.233
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Phyllis Stabler                                                       Contingent
          3968 1st Ave                                                          Unliquidated
          Fernandina Beach, FL 32034                                            Disputed
          Date(s) debt was incurred 4/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B348
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Phyllis Zerhusen                                                      Contingent
          1402 Dalewood Drive                                                   Unliquidated
          Jarrettsville, MD 21084                                               Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 31FD
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Pia Trivedi                                                           Contingent
          773 Hobart Pl NW                                                      Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 5/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2895
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 335 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 348 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.234
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Pierce Hunsaker                                                       Contingent
          19819 Hollygrape Street                                               Unliquidated
          Bend, OR 97702                                                        Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DFA2
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Powei Pan                                                             Contingent
          1625 I St NW                                                          Unliquidated
          Suite 700                                                             Disputed
          Washington, DC 20006
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2017
          Last 4 digits of account number 6778                               Is the claim subject to offset?     No       Yes


 3.234
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Pranee Halvorsen                                                      Contingent
          533 Lake Washington Blvd E                                            Unliquidated
          Seattle, WA 98112                                                     Disputed
          Date(s) debt was incurred 12/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2F20
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Priya Chatterjee                                                      Contingent
          1204 P street                                                         Unliquidated
          Unit 3                                                                Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/5/2020
          Last 4 digits of account number 1935                               Is the claim subject to offset?     No       Yes


 3.234
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Priya Wellington                                                      Contingent
          176 STERLING PL                                                       Unliquidated
          APT 2L                                                                Disputed
          Brooklyn, NY 11217
                                                                             Basis for the claim:
          Date(s) debt was incurred  1/5/2020
          Last 4 digits of account number 277C                               Is the claim subject to offset?     No       Yes


 3.234
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Priyanka Cohen                                                        Contingent
          7035 Blair Road NW                                                    Unliquidated
          Apt. 335                                                              Disputed
          Wshington, DC 20012
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2018
          Last 4 digits of account number 3A68                               Is the claim subject to offset?     No       Yes


 3.234
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rachael Balter                                                        Contingent
          8399 Montgomery Run Rd Apt I                                          Unliquidated
          Ellicott City, MD 21043                                               Disputed
          Date(s) debt was incurred 10/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 726E
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 336 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 349 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.234
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Rachael Bornstein                                                     Contingent
          754 Park RD NW #6                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 6/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1A66
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rachael Erickson                                                      Contingent
          2160 S Acoma Street                                                   Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred  12/21/2017                              Basis for the claim:
          Last 4 digits of account number 4CA3
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Rachael Kent                                                          Contingent
          8108 Kentbury Dr                                                      Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred  12/5/2019                               Basis for the claim:
          Last 4 digits of account number 13E4
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rachael Marr                                                          Contingent
          101 East San Fernando St, 418                                         Unliquidated
          San Jose, CA 95112                                                    Disputed
          Date(s) debt was incurred 2/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1149
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Rachael Plymale                                                       Contingent
          401 Peabody St NE                                                     Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 6/30/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9165
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Rachel Canter                                                         Contingent
          3427 13th Street NW                                                   Unliquidated
          Apt 305                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/3/2016
          Last 4 digits of account number 0456                               Is the claim subject to offset?     No       Yes


 3.235
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rachel Clegg                                                          Contingent
          7 Sargent Ave                                                         Unliquidated
          Date(s) debt was incurred  7/27/2016                                  Disputed
          Last 4 digits of account number F7D8                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 337 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 350 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.235
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rachel Egan                                                           Contingent
          2500 Wisconsin Avenue NW                                              Unliquidated
          Apt 756                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2018
          Last 4 digits of account number 75E9                               Is the claim subject to offset?     No       Yes


 3.235
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rachel Egan                                                           Contingent
          2500 Wisconsin Avenue NW                                              Unliquidated
          Apt 756                                                               Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/16/2018
          Last 4 digits of account number DFF8                               Is the claim subject to offset?     No       Yes


 3.235
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rachel McClain                                                        Contingent
          100 Fallsgrove Blvd Apt 2404                                          Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 12/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2102
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Rachel Nover                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/2/2017                                   Disputed
          Last 4 digits of account number 60B9                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.235
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $110.00
          Rachel Plummer                                                        Contingent
          3656 New Hampshire Ave                                                Unliquidated
          #2                                                                    Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/9/2017
          Last 4 digits of account number 9452                               Is the claim subject to offset?     No       Yes


 3.236
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Rachel Saltman                                                        Contingent
          1354 East Capitol St NE                                               Unliquidated
          Unit B                                                                Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/17/2018
          Last 4 digits of account number 4D8E                               Is the claim subject to offset?     No       Yes


 3.236
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Rachel Sherman                                                        Contingent
          7219 Marbury Court                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  1/3/2020                                Basis for the claim:
          Last 4 digits of account number 3AA6
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 338 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 351 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.236
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Rachel Thomas                                                         Contingent
          281 Hugh Shelton Loop                                                 Unliquidated
          Fayetteville, NC 28301                                                Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8721
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rachna Goyal                                                          Contingent
          1615 N. Queen Street                                                  Unliquidated
          # 404                                                                 Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/2/2019
          Last 4 digits of account number 2A54                               Is the claim subject to offset?     No       Yes


 3.236
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rachna Goyal                                                          Contingent
          1615 N. Queen Street                                                  Unliquidated
          # 404                                                                 Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/13/2020
          Last 4 digits of account number F624                               Is the claim subject to offset?     No       Yes


 3.236
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rae Grad                                                              Contingent
          3024 Tilden St NW                                                     Unliquidated
          #203                                                                  Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/1/2017
          Last 4 digits of account number CA63                               Is the claim subject to offset?     No       Yes


 3.236
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Raenell Williams                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/21/2016                                  Disputed
          Last 4 digits of account number 1043                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.236
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Rainey Brown                                                          Contingent
          1328 Maryland Ave NE                                                  Unliquidated
          Apt 3                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/4/2019
          Last 4 digits of account number 7452                               Is the claim subject to offset?     No       Yes


 3.236
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ramsey Brame                                                          Contingent
          4706 Jamestown                                                        Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred  12/25/2018                              Basis for the claim:
          Last 4 digits of account number EE7B
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 339 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 352 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.236
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Randal Huff                                                           Contingent
          1874 Cottesworth Lane                                                 Unliquidated
          Gates Mills, OH 44040                                                 Disputed
          Date(s) debt was incurred 3/11/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BA9C
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Randall Martin                                                        Contingent
          75 North 7th Street                                                   Unliquidated
          Hudson, NY 12534                                                      Disputed
          Date(s) debt was incurred  7/27/2020                               Basis for the claim:
          Last 4 digits of account number 8985
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Randy Briggs                                                          Contingent
          5000 Flanders Ave.                                                    Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 1/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7060
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Randy Smith                                                           Contingent
          7711 Spring Ridge Drive                                               Unliquidated
          Indianapolis, IN 46278-9617                                           Disputed
          Date(s) debt was incurred 8/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 96D2
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Ranjit Singh                                                          Contingent
          Deloitte Consulting LLP                                               Unliquidated
          1920 N Lynn Street                                                    Disputed
          Arlington, VA 22210
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/28/2020
          Last 4 digits of account number 6139                               Is the claim subject to offset?     No       Yes


 3.237
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Raul Burgos                                                           Contingent
          1464 Rhode Island Ave NW                                              Unliquidated
          #400                                                                  Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 107B                               Is the claim subject to offset?     No       Yes


 3.237
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Ray Cusic                                                             Contingent
          221 CHEROKEE DR                                                       Unliquidated
          LOWELL, IN 46356                                                      Disputed
          Date(s) debt was incurred  12/21/2018                              Basis for the claim:
          Last 4 digits of account number 298B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 340 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 353 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.237
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          ray hicks                                                             Contingent
          15004 narrows lane                                                    Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred  3/15/2016                               Basis for the claim:
          Last 4 digits of account number 4365
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Raya Jarawan                                                          Contingent
          555 Massachusetts Ave NW                                              Unliquidated
          Apt 1109                                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2019
          Last 4 digits of account number 5C7E                               Is the claim subject to offset?     No       Yes


 3.237
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Raymond Gaspari                                                       Contingent
          21 Forsberg St                                                        Unliquidated
          Worcester, MA 01607                                                   Disputed
          Date(s) debt was incurred 4/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0BEF
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Real Limoges                                                          Contingent
          750 MacArthur Blvd                                                    Unliquidated
          Unit 201                                                              Disputed
          Oakland, CA 94610
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/23/2016
          Last 4 digits of account number 0C01                               Is the claim subject to offset?     No       Yes


 3.238
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Reamy Ancarrow                                                        Contingent
          3834 Harrison St NW                                                   Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E471
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Reamy Ancarrow                                                        Contingent
          3834 Harrison St NW                                                   Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E450
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Rebeca Omana                                                          Contingent
          1663 Newton Street                                                    Unliquidated
          #3                                                                    Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2017
          Last 4 digits of account number 876C                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 341 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 354 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.238
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Rebecca Davis                                                         Contingent
          608 Highland Ave                                                      Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E61A
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rebecca Breed                                                         Contingent
          13280 Kelston Court                                                   Unliquidated
          Richmond, VA 23238                                                    Disputed
          Date(s) debt was incurred  1/5/2018                                Basis for the claim:
          Last 4 digits of account number DF1C
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Rebecca Ende Lichtenberg                                              Contingent
          14 S Street, NE #202                                                  Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 9/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 665F
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $215.00
          Rebecca Fratkin                                                       Contingent
          475 K St NW Apt 716                                                   Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 9/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1124
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rebecca Hantman                                                       Contingent
          741 12th St SE                                                        Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D19B
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Rebecca Hasbun                                                        Contingent
          20 Logan Circle NW                                                    Unliquidated
          Apt 3-3                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/2/2020
          Last 4 digits of account number 2178                               Is the claim subject to offset?     No       Yes


 3.238
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Rebecca Hasik                                                         Contingent
          2727 South Arlington Street                                           Unliquidated
          Apt. 622                                                              Disputed
          Washington, DC 22206
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/9/2016
          Last 4 digits of account number 3D41                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 342 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 355 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.239
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Rebecca Kannam                                                        Contingent
          20 Damien Road                                                        Unliquidated
          Wellesley, MA 02841                                                   Disputed
          Date(s) debt was incurred  12/3/2017                               Basis for the claim:
          Last 4 digits of account number FF23
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Rebecca Levy                                                          Contingent
          920 6th ST NE                                                         Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 49B5
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Rebecca Lindrew                                                       Contingent
          3 West Cedar St.                                                      Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8FE2
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Rebecca Mann                                                          Contingent
          6260 Pesta Ct                                                         Unliquidated
          Raleigh, NC 27612                                                     Disputed
          Date(s) debt was incurred  11/23/2018                              Basis for the claim:
          Last 4 digits of account number 8726
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Rebecca Regan-Sachs                                                   Contingent
          3719 Van Ness Street NW                                               Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 8/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D776
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rebecca Shapalis                                                      Contingent
          1353 Meridian Pl NW                                                   Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 7/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CC3B
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          REbecca Shoemaker                                                     Contingent
          7521 Heartland Rd                                                     Unliquidated
          Indianapolis, IN 46278                                                Disputed
          Date(s) debt was incurred 1/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 4788
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 343 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 356 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.239
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rebecca Silver                                                        Contingent
          257 W 17th Street, Apt 6D                                             Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9016
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rebecca Winters                                                       Contingent
          1500 N California Blvd Apt #205                                       Unliquidated
          Walnut Creek, CA 94596                                                Disputed
          Date(s) debt was incurred 12/9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9842
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rebecca Woods                                                         Contingent
          2358 Fairoaks Rd                                                      Unliquidated
          Decatur, GA 30033                                                     Disputed
          Date(s) debt was incurred  2/26/2020                               Basis for the claim:
          Last 4 digits of account number 96BF
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rebecca Yuan                                                          Contingent
          435 W 31st St                                                         Unliquidated
          Apt 12H                                                               Disputed
          New York, NY 10001
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/31/2019
          Last 4 digits of account number 8E1B                               Is the claim subject to offset?     No       Yes


 3.240
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Reed Blakemore                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/29/2016                                  Disputed
          Last 4 digits of account number 7781                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.240
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Reed Dunn                                                             Contingent
          1816 BEECH AVE                                                        Unliquidated
          NASHVILLE, TN 37203                                                   Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AE98
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Regina Sica                                                           Contingent
          1440 N Street NW                                                      Unliquidated
          Apt 714                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2019
          Last 4 digits of account number E12E                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 344 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 357 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.240
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Renata Halas                                                          Contingent
          7300 Beijing Pl                                                       Unliquidated
          Dulles, VA 20189                                                      Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number 02DF
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Renee LaMura                                                          Contingent
          4829 9th Street S                                                     Unliquidated
          Arlington, VA 22204                                                   Disputed
          Date(s) debt was incurred  9/21/2018                               Basis for the claim:
          Last 4 digits of account number FD86
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Renee Orazi                                                           Contingent
          3005 NE 173rd St                                                      Unliquidated
          Ridgefield, WA 98642                                                  Disputed
          Date(s) debt was incurred 11/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 77C0
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Renee Sharp                                                           Contingent
          2767 Ravine Hill Dr                                                   Unliquidated
          Middleburg, FL 32068                                                  Disputed
          Date(s) debt was incurred 12/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E15C
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Renee Trabert                                                         Contingent
          870 Summit Avenue                                                     Unliquidated
          Westfield, NJ 07090                                                   Disputed
          Date(s) debt was incurred  7/14/2019                               Basis for the claim:
          Last 4 digits of account number 7DD0
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Rhonda Abashian                                                       Contingent
          1479 Long Grove Drive                                                 Unliquidated
          #303                                                                  Disputed
          Mount Pleasant, SC 29464
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/25/2019
          Last 4 digits of account number 88BA                               Is the claim subject to offset?     No       Yes


 3.241
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Rhonda Cagle                                                          Contingent
          422 South 111th Drive                                                 Unliquidated
          Avondale, AZ 85323                                                    Disputed
          Date(s) debt was incurred 12/9/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B5A0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 345 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 358 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.241
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rhonda Cormney                                                        Contingent
          115 Stoneybrook Drive                                                 Unliquidated
          Richmond, KY 40475                                                    Disputed
          Date(s) debt was incurred 6/26/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 28C5
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Ricardo Marto                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2016                                 Disputed
          Last 4 digits of account number E831                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.241
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Rich Clough                                                           Contingent
          37 W St NW Unit 2                                                     Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 11/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0D86
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Rich Doody                                                            Contingent
          2705 N Racine                                                         Unliquidated
          Chicago, IL 60614                                                     Disputed
          Date(s) debt was incurred  6/17/2018                               Basis for the claim:
          Last 4 digits of account number 0BCA
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Richard Schwartz                                                      Contingent
          935 Bellview Rd                                                       Unliquidated
          McLean, VA 22102                                                      Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 8063
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Richard Howe                                                          Contingent
          128 E 3rd St.                                                         Unliquidated
          Frederick, MD 21701                                                   Disputed
          Date(s) debt was incurred  12/4/2018                               Basis for the claim:
          Last 4 digits of account number 2178
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Richard Kauffman                                                      Contingent
          41 Queen Anne Bridge Rd                                               Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred 2/11/2020
                                                                             Basis for the claim:
          Last 4 digits of account number EB65
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 346 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 359 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.241
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Richard Lee                                                           Contingent
          770 P Street                                                          Unliquidated
          Apt 412                                                               Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2019
          Last 4 digits of account number F98E                               Is the claim subject to offset?     No       Yes


 3.241
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Richard Moreland                                                      Contingent
          15244 Falconbridge Terrace                                            Unliquidated
          North Potomac, MD 20878                                               Disputed
          Date(s) debt was incurred 12/23/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A4C5
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Richard Pohlman                                                       Contingent
          4347 16th Street NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 6/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0311
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          richard schoepke                                                      Contingent
          5517 10th st n                                                        Unliquidated
          Arlington, VA 22205                                                   Disputed
          Date(s) debt was incurred  11/17/2019                              Basis for the claim:
          Last 4 digits of account number 835C
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Rick Berger                                                           Contingent
          1720 S Street NW                                                      Unliquidated
          Apt S-G                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/23/2019
          Last 4 digits of account number 7714                               Is the claim subject to offset?     No       Yes


 3.242
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Rick Kennedy                                                          Contingent
          1021 N Garfield St                                                    Unliquidated
          #915                                                                  Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/24/2016
          Last 4 digits of account number 7DE9                               Is the claim subject to offset?     No       Yes


 3.242
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rick White                                                            Contingent
          323 Foxtail Court                                                     Unliquidated
          Boulder, CO 80305                                                     Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 739A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 347 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 360 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.242
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rima Fusisi                                                           Contingent
          8200 oxbow ct.                                                        Unliquidated
          alexandria, VA 22308                                                  Disputed
          Date(s) debt was incurred  6/19/2016                               Basis for the claim:
          Last 4 digits of account number F212
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rita Smith                                                            Contingent
          W Street Northwest                                                    Unliquidated
          #301                                                                  Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/24/2019
          Last 4 digits of account number F32C                               Is the claim subject to offset?     No       Yes


 3.242
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Robbie Gramer                                                         Contingent
          739 newton place nw                                                   Unliquidated
          washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 9/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5FEC
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Robbie Raker                                                          Contingent
          3003 Winding Shore Lane                                               Unliquidated
          Katy, TX 77450                                                        Disputed
          Date(s) debt was incurred 12/5/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5C64
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Robby Diesu                                                           Contingent
          2034 First Street Nw                                                  Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 1/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7106
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Robert Anderson                                                       Contingent
          1947 N. Uhle Street, Apt 412                                          Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7699
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Robert Burie                                                          Contingent
          199 nw 10th ave                                                       Unliquidated
          Boca Raton, FL 33486                                                  Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DE86
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 348 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 361 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.243
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Robert Cummings                                                       Contingent
          142 Lakeway Dr                                                        Unliquidated
          Oxford, MS 38655                                                      Disputed
          Date(s) debt was incurred  10/15/2019                              Basis for the claim:
          Last 4 digits of account number 1C8C
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Robert Cusic                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/3/2018                                  Disputed
          Last 4 digits of account number 567C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.243
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Robert Gallagher                                                      Contingent
          10230 Parkwood Dr                                                     Unliquidated
          Kensington, MD 20895                                                  Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 745C
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Robert Guider                                                         Contingent
          1209 North Taft St                                                    Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  2/27/2020                               Basis for the claim:
          Last 4 digits of account number 2146
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Robert Kearns                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number A48F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.243
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Robert Loughran                                                       Contingent
          826 N Taney St                                                        Unliquidated
          Philadelphia, PA 19130                                                Disputed
          Date(s) debt was incurred 12/18/2016
                                                                             Basis for the claim:
          Last 4 digits of account number E1DE
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Robert Lowy                                                           Contingent
          15912 Mount Everest Lane                                              Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred 12/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F7CC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 349 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 362 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.243
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Robert Lowy                                                           Contingent
          15912 Mount Everest Lane                                              Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 17C6
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Robert Lowy                                                           Contingent
          15912 Mount Everest Lane                                              Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A7F3
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Robert Lystad                                                         Contingent
          625 W 51st Street                                                     Unliquidated
          Kansas City, MO 64112                                                 Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A816
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Robert M Fitzgerald                                                   Contingent
          1909 S St NW Apt 3                                                    Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/1/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1277
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Robert Marcum                                                         Contingent
          222 West St Apt D                                                     Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 3E1C
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Robert Mashal                                                         Contingent
          95 Prince Street                                                      Unliquidated
          Newton, MA 02465-2632                                                 Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BB1C
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Robert Rudd                                                           Contingent
          23193 Kingwood Forest Court                                           Unliquidated
          Leesburg, VA 20175                                                    Disputed
          Date(s) debt was incurred 12/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1E7F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 350 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 363 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.244
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Robert Schmieder                                                      Contingent
          363 East 76th Street                                                  Unliquidated
          Apt 19K                                                               Disputed
          New York, NY 10021
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/11/2018
          Last 4 digits of account number 1AE5                               Is the claim subject to offset?     No       Yes


 3.244
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $290.00
          Robert Shaughnessy                                                    Contingent
          7907 cliff rock court                                                 Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred 9/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1E8B
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Robert Sitch                                                          Contingent
          8409 Millwood Drive                                                   Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 5/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9722
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Robert Vachon                                                         Contingent
          83 C Nipmuc Trail                                                     Unliquidated
          North Providence, RI 02904                                            Disputed
          Date(s) debt was incurred 12/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D3C7
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Robert Vachon                                                         Contingent
          83 C Nipmuc Trail                                                     Unliquidated
          North Providence, RI 02904                                            Disputed
          Date(s) debt was incurred 12/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 84A8
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Robert Weiss                                                          Contingent
          916 General Wayne Dr                                                  Unliquidated
          West Cheater, PA 19382                                                Disputed
          Date(s) debt was incurred 11/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1A5A
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Robin Carlson                                                         Contingent
          2915 Corte del Pozo                                                   Unliquidated
          Santa Fe, NM 87505                                                    Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number 9D86
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 351 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 364 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.245
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Robin Farber                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/28/2021                                  Disputed
          Last 4 digits of account number 68BB                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.245
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Robin Kane                                                            Contingent
          1018 South Williams                                                   Unliquidated
          Denver, CO 80209                                                      Disputed
          Date(s) debt was incurred  1/2/2018                                Basis for the claim:
          Last 4 digits of account number 35B9
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Robin Murray                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/17/2018                                 Disputed
          Last 4 digits of account number D806                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.245
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Robin Murray                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/17/2018                                 Disputed
          Last 4 digits of account number BE09                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.245
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Robin North                                                           Contingent
          14 Berwyn Ct                                                          Unliquidated
          Simpsonville, SC 29681                                                Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 99E0
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Robin Palmer                                                          Contingent
          826 22nd St. S                                                        Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred  7/16/2016                               Basis for the claim:
          Last 4 digits of account number 257E
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Robin Quinn                                                           Contingent
          11807 Antietam Road                                                   Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4F4B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 352 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 365 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.246
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Robin Reck                                                            Contingent
          1711 Linwood Place                                                    Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  12/20/2017                              Basis for the claim:
          Last 4 digits of account number EC16
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Robin Seals                                                           Contingent
          4321 Fauquier                                                         Unliquidated
          Richmond, VA 23227                                                    Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number 671F
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Robyn Derito                                                          Contingent
          33 Jeanne Ave                                                         Unliquidated
          Brockton, MA 02301                                                    Disputed
          Date(s) debt was incurred  12/6/2017                               Basis for the claim:
          Last 4 digits of account number 1DCB
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Rochelle Sherman                                                      Contingent
          9905 Rogart Road                                                      Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 7/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6F22
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          rodrigo sauno                                                         Contingent
                                                                                Unliquidated
            MD 20737                                                            Disputed
          Date(s) debt was incurred  12/4/2018                               Basis for the claim:
          Last 4 digits of account number 5845
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rodrigo Zuleta                                                        Contingent
          8510 Pelham Rd                                                        Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number 1D93
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Roger Sullivan                                                        Contingent
          4930 SEDGWICK ST NW                                                   Unliquidated
          WASHINGTON, DC 20016                                                  Disputed
          Date(s) debt was incurred 1/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3CB6
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 353 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 366 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.246
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rohith Shetty                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/28/2016                                  Disputed
          Last 4 digits of account number 8AC1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.246
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          roland Peters                                                         Contingent
          10301 Bells Mill Terrace                                              Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 19D0
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Rolando Amaya                                                         Contingent
          221 Gentry Avenue                                                     Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EE48
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Roldan Arbis                                                          Contingent
          121 Cedar Mill drive                                                  Unliquidated
          Goose creek, SC 29445                                                 Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1828
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ron Kuppersmith                                                       Contingent
          7 Chessman Dr                                                         Unliquidated
          Sharon, MA 02067-2410                                                 Disputed
          Date(s) debt was incurred 11/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number D79E
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ron McNeill                                                           Contingent
          6003 Johnson Avenue                                                   Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/23/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 3241
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Ronald Anderson                                                       Contingent
          3 Airey Ct                                                            Unliquidated
          Andrews AFB, MD 20762                                                 Disputed
          Date(s) debt was incurred 12/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 301C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 354 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 367 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.247
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          Ronald Hopson                                                         Contingent
          1710 R St. N.W.                                                       Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E07B
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $260.00
          RONALD PROCTOR                                                        Contingent
          7103 East Cedar Street                                                Unliquidated
          Hyattsville, MD 20785                                                 Disputed
          Date(s) debt was incurred 2/7/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1951
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Roopa Vasan                                                           Contingent
          53 Valerian Ct                                                        Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred  2/21/2020                               Basis for the claim:
          Last 4 digits of account number 2100
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Rory Calabrese                                                        Contingent
          5215 Portsmouth Road                                                  Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 12/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0CA7
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Rosalie Cicchinelli                                                   Contingent
          4650 Washington Blvd                                                  Unliquidated
          Apt 431                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/7/2017
          Last 4 digits of account number 7D56                               Is the claim subject to offset?     No       Yes


 3.247
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Rosalyn Pierce                                                        Contingent
          1650 Harvard St NW                                                    Unliquidated
          Apt 708                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/8/2018
          Last 4 digits of account number 87B4                               Is the claim subject to offset?     No       Yes


 3.248
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rosanna Nelson                                                        Contingent
          1239 Rossmore                                                         Unliquidated
          Cincinnati, OH 45237                                                  Disputed
          Date(s) debt was incurred  7/7/2017                                Basis for the claim:
          Last 4 digits of account number F01C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 355 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 368 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.248
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Rose Mortenson                                                        Contingent
          1081 Cedrus ln                                                        Unliquidated
          Mclean, VA 22102                                                      Disputed
          Date(s) debt was incurred  10/3/2016                               Basis for the claim:
          Last 4 digits of account number 1F64
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Rose O'Byrne                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/17/2020                                  Disputed
          Last 4 digits of account number 3FD7                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.248
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Rose O'Byrne                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/17/2020                                  Disputed
          Last 4 digits of account number 3FD7                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.248
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Rosemary091653#Rose Traub                                             Contingent
          4516 Bermuda Drive NE                                                 Unliquidated
          Albuquerque, NM 87111                                                 Disputed
          Date(s) debt was incurred 12/28/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F2D6
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Ross Ensor                                                            Contingent
          1515 O St NW #201                                                     Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 11/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2AF3
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Rossemary Yurivilca                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/17/2017                                  Disputed
          Last 4 digits of account number 4C96                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.248
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rowland Kirkman                                                       Contingent
          2The grange                                                           Unliquidated
          6 Clifton Drive                                                       Disputed
          Lytham, United Kingdom FY85RQ
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2018
          Last 4 digits of account number E1EC                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 356 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 369 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.248
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Rowland Kirkman                                                       Contingent
          2The grange                                                           Unliquidated
          6 Clifton Drive                                                       Disputed
          Lytham, UK FY85RQ
                                                                             Basis for the claim:
          Date(s) debt was incurred  9/15/2018
          Last 4 digits of account number 5F3C                               Is the claim subject to offset?     No       Yes


 3.248
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Russell Nemiroff                                                      Contingent
          508 N Columbus St                                                     Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 9/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 920D
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          ruth faden                                                            Contingent
          3173 porter st nw                                                     Unliquidated
          washtington, DC 20008                                                 Disputed
          Date(s) debt was incurred 2/8/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 07EB
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          ruth foley                                                            Contingent
          4656 Whispering Woods Ct.                                             Unliquidated
          San Diego, CA 92130                                                   Disputed
          Date(s) debt was incurred 3/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6A3A
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ruth Lapidas                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/19/2019                                 Disputed
          Last 4 digits of account number D029                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.249
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ruth Morgan                                                           Contingent
          3100 Connecticut Ave NW                                               Unliquidated
          Apt 301                                                               Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2017
          Last 4 digits of account number 5E53                               Is the claim subject to offset?     No       Yes


 3.249
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ruth Signorelli                                                       Contingent
          22 Lotus Rd                                                           Unliquidated
          Bayport, NY 11705                                                     Disputed
          Date(s) debt was incurred  10/6/2019                               Basis for the claim:
          Last 4 digits of account number B849
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 357 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 370 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.249
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Ryan Chowdhury                                                        Contingent
          415 L St NW                                                           Unliquidated
          Apt 1044                                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/1/2020
          Last 4 digits of account number E208                               Is the claim subject to offset?     No       Yes


 3.249
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ryan Benitez                                                          Contingent
          616 E ST NW                                                           Unliquidated
          Apt 702                                                               Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/7/2016
          Last 4 digits of account number 8E8C                               Is the claim subject to offset?     No       Yes


 3.249
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Ryan Boone                                                            Contingent
          2801 Quebec St NW                                                     Unliquidated
          Room 607                                                              Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/8/2019
          Last 4 digits of account number 639D                               Is the claim subject to offset?     No       Yes


 3.249
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Ryan Combs                                                            Contingent
          200 Oak Point Lane                                                    Unliquidated
          Ponte Vedra Beach, FL 32082                                           Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F1D5
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Ryan Dare                                                             Contingent
          3720 Hickory Ave                                                      Unliquidated
          Baltimore, MD 21211                                                   Disputed
          Date(s) debt was incurred  6/1/2019                                Basis for the claim:
          Last 4 digits of account number 5AC1
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Ryan Grube                                                            Contingent
          7027 Strathmore St. Apt. 1                                            Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 12/9/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 90F3
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Ryan Haldi                                                            Contingent
          1400 Irving Street NW                                                 Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/19/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3D77
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 358 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 371 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.250
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ryan Holland                                                          Contingent
          77 Park Terrace East, Apt. D75                                        Unliquidated
          New York, NY 10034                                                    Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3627
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Ryan Kauffman                                                         Contingent
          2723 13TH STREET NW #1                                                Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 5/23/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 8642
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Ryan Lee-Young                                                        Contingent
          102 Grant St., Unit 3                                                 Unliquidated
          Somerville, MA 02145                                                  Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 64D9
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ryan Mukherjee                                                        Contingent
          2315 Brooke Grove Rd                                                  Unliquidated
          Mitchelville, MD 20721                                                Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0F2A
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Ryan Thomas                                                           Contingent
          7808 Locris Dr                                                        Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1D41
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Ryan Will                                                             Contingent
          1301 M St NW                                                          Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 1/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BD4F
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ryn Horner                                                            Contingent
          4555 Indian Rock Terrace, NW                                          Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 6/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7838
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 359 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 372 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.250
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ryn Horner                                                            Contingent
          4555 Indian Rock Terrace, NW                                          Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 11/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 463A
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sabrina Laine                                                         Contingent
          3812 Military Road Northwest                                          Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number C786
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Sailor Holobaugh                                                      Contingent
          2624 Saint Paul St. Apt 2B                                            Unliquidated
          Baltimore, MD 21218                                                   Disputed
          Date(s) debt was incurred 11/25/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CD2F
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sal Caccavale                                                         Contingent
          2302 Peggy Lane                                                       Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E5AC
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Sallie McCullough                                                     Contingent
          PO Box 1674                                                           Unliquidated
          Kapaau, HI 96755                                                      Disputed
          Date(s) debt was incurred  12/4/2018                               Basis for the claim:
          Last 4 digits of account number B560
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Sally Caras                                                           Contingent
          110 Mill lsland Road                                                  Unliquidated
          Arrowsic, ME 04530                                                    Disputed
          Date(s) debt was incurred  8/6/2016                                Basis for the claim:
          Last 4 digits of account number C703
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          sally middleton                                                       Contingent
          8461 Bay Point Drive                                                  Unliquidated
          Indianapolis, IN 46240                                                Disputed
          Date(s) debt was incurred 12/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 76CE
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 360 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 373 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.251
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Sally Ness                                                            Contingent
          1150 4th St SW                                                        Unliquidated
          Apt 1114                                                              Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/9/2020
          Last 4 digits of account number 2206                               Is the claim subject to offset?     No       Yes


 3.251
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          Sam Chiron                                                            Contingent
          1725 17th Street NW                                                   Unliquidated
          Apt 506                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2016
          Last 4 digits of account number 14C5                               Is the claim subject to offset?     No       Yes


 3.251
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sam Givens                                                            Contingent
          4415 Pinetree Rd.                                                     Unliquidated
          Rockville, MD 20853                                                   Disputed
          Date(s) debt was incurred  12/25/2016                              Basis for the claim:
          Last 4 digits of account number 006A
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Sam Knight                                                            Contingent
          1211 13th St NW                                                       Unliquidated
          Apt 101                                                               Disputed
          WASHINGTON, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/22/2019
          Last 4 digits of account number C556                               Is the claim subject to offset?     No       Yes


 3.252
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Sam Shapiro                                                           Contingent
          2020 12th Street NW                                                   Unliquidated
          Apt 406                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/9/2017
          Last 4 digits of account number 80DF                               Is the claim subject to offset?     No       Yes


 3.252
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Samana Shaikh                                                         Contingent
          641 Ship Ave                                                          Unliquidated
          Beachwood, NJ 08722                                                   Disputed
          Date(s) debt was incurred 3/17/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 5E2E
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Samantha and Skrab                                                    Contingent
          7311 Scarlet Oak CT                                                   Unliquidated
          Fairfax Station 22039                                                 Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 05B4
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 361 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 374 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.252
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Samantha Daisy                                                        Contingent
          47 West Street                                                        Unliquidated
          Antrim, NH 03440                                                      Disputed
          Date(s) debt was incurred  10/8/2019                               Basis for the claim:
          Last 4 digits of account number 131D
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Samantha Davison                                                      Contingent
          12128 Chatsworth Court                                                Unliquidated
          Charlotte, NC 28277                                                   Disputed
          Date(s) debt was incurred 12/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 6F71
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Samantha DePaul                                                       Contingent
          2000 N Street NW                                                      Unliquidated
          Apt 203                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2019
          Last 4 digits of account number 0706                               Is the claim subject to offset?     No       Yes


 3.252
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Samantha DePaul                                                       Contingent
          2000 N Street NW                                                      Unliquidated
          Apt 203                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2019
          Last 4 digits of account number 56BA                               Is the claim subject to offset?     No       Yes


 3.252
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Samantha Garvin                                                       Contingent
          1435 Newton St. NW                                                    Unliquidated
          Unit 109                                                              Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/16/2019
          Last 4 digits of account number 57FF                               Is the claim subject to offset?     No       Yes


 3.252
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Samantha Horosky                                                      Contingent
          PO Box 157                                                            Unliquidated
          St Peters, PA 19470                                                   Disputed
          Date(s) debt was incurred  12/9/2016                               Basis for the claim:
          Last 4 digits of account number 9ADB
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          samantha spindel                                                      Contingent
          1220 Blair Mill Road                                                  Unliquidated
          apt 507                                                               Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/27/2016
          Last 4 digits of account number 4187                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 362 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 375 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.253
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Samantha Young                                                        Contingent
          1350 R Street, NW                                                     Unliquidated
          PH 509                                                                Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/2/2017
          Last 4 digits of account number A32E                               Is the claim subject to offset?     No       Yes


 3.253
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Samira Diggs                                                          Contingent
          6240 Rainier Dr                                                       Unliquidated
          Frederick, MD 21703                                                   Disputed
          Date(s) debt was incurred  9/24/2016                               Basis for the claim:
          Last 4 digits of account number 5C4C
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Sammi Roth                                                            Contingent
          1701 Sunnyside Circle                                                 Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred 5/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 44EE
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Samuel Mahler                                                         Contingent
          800 P ST NW APT 916                                                   Unliquidated
          WASHINGTON, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6080
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Samuel O'Hearn                                                        Contingent
          120 Henry Stoupe Way                                                  Unliquidated
          Chester, MD 21619                                                     Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1607
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          samuel richman                                                        Contingent
          7833 Butterfield Lane                                                 Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred 12/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1E5E
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          samuel richman                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/22/2017                                 Disputed
          Last 4 digits of account number 4578                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 363 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 376 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.253
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Sanchia Patrick-Rasul                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/18/2016                                  Disputed
          Last 4 digits of account number 9428                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.253
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Sandeep Nandivada                                                     Contingent
          1634 14th Street NW                                                   Unliquidated
          Apt 303                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2016
          Last 4 digits of account number B16E                               Is the claim subject to offset?     No       Yes


 3.253
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sandra Cary                                                           Contingent
          50 Malden Street                                                      Unliquidated
          Apt 704                                                               Disputed
          Boston, MA 02118
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/1/2018
          Last 4 digits of account number EC93                               Is the claim subject to offset?     No       Yes


 3.254
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $370.00
          Sandra Murphy                                                         Contingent
          2811 Larranaga drive                                                  Unliquidated
          the Villages, FL 32162                                                Disputed
          Date(s) debt was incurred 7/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 15F2
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Sandra Rodin                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/18/2018                                  Disputed
          Last 4 digits of account number 256E                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.254
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Sangeetha Shanmugham                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2016                                  Disputed
          Last 4 digits of account number 1978                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.254
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Sara Bromley                                                          Contingent
          5301 WISCONSIN AVE NW, STE 500                                        Unliquidated
          Suite 500                                                             Disputed
          WASHINGTON, DC 20015
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/8/2016
          Last 4 digits of account number D8EA                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 364 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 377 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.254
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sara Kelly                                                            Contingent
          6251 22nd St. N                                                       Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  6/19/2017                               Basis for the claim:
          Last 4 digits of account number 9DD3
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sara Lowe                                                             Contingent
          23651 Rolling Fork Way                                                Unliquidated
          Gaithersburg, MD 20882                                                Disputed
          Date(s) debt was incurred 1/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 55D6
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Sara Moscowitz                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/5/2019                                   Disputed
          Last 4 digits of account number 93CF                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.254
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sara Richman                                                          Contingent
          1201 Braddock Place                                                   Unliquidated
          Apartment 714                                                         Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/20/2019
          Last 4 digits of account number 2C81                               Is the claim subject to offset?     No       Yes


 3.254
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sara Rusniak                                                          Contingent
          673 Integrity Drive                                                   Unliquidated
          Lititz, PA 17543                                                      Disputed
          Date(s) debt was incurred  12/9/2019                               Basis for the claim:
          Last 4 digits of account number 91B3
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Sara Scheller                                                         Contingent
          1111 11 Street NW #408                                                Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 9/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5503
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sara Vasquez                                                          Contingent
          14334 Silo Valley View                                                Unliquidated
          Centreville, VA 20121                                                 Disputed
          Date(s) debt was incurred 1/3/2017
                                                                             Basis for the claim:
          Last 4 digits of account number BB37
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 365 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 378 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.255
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sara-Jane Whitcher                                                    Contingent
          1132 6th St. NW                                                       Unliquidated
          Apt. 2                                                                Disputed
          Washington 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred  2/12/2016
          Last 4 digits of account number 3977                               Is the claim subject to offset?     No       Yes


 3.255
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sarah Martin                                                          Contingent
          1935 S. Arlingotn Ridge                                               Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AD0D
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sarah Martin                                                          Contingent
          1935 S. Arlingotn Ridge                                               Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 90B0
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sarah Williams                                                        Contingent
          61 Devoe Street Apt 1                                                 Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 37EC
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Sarah Blackwill                                                       Contingent
          1211 Euclid Street NW, Apt 2                                          Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/14/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0DD6
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Sarah Clark                                                           Contingent
          7000 Carroll Ave                                                      Unliquidated
          Ste 200-14                                                            Disputed
          Takoma Park, MD 20912
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/2/2019
          Last 4 digits of account number D6E8                               Is the claim subject to offset?     No       Yes


 3.255
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sarah Coghlan                                                         Contingent
          8020 Parklane Ct                                                      Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred 11/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 1D6C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 366 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 379 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.255
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Coghlan                                                         Contingent
          321A Jefferson Avenue                                                 Unliquidated
          Apt 4                                                                 Disputed
          Brooklyn, NY 11216
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/24/2019
          Last 4 digits of account number 6722                               Is the claim subject to offset?     No       Yes


 3.255
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Sarah Coghlan                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/28/2016                                 Disputed
          Last 4 digits of account number A51B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.256
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Sarah Eldredge                                                        Contingent
          1451 Park Road NW, #507                                               Unliquidated
          Date(s) debt was incurred 11/28/2016                                  Disputed
          Last 4 digits of account number 2661                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.256
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Sarah Hayden                                                          Contingent
          Perkins Coie LLP                                                      Unliquidated
          700 13th St NW                                                        Disputed
          Washington, DC 20005-3960
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/23/2020
          Last 4 digits of account number 6126                               Is the claim subject to offset?     No       Yes


 3.256
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Isbey                                                           Contingent
          2344 Lee Hwy                                                          Unliquidated
          Arlington, VA 22201-3516                                              Disputed
          Date(s) debt was incurred 11/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C23B
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Krieger                                                         Contingent
          1419 S Street NW                                                      Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 1/11/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 0448
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          sarah maschal                                                         Contingent
          29710 Journey's End Road                                              Unliquidated
          BIG PINE KEY, FL 33043                                                Disputed
          Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0657
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 367 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 380 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.256
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Sarah Mixon                                                           Contingent
          604 Downing Rd                                                        Unliquidated
          Winston Salem, NC 27106                                               Disputed
          Date(s) debt was incurred 12/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6191
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sarah Myers                                                           Contingent
          113 Third Street                                                      Unliquidated
          Akron, PA 17501                                                       Disputed
          Date(s) debt was incurred  12/3/2018                               Basis for the claim:
          Last 4 digits of account number 20A7
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Sarah Newhall                                                         Contingent
          1813 Monroe St NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/16/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B441
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Pokempner                                                       Contingent
          3605 Livingston Street, NW                                            Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 3/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 4363
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sarah Proper                                                          Contingent
          1200 N Herndon St Apt 602                                             Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 2/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5DBB
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Sarah Ramirez                                                         Contingent
          9209 Long Branch Pkwy                                                 Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 12/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number ABA6
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Sarah Shields                                                         Contingent
          49 Sunrise Park                                                       Unliquidated
          Pittsford, NY 14534                                                   Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number 5D5D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 368 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 381 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.257
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sarah Skelly                                                          Contingent
          1250 S 28th St                                                        Unliquidated
          Philadelphia, PA 19146-3634                                           Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 391C
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Sarah Starr                                                           Contingent
          4636 Q St NW                                                          Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 7/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5C6F
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Tellock                                                         Contingent
          4114 Emerson St                                                       Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred 2/26/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 93AE
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Sarah Wiant                                                           Contingent
          1353 Irving St NW                                                     Unliquidated
          Apt 11                                                                Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/15/2017
          Last 4 digits of account number 9251                               Is the claim subject to offset?     No       Yes


 3.257
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sarah Zisling QB 6230                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/27/2020                                  Disputed
          Last 4 digits of account number BDE0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.257
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Saranah Walden                                                        Contingent
          6816 Winners Drive                                                    Unliquidated
          Whitsett, NC 27377                                                    Disputed
          Date(s) debt was incurred  4/2/2019                                Basis for the claim:
          Last 4 digits of account number 89B0
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sasha Post                                                            Contingent
          9300 Silvermill Place                                                 Unliquidated
          Fairfax, VA 22031                                                     Disputed
          Date(s) debt was incurred  9/23/2016                               Basis for the claim:
          Last 4 digits of account number C6E8
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 369 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 382 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.257
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Sashi Kundi                                                           Contingent
          1784 Creekview Terrace                                                Unliquidated
          Okemos, MI 48864                                                      Disputed
          Date(s) debt was incurred 12/5/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9C70
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Savannah Whalen                                                       Contingent
          626 N Nelson St                                                       Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  7/14/2016                               Basis for the claim:
          Last 4 digits of account number E963
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Scott Amoros                                                          Contingent
          712 Mary Jo Way                                                       Unliquidated
          Ellicott City, MD 21043                                               Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3889
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Scott Atkinson                                                        Contingent
          3103 Hollly Street                                                    Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/29/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1A6B
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Scott Burton                                                          Contingent
          4233 Denbigh Dr                                                       Unliquidated
          Charlotte, NC 28226                                                   Disputed
          Date(s) debt was incurred  12/23/2017                              Basis for the claim:
          Last 4 digits of account number E7F6
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Scott cooper                                                          Contingent
          14 5th St NE                                                          Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CCC6
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Scott cooper                                                          Contingent
          14 5th St NE                                                          Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 11/17/2016
                                                                             Basis for the claim:
          Last 4 digits of account number CCC6
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 370 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 383 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.258
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Scott Donaldson                                                       Contingent
          1376 46th Street NW                                                   Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 2/9/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1976
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Scott Goldstein                                                       Contingent
          1100 6th Street SW                                                    Unliquidated
          Apartment 315                                                         Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/24/2019
          Last 4 digits of account number 9450                               Is the claim subject to offset?     No       Yes


 3.258
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Scott Greenberger                                                     Contingent
          7128 WILLOW AVE                                                       Unliquidated
          TAKOMA PARK, MD 20912                                                 Disputed
          Date(s) debt was incurred 6/27/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A5E5
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Scott Keeter                                                          Contingent
          North Kenmore Street                                                  Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred 2/5/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2B0A
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          scott leyba                                                           Contingent
          12013 evening ride drive                                              Unliquidated
          potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F7B6
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          scott leyba                                                           Contingent
          12013 evening ride drive                                              Unliquidated
          potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
          Last 4 digits of account number F7B6
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Scott McCrary                                                         Contingent
          937 Randolph St. NW                                                   Unliquidated
          Apt. 1                                                                Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/16/2016
          Last 4 digits of account number D5D9                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 371 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 384 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.259
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Scott Mulhauser                                                       Contingent
          428 6th St. NE                                                        Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2324
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Scott Schwantes                                                       Contingent
          3226 Humboldt Ave S                                                   Unliquidated
          Minneapolis, MN 55408                                                 Disputed
          Date(s) debt was incurred 9/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 504C
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Scott Silverstein                                                     Contingent
          639 Hamilton St NW                                                    Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 10/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8696
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Scott Stewart                                                         Contingent
          5520 Chenango Drive                                                   Unliquidated
          Bethlehem, PA 18017                                                   Disputed
          Date(s) debt was incurred 11/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 59F0
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Scott Stewart                                                         Contingent
          5520 Chenango Drive                                                   Unliquidated
          Bethlehem, PA 18017                                                   Disputed
          Date(s) debt was incurred 11/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 96CF
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sean Szmal                                                            Contingent
          28 Delwood Drive                                                      Unliquidated
          Danville, PA 17821                                                    Disputed
          Date(s) debt was incurred  12/10/2016                              Basis for the claim:
          Last 4 digits of account number 0091
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Sean Beaty                                                            Contingent
          706 W. Abingdon Ct.                                                   Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 11/28/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A13C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 372 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 385 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.260
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $210.00
          Sean Kuenning                                                         Contingent
          2846 Katherine Paige Ln, Apt 307                                      Unliquidated
          Apt 307                                                               Disputed
          Falls Church, VA 22042
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/13/2018
          Last 4 digits of account number 8925                               Is the claim subject to offset?     No       Yes


 3.260
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Sean Massey                                                           Contingent
          93 Highland Ave                                                       Unliquidated
          Metuchen, NJ 08840                                                    Disputed
          Date(s) debt was incurred  12/28/2018                              Basis for the claim:
          Last 4 digits of account number 658A
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Sean Pagano                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/3/2019                                   Disputed
          Last 4 digits of account number 8423                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.260
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $270.00
          Sean Vannatta                                                         Contingent
          4307 Michel                                                           Unliquidated
          Murraysville, PA 15668                                                Disputed
          Date(s) debt was incurred 12/4/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E11B
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Seema Gupta                                                           Contingent
          26 LOEFFLER LN                                                        Unliquidated
          MEDFIELD, MA 02052-3145                                               Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DC72
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          semira ahdiyyih                                                       Contingent
          2500 Wisconsin Avenue NW Apt 807                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 2/2/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8A7F
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Serena Vaz                                                            Contingent
          415 Newark St                                                         Unliquidated
          Hoboken, NJ 07030                                                     Disputed
          Date(s) debt was incurred  11/20/2018                              Basis for the claim:
          Last 4 digits of account number E1FD
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 373 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 386 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.260
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sereno Sok                                                            Contingent
          7804 Jeremy Terrace                                                   Unliquidated
          Derwood, MD 20855                                                     Disputed
          Date(s) debt was incurred  4/11/2020                               Basis for the claim:
          Last 4 digits of account number E956
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Seth Barsky                                                           Contingent
          8108 Tomlinson Avenue                                                 Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred 7/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EC9D
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Seth Moody                                                            Contingent
          8441 Clearly Spring Drive                                             Unliquidated
          Chesapeake Beach, MD 20732                                            Disputed
          Date(s) debt was incurred 11/29/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 3534
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Shakir Cannon-Moye                                                    Contingent
          604 7th St SW                                                         Unliquidated
          Washington, DC 20024                                                  Disputed
          Date(s) debt was incurred 11/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F2F3
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Shane Smith                                                           Contingent
          2400 16th Steet NW #342                                               Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6C89
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $380.00
          Shannon Kennedy                                                       Contingent
          717 Kenyon Street, NW                                                 Unliquidated
          Apt 301                                                               Disputed
          Washington, DC 20010
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/14/2019
          Last 4 digits of account number 0448                               Is the claim subject to offset?     No       Yes


 3.261
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          SHANNON MARTIN                                                        Contingent
          1825 New Hampshire Ave NW                                             Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 5/10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8A28
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 374 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 387 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.261
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Shannon Reeve                                                         Contingent
          5925 32nd St NW                                                       Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/18/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2948
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Shannon Reeve                                                         Contingent
          5925 32nd Street NW                                                   Unliquidated
          Washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1884
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Sharon Ames                                                           Contingent
          124 Cammot Lane                                                       Unliquidated
          Fayetteville, NY 13066                                                Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0C42
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sharon Applestein                                                     Contingent
          1200 Steuart Street, Unit 1029                                        Unliquidated
          Baltimore, MD 21230                                                   Disputed
          Date(s) debt was incurred 1/25/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 229E
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sharon Bradley                                                        Contingent
          1010 Wisconsin Avenue NW                                              Unliquidated
          Suite 620                                                             Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/2/2019
          Last 4 digits of account number 762A                               Is the claim subject to offset?     No       Yes


 3.261
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sharon Bradley                                                        Contingent
          159 Research Road                                                     Unliquidated
          Greenbelt, MD 20770                                                   Disputed
          Date(s) debt was incurred  10/9/2017                               Basis for the claim:
          Last 4 digits of account number A353
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Sharon Giglio                                                         Contingent
          128 Rabbit Run                                                        Unliquidated
          Wells, ME 04090                                                       Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number BAA1
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 375 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 388 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.262
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sharon O'Hara                                                         Contingent
          504 Prince George Drive                                               Unliquidated
          Lancaster, PA 17601                                                   Disputed
          Date(s) debt was incurred 12/10/2017
                                                                             Basis for the claim:
          Last 4 digits of account number FA22
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sharon Schwartz                                                       Contingent
          36596 Putter Lane                                                     Unliquidated
          Frankford, DE 19945                                                   Disputed
          Date(s) debt was incurred  11/2/2018                               Basis for the claim:
          Last 4 digits of account number E861
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Shaundra Wood                                                         Contingent
          4504 Lee St Ne                                                        Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred 12/22/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 60DC
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Shawn Gee                                                             Contingent
          8618 Camden Street                                                    Unliquidated
          Alexandria, VA 22308                                                  Disputed
          Date(s) debt was incurred 7/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9283
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          SHAWN HOWELL                                                          Contingent
          10121 Peanut Mill Dr                                                  Unliquidated
          Gaithersburg, MD 20882                                                Disputed
          Date(s) debt was incurred 5/3/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4671
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Shawn Smith                                                           Contingent
          15 West View Road                                                     Unliquidated
          Old Saybrook, CT 06475-2824                                           Disputed
          Date(s) debt was incurred 11/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D4B2
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Shawn Vogel                                                           Contingent
          27 Logan CIR NW                                                       Unliquidated
          #2                                                                    Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/4/2017
          Last 4 digits of account number E1D9                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 376 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 389 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.262
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Shawn West                                                            Contingent
          10405 Grandin Street                                                  Unliquidated
          Silver Spring, MD 20902                                               Disputed
          Date(s) debt was incurred 5/14/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B619
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Shawna Allevato                                                       Contingent
          N. Carlin Springs Rd                                                  Unliquidated
          Arlington, VA 22203                                                   Disputed
          Date(s) debt was incurred  12/13/2016                              Basis for the claim:
          Last 4 digits of account number 4ED7
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Shayna DeBarros                                                       Contingent
          7876 Azalea Cove Terrace                                              Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred 11/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 3068
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Sheeva Shajib                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/12/2019                                  Disputed
          Last 4 digits of account number A0C0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.263
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sheila DeFord                                                         Contingent
          311 Crandon Drive                                                     Unliquidated
          St. Louis, MO 63105                                                   Disputed
          Date(s) debt was incurred  8/29/2017                               Basis for the claim:
          Last 4 digits of account number 2833
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Shelby DeCarlo                                                        Contingent
          12 Russell CT                                                         Unliquidated
          Matawan, NJ 07747                                                     Disputed
          Date(s) debt was incurred  12/25/2017                              Basis for the claim:
          Last 4 digits of account number 11BF
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Sheldon Stromberg                                                     Contingent
          5425 Connecticut ave n.w., apt 416                                    Unliquidated
          washington, DC 20015                                                  Disputed
          Date(s) debt was incurred 12/25/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 93A3
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 377 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 390 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.263
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Shella Neba                                                           Contingent
          790 Huff Rd. NW                                                       Unliquidated
          #7036                                                                 Disputed
          Atlanta, GA 30318
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/3/2017
          Last 4 digits of account number AD85                               Is the claim subject to offset?     No       Yes


 3.263
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sherice Perry                                                         Contingent
          43 K Street NW                                                        Unliquidated
          #611                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2017
          Last 4 digits of account number D1B0                               Is the claim subject to offset?     No       Yes


 3.263
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sheridan Ackiss                                                       Contingent
          4601 Connecticut Ave NW                                               Unliquidated
          Apartment 210                                                         Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2019
          Last 4 digits of account number 1438                               Is the claim subject to offset?     No       Yes


 3.263
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sheridan Ackiss                                                       Contingent
          4601 Connecticut Ave NW                                               Unliquidated
          Apartment 210                                                         Disputed
          Washington, DC 20008
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2019
          Last 4 digits of account number 1E3B                               Is the claim subject to offset?     No       Yes


 3.263
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Sherrie McConaughey                                                   Contingent
          11740 E Fort Lowell Road                                              Unliquidated
          Tucson, AZ 85749                                                      Disputed
          Date(s) debt was incurred 2/29/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2152
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Shir Boger                                                            Contingent
          8203 Spring Bottom Way                                                Unliquidated
          Baltimore, MD 21208                                                   Disputed
          Date(s) debt was incurred 6/18/2020
                                                                             Basis for the claim:
          Last 4 digits of account number C0B2
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Shirley Keel                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/15/2016                                 Disputed
          Last 4 digits of account number 515C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 378 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 391 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.264
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Shirley McCartney                                                     Contingent
          3101 Sharpie Ct                                                       Unliquidated
          Virignia Beach, VA 23456                                              Disputed
          Date(s) debt was incurred 7/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number F033
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Shravya Kovela                                                        Contingent
          2000 16th St NW                                                       Unliquidated
          Apt 504                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2018
          Last 4 digits of account number 0E91                               Is the claim subject to offset?     No       Yes


 3.264
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Shundra Jackson                                                       Contingent
          1550 Larimer St.                                                      Unliquidated
          #1039                                                                 Disputed
          Denver, CO 80202
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/28/2017
          Last 4 digits of account number 4402                               Is the claim subject to offset?     No       Yes


 3.264
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sid Pandit                                                            Contingent
          360 H Street, NE, Apt. 432                                            Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 5/1/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8312
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Sid Phillips                                                          Contingent
          1533 15th st nw                                                       Unliquidated
          Apt 301                                                               Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/15/2016
          Last 4 digits of account number 3D73                               Is the claim subject to offset?     No       Yes


 3.264
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Silvia Quevedo                                                        Contingent
          3140 Wisconsin Ave #216                                               Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 4/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C0E8
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Silvia Quevedo                                                        Contingent
          3140 Wisconsin Ave #216                                               Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 1/20/2020
                                                                             Basis for the claim:
          Last 4 digits of account number CC23
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 379 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 392 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.264
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Simon Fisherow                                                        Contingent
          52 Quincy Place NW                                                    Unliquidated
          #201                                                                  Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/3/2016
          Last 4 digits of account number AB65                               Is the claim subject to offset?     No       Yes


 3.265
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Simon van Steyn                                                       Contingent
          406 Lincoln Avenue                                                    Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 10/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1D01
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.00
          Simone Gore                                                           Contingent
          30 South 4th Avenue                                                   Unliquidated
          Highland Park, NJ 08904                                               Disputed
          Date(s) debt was incurred 2/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0F59
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Sindu Stephen                                                         Contingent
          5022 Warren St. NW                                                    Unliquidated
          Washington, DC 20016-4370                                             Disputed
          Date(s) debt was incurred 12/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6825
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sinthia Shuler                                                        Contingent
          9622 Eaton Woods Place                                                Unliquidated
          Lorton, VA 22079                                                      Disputed
          Date(s) debt was incurred 12/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 72EA
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Skye Wheeler                                                          Contingent
          1004 Monroe St NW                                                     Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number B9EA
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Snigdha Sharma                                                        Contingent
          8012 S. 20th.Avenue                                                   Unliquidated
          Phoenix, AZ 85041                                                     Disputed
          Date(s) debt was incurred  11/16/2017                              Basis for the claim:
          Last 4 digits of account number 4D1E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 380 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 393 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.265
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Sofia Burton                                                          Contingent
          1935 Marthas Road                                                     Unliquidated
          Alexandria, VA 22307                                                  Disputed
          Date(s) debt was incurred 10/29/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5151
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Soleil David                                                          Contingent
          200 South Madison Street                                              Unliquidated
          Apt. 202                                                              Disputed
          Bloomington, IN 47404
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2019
          Last 4 digits of account number 6A48                               Is the claim subject to offset?     No       Yes


 3.265
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sophie Schwadron                                                      Contingent
          2910 Georgia Ave NW #103                                              Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C0BB
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Sowmya Viswanathan                                                    Contingent
          828 Sweet Birch Drive                                                 Unliquidated
          Middletown, DE 19709                                                  Disputed
          Date(s) debt was incurred 11/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F43C
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stacey Apfelbaum                                                      Contingent
          45 Glenwood Rd                                                        Unliquidated
          Menands, NY 12204                                                     Disputed
          Date(s) debt was incurred  12/28/2019                              Basis for the claim:
          Last 4 digits of account number B272
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          stacey held                                                           Contingent
          6121 Fairhaven Court                                                  Unliquidated
          agoura hills, CA 91301                                                Disputed
          Date(s) debt was incurred 9/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E95F
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          stacey hughes                                                         Contingent
          314 north Garfield                                                    Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  3/23/2019                               Basis for the claim:
          Last 4 digits of account number B72C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 381 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 394 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.266
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stacey Lee                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/24/2017                                 Disputed
          Last 4 digits of account number 7FEA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.266
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Stacey Platte                                                         Contingent
          6840 Corder Ln                                                        Unliquidated
          Lorton, VA 22079                                                      Disputed
          Date(s) debt was incurred  1/22/2020                               Basis for the claim:
          Last 4 digits of account number 1795
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Stacie Arpey                                                          Contingent
          6 Sherwood Trail                                                      Unliquidated
          SARATOGA SPRINGS, NY 12866                                            Disputed
          Date(s) debt was incurred 11/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AB6F
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stacie Arpey                                                          Contingent
          6 Sherwood Trail                                                      Unliquidated
          SARATOGA SPRINGS, NY 12866                                            Disputed
          Date(s) debt was incurred 11/30/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0895
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stacy Kamisar                                                         Contingent
          4 Parade Ground                                                       Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred  12/17/2017                              Basis for the claim:
          Last 4 digits of account number 1BE5
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Stacy Knauer                                                          Contingent
          9213 Club House Road                                                  Unliquidated
          Presto, PA 15142                                                      Disputed
          Date(s) debt was incurred 11/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A60C
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Stacy Levine                                                          Contingent
          285 Grande Way Apt#401                                                Unliquidated
          Naples, FL 34110                                                      Disputed
          Date(s) debt was incurred 3/14/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 86DE
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 382 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 395 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.267
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Stacy Mack                                                            Contingent
          1629 Columbia Rd, NW, Apt 826                                         Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 6/20/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 299B
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stacy Sassman                                                         Contingent
          1700 Bel Air Dr                                                       Unliquidated
          Ames, IA 50010                                                        Disputed
          Date(s) debt was incurred  10/5/2019                               Basis for the claim:
          Last 4 digits of account number 4CA5
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stan Pietrak                                                          Contingent
          2130 P St., NW #1009                                                  Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number E079
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Stefan Kazacos                                                        Contingent
          8601 Sardonyx Dr. SW                                                  Unliquidated
          Lakewood, WA 98498                                                    Disputed
          Date(s) debt was incurred 8/3/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 66E4
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Stefanie Dombek                                                       Contingent
          70 Noyes Ave                                                          Unliquidated
          Stonington, CT 06378                                                  Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7925
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stefanie Hennes                                                       Contingent
          2006 Derby Ridge Lane                                                 Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0791
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Stefanie Hennes                                                       Contingent
          2006 Derby Ridge Lane                                                 Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C508
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 383 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 396 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.267
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stefanie Mondor                                                       Contingent
          1315 W Street NW                                                      Unliquidated
          Apt 631                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/4/2019
          Last 4 digits of account number 0705                               Is the claim subject to offset?     No       Yes


 3.267
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stefanie Wolf                                                         Contingent
          301 W Broad Street                                                    Unliquidated
          Apt 736                                                               Disputed
          Falls Church, VA 22046
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/18/2018
          Last 4 digits of account number F927                               Is the claim subject to offset?     No       Yes


 3.267
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Stella Hwang                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/29/2017                                 Disputed
          Last 4 digits of account number 55F6                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.268
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Stephan Carter                                                        Contingent
          205 Braeburn Road                                                     Unliquidated
          Barrington, IL 60010                                                  Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 1D5D
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Stephanie Aaronson                                                    Contingent
          7306 Pyle Rd                                                          Unliquidated
          BETHESDA, MD 20817                                                    Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9631
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stephanie Boyland                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/29/2018                                  Disputed
          Last 4 digits of account number 29AA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.268
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Stephanie Carra                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/29/2016                                  Disputed
          Last 4 digits of account number B5CF                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 384 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 397 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.268
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stephanie Crivello                                                    Contingent
          415 L St NW                                                           Unliquidated
          #1147                                                                 Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/10/2018
          Last 4 digits of account number 4972                               Is the claim subject to offset?     No       Yes


 3.268
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Stephanie Denney                                                      Contingent
          4212 20th Street NE                                                   Unliquidated
          Washington, DC 20018                                                  Disputed
          Date(s) debt was incurred 8/4/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 74A9
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stephanie Ebbs                                                        Contingent
          1310 East Grand Ave                                                   Unliquidated
          Carbondale, IL 62901                                                  Disputed
          Date(s) debt was incurred  12/25/2019                              Basis for the claim:
          Last 4 digits of account number 9A65
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stephanie Frantz                                                      Contingent
          1306 Harmott Ave                                                      Unliquidated
          Norfolk, VA 23509                                                     Disputed
          Date(s) debt was incurred  12/11/2019                              Basis for the claim:
          Last 4 digits of account number 5C0F
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stephanie Fussell                                                     Contingent
          163 Lotus Loop                                                        Unliquidated
          Hot Springs, AR 71901                                                 Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BB02
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Stephanie Goodman                                                     Contingent
          399 Gallup Rd                                                         Unliquidated
          Morristown, VT 05661                                                  Disputed
          Date(s) debt was incurred 2/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number A166
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Stephanie Guidry                                                      Contingent
          7 Glenvale Terrace                                                    Unliquidated
          Unit 3                                                                Disputed
          Jamaica Plain, MA 02130
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2018
          Last 4 digits of account number 0EB8                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 385 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 398 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.269
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Stephanie Silton                                                      Contingent
          3237 GLADSTONE LANE                                                   Unliquidated
          MOUND, MN 55364                                                       Disputed
          Date(s) debt was incurred 4/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D4B8
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Stephanie Warren                                                      Contingent
          5290 Ridge Road, 3                                                    Unliquidated
          Somerset, VA 22972                                                    Disputed
          Date(s) debt was incurred  1/3/2018                                Basis for the claim:
          Last 4 digits of account number E60E
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stephanie White                                                       Contingent
          3506 15th Street N                                                    Unliquidated
          Arlington, VA 22201                                                   Disputed
          Date(s) debt was incurred  11/20/2019                              Basis for the claim:
          Last 4 digits of account number A484
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          STEPHEN BRYANT                                                        Contingent
          15705 QUINCE TRACE TERRACE                                            Unliquidated
          GAITHERSBURG, MD 20878-2287                                           Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 400F
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Stephen Gresham                                                       Contingent
          3222 Davenport Street, NW                                             Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 3/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number AED5
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Stephen Hart                                                          Contingent
          1530 Key BLVD                                                         Unliquidated
          Unit 1315                                                             Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/20/2017
          Last 4 digits of account number 9A22                               Is the claim subject to offset?     No       Yes


 3.269
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stephen Jorgensen                                                     Contingent
          409 East 8th Street                                                   Unliquidated
          Brooklyn, NY 11218                                                    Disputed
          Date(s) debt was incurred  12/19/2019                              Basis for the claim:
          Last 4 digits of account number CE60
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 386 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 399 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.269
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Stephen Nei                                                           Contingent
          5701 16th St N                                                        Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred 1/28/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 89EB
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Stephen Poston                                                        Contingent
          1519 P Street, NW                                                     Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/17/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 286F
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Stephen Rodger                                                        Contingent
          1401 Church Street NW                                                 Unliquidated
          Unit #420                                                             Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/8/2018
          Last 4 digits of account number 1222                               Is the claim subject to offset?     No       Yes


 3.270
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Stephen Rosen                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/22/2016                                  Disputed
          Last 4 digits of account number ADDD                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.270
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Sterling Cates                                                        Contingent
          410 S Hauser Blvd                                                     Unliquidated
          12L                                                                   Disputed
          Los Angeles, CA 90036
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/28/2017
          Last 4 digits of account number CB37                               Is the claim subject to offset?     No       Yes


 3.270
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Steve Etienne                                                         Contingent
          1326 North Broadway                                                   Unliquidated
          Baltimore, MD 21213                                                   Disputed
          Date(s) debt was incurred 7/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0EBD
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Steve Brescia                                                         Contingent
          1215 Kearny St. NE                                                    Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 9/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 6E01
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 387 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 400 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.270
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Steve Covington                                                       Contingent
          8 Kings Creek Drive                                                   Unliquidated
          Kingwood, TX 77339                                                    Disputed
          Date(s) debt was incurred  8/3/2017                                Basis for the claim:
          Last 4 digits of account number 104E
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Steve Sharkey                                                         Contingent
          33 Inkberry Circle                                                    Unliquidated
          Gaithersburg, MD 20877                                                Disputed
          Date(s) debt was incurred 2/11/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2004
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Steven Agran                                                          Contingent
          7 Radford Court                                                       Unliquidated
          West Windsor, NJ 08550                                                Disputed
          Date(s) debt was incurred 10/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F6A9
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Steven Formicola                                                      Contingent
          58 N Greenwich Rd                                                     Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred  12/16/2017                              Basis for the claim:
          Last 4 digits of account number FE88
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Steven Gentile                                                        Contingent
          1169 Pacific Beach Dr.                                                Unliquidated
          Apt F                                                                 Disputed
          San Diego, CA 92109
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/11/2016
          Last 4 digits of account number D39D                               Is the claim subject to offset?     No       Yes


 3.271
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Steven Malpiedi                                                       Contingent
          136 Summer Street                                                     Unliquidated
          Unit 1                                                                Disputed
          Watertown, MA 02472
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/6/2017
          Last 4 digits of account number 25A4                               Is the claim subject to offset?     No       Yes


 3.271
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Steven Per                                                            Contingent
          11 Portland Dr                                                        Unliquidated
          Skillman, NJ 08558                                                    Disputed
          Date(s) debt was incurred  12/30/2019                              Basis for the claim:
          Last 4 digits of account number 3198
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 388 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 401 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.271
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Steven Resman                                                         Contingent
          1200 N. Veitch St.                                                    Unliquidated
          apt 805                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/21/2018
          Last 4 digits of account number 5D52                               Is the claim subject to offset?     No       Yes


 3.271
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Steven Richardson                                                     Contingent
          3935 Tallow Tree Place                                                Unliquidated
          Fairfax, VA 22033                                                     Disputed
          Date(s) debt was incurred 1/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 54F8
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Steven Varabkanich                                                    Contingent
          6720B Rockledge Drive                                                 Unliquidated
          Suite 140                                                             Disputed
          Bethesda, MD 20817
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/6/2016
          Last 4 digits of account number 988F                               Is the claim subject to offset?     No       Yes


 3.271
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Steven Walker                                                         Contingent
          16A Hobbs Rd                                                          Unliquidated
          North Hampton, NH 03862                                               Disputed
          Date(s) debt was incurred 7/4/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 98B7
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $65.00
          Storm Horncastle                                                      Contingent
          2701 O Street, NW                                                     Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 6/30/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A7C9
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Stuart Sessions                                                       Contingent
          7700 Meadow Lane                                                      Unliquidated
          Chevy Chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 1/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A5B4
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Stuart Watson                                                         Contingent
          3123 35th Ave S                                                       Unliquidated
          Seattle, WA 98144                                                     Disputed
          Date(s) debt was incurred  8/23/2016                               Basis for the claim:
          Last 4 digits of account number 3454
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 389 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 402 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.271
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $240.00
          Sue Gates                                                             Contingent
          2010 Thornwood Avenue                                                 Unliquidated
          Wilmette, IL 60091                                                    Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A251
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          sue kasner                                                            Contingent
          4943 rutherford ct                                                    Unliquidated
          Granite Bay, CA 95746                                                 Disputed
          Date(s) debt was incurred 7/16/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6A6D
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sue Sullivan                                                          Contingent
          98 north elm street                                                   Unliquidated
          Northampton, MA 01060                                                 Disputed
          Date(s) debt was incurred 12/21/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4516
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Sue walsh                                                             Contingent
          12127 Longmeadow Lane                                                 Unliquidated
          HOMER GLEN, IL 60491-6906                                             Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D9C7
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sumintra Palm                                                         Contingent
          1100 Connecticut Avenue NW                                            Unliquidated
          Suite 1200                                                            Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/29/2019
          Last 4 digits of account number CC3B                               Is the claim subject to offset?     No       Yes


 3.272
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sunil Bajaj                                                           Contingent
          7600 manor house drive                                                Unliquidated
          Fairfax Station, VA 22039                                             Disputed
          Date(s) debt was incurred 2/13/2020
                                                                             Basis for the claim:
          Last 4 digits of account number B2EB
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sunil Chacko                                                          Contingent
          37 Maryland Avenue, Apt 427                                           Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred 7/12/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 4DBB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 390 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 403 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.272
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Susan Apollonio                                                       Contingent
          2685 Chancellors Way NE                                               Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 11/23/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5F7A
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $475.00
          Susan McNeice                                                         Contingent
          816 Rivergate Pl                                                      Unliquidated
          Alexandria, VA 22314-1759                                             Disputed
          Date(s) debt was incurred 12/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2181
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Susan Zweighaft                                                       Contingent
          619 Poplar Drive                                                      Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 12/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number CB0D
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Abrams                                                          Contingent
          2012 Wyoming Ave NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/16/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 791D
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Arnim                                                           Contingent
          402 Castano Avenue                                                    Unliquidated
          San Antonio, TX 78209                                                 Disputed
          Date(s) debt was incurred 12/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EC97
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Susan Backus                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/12/2016                                  Disputed
          Last 4 digits of account number 0909                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.273
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Susan Barse                                                           Contingent
          1400 Church Hill Place                                                Unliquidated
          Reston, VA 20194                                                      Disputed
          Date(s) debt was incurred 12/20/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EB50
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 391 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 404 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.273
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Benett                                                          Contingent
          2323 49th Street, NW                                                  Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 4/8/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2395
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Susan Brady                                                           Contingent
          205 Van Buren Street                                                  Unliquidated
          Suite 240                                                             Disputed
          Herndon, VA 20147
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/26/2018
          Last 4 digits of account number D199                               Is the claim subject to offset?     No       Yes


 3.273
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Cassidy                                                         Contingent
          11109 Waycroft Way                                                    Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred  3/30/2019                               Basis for the claim:
          Last 4 digits of account number 4C52
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          Susan Charboneau                                                      Contingent
          853 Whitney Ave.                                                      Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred  6/21/2020                               Basis for the claim:
          Last 4 digits of account number 82BB
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Susan Chin                                                            Contingent
          310 Riverside Drive                                                   Unliquidated
          Apt. 704                                                              Disputed
          New York, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred  7/17/2019
          Last 4 digits of account number 5C09                               Is the claim subject to offset?     No       Yes


 3.273
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Cleverdon                                                       Contingent
          9131 Scott Street                                                     Unliquidated
          Springfield, VA 22153                                                 Disputed
          Date(s) debt was incurred 4/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 338B
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Fernandez                                                       Contingent
          2411 Grandin Rd                                                       Unliquidated
          CINCINNATI, OH 45208                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CD8B
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 392 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 405 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.274
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Fernandez                                                       Contingent
          2411 Grandin Rd                                                       Unliquidated
          CINCINNATI, OH 45208                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AAD2
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Fernandez                                                       Contingent
          2411 Grandin Rd                                                       Unliquidated
          CINCINNATI, OH 45208                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0A74
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Fernandez                                                       Contingent
          2411 Grandin Rd                                                       Unliquidated
          CINCINNATI, OH 45208                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CBE6
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Fernandez                                                       Contingent
          2411 Grandin Rd                                                       Unliquidated
          CINCINNATI, OH 45208                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number AAD2
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Susan Goings                                                          Contingent
          1717 Ridgevue Avenue                                                  Unliquidated
          Clifton Forge, VA 24422                                               Disputed
          Date(s) debt was incurred 12/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DB0E
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Susan Halambeck                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  5/4/2017                                   Disputed
          Last 4 digits of account number BD83                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.274
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.00
          Susan Ingram                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/14/2018                                 Disputed
          Last 4 digits of account number 4FE1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 393 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 406 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.274
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Susan Kohler                                                          Contingent
          12208 Drews Court                                                     Unliquidated
          potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  7/3/2018                                Basis for the claim:
          Last 4 digits of account number 997C
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susan Long                                                            Contingent
          19650 Olympic Club Ct                                                 Unliquidated
          Ashburn, VA 20147                                                     Disputed
          Date(s) debt was incurred 8/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 3AE3
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Martins-Phipps                                                  Contingent
          84 Janice Rd                                                          Unliquidated
          Warwick, RI 02886                                                     Disputed
          Date(s) debt was incurred 8/1/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 8E6D
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Susan Murphy                                                          Contingent
          2200 Benjamin Franklin Parkway W1909                                  Unliquidated
          Philadelphia, PA 19130                                                Disputed
          Date(s) debt was incurred 12/7/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5F77
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan Nelson                                                          Contingent
          60 East 96th St.                                                      Unliquidated
          Apartment 20A                                                         Disputed
          New York, NY 10128
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/15/2018
          Last 4 digits of account number BF96                               Is the claim subject to offset?     No       Yes


 3.275
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Susan OBrien                                                          Contingent
          25 D Heritage Drive                                                   Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred  12/14/2018                              Basis for the claim:
          Last 4 digits of account number 7DEE
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          Susan Poppe                                                           Contingent
          20 Honey Brook CT                                                     Unliquidated
          Cameron, NC 28326                                                     Disputed
          Date(s) debt was incurred  11/27/2019                              Basis for the claim:
          Last 4 digits of account number 168A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 394 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 407 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.275
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Susan Sabo                                                            Contingent
          27897 Queentree Rd                                                    Unliquidated
          Mechanicsville, MD 20659                                              Disputed
          Date(s) debt was incurred 10/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2E47
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          Susan Saglimbene                                                      Contingent
          554 Lee Court                                                         Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number B085
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Susan Sansale                                                         Contingent
          10555 Landau Drive                                                    Unliquidated
          Wexford, PA 15090                                                     Disputed
          Date(s) debt was incurred  3/18/2019                               Basis for the claim:
          Last 4 digits of account number 6F0E
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Susan Selkin                                                          Contingent
          465 west end ave                                                      Unliquidated
          New york, NY 10024                                                    Disputed
          Date(s) debt was incurred  12/15/2017                              Basis for the claim:
          Last 4 digits of account number 4F4F
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Susan Shams                                                           Contingent
          10518 Dawson Dr                                                       Unliquidated
          Lafayette, CO 80026                                                   Disputed
          Date(s) debt was incurred  12/9/2017                               Basis for the claim:
          Last 4 digits of account number 890B
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Susan Tharp                                                           Contingent
          14954 Rancho Real                                                     Unliquidated
          Del Mar, CA 92014                                                     Disputed
          Date(s) debt was incurred  3/7/2020                                Basis for the claim:
          Last 4 digits of account number 69C8
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Susan Vickers                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number 02A3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 395 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 408 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.276
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Susan Vickers QB 5366                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/4/2018                                  Disputed
          Last 4 digits of account number 02A3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.276
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Susan Waddington                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/21/2016                                 Disputed
          Last 4 digits of account number 21A0                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.276
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Susan Watters                                                         Contingent
          116 Lexington Drive                                                   Unliquidated
          Silver Spring, MD 20901                                               Disputed
          Date(s) debt was incurred 11/29/2016
                                                                             Basis for the claim:
          Last 4 digits of account number DA75
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $75.00
          Susan Wheeler                                                         Contingent
          10 Elm Street                                                         Unliquidated
          Hawthorn Woods, IL 60047-9247                                         Disputed
          Date(s) debt was incurred 12/11/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 57BF
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Susanne Ortmann                                                       Contingent
          140 south 29 th st                                                    Unliquidated
          Purcellville, VA 20132                                                Disputed
          Date(s) debt was incurred 12/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 1468
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Sushma Sheth                                                          Contingent
          3300 16TH ST NW                                                       Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 8/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5142
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Susie Grover                                                          Contingent
          29671,Softwind Circle                                                 Unliquidated
          Fair Oaks Ranch, TX 78015                                             Disputed
          Date(s) debt was incurred 11/24/2019
                                                                             Basis for the claim:
          Last 4 digits of account number BFAC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 396 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 409 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.276
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Suzanne Cech                                                          Contingent
          233 S Edgewood Ave                                                    Unliquidated
          Lombard, IL 60148                                                     Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 90C1
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Suzanne Swanhorst                                                     Contingent
          Care of Yvonne Rubin                                                  Unliquidated
          7 Deer Run                                                            Disputed
          East Haddam, CT 06423
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/5/2020
          Last 4 digits of account number 1621                               Is the claim subject to offset?     No       Yes


 3.277
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Suzette Bradbury                                                      Contingent
          2931 Tilden St, NW                                                    Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred 2/9/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1973
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Suzette Melendez                                                      Contingent
          4453 Winding Creek Rd                                                 Unliquidated
          Manlius, NY 13104                                                     Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F176
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          sven collette                                                         Contingent
          21 Rue Kockelberg                                                     Unliquidated
          Diekirch, CA 09252                                                    Disputed
          Date(s) debt was incurred  12/20/2019                              Basis for the claim:
          Last 4 digits of account number EEC4
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          swati Saraiya                                                         Contingent
          6201 Devon Drive                                                      Unliquidated
          Columbia, MD 21044                                                    Disputed
          Date(s) debt was incurred  6/21/2019                               Basis for the claim:
          Last 4 digits of account number 9030
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          sydney farrell                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/23/2017                                 Disputed
          Last 4 digits of account number 6091                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 397 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 410 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.277
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Sydney Latas                                                          Contingent
          She Should Run                                                        Unliquidated
          718 7th St NW, 2nd Floor                                              Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/24/2017
          Last 4 digits of account number CA13                               Is the claim subject to offset?     No       Yes


 3.277
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Sydney Rose                                                           Contingent
          300 W 14th Street                                                     Unliquidated
          Apt 201                                                               Disputed
          New York, NY 10014
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/10/2019
          Last 4 digits of account number 96CC                               Is the claim subject to offset?     No       Yes


 3.277
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tabetha Karydas                                                       Contingent
          47-04 Springfield Blvd                                                Unliquidated
          BAYSIDE, NY 11361                                                     Disputed
          Date(s) debt was incurred 11/2/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C4D3
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Taleen Ghazarian                                                      Contingent
          5909 Massachusetts Ave                                                Unliquidated
          Bethesda, MD 20816                                                    Disputed
          Date(s) debt was incurred 6/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8A8C
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Talya Meyers                                                          Contingent
          223 W Pedregosa St                                                    Unliquidated
          Santa Barbara, CA 93101                                               Disputed
          Date(s) debt was incurred 1/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CF40
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Tamara Ballou                                                         Contingent
          1506 Crane St.                                                        Unliquidated
          Falls Church, VA 22046                                                Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number C1D8
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $555.00
          Tammie Askew                                                          Contingent
          1904 Great Falls St                                                   Unliquidated
          McLean, VA 22101                                                      Disputed
          Date(s) debt was incurred  1/9/2020                                Basis for the claim:
          Last 4 digits of account number 1677
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 398 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 411 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.278
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Tammy Barboza                                                         Contingent
          147 Liberty Street                                                    Unliquidated
          Apt. 1                                                                Disputed
          Fall River, MA 02724
                                                                             Basis for the claim:
          Date(s) debt was incurred  7/29/2019
          Last 4 digits of account number CBF0                               Is the claim subject to offset?     No       Yes


 3.278
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $260.00
          Tanya Wadhawan                                                        Contingent
          2048 Via Visalia                                                      Unliquidated
          Apt 700                                                               Disputed
          Palos Verdes Estates, CA 90274
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/26/2019
          Last 4 digits of account number 55DF                               Is the claim subject to offset?     No       Yes


 3.278
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Tanya wadhawan                                                        Contingent
          1629 Columbia Rd NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 3/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DAB5
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $585.00
          Tara Charles                                                          Contingent
          1329 Independence Ct SE                                               Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 2/25/2020
                                                                             Basis for the claim:
          Last 4 digits of account number B48F
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Tara Hickey                                                           Contingent
          1527 12th St #3                                                       Unliquidated
          Washington, DC 20005                                                  Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0BDE
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Tara Kunkel                                                           Contingent
          600 H St NE                                                           Unliquidated
          Washington, DC 20002-5167                                             Disputed
          Date(s) debt was incurred 11/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5428
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Tara Kunkel                                                           Contingent
          600 H St NE                                                           Unliquidated
          Washington, DC 20002-5167                                             Disputed
          Date(s) debt was incurred 11/14/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EC7C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 399 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 412 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.278
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Tara Stratton                                                         Contingent
          4404 Julies Way                                                       Unliquidated
          Williamsburg, VA 23188                                                Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 0CFF
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Tara Van De Mark                                                      Contingent
          3624 New Hampshire Ave., NW                                           Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 4/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DBF6
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Tari St Marie                                                         Contingent
          475 Front Street #206                                                 Unliquidated
          Lahaina, HI 96761                                                     Disputed
          Date(s) debt was incurred 5/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4092
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Tari St Marie                                                         Contingent
          475 Front Street #206                                                 Unliquidated
          Lahaina, HI 96761                                                     Disputed
          Date(s) debt was incurred 5/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 328B
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Tatiana Kovtoun                                                       Contingent
          1507 Langhorne RD.                                                    Unliquidated
          Lynchburg, VA 24503                                                   Disputed
          Date(s) debt was incurred 11/23/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5F4F
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Taylor Cappel                                                         Contingent
          Deloitte Services LP                                                  Unliquidated
          1919 N Lynn Street                                                    Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:
          Date(s) debt was incurred  3/3/2020
          Last 4 digits of account number 6202                               Is the claim subject to offset?     No       Yes


 3.279
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Taylor Rosenbaum                                                      Contingent
          3550 Main St                                                          Unliquidated
          Apt 6205                                                              Disputed
          Houston, TX 77002
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/22/2019
          Last 4 digits of account number 2AB4                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 400 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 413 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.279
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Taylor Spillman                                                       Contingent
          325 LaSalle Ct.                                                       Unliquidated
          Flowood, MS 39232                                                     Disputed
          Date(s) debt was incurred  12/22/2019                              Basis for the claim:
          Last 4 digits of account number 77EC
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Taylor Witte                                                          Contingent
          2901 Terrace Dr.                                                      Unliquidated
          Millersville, PA 17551                                                Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 00EF
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Ted Cooper                                                            Contingent
          1514 8th Street NW                                                    Unliquidated
          Unit 8                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/6/2018
          Last 4 digits of account number 2616                               Is the claim subject to offset?     No       Yes


 3.279
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Teddi Parra                                                           Contingent
          1 sheeidnlane                                                         Unliquidated
          Sea cliff, NY 11579                                                   Disputed
          Date(s) debt was incurred  2/23/2019                               Basis for the claim:
          Last 4 digits of account number C205
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Teddy Berlin                                                          Contingent
          6821 Algonquin Ave                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  12/21/2019                              Basis for the claim:
          Last 4 digits of account number 591D
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Terence Boes                                                          Contingent
          3426 16th st NW #T5                                                   Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4E0A
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Terence Hardy                                                         Contingent
          1038 Otis St NE                                                       Unliquidated
          #102                                                                  Disputed
          Washington, DC 20017
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2017
          Last 4 digits of account number 0451                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 401 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 414 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.280
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Teresa Honnold                                                        Contingent
          3953 Cottontail Lane                                                  Unliquidated
          Bloomfield Hills, MI 48301                                            Disputed
          Date(s) debt was incurred 4/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number DAD0
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Teresa McLain                                                         Contingent
          14009 Fontana St.                                                     Unliquidated
          Leawood, KS 66224                                                     Disputed
          Date(s) debt was incurred  12/18/2017                              Basis for the claim:
          Last 4 digits of account number 8B62
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Teresa Safer                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  9/13/2019                                  Disputed
          Last 4 digits of account number FDE6                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.280
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Teresa Valls                                                          Contingent
          1205 Addison                                                          Unliquidated
          Philadelphia, PA 19147                                                Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 0993
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          terrence sheehan                                                      Contingent
          9614 beman woods way                                                  Unliquidated
          potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred 2/20/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 0583
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Terri Edwards                                                         Contingent
          800 17th Street, NW                                                   Unliquidated
          Washington, DC 20006                                                  Disputed
          Date(s) debt was incurred 8/2/2019
                                                                             Basis for the claim:
          Last 4 digits of account number D05A
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tess DeLean                                                           Contingent
          2019 HBS Mail Center                                                  Unliquidated
          500 Soldiers Field Road                                               Disputed
          Boston, MA 02163
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/6/2019
          Last 4 digits of account number 493D                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 402 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 415 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.281
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Tessa Connelly                                                        Contingent
          2007 Sansom Street                                                    Unliquidated
          Floor 3                                                               Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/6/2019
          Last 4 digits of account number 91AC                               Is the claim subject to offset?     No       Yes


 3.281
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Tessica Venteicher                                                    Contingent
          4121 Churchman Way                                                    Unliquidated
          Wodbridge, VA 22192                                                   Disputed
          Date(s) debt was incurred 12/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5DCB
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          Theodore Wierzbanowski                                                Contingent
          1133 Bal Harbor Blvd.                                                 Unliquidated
          Suite 1139 PMB 308                                                    Disputed
          Punta Gorda, FL 33950
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/20/2019
          Last 4 digits of account number B367                               Is the claim subject to offset?     No       Yes


 3.281
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Theresa Cassi Hook                                                    Contingent
          79 Turnstone Ct                                                       Unliquidated
          Stafford, VA 22556                                                    Disputed
          Date(s) debt was incurred  12/10/2018                              Basis for the claim:
          Last 4 digits of account number EEC2
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Theresa Chase                                                         Contingent
          2210 Las Rosas Lane                                                   Unliquidated
          Santa Barbara, CA 93105                                               Disputed
          Date(s) debt was incurred 10/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 7891
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Theresa Gabris                                                        Contingent
          5414 1st Place NW                                                     Unliquidated
          502                                                                   Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2020
          Last 4 digits of account number BDB9                               Is the claim subject to offset?     No       Yes


 3.281
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Theresa Lewis                                                         Contingent
          304 W. Orchard Dr.                                                    Unliquidated
          Palmyra, PA 17078                                                     Disputed
          Date(s) debt was incurred  12/6/2019                               Basis for the claim:
          Last 4 digits of account number 85DC
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 403 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 416 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.281
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Theresa Meehan                                                        Contingent
          1401 N. Taft Street                                                   Unliquidated
          Apt. 310                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/18/2018
          Last 4 digits of account number F265                               Is the claim subject to offset?     No       Yes


 3.281
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Theron Taggart                                                        Contingent
          4117 FESSENDEN ST NW                                                  Unliquidated
          WASHINGTON, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/12/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 570C
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Thomas Bush                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  8/19/2018                                  Disputed
          Last 4 digits of account number DF24                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.282
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Thomas Carlton                                                        Contingent
          34 F Street                                                           Unliquidated
          Apt. 2                                                                Disputed
          Boston, MA 02127
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/26/2019
          Last 4 digits of account number 3A01                               Is the claim subject to offset?     No       Yes


 3.282
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Thomas Casker                                                         Contingent
          1511 22nd Street NW                                                   Unliquidated
          #33                                                                   Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/13/2020
          Last 4 digits of account number 2035                               Is the claim subject to offset?     No       Yes


 3.282
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Thomas Dinh                                                           Contingent
          1001 N Randolph Street                                                Unliquidated
          Apt 716                                                               Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/25/2019
          Last 4 digits of account number 923E                               Is the claim subject to offset?     No       Yes


 3.282
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Thomas Haslinger                                                      Contingent
          9430 Lost Trail Way                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/20/2018                              Basis for the claim:
          Last 4 digits of account number F43C
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 404 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 417 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.282
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Thomas James                                                          Contingent
          2737 Saint Paul St Apt 2                                              Unliquidated
          Baltimore, MD 21218                                                   Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number EFC4
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Thomas Lee                                                            Contingent
          50 Q St NE                                                            Unliquidated
          Apt 2                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2019
          Last 4 digits of account number 0804                               Is the claim subject to offset?     No       Yes


 3.282
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Thomas McManus                                                        Contingent
          3164 Arnold Ave SW                                                    Unliquidated
          Washington, DC 20032                                                  Disputed
          Date(s) debt was incurred 5/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 8889
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Thomas Mugavero                                                       Contingent
          4511 Brookside Drive                                                  Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred 4/11/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B47E
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Thomas Nelson                                                         Contingent
          5105 52nd Street NW                                                   Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 2/4/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 10B2
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Thomas Perez-Lopez                                                    Contingent
          1330 New Hampshire Ave NW                                             Unliquidated
          Apt 610                                                               Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/14/2018
          Last 4 digits of account number 2E3E                               Is the claim subject to offset?     No       Yes


 3.283
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Thomas Pulham                                                         Contingent
          1425 P St NW #510                                                     Unliquidated
          WASHINGTON, DC 20005                                                  Disputed
          Date(s) debt was incurred 10/29/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 6D0F
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 405 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 418 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.283
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Thomas Stahl                                                          Contingent
          455 Luray Place, NW                                                   Unliquidated
          Unit B                                                                Disputed
          Washington, DC 21045
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/21/2020
          Last 4 digits of account number B463                               Is the claim subject to offset?     No       Yes


 3.283
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Thomas Young                                                          Contingent
          5304 7th St NW                                                        Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3661
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Thomas Young                                                          Contingent
          5304 7th St NW                                                        Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3661
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Thor Alden                                                            Contingent
          1255 25th, St, NW, Apt 326                                            Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 1/18/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 526E
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Thy-Ann Nguyen                                                        Contingent
          2011 Crystal Drive Suite 1005                                         Unliquidated
          Arlington, VA 22202                                                   Disputed
          Date(s) debt was incurred 2/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number FA58
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Thyda Chhuan                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  2/25/2018                                  Disputed
          Last 4 digits of account number 062F                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.283
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Thys DeYoung                                                          Contingent
          1241 Euclid St NW                                                     Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F912
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 406 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 419 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.283
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tia Odeneal                                                           Contingent
          625 Guerrero St Apt 11                                                Unliquidated
          San Francisco, CA 94110                                               Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 5E77
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          Tiffany Fletcher                                                      Contingent
          613 Lancaster St NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/25/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 0BCD
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tim Hood                                                              Contingent
          19245 Kepharts Mill Terrace                                           Unliquidated
          Leesburg, VA 20176                                                    Disputed
          Date(s) debt was incurred 5/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number E9F9
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tim Machenaud                                                         Contingent
          3342 M Street NW                                                      Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 8/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7B5E
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Tim Seeley                                                            Contingent
          4355 Annandale Drive                                                  Unliquidated
          Schwenksville, PA 19473                                               Disputed
          Date(s) debt was incurred 12/13/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DD15
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tim Tourbin                                                           Contingent
          537 Regent Place, NE                                                  Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 12/21/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 0E36
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Timothy Casey                                                         Contingent
          210 E Glebe Rd                                                        Unliquidated
          Alexandria, VA 22305                                                  Disputed
          Date(s) debt was incurred 12/24/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 5B8D
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 407 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 420 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.284
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Timothy Crowley                                                       Contingent
          1817 1st St NW                                                        Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/12/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7213
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Timothy Eicher                                                        Contingent
          1701 Kalorama Rd Nw                                                   Unliquidated
          Apt 212                                                               Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/12/2018
          Last 4 digits of account number EA79                               Is the claim subject to offset?     No       Yes


 3.284
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Timothy Fleury                                                        Contingent
          4417 Zenith Ave S                                                     Unliquidated
          Minneapolis, MN 55410                                                 Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number E0AD
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Timothy Hucko                                                         Contingent
          6404 Rivington Rd                                                     Unliquidated
          Springfield, VA 22152                                                 Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4966
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Timothy Lindon                                                        Contingent
          1533 28th Street, NW                                                  Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred 11/27/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 5664
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Timothy Taylor                                                        Contingent
          1650 Tysons Blvd.                                                     Unliquidated
          Ste. 1700                                                             Disputed
          McLean, VA 22102
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/12/2016
          Last 4 digits of account number 5EEC                               Is the claim subject to offset?     No       Yes


 3.285
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          TINA NEFF                                                             Contingent
          3650 Woodhaven Court                                                  Unliquidated
          Woodbridge, VA 22192                                                  Disputed
          Date(s) debt was incurred 7/14/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 7E68
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 408 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 421 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.285
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Toam Rubinstein                                                       Contingent
          2601 16th St NW                                                       Unliquidated
          Unit 826                                                              Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/22/2019
          Last 4 digits of account number 156F                               Is the claim subject to offset?     No       Yes


 3.285
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Todd Ogin                                                             Contingent
          816 North Carolina Ave. SE                                            Unliquidated
          Lower Level                                                           Disputed
          Washington, DC 20003-1361
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/4/2020
          Last 4 digits of account number 1608                               Is the claim subject to offset?     No       Yes


 3.285
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Tom Wintering                                                         Contingent
          755 Deepwoods Drive                                                   Unliquidated
          Aurora, OH 44202                                                      Disputed
          Date(s) debt was incurred 12/19/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 9853
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Tom Benneche                                                          Contingent
          2044 W Rice Street                                                    Unliquidated
          Chicago, IL 60622                                                     Disputed
          Date(s) debt was incurred  12/24/2016                              Basis for the claim:
          Last 4 digits of account number 58A7
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Tom Flynn                                                             Contingent
          1820 Independence Ave SE                                              Unliquidated
          Unit 3                                                                Disputed
          Washington, DC 20003
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/23/2017
          Last 4 digits of account number EB62                               Is the claim subject to offset?     No       Yes


 3.285
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tom Haslinger                                                         Contingent
          9430 Lost Trail Way                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/15/2019                              Basis for the claim:
          Last 4 digits of account number FE04
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tom Haslinger                                                         Contingent
          9430 Lost Trail Way                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number 1CBF
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 409 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 422 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.285
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tom Haslinger                                                         Contingent
          9430 Lost Trail Way                                                   Unliquidated
          Potomac, MD 20854                                                     Disputed
          Date(s) debt was incurred  12/23/2019                              Basis for the claim:
          Last 4 digits of account number 1DAD
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tom Mauro                                                             Contingent
          1433 t st nw                                                          Unliquidated
          apt 208                                                               Disputed
          washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/9/2020
          Last 4 digits of account number 93E4                               Is the claim subject to offset?     No       Yes


 3.286
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          tom mccormick                                                         Contingent
          12700 found stone road                                                Unliquidated
          Unit 330                                                              Disputed
          germantown, MD 20876
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/9/2018
          Last 4 digits of account number A886                               Is the claim subject to offset?     No       Yes


 3.286
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Tom Newhouse                                                          Contingent
          21A E. Myrtle St                                                      Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 6/13/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 1698
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          TOM Rippeto                                                           Contingent
          806 West Blvd S                                                       Unliquidated
          Columbia, MO 65203                                                    Disputed
          Date(s) debt was incurred  12/16/2019                              Basis for the claim:
          Last 4 digits of account number 8E3E
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Tom Wright                                                            Contingent
          1440 Corcoran St. NW                                                  Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/23/2016
          Last 4 digits of account number 5490                               Is the claim subject to offset?     No       Yes


 3.286
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tommy Robb                                                            Contingent
          512 E 82nd Street                                                     Unliquidated
          4D                                                                    Disputed
          New York, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/14/2019
          Last 4 digits of account number     C4D2                           Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 410 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 423 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.286
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Tonia Heffner                                                         Contingent
          6802 Blue Slate Ct                                                    Unliquidated
          Alexandria, VA 22306                                                  Disputed
          Date(s) debt was incurred 12/17/2018
                                                                             Basis for the claim:
          Last 4 digits of account number B67B
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Tori Whyte                                                            Contingent
          7106 Rebecca Drice                                                    Unliquidated
          Alexandria, VA 22307                                                  Disputed
          Date(s) debt was incurred 12/6/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C648
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tory Williams                                                         Contingent
          5911 Edsall Rd Apt 1109                                               Unliquidated
          Alexandria, VA 22304-4120                                             Disputed
          Date(s) debt was incurred 12/6/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4197
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          TR Riney                                                              Contingent
          1506 Caroline St NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number C7AA
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          TR Riney                                                              Contingent
          1506 Caroline St NW                                                   Unliquidated
          Washington, DC 20009                                                  Disputed
          Date(s) debt was incurred 12/21/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 020C
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Tracy Crittenberger                                                   Contingent
          8119 Thoreau Drive                                                    Unliquidated
          Bethesda, MD 20817                                                    Disputed
          Date(s) debt was incurred  12/20/2018                              Basis for the claim:
          Last 4 digits of account number D577
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          tracy de la mater                                                     Contingent
          3405 shepherd street                                                  Unliquidated
          chevy chase, MD 20815                                                 Disputed
          Date(s) debt was incurred 3/15/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 34A0
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 411 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 424 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.287
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Tracy Stuck                                                           Contingent
          872 Mendes Ct                                                         Unliquidated
          Columbus, OH 43235                                                    Disputed
          Date(s) debt was incurred  12/22/2017                              Basis for the claim:
          Last 4 digits of account number 83F6
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Travis Langster                                                       Contingent
          14705 danton ct                                                       Unliquidated
          mitchellville, MD 20721                                               Disputed
          Date(s) debt was incurred 2/12/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 521F
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          travis roberts                                                        Contingent
          6932 Hazeltine                                                        Unliquidated
          Fort Worth, TX 76132                                                  Disputed
          Date(s) debt was incurred  12/17/2018                              Basis for the claim:
          Last 4 digits of account number 15C4
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Treda Grayson                                                         Contingent
          15750 Easthaven Court                                                 Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred 9/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number A524
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Trevon Christopher                                                    Contingent
          216 Macon Street                                                      Unliquidated
          Apt 5                                                                 Disputed
          Brooklyn, NY
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/16/2018
          Last 4 digits of account number 2E3F                               Is the claim subject to offset?     No       Yes


 3.287
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Trevor Clark                                                          Contingent
          325 Gallatin St. NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 3/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3ABC
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Trevor Clark                                                          Contingent
          325 Gallatin St. NW                                                   Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 5/8/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 785C
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 412 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 425 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.288
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Trevor Deighton                                                       Contingent
          10325 colters run trail                                               Unliquidated
          victor, ID 83455                                                      Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:
          Last 4 digits of account number DF57
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Trevor Howard                                                         Contingent
          408 N Street                                                          Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 1/14/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 1719
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Trevor Lynn                                                           Contingent
          1425 P st., NW                                                        Unliquidated
          Unit 312                                                              Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/13/2020
          Last 4 digits of account number 52FE                               Is the claim subject to offset?     No       Yes


 3.288
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          tristin monroe                                                        Contingent
          1634 14th street nw                                                   Unliquidated
          Unit 501                                                              Disputed
          washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/28/2018
          Last 4 digits of account number 1602                               Is the claim subject to offset?     No       Yes


 3.288
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Troy Dildine                                                          Contingent
          1160 1st ST. NE                                                       Unliquidated
          Apt. 1239                                                             Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/13/2018
          Last 4 digits of account number 885E                               Is the claim subject to offset?     No       Yes


 3.288
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Tyler Anderson                                                        Contingent
          329 East 10th St                                                      Unliquidated
          New York, NY 10009                                                    Disputed
          Date(s) debt was incurred  10/28/2016                              Basis for the claim:
          Last 4 digits of account number F7F4
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Tyler Klimas                                                          Contingent
          506 6th Street NE                                                     Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 3/17/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7961
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 413 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 426 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.288
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Tyler Lechtenberg                                                     Contingent
          3415 Mount Pleasant Street NW                                         Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 1/28/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3334
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Uri Lerner                                                            Contingent
          1115 M Street NW                                                      Unliquidated
          Apt 4                                                                 Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/26/2018
          Last 4 digits of account number A183                               Is the claim subject to offset?     No       Yes


 3.288
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Valerie DuBreuil                                                      Contingent
          1314 1/2 9th St NW                                                    Unliquidated
          Unit 1                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2017
          Last 4 digits of account number E94D                               Is the claim subject to offset?     No       Yes


 3.289
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Valerie DuBreuil                                                      Contingent
          1314 1/2 9th St NW                                                    Unliquidated
          Unit 1                                                                Disputed
          Washington, DC 20001
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/15/2017
          Last 4 digits of account number E94D                               Is the claim subject to offset?     No       Yes


 3.289
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $15.00
          Valerie Royal                                                         Contingent
          3718 13th Street NE                                                   Unliquidated
          Washington, DC 20017                                                  Disputed
          Date(s) debt was incurred 6/4/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 3989
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Vanessa Hallett                                                       Contingent
          525 East 86th Street                                                  Unliquidated
          apt 10A                                                               Disputed
          new york, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred      12/18/2018
          Last 4 digits of account number     5767                           Is the claim subject to offset?     No       Yes


 3.289
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Vanessa Alexander                                                     Contingent
          9 Blue Rock Court                                                     Unliquidated
          Corte Madera, CA 94925                                                Disputed
          Date(s) debt was incurred 12/19/2017
                                                                             Basis for the claim:
          Last 4 digits of account number AEBE
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 414 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 427 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.289
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          vanessa carones                                                       Contingent
          5207 Wood Stove Ln                                                    Unliquidated
          Columbia, MD 21045                                                    Disputed
          Date(s) debt was incurred  12/19/2016                              Basis for the claim:
          Last 4 digits of account number 5010
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Vanessa Perry                                                         Contingent
          514A N Columbus St                                                    Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred 7/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number F83D
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Veniqua Stewart                                                       Contingent
          2351 Eisenhower ave                                                   Unliquidated
          apt 908                                                               Disputed
          Alexandria, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/1/2018
          Last 4 digits of account number 51EB                               Is the claim subject to offset?     No       Yes


 3.289
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          vera sells                                                            Contingent
          11918 Laurel Meadow Drive                                             Unliquidated
          Tomball, TX 77377                                                     Disputed
          Date(s) debt was incurred 12/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 8A5F
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Veronica Barkley                                                      Contingent
          5225 Langford Terrace                                                 Unliquidated
          Durham, NC 27713                                                      Disputed
          Date(s) debt was incurred 6/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number EF36
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          veronica maton                                                        Contingent
          225 E 46th St                                                         Unliquidated
          Apt 7K                                                                Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/20/2019
          Last 4 digits of account number 112D                               Is the claim subject to offset?     No       Yes


 3.290
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          veronica sesana                                                       Contingent
          450 Costanera Rd                                                      Unliquidated
          Coral Gables, FL 33143                                                Disputed
          Date(s) debt was incurred 8/16/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 66F6
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 415 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 428 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.290
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Vicki McKernan                                                        Contingent
          6520 Beaver Ridge Road                                                Unliquidated
          Knoxville, TN 37931                                                   Disputed
          Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:
          Last 4 digits of account number CAAB
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          vickie smith                                                          Contingent
          1037 Homestead Drive                                                  Unliquidated
          Bloomington, IL 61705                                                 Disputed
          Date(s) debt was incurred 11/6/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 85BE
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Victor Doddy                                                          Contingent
          3940 Fordham Road NW                                                  Unliquidated
          Washington, DC 20016                                                  Disputed
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5479
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Victoria Aboagye                                                      Contingent
          8 Francis Ct                                                          Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred  12/18/2018                              Basis for the claim:
          Last 4 digits of account number 1709
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Victoria Aboagye                                                      Contingent
          8 Francis Ct                                                          Unliquidated
          Stafford, VA 22554                                                    Disputed
          Date(s) debt was incurred  12/24/2018                              Basis for the claim:
          Last 4 digits of account number 441F
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Victoria Benning                                                      Contingent
          2330 Dulles Station Blvd Apt 2249                                     Unliquidated
          Herndon, VA 20171                                                     Disputed
          Date(s) debt was incurred 3/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9D93
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Victoria DeLuca                                                       Contingent
          451 S St NW                                                           Unliquidated
          Apt 1                                                                 Disputed
          Washington, DC 20001-5125
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/14/2019
          Last 4 digits of account number 447B                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 416 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 429 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.290
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Victoria Houghtalen                                                   Contingent
          127 11th Street NE                                                    Unliquidated
          Apt B                                                                 Disputed
          Washington, DC 20002
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/8/2020
          Last 4 digits of account number 9F78                               Is the claim subject to offset?     No       Yes


 3.290
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Victoria Reimlinger                                                   Contingent
          76 S McClellan                                                        Unliquidated
          Manasquan, NJ 08736                                                   Disputed
          Date(s) debt was incurred 9/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 223F
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Victoria Zulkoski                                                     Contingent
          233 Thorpe Cove Road                                                  Unliquidated
          Charlotte, VT 05445                                                   Disputed
          Date(s) debt was incurred 12/14/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 92CC
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Victoria Zulkoski                                                     Contingent
          233 Thorpe Cove Road                                                  Unliquidated
          Charlotte, VT 05445                                                   Disputed
          Date(s) debt was incurred 12/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 63EB
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Vidhya Amirthalingam                                                  Contingent
          1453 Poplar Run Drive                                                 Unliquidated
          Silver Spring, MD 20906                                               Disputed
          Date(s) debt was incurred 7/27/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 5608
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Vidhya Amirthalingam                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  7/27/2019                                  Disputed
          Last 4 digits of account number 22A3                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.291
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Vikram Mangalmurti                                                    Contingent
          6220 Howe St                                                          Unliquidated
          Pittsburgh, PA 15206                                                  Disputed
          Date(s) debt was incurred  9/1/2018                                Basis for the claim:
          Last 4 digits of account number EB94
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 417 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 430 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.291
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Vikram Mangalmurti                                                    Contingent
          6220 Howe St                                                          Unliquidated
          Pittsburgh, PA 15206                                                  Disputed
          Date(s) debt was incurred  5/25/2017                               Basis for the claim:
          Last 4 digits of account number EDD5
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Vincent D'Ambra                                                       Contingent
          327 U Street, NW                                                      Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 4012
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Vincent D'Ambra                                                       Contingent
          327 U Street, NW                                                      Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 9726
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Vincent D'Ambra                                                       Contingent
          327 U Street, NW                                                      Unliquidated
          Washington, DC 20001                                                  Disputed
          Date(s) debt was incurred 12/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number A1BC
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Vincent Pugliese                                                      Contingent
          1040 W Adams St                                                       Unliquidated
          Unit 265                                                              Disputed
          Chicago, IL 60607-3084
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/11/2017
          Last 4 digits of account number 480F                               Is the claim subject to offset?     No       Yes


 3.292
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          vincent vanoss                                                        Contingent
          23833 COVENTRY DR                                                     Unliquidated
          LEONARDTOWN, MD 20650                                                 Disputed
          Date(s) debt was incurred 12/5/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 24A5
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Virginia Filer                                                        Contingent
          2524 41st St Nw                                                       Unliquidated
          Apt 4                                                                 Disputed
          Washington, DC 20007
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/12/2017
          Last 4 digits of account number E696                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 418 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 431 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.292
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Virginia Steverson                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  6/2/2016                                   Disputed
          Last 4 digits of account number D7AA                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.292
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Viv Crea                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/14/2016                                 Disputed
          Last 4 digits of account number 1AAE                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.292
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Viv Crea                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/30/2018                                  Disputed
          Last 4 digits of account number 5CD1                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.292
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Vivek Mathur                                                          Contingent
          2127 N Street NW                                                      Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred 12/24/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 674D
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Vivian Telgarsky                                                      Contingent
          2324 1st Ave, Apt 209                                                 Unliquidated
          Seattle, WA 98121                                                     Disputed
          Date(s) debt was incurred 6/23/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9225
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          Vy Hoang                                                              Contingent
          7220 Margerum                                                         Unliquidated
          San Diego, CA 92120                                                   Disputed
          Date(s) debt was incurred  10/13/2017                              Basis for the claim:
          Last 4 digits of account number 85E9
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Walter Brown                                                          Contingent
          1021 N. Garfield St.                                                  Unliquidated
          Unit 333                                                              Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred  10/9/2019
          Last 4 digits of account number FA92                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 419 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 432 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.292
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Wendy Allen                                                           Contingent
          3852 26th St N                                                        Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred  1/11/2020                               Basis for the claim:
          Last 4 digits of account number DB72
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $20.00
          Wendy Fujka                                                           Contingent
          26A E Linden St                                                       Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred 4/8/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 6270
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Wendy J Pierce                                                        Contingent
          Davis and Harman LLP                                                  Unliquidated
          1455 Penn Ave NW Ste 1200                                             Disputed
          Washington, DC 20004
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/3/2020
          Last 4 digits of account number 6200                               Is the claim subject to offset?     No       Yes


 3.293
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Wendy Potter                                                          Contingent
          232 Talmage Rd                                                        Unliquidated
          Mendham, NJ 07945                                                     Disputed
          Date(s) debt was incurred  3/22/2019                               Basis for the claim:
          Last 4 digits of account number B8A4
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Wendy Shaw                                                            Contingent
          2037 North Utah Street                                                Unliquidated
          Arlington, VA 22207                                                   Disputed
          Date(s) debt was incurred 1/7/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 32D1
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Wes Stange                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/27/2018                                  Disputed
          Last 4 digits of account number F78C                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.293
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Wesley Evans                                                          Contingent
          2600 S 16th Street                                                    Unliquidated
          #704                                                                  Disputed
          Arlington, VA 22204
                                                                             Basis for the claim:
          Date(s) debt was incurred  12/20/2018
          Last 4 digits of account number 4838                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 420 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 433 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.293
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Wesley Hunn                                                           Contingent
          855 Peachtree Street NE Apartment 1704                                Unliquidated
          Atlanta, GA 30308                                                     Disputed
          Date(s) debt was incurred 8/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 414E
                                                                             Is the claim subject to offset?     No       Yes

 3.293
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          West Cuthbert                                                         Contingent
          20 Prince Street                                                      Unliquidated
          Unit 44                                                               Disputed
          New York, NY 10012
                                                                             Basis for the claim:
          Date(s) debt was incurred  11/9/2018
          Last 4 digits of account number 9CFC                               Is the claim subject to offset?     No       Yes


 3.293
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Whitney Tritt                                                         Contingent
          1124 25th Street NW                                                   Unliquidated
          Apartment #T2                                                         Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/4/2016
          Last 4 digits of account number 109F                               Is the claim subject to offset?     No       Yes


 3.293
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Will Archer                                                           Contingent
          4646 West Hayward Pl                                                  Unliquidated
          Denver, CO 80212                                                      Disputed
          Date(s) debt was incurred 8/22/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 01D8
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          Will Herlong                                                          Contingent
          5217 Chippewa pl                                                      Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred 12/24/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A58D
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Will O'Neill                                                          Contingent
          118 Hilton St                                                         Unliquidated
          ALEXANDRIA, VA 22314                                                  Disputed
          Date(s) debt was incurred 8/20/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7C91
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Will Rice                                                             Contingent
          2300 Stuart Ave.                                                      Unliquidated
          Richmond, VA 23220                                                    Disputed
          Date(s) debt was incurred  5/31/2017                               Basis for the claim:
          Last 4 digits of account number 9879
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 421 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 434 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.294
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Will Sarver                                                           Contingent
          96 Village Lane                                                       Unliquidated
          Levitttown, PA 19054                                                  Disputed
          Date(s) debt was incurred  11/24/2016                              Basis for the claim:
          Last 4 digits of account number B99A
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          William Greenbank                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  1/11/2019                                  Disputed
          Last 4 digits of account number 2E9B                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.294
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          William Perry                                                         Contingent
          1039 Solana Drive                                                     Unliquidated
          Del Mar, CA 92014                                                     Disputed
          Date(s) debt was incurred  8/12/2019                               Basis for the claim:
          Last 4 digits of account number E20D
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          William Albores                                                       Contingent
          268 Van Buren Street                                                  Unliquidated
          Brooklyn, NY 11221                                                    Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number A261
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          William Bahlke                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/9/2018                                  Disputed
          Last 4 digits of account number 0196                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.294
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          William Burns                                                         Contingent
          201 Lennox avenue                                                     Unliquidated
          Severna park, MD 21146                                                Disputed
          Date(s) debt was incurred 12/13/2016
                                                                             Basis for the claim:
          Last 4 digits of account number EF8B
                                                                             Is the claim subject to offset?     No       Yes

 3.294
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          William Calhoun                                                       Contingent
          3205 Sutton Pl NW                                                     Unliquidated
          Apt A                                                                 Disputed
          Washington, DC 20016-7507
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/19/2017
          Last 4 digits of account number 3614                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 422 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 435 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.295
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          William Clinton                                                       Contingent
          42 East Range                                                         Unliquidated
          Charlottesville, VA 22903                                             Disputed
          Date(s) debt was incurred 12/26/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 6C3B
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          William Emmanuel                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  11/29/2019                                 Disputed
          Last 4 digits of account number 6098                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.295
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          William Gaskins                                                       Contingent
          1315 Independence Ave SE                                              Unliquidated
          Suite PH32                                                            Disputed
          Washington, DC 20036
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/3/2018
          Last 4 digits of account number 41B4                               Is the claim subject to offset?     No       Yes


 3.295
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          william gates                                                         Contingent
          3321 South Stafford Street                                            Unliquidated
          Arlington, VA 22206                                                   Disputed
          Date(s) debt was incurred 10/9/2018
                                                                             Basis for the claim:
          Last 4 digits of account number DBDB
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          William Heinzel                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred  12/20/2017                                 Disputed
          Last 4 digits of account number D8CD                               Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.295
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          William Heinzel                                                       Contingent
          5239 Colewood Drive                                                   Unliquidated
          Pittsburgh, PA 15236                                                  Disputed
          Date(s) debt was incurred 12/20/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 9A50
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          William Laxton                                                        Contingent
          331 9th Street SE                                                     Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 3/2/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2174
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 423 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 436 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.295
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $520.00
          William Maroni                                                        Contingent
          1300 I Street, NW                                                     Unliquidated
          Suite 1200 East                                                       Disputed
          Washington, DC 20005
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/2/2016
          Last 4 digits of account number EF1B                               Is the claim subject to offset?     No       Yes


 3.295
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $5.00
          William Marsh                                                         Contingent
          1919 N Lynn Street                                                    Unliquidated
          Arlington, VA 22209                                                   Disputed
          Date(s) debt was incurred  1/31/2018                               Basis for the claim:
          Last 4 digits of account number 1491
                                                                             Is the claim subject to offset?     No       Yes

 3.295
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          William Miller                                                        Contingent
          902 Jefferson Street NW                                               Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2234
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.00
          William Miller                                                        Contingent
          902 Jefferson Street NW                                               Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/21/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2234
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          William Omorogieva                                                    Contingent
          1327 Jefferson st. nw                                                 Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 83D9
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          William Stafford                                                      Contingent
          1939 Sherman Avenue, #4E                                              Unliquidated
          Evanston, IL 60201                                                    Disputed
          Date(s) debt was incurred 12/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 3C19
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          William Thompson                                                      Contingent
          578 Regent Pl NE                                                      Unliquidated
          Washington D.C., DC 20017                                             Disputed
          Date(s) debt was incurred 10/26/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 8CB9
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 424 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 437 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.296
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          William Vincent                                                       Contingent
          6006 Bryn Mawr Ave                                                    Unliquidated
          Glen Echo, MD 20812                                                   Disputed
          Date(s) debt was incurred 9/27/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2099
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $170.00
          Wilma Hawkins                                                         Contingent
          20820 NW Wapinitia Pl                                                 Unliquidated
          Portland, OR 97229                                                    Disputed
          Date(s) debt was incurred 10/27/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 7715
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Winifred Kao-Seda                                                     Contingent
          120 Millwyck Road                                                     Unliquidated
          Lititz, PA 17543                                                      Disputed
          Date(s) debt was incurred  4/1/2019                                Basis for the claim:
          Last 4 digits of account number DED9
                                                                             Is the claim subject to offset?     No       Yes

 3.296
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          yaolin fennell                                                        Contingent
          1400 East West Hwy                                                    Unliquidated
          Apt 1608                                                              Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:
          Date(s) debt was incurred 3/21/2017
          Last 4 digits of account number DAD6                               Is the claim subject to offset?     No       Yes


 3.296
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Yaron Blinder                                                         Contingent
          25 Pitman Street                                                      Unliquidated
          Apt 1                                                                 Disputed
          Somerville, MA 02143
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/13/2016
          Last 4 digits of account number 4D54                               Is the claim subject to offset?     No       Yes


 3.296
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Yash Mehta                                                            Contingent
          41889 Withorne Way                                                    Unliquidated
          Ashburn, VA 20148                                                     Disputed
          Date(s) debt was incurred  7/5/2019                                Basis for the claim:
          Last 4 digits of account number 300C
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Yasmine Rouai                                                         Contingent
          4918 Saint Elmo avenue, Apt 11                                        Unliquidated
          Bethesda, MD 20814                                                    Disputed
          Date(s) debt was incurred 3/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number F592
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 425 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 438 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.297
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Yvette Artman                                                         Contingent
          3911 245th ct se                                                      Unliquidated
          Issaquah, WA 98029                                                    Disputed
          Date(s) debt was incurred  9/8/2016                                Basis for the claim:
          Last 4 digits of account number 57A9
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Yvonne Bagnell                                                        Contingent
          171 Big Horn Ridge Dr NE                                              Unliquidated
          Albuquerque, NM 87122                                                 Disputed
          Date(s) debt was incurred 12/18/2018
                                                                             Basis for the claim:
          Last 4 digits of account number CC97
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Zach McMenamin                                                        Contingent
          2406 Chestnut Terrace Court                                           Unliquidated
          Unit 202                                                              Disputed
          Odenton, MD 21113
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/27/2019
          Last 4 digits of account number 1494                               Is the claim subject to offset?     No       Yes


 3.297
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Zach Wahl                                                             Contingent
          3100 Clarendon Boulevard- Enterprise Kno                              Unliquidated
          Suite 300                                                             Disputed
          Arlington, VA 22201
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/9/2019
          Last 4 digits of account number 0149                               Is the claim subject to offset?     No       Yes


 3.297
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Zachariah Schlegel                                                    Contingent
          640 A St. NE                                                          Unliquidated
          Washington, DC 20002                                                  Disputed
          Date(s) debt was incurred 6/3/2016
                                                                             Basis for the claim:
          Last 4 digits of account number B625
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Zachary Evans                                                         Contingent
          1000 New Jersey Ave SE, Apt. 220                                      Unliquidated
          Washington, DC 20003                                                  Disputed
          Date(s) debt was incurred 12/6/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 91C9
                                                                             Is the claim subject to offset?     No       Yes

 3.297
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Zachary Gassman                                                       Contingent
          222 Glenwood Ave #304                                                 Unliquidated
          Raleigh, NC 27603                                                     Disputed
          Date(s) debt was incurred 1/3/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 4FAB
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 426 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                              Desc Main
                                                            Document    Page 439 of 773
 Debtor       CulinAerie DC, LLC                                                                      Case number (if known)
              Name

 3.297
 8         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $195.00
           Zahra Barnes                                                         Contingent
           1 Scott Circle NW                                                    Unliquidated
           Unit 501                                                             Disputed
           Washington, DC 20036
                                                                             Basis for the claim:
           Date(s) debt was incurred 12/19/2019
           Last 4 digits of account number 1208                              Is the claim subject to offset?       No     Yes


 3.297
 9         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $25.00
           Zak Sheft                                                            Contingent
           1704 V St. NW                                                        Unliquidated
           Washington, DC 20009                                                 Disputed
           Date(s) debt was incurred 1/2/2017
                                                                             Basis for the claim:
           Last 4 digits of account number 7613
                                                                             Is the claim subject to offset?       No     Yes

 3.298
 0         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $95.00
           Zerxes Spencer                                                       Contingent
           650 Bryants Nursery Road                                             Unliquidated
           Silver Spring, MD 20905                                              Disputed
           Date(s) debt was incurred 12/18/2019
                                                                             Basis for the claim:
           Last 4 digits of account number A2F9
                                                                             Is the claim subject to offset?       No     Yes

 3.298
 1         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $85.00
           Zuri Goss                                                            Contingent
           4220 Campbell Ave                                                    Unliquidated
           Apt 404                                                              Disputed
           Arlington, VA 22206
                                                                             Basis for the claim:
           Date(s) debt was incurred  3/23/2017
           Last 4 digits of account number 1EE5                              Is the claim subject to offset?       No     Yes


 3.298
 2         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $10.00
           Zuzana Dillon                                                        Contingent
           11654 Plaza America Dr                                               Unliquidated
           Unit 281                                                             Disputed
           Reston, VA 20190
                                                                             Basis for the claim:
           Date(s) debt was incurred 10/24/2019
           Last 4 digits of account number 897A                              Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       407,842.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 427 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                          Desc Main
                                                            Document    Page 440 of 773
 Debtor       CulinAerie DC, LLC                                                                  Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              407,842.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                            Page 428 of 428
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                              Desc Main
                                                            Document    Page 441 of 773
 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                          Desc Main
                                                            Document    Page 442 of 773
 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                      Desc Main
                                                            Document    Page 443 of 773



 Fill in this information to identify the case:

 Debtor name         CulinAerie DC, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLUMBIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $19,260.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $382,336.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,823,303.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-00220-ELG                        Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                         Desc Main
                                                            Document    Page 444 of 773
 Debtor       CulinAerie DC, LLC                                                                        Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Susan Holt                                                  March 2020 -                     $23,848.00           Managment instruction fees:
               3355 Maud Street, NW                                        July 2021                                             6,870
               Washington, DC 20016                                                                                              Halth Insurance: 16,978.00
               Managing Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                         Desc Main
                                                            Document    Page 445 of 773
 Debtor        CulinAerie DC, LLC                                                                          Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    McNamee Hosea
                6411 Ivy Lane, Suite 200
                Greenbelt, MD 20770                                                                                            July 2, 2021             $5,000.00

                Email or website address
                www.mhlawyers.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange                was made                        value
       13.1 Unknown                                             Various amortized equipment purchases
       .                                                        sold at auction                                            9/2020                     $33,538.67

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                     Desc Main
                                                            Document    Page 446 of 773
 Debtor        CulinAerie DC, LLC                                                                       Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     1131 14th Street, NW                                                                                      March 2008- October 2020
                 Washington, DC 20005

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Names, Addresses (in some cases), and phone numbers, kept solely
                  for purposes of class registrations and purchase records
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                   Desc Main
                                                            Document    Page 447 of 773
 Debtor      CulinAerie DC, LLC                                                                         Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                          Desc Main
                                                            Document    Page 448 of 773
 Debtor      CulinAerie DC, LLC                                                                         Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Beverly Snow                                                                                                               2010- Present
                    640 S Appenzell Lane
                    Midway, UT 84049-4503
       26a.2.       Steve Bowers                                                                                                               2007-Present
                    Tempchin & Bowers
                    8737 Colesville Rd, Ste 501
                    Silver Spring, MD 20910

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Beverly Snow                                                                                                               2010- Present
                    640 S Appenzell Lane
                    Midway, UT 84049
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Steve Bowers                                                                                                               2007-Present
                    Tempchin & Bowers
                    8737 Colesville Rd, Ste 501
                    Silver Spring, MD 20910

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Beverly Snow                                                                             2010-Present
                    640 S Appenzell Lane
                    Midway, UT 84049
       26c.2.       Steve Bowers                                                                             2007-Present
                    Tempchin& Bowers
                    8737 Colesville Rd, Ste 501
                    Silver Spring, MD 20910

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                                    Desc Main
                                                            Document    Page 449 of 773
 Debtor      CulinAerie DC, LLC                                                                         Case number (if known)




               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Susan Holt                                     3355 Maud Street, NW                                Managing Director                     Class A
                                                      Washington, DC 20016                                                                      shareholder
                                                                                                                                                30%
                                                                                                                                                Class B
                                                                                                                                                Shareholder
                                                                                                                                                4.5%
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Susan Watterson                                3801 Porter Street, NW                              Equityholder                          Class A
                                                      Washington, DC 20008                                                                      shareholder
                                                                                                                                                30%
                                                                                                                                                Class B
                                                                                                                                                shareholder
                                                                                                                                                .9%


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                            Desc Main
                                                            Document    Page 450 of 773
 Debtor      CulinAerie DC, LLC                                                                         Case number (if known)



      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 26, 2021

 /s/ Susan C. Holt                                                      Susan C. Holt
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                           Desc Main
                                                            Document    Page 451 of 773
                                                             LOCAL OFFICIAL FORM NO. 10
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DISTRICT OF COLUMBIA
 In re                                                                                            )
 CulinAerie DC, LLC                                                                               )       Case No.
                                                                                                  )
                                                                                                  )           Chapter   7
                                                                     Debtor(s).                   )

                                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              Flat Fee
             For legal services, I have agreed to accept                                                      $             5,000.00
             Prior to the filing of this statement I have received                                            $             5,000.00
             Balance Due                                                                                      $                 0.00

              Hourly Fee
             For legal services, I have agreed to accept and received a retainer of                           $
             The undersigned shall bill against the retainer at an hourly rate of                    $
             [Or attach firm hourly rate schedule.] as such rate may change over time based on
             periodic increases.
             Debtor has agreed to pay all approved fees and expenses exceeding the amount of the retainer, subject to those fees and expenses being
             approved by the court (when court approval is required) for work performed in a chapter 11 case or chapter 13 case. Payments of fees and
             expenses exceeding the retainer, other than payment of amounts approved for payment by court order, will be disclosed by a supplemental
             Rule 2016(b) statement.

              Pro Bono Representation

 I have agreed to provide services without compensation




                                 *****************************************************************************
                                The debtor                has         has not agreed to reimburse expenses.




2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

3.     With respect to the compensation described herein:

            I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                             Desc Main
                                                            Document    Page 452 of 773
            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 .

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 26, 2021                                                         /s/ Justin P. Fasano
     Date                                                                    Justin P. Fasano
                                                                             Signature of Attorney
                                                                             McNamee, Hosea, Jernigan, Kim, Greenan & Lynch,
                                                                             P.A.
                                                                             6411 Ivy Lane, Ste. 200
                                                                             Greenbelt, MD 20770
                                                                             301-441-2420 Fax: 301-982-9450
                                                                             jfasano@mhlawyers.com
                                                                             Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13               Desc Main
                                                            Document    Page 453 of 773



                                                               United States Bankruptcy Court
                                                                     District of Columbia
 In re      CulinAerie DC, LLC                                                                       Case No.
                                                                                Debtor(s)            Chapter    7


                                                 LIST OF CREDITORS AND MAILING MATRIX


                        1.           The attached list, serving both as the list required by Rule

                        1007(a)(1) of the Federal Rules of Bankruptcy Procedure and as the

                        mailing matrix required by the court's local Bankruptcy Rules, consists

                        of       318      pages and a total of           2838     entities listed.


                        2.           The attached list contains a true and correct name and address of:

                                           each of my creditors (those entities required to be scheduled on

                                           Schedules D, E, and F, the Schedules of Creditors Holding

                                           Claims, in this case),


                                           each of the parties required to be listed on Schedule G -

                                           Executory Contracts and Unexpired Leases, that is, the parties

                                           other than myself, to any unexpired lease of real or personal

                                           property to which I am a party;




                                                                           1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13      Desc Main
                                                            Document    Page 454 of 773




                                           each entity required to be listed on Schedule H - Codebtors (any

                                           entity, other than my spouse in a joint case, that is also liable on

                                           any debts owed to any of my listed creditors, including all

                                           guarantors and co-signers).


I declare under penalty of perjury that the foregoing is true and correct.



 Date:       August 26, 2021                                         /s/ Susan C. Holt
                                                                     Susan C. Holt/Managing Member
                                                                     Signer/Title




                                                                              2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
    Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                             Document    Page 455 of 773


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     A Browne
     2633 15th Street, NW
     Washington, DC 20009



     Aaron Kubey
     3521 17th Street NE
     Washington, DC 20018



     Aaron Monick




     Aaron Nelson
     559 E. Linden Street
     Fleetwood, PA 19522



     Aaron Smith
     9905 Winding Oak Cir
     Austin, TX 78750-3830



     Abbey Roach
     2952 Hickory Street
     Alexandria, VA 22305



     Abby Bing
     3600 Bremerton Dr
     Henrico, VA 23233



     Abby Hare
     1621 T St NW
     Apt 604
     Washington, DC 20009



     Abby James
     2125 14th St. NW Apt. 326
     Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 456 of 773



 Abby Mergenmeier
 700 Constitution Avenue NE
 Apartment 123
 Washington, DC 20002



 Abigail Dimen-Taylor
 1300 N St NW, Unit 705
 Washington, DC 20005



 Abigail Todd
 540 Boscobel Ferry Road
 Manakin Sabot, VA 23103



 Adam Banner
 1391 Pennsylvania Ave SE
 Apt. 219
 Washington, DC 20003



 Adam Harr
 6408 Francis Ave N
 Seattle, WA 98103



 Adam Khachaturian
 29A Dora Lane
 Holmdel, NJ 07733



 Adam Levin
 2250 11th St. NW
 Apt 401
 Washington, DC 20001



 Adam Ly
 2200 Columbia Pike
 Apt. 1104
 Arlington, VA 22204
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 457 of 773



 Adam Noah
 1320 N Veitch St
 #431
 Arlington, VA 22201



 Adam Striar
 765 Hobart Pl NW
 Washington, DC 20001



 Adam Waksman
 1311 Jackson Ave
 5A
 Long Island City, NY 11101



 Adam Williams
 3006 13th Street NW
 Washington, DC 20009



 Adrianna Yameen
 79 Potomac Ave. SE
 #544
 Washington, DC 20003



 Aidan Gray
 11108 Deborah Drive
 Potomac, MD 20854



 Aidan Tacheron
 214 4th St SE
 Apartment A
 Washington, DC 20003



 Aileen Nguyen
 616 E Street NW
 #649
 Washington, DC 20004
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 458 of 773



 Aisha Alexander
 3433 Carpenter Street SE
 Washington, DC 20020



 Aisling O'Shea
 1806 Corcoran St., NW
 Washington, DC 20009



 Aislinn Toohey
 5136 Scarsdale Rd
 Bethesda, MD 20816



 Al Panio
 3902 14th Street NW
 Washington, DC 20011



 Alan Keck




 Alan Levine
 131 Rynda Road
 South Orange, NJ 07079



 Alanna Gregory
 408 W 57th St.
 Apt 10F
 New York, NY 10019



 Alec Mclean
 7701 Woodmont Ave
 #507
 Bethesda, MD 20814



 Alec Gouss
 179 4th Avenue
 Apartment 4
 Brooklyn, NY 11217
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 459 of 773



 Aleks Hasegawa
 2308 Popkins Lane
 Alexandria, VA 22306



 Alesia Garon
 35 Tulip Court
 Burlingame, CA 94010



 Alex Arrivillaga
 2614 S Arlington Mill Dr
 Arlington, VA 22206



 Alex Bogdon
 2025 11th St NW
 Washington, DC 20001



 Alex De Bruyne
 1001 3rd St. SW
 Apt. 806
 Washington, DC 20024



 Alex Doody
 5004 Placid Pl
 Austin, TX 78731



 Alex Harden
 33 University Circle
 Apartment 5
 Charlottesville, VA 22903



 Alex Kin
 1465 Columbia Rd
 Apt 100
 Washington, DC 20009



 Alex Macfarlane
 1550 11th Street, NW
 #208
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 460 of 773



 Alex Mcauliffe
 1325 pierce street
 #303
 Arlington, VA 22209



 Alex O'Flinn
 159 West Manor Street
 Altadena, CA 91001



 Alex Oliver
 1328 Maryland Ave NE
 #4
 Washington, DC 20002



 Alexander Anderson
 1391 Pennsylvania Ave. SE
 Washington, DC 20003



 Alexander Champoux-Crowley
 721 7th St SE
 Apartment F
 Minneapolis, MN 55414



 Alexander Lataille
 1000 6th St SW
 Apt 613
 Washington, DC 20024



 Alexander Ramsey
 12620 West Oak Drive
 Mount Airy, MD 21771



 Alexander Solms-Baruth
 23000 Hollywood Rd
 Leonardtown, MD 20650
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 461 of 773



 Alexandra Blumenstock
 1810 Ingleside Ter NW
 Apt 5
 Washington, DC 20010



 Alexandra Crabtree




 Alexandra Denale
 19774 Frasier Hill Lane
 Bluemont, VA 20135



 Alexandra Lalos
 218 SE 14th St
 Apt 1108
 Miami, FL 33131



 Alexandra Leonardo




 Alexandra Orsini
 1706 T Street NW
 Apt. 104
 Washington, DC 20009



 Alexandra Pomponio
 505 N. Park Drive
 #9
 ARLINGTON, VA 22203



 Alexandra Romeo
 30 Rolling Hills Drive
 Nesconset, NY 11767



 Alexandra Varipapa
 521 12th Street
 Apt 1L
 Brooklyn, NY 11215
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 462 of 773



 Alexandra Watson
 42475 Benfold Square
 Ashburn, VA 20148



 Alexandra Wesolek
 1789 Massachusetts Avenuw NW
 Washington, DC 20036



 Alexey Gorokhov
 102 New Mark Esplanade
 Rockville, MD 20850



 Alexis Ellis
 2233 40th Pl NW
 Unit 5
 Washington, DC 20007



 Alexis Wistermayer
 22 Oldis St
 Rochelle Park, NJ 07662



 Alia Murphy
 2615 4th St NE
 Apt 202
 Washington, DC 20002



 Alice Miller
 436 Hidden Falls Rd
 Washington, DC 20015



 Alicia Bradley
 20006 Palmer Classic Pkwy
 Ashburn, VA 20147



 Alisa Newman Hood
 1306 Mass Ave SE
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 463 of 773



 Alison Cathles
 59 Fiddler's Green
 Lansing, NY 14882



 Alison Dagostino
 2303 Dulles Station Blvd
 Herndon, VA 20171



 Alison Elworthy
 85 Newton St
 Weston, MA 02493



 Alison McBride
 7827 Overhill Rd
 Bethesda, MD 20814



 Alison Morrison
 1082 Apple Valley Ct
 Watkinsville, GA 30677



 Alison Ross
 3520 35th St NW
 Washington, DC 20016



 Alison Stilwell
 220 13th St SE
 Apt 25
 Washington, DC 20003



 Alison Wacker
 13 10th St SE
 Washington, DC 20003



 Alissa Tafti
 3533 13th St, NW
 #1
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 464 of 773



 Allan McBride
 110 W Fort Ave
 Baltimore, MD 21230



 Allen Seals
 3948 South Third St
 Suite 321
 Jacksonville Beach, FL 32250



 Allen Segal
 12324 Old Canal Road
 Potomac, MD 20854



 Allie Drory
 910 M Street NW
 Apt 614
 Washington, DC 20001



 Allison Christopher




 Allison Brown
 2500 Clarendon Blvd
 Apt #512
 Arlington, VA 22201



 Allison Crha
 1632 30th Street NW
 Apt 9
 washington, DC 20007



 Allison Davis
 1613 Harvard Street NW
 Apt 211
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 465 of 773



 Allison Davis
 1613 Harvard St NW
 Apt 211
 Washington, DC 20009



 Allison Finkelstein
 86 15th St NE
 Washington, DC 20002



 Allison Kline
 10192 A Ashbrooke Ct
 Oakton, VA 22124



 Allison Lewis
 4401 Lee Hwy
 Apt 222
 Arlington, VA 22207



 Allison Pecore
 1121 Pleasant Valley Drive
 Catonsville, MD 21228



 Allison Pierre
 3530 13th Street NW
 Washington, DC 20010



 Allison Shroeder
 1063 N Nelson St
 Arlington, VA 22201



 Allison Swislocki
 2480 16th St NW #114
 Washington, DC 20009



 Allyson Cutright
 31 Grant Cir
 Washington, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 466 of 773



 Allyson Doker




 Althea Schwartz
 218 Broad Hill Road
 West Granby, CT 06090



 Alyce Thompson
 4006 Hamilton St
 Hyattsville, MD 20781



 Alyssa Dunn
 2201 N Pershing Drive
 Apt 525
 Arlington, VA 22201



 Alyssa Leone
 124 Windover Street
 Danville, CA 94506



 Alyssa McCrea
 1242 Monroe Street NE
 Washington, DC 20017



 Alyssa Pollizzi
 246 6th Ave
 Apt 3
 Brooklyn, NY 11215



 Alyssandra Jaquith
 165 W 127th St
 Apt 3K
 New York, NY 10027



 Amanda Anderson
 2062 Hanover Street
 Palo Alto, CA 94306
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 467 of 773



 Amanda Berger
 6820 Wisconsin Ave
 Apt 7005
 CHEVY CHASE, MD 20815



 Amanda Duckworth
 104 7th St SE
 Washington, DC 20003



 Amanda Fisherow
 2446 N. Powhatan St
 Arlington, VA 22207



 Amanda Gormsen
 1213 Wilkes St.
 ALEXANDRIA, VA 22314



 Amanda Lewis
 803 1/4 N Vendome St
 Los Angeles, CA 90026



 Amanda Melillo
 232 M St SW
 Washington, DC 20024



 Amanda Sereyka
 39 Robert St
 Springbrook township, PA 18444



 Amanda Silva
 7035 Blair Rd NW
 Apt 232
 Washington, DC 20012



 Amanda Smith
 918 State St
 Portsmouth, NH 03801
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 468 of 773



 Amanda Woodward
 1400 Irving Street
 Apt 419
 Washington, DC 20010



 Amber Antiuk
 922 O St NW
 Unit 2
 Washington, DC 20001



 Amber Yang
 1703 Harvard St NW
 washington, DC 20009



 Amee Garg
 3305 Runnymede Pl NW
 Washington, DC 20015



 Amelia Wyant
 1001 Barley Mill Rd
 Wilmington, DE 19807



 Ami   Milstead




 Amie Schwartz
 6028 Bakers Place
 Hanover, MD 21076



 Amina Brown
 623 Emerson Street, NW
 Washington, DC 20011



 Amit Chaudhary
 5136 37th Rd N
 ARLINGTON, VA 22207
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 469 of 773



 Ammar Zafar
 539 Power Plant Circle
 Apt 249
 Winston-Salem, NC 27101



 Amy Adams
 10637 Weymouth St
 Bethesda, MD 20814



 Amy Brundage
 111 18th St SE
 Washington, DC 20003



 Amy Carroll
 10909 Silent Wood Place
 North Potomac, MD 20878



 Amy Copeland
 1432 F Street NE
 Washington, DC 20002



 Amy Croen
 1313 N Franklin Place
 Unit 1804
 Milwaukee, WI 53202



 Amy Hauter
 209 Albemarle St
 Baltimore, MD 21202



 Amy Heltzer
 5704 Overlea Road
 Bethesda, MD 20816



 Amy Moore
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 470 of 773



 Amy Piccola
 728 Preston Ave
 Bryn Mawr, PA 19010



 Amy Piccolo
 601 20th Street South
 Arlington, VA 22202



 Amy Reed
 231 N Lee St
 Alexandria, VA 22314



 Amy Spain
 2316 N. Early St.
 Alexandria, VA 22302



 Amy Woo
 13522 Cielo Ranch Road
 San Diego, CA 92130



 Ana Estes
 1 Scott Circle NW
 Apt 717
 Washington, DC 20036



 Ana Malhotra
 8644 Wind Song Court
 Springfield, VA 22153



 Ana Martinez
 7507 W Manchester Ave
 Apt 723
 Los Angeles, CA 90045



 Ana Van Balen
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 471 of 773



 Anchal Liddar
 1224 Euclid Street NW
 Unit 1
 Washington, DC 20009



 Andre Gouyet
 1160 1st St NE
 PH21
 Washington, DC 20002



 Andre Kotze
 814 Charles James Circle
 ELLICOTT CITY, MD 21043



 Andrea Carroll McNeil
 1401 Branch Avenue SE
 Washington, DC 20020



 Andrea Baechler
 8315 N Brook Lane
 #402
 Bethesda, MD 20814



 Andrea Collis
 1901 Connecticut Ave NW
 Apt 212
 Washington, DC 20009-6073



 Andrea Cuba
 1363 FLORIDA AVE NE
 WASHINGTON, DC 20002



 Andrea G. Kaplan
 Takeda Pharmaceuticals America, Inc.
 750 9th Street, NW
 Ste 575
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 472 of 773



 Andrea Goldman
 7433 Crestberry Lane
 Bethesda, MD 20810



 Andrea Kurgan
 445 Heston Point Drive
 Pawleys Island, SC 29585



 Andrea Lee
 1369 C Street NE
 Washington, DC 20002



 Andrea McCahill
 6924 Fairfax Drive #204
 Arlington, VA 22213



 Andrea Moody
 6210 Belcrest Road
 Apt 1216
 Hyattsville, MD 20782



 Andrea Munro
 510 Woodland Ct NW
 Vienna, VA 22180



 Andrea Reilly
 3236 NE 5th St.
 #501
 Pompano Beach, FL 33062



 Andrea Richardson
 500 S. Pitt St.
 Alexandria, VA 22314



 Andrea Ross
 2555 Pennsylvania Ave NW
 Suite 717
 Washington, DC 20037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 473 of 773



 Andrea Ross
 2555 Pennsylvania ave NW
 Unit 717
 Washington, DC 20037



 Andrea Vazzano
 3426 16th St NW
 Apt 602
 Washington, DC 20010



 Andres Bachelet
 9902 MICHAEL SCHAR CT
 VIENNA, VA 22181-5912



 Andrew Goldsmith
 7404 Maple Avenue
 Takoma Park, MD 20912



 Andrew Allen
 39 Collingwood St
 San Francisco, CA 94114



 Andrew Duke
 204 S Virginia Ave
 Falls Church, VA 22046



 Andrew Evans
 4705 Berkeley Ter NW
 Washington, DC 20007



 Andrew Hunt
 2200 12th Ct N
 Arlington, VA 22201



 Andrew McGill
 2501 Porter St NW
 Apt 617
 Washington, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 474 of 773



 Andrew Melton




 Andrew Olek
 12726 Lime Kiln Rd.
 Highland, MD 20777



 Andrew Pagano
 1018 Huntingdon Pike
 Huntingdon Valley, PA 19006



 Andrew Salek-Raham
 1113 R St NW
 Washington, DC 20009



 Andrew Welters
 919 Saigon Road
 McLean, VA 22102



 Andrew Zurlo
 123 Saddlestone Place
 Apt G
 Camillus, NY 13031



 Andy Chasin
 121 Grafton Street
 Chevy Chase, MD 20815



 Andy Riemer
 30 Fernald Drive
 Unit 12
 Cambridge, MA 02138



 Andy Stone
 1622 Forbes St
 Rockville, MD 20851
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 475 of 773



 Aneesha Srikar
 95 Heather Ave.
 Apt. 14
 San Francisco, CA 94118



 Angel B Perez
 2C Mill Pond Lane
 Simsbury, CT 06070



 Angela Borah
 300 W 49th St, #800
 New York, NY 10019



 Angela Freedman
 3701 Connecticut Ave NW
 Apt. 712
 Washington, DC 20008



 Angela Wacek
 26 Soden Street
 Apt 3
 Cambridge, MA 02139



 Anil Narang
 1024 Eaton Drive
 Mclean, VA 22102



 Anisha Mathur
 Po Box 2729
 La plata, Md 20646



 Anita Badrock
 90 Paul Green Road
 Pittsboro, NC 27312



 Anjani Patel
 477 FDR DR
 New York, NY 10002
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 476 of 773



 Anjuli Garg
 50 C Columbus Dr
 #3413
 Jersey City, NJ 07302



 Anjya Thomas




 Ann Berzin
 137 West 74th Street
 New York, NY 10023



 Ann Howard
 408 N Street NW
 Washington, DC 20001



 Ann Palmisano
 8001 Ferrara Drive
 Harahan, LA 70123



 Ann Schmitt
 1833 Woodfield Rd
 Martinsville, NJ 08836



 Ann Sutter
 24 Pinnacle Drive
 Port Jefferson, NY 11777



 Ann Walker
 3328 Kindlewood Crescent
 Chesapeake, VA 23321



 Ann Walker
 20 Brook Terrace
 Brockport, NY 14420
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 477 of 773



 Anna Aperans
 902 Spring Road NW
 Washington, DC 20010



 Anna Croll
 2110 10th St NW
 Washington, DC 20001



 Anna Earles
 3315 Rowland PL NW
 Washington, DC 20008



 Anna Hopkins
 416 Lakeview Drive
 Newark, DE 19711



 Anna Klapper
 1329 V St NW
 Washington, DC 20009



 Anna Legard
 389 Stone Quarry Rd.
 Ithaca, NY 14850



 Anna Li
 7109 Bay City Bend
 Austin, TX 78725



 Anna MacGillivray
 44 8th Avenue
 Apt 5
 Brooklyn, NY 11217



 Anna Mae Akers
 2304 41st Street NW
 Apt 303
 Washington, DC 20007
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 478 of 773



 Anna Nicol
 3707 Woodley Rd NW
 Apt 45
 Washington, DC 20016



 Anna Quinn
 11849 Bright Psge
 Columbia, MD 21044



 Anna Rhymes
 299 E Raymond Ave.
 Alexandria, VA 22301



 Anna Shaffer
 1200 N Garfield Street
 #1210
 Arlington, VA 22201



 Anna Tsaur
 1201 F St NW
 Suite 250
 Washington, DC 20004



 Anna Zinkgraf
 400 Wilson Blvd
 Apt 1514
 Arlington, VA 22203



 Anna Zinkgraf




 Annalane Owens
 4751 Loyola Drive
 Baton Rouge, LA 70808



 Anne Buchanan
 615 Valley View Road
 Ardmore, PA 19003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 479 of 773



 Anne Dehnisch
 210 E. Cleveland St
 Beeville, TX 78102



 Anne Hurley
 2302 Ken Oak Rd.
 Baltimore, MD 21209



 Anne Hyman
 21513 Quick Fox Lane
 GAITHERSBURG, MD 20882



 Anne Marie Sheedy
 3311 Arcola Rd
 Collegeville, PA 19426



 Anne Marr
 1217 Nipomo St.
 San Luis Obispo, CA 93401



 Anne Meltzer
 2800 Quarry Lake Drive
 Suite 120
 Baltimore, MD 21209



 Anne Nagle
 1139 Manor Drive
 Wilmette, IL 60091



 Anne Reckitt
 1346 Park Road NW
 Apt 2B
 Washington, DC 20010



 Anne Scanley
 1315 21st ST NW
 Washington, DC 20036
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 480 of 773



 Anne Tully
 4602 Overbrook Rd
 Bethesda, MD 20816



 Annee Price
 3434 NW 65th St
 Seattle, WA 98117



 Annelie Sauer




 AnneRose Menachery
 1228 W Street NW
 Washington, DC 20009



 Annette Aulton
 1272 Sheridan Road
 Crownsville, MD 21032



 Annie Duong
 3235 Sleepy Hollow Rd
 Falls Church, VA 22042-4311



 Annie Rogerson
 304 W. 21st St.
 Apt 1D
 New York, NY 10011



 Annie Signorelli
 Care of Ruth Signorelli
 22 Lotus Road
 Bayport, NY 11705



 Anthony Margadonna
 627 Kenyon Street
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 481 of 773



 Anthony DeStefano
 28 Cratetown Road
 Lebanon, NJ 08833



 Anthony Orlando




 Anthony Pinheiro
 4415 20th St N
 Arlington, VA 22207



 Anthony Rosser II
 12611 Town Center Way
 Upper Marlboro, MD 20772



 Anthony Severino
 1855 N Bissell St
 Chicago, IL 60614



 Anthony Watkins
 4807 Davenport St. NW
 Washington, DC 20016



 Antonio Giles
 1001 4TH ST SW
 APT 404
 Washington, DC 20024



 April Carter




 Areeb Ahmad
 290 Quincy St
 Brooklyn, NY 11216
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 482 of 773



 Ari Jones
 3507 Broadrun Drive
 Fairfax, VA 22033



 Arianna White
 12228 Arabian Place
 Woodbridge, VA 22192



 Ariel Fuchs
 1684 Oxford St
 Berkeley, CA 94709



 Ariella Kurshan
 1512 8th St NW
 Washington, DC 20001



 Arielle Schneck
 515 Catalonia Ave
 Apt 3
 Coral Gables, FL 33134



 Armi Friebele




 Arnon Ben Meir
 7206 Old Stage Rd
 Rockville, MD 20852



 Arthur Peterson
 4629 50th Ave S
 Seattle, WA 98118



 Arun Philip
 14506 Highbury Lane
 Laurel, MD 20707
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 483 of 773



 Arun Singh
 1230 13th Street NW
 Apt 313
 Washington, DC 20005



 Ashby Rushing
 3304 23rd St N
 Arlington, VA 22201



 Ashley Blakeley
 12114 Bretwood Ct
 Waldorf, MD 20602



 Ashley Jenkins
 10082 Aspenleigh Court
 Newburg, MD 20664



 Ashley Miller
 3549 11th st nw
 Apt 301
 Washington, DC 20010



 Ashley Pencak
 6623 Harlan Place, NW
 Washington, DC 20012



 Ashley Swick
 6800 York Ave S
 Apt 413
 Edina, MN 55435



 Ashley Yesayan
 922 S. Carolina Ave SE
 Washington, DC 20003



 Aslin Sauer
 1503 Avenida Ashford
 Ste 14C
 San Juan, PR 00911
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 484 of 773



 Athena Kopsidas
 1440 Church Street NW
 #607
 Washington, DC 20005



 Aubrielle Walrond
 1507 C St SE
 Washington, DC 20003



 Augusto de la Torre
 6301 Linway Terrace
 McLean, VA 22101



 Aura Skigen
 6541 Washington Blvd
 Arlington, VA 22205



 Austin Helm
 3104 Faber Drive
 Falls Church, VA 22044



 Austin Mellor
 108 Kingsley Rd SW
 Vienna, VA 22180



 Austin Parham
 2801 Quebect ST NW
 APT 325
 Washington, DC 20008



 Avery Lewis
 1221 Van Street SE
 Apt. 1202
 Washington, DC 20003



 Aviella Snitman
 4411 Connecticut Ave. NW
 Apt. T410
 Washington, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 485 of 773



 Bailey Lassiter
 1021 North Garfield Street
 Arlington, VA 22201



 Barb Power
 5520 Sherier Place NW
 Washington, DC 20016



 Barbara Brattin
 2117 Green St
 Racine, WI 53402



 Barbara Drazin
 14 Sunnyside Rd
 Silver Spring, MD 20910



 Barbara Fried
 122 Carriage Lane
 Plainview, NY 11803



 Barbara Giloth
 6827 4th St. NW
 #315
 Washington, DC 20012



 Barbara Gorman
 2895 Blackberry Rd
 Dover, PA 17315



 Barbara Hendricskon
 312 Hearthstone Mews
 Alexandria, VA 22314



 Barbara Johnson
 5701 Governors Pond Circle
 Alexandria, VA 22310
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 486 of 773



 Barbara Johnson
 5701 Governors Pond Cir
 Alexandria, VA 22310



 Barbara Klein
 7409 Honeywell Lane
 Bethesda, MD 20814



 Barbara Patterson
 770 P St NW
 Apt 311
 Washington, DC 20001



 Barbara Richards
 14617 Drum Hill Court
 North Potomac, MD 20878



 Barbara Richardson
 1100 Red Rose Lane
 Villanova, PA 19085



 Barbara Schmitz
 31 Mohegan Rd
 Acton, MA 01720



 Barbara Whitesides
 2310 Waverly Drive
 Wilmington, NC 28403



 Basil Clarke
 5901 Jarvis Lane
 Bethesda, MD 20814



 Bea Ann Phillips
 4913 Loosestrife Court
 Annandale, VA 22003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 487 of 773



 Becca Voss
 19 Rustic Lodge W
 Minneapolis, MN 55419



 Becky Lambros
 1064 Harbor Court
 Eldersburg, MD 21784



 Becky Rhodes
 12853 Valleywood Drive
 Woodbridge, VA 22192



 Becky Richardson
 4428 34th ST S
 Arlington, VA 22206



 Ben Goldstein-Smith
 40 Albermarle Road
 Newton, MA 04260



 Ben Lundin
 1328 Corcoran St NW
 Apt 1
 Washington, DC 20009



 Ben Trachman
 12213 Grove Park Ct
 Potomac, MD 20854



 Benjamin Berger
 9203 Prince William ST
 APT 309
 Manassas, VA 20110



 Benjamin Clayton
 2610 Washington Avenue
 Chevy Chase, MD 20815
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 488 of 773



 Benjamin Daly
 1660 Lanier pl
 Washington, DC 20009



 Benjamin Medina
 153 East 32nd St
 Apt 3L
 New York, NY 10016



 Benjamin Miles
 306 Todd Pl NE
 Unit 4
 Washington, DC 20002



 Bennett Smith




 Bernadette Meehan
 1934 15TH St NW
 Washington, DC 20009



 Bernadette Miller
 848 Wynnewood Rd
 Camp Hill, PA 17011



 BERNARD KNIGHT
 4th Street NW
 Washington, DC 20001



 Beth Gayer
 181 Avalon Circle
 Smithtown, NY 11787



 Beth Hughes
 175 Harvard Street NW
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 489 of 773



 Beth Hughes
 1735 Harvard Street NW
 Washington, DC 20009



 Beth Reiber
 5825 3rd Street NE
 washington, DC 20011



 Beth Ritter Ruback
 1434 E Katie Ln
 Palatine, IL 60074



 Bethany Davison
 6606 Netties Lane, Unit 1301
 Alexandria, VA 22315



 Bethany Hoff
 910 Prince Street
 Alexandria, VA 22314



 Bethany Horstmann
 1565 N Colonial Terrace
 Unit 303
 Arlington, VA 22209



 Betsy Glenday
 6 Crawford Terrace
 Riverside, CT 06878



 Betsy Hutson
 619 S Columbus Street
 Alexandria, VA 22314



 Betsy Pigg
 600 WILCREST DR #35
 Houston, TX 77042
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 490 of 773



 Betty Wetmiller
 250 Deepkill Rd
 Troy, NY 12182



 Beverly Dorman
 7648 Golden Wheat Lane
 Westerville, OH 43082



 Beverly Gedutis
 342 Wood Street
 Woodville, MA 01747



 Beverly Welch
 37 Ocoee Falls Drive
 Chapel Hill, NC 27517



 Bianca Ruffin
 9166 Furey Rd
 Lorton, VA 22079



 Billy Daniel




 Blair Soars
 334 Wolf Run Rd
 Hughesville, PA 17737



 Blair Tracy
 26 Fremont Street
 SOUTH DARTMOUTH, MA 02748



 Bob Lind
 1346 4th st se
 apt 525
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 491 of 773



 Bob Vizza
 951 Spencer Way
 Los Altos, CA 94024



 Bobby Scheiwe
 181 Amherst Dr.
 Bartlett, IL 60103



 Bona Park
 3500 13th Street, NW
 #202
 Washington, DC 20010



 Bonnie J. Prober
 8306 Westmont Terrace
 Bethesda, MD 20817



 Bonnie Miller
 2506 Dawn Dr
 Alexandria, VA 22306



 Borna Daftari
 710 Snowden Hallowell Way
 Alexandria 22314



 Brad Hicks
 1419 W Street NW
 Washington, DC 20009



 Bradley Abt
 759 W Melrose Street
 Chicago, IL 60657



 Brandon Diamond
 15 Berglund Ave
 Wakefield, RI 02879
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 492 of 773



 Brandon Picchierri
 4 Ivy Ridge NE
 Atlanta, GA 30342



 Brenda Bailey
 7714 Visionary Ct.
 Manassas, VA 20112



 Brenda Griffin
 7609 Newcastle Drive
 Annandale, VA 22003



 Brendan Williams-Kief
 2818 Rittenhouse Street NW
 Washington, DC 20015



 Brendon Dorgan
 837 shepherd st nw
 unit 1
 Washington, DC 20011



 Brendon Vina




 Brenna Dames
 1830 17th St NW Apt 605
 Washington, DC 20009



 Brett Hope
 2690 Centennial Ct.
 Alexandria, VA 22311



 Brett Maybe
 2101 n Rolfe st unit B
 Arlington, VA 22209
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 493 of 773



 Brett Taxin
 6305 Alcott Road
 Bethesda, MD 20817



 Brian Allard
 9018 Walden Road
 Silver Spring, MD 20901



 Brian Andrews
 235 Wicks Rd
 P.O. Box 207
 New Suffolk, NY 11956



 Brian Boettcher
 20351 Zebulon St NW
 Elk River, MN 55330



 Brian Cole
 1307 1/2 P St NW
 Washington, DC 20005



 Brian Cooke
 1464 Rhode Island Avenue NW, Apt. 704
 Washington, DC 20005



 Brian Flynn
 1391 Pennsylvania Ave SE
 Unit 342
 Washington, DC 20003



 Brian Francica
 3140 College Ave
 Apartment 3
 Berkeley, CA 94705



 Brian Frickert
 4866 Old Dominion Drive
 Arlington, VA 22207
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 494 of 773



 Brian Gerrard
 1525 35th street NW
 Washington, DC 20007



 Brian Golden
 401 Vandenberg Avenue
 Barksdale AFB, LA 71110



 Brian Gould
 5629 Madison Street
 Bethesda, MD 20817



 Brian Hayes
 1718 Corcoran St NW
 Unit 41
 Washington, DC 20009



 Brian James
 525 Irving St. NW
 Washington, DC 20010



 Brian Kelly
 602 Greenwich Street
 Falls Church, VA 22046



 Brian LICSW
 1929 19th Street NW
 #4
 Washington, DC 20009



 Brian Neumann
 1033 Riva Ridge Dr.
 Great Falls, VA 22066



 Brian Ostar
 2406 Lexington Road
 Falls Church, VA 22043
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 495 of 773



 Brian Roscitt
 151 N Michigan Ave
 Apt 1915
 Chicago, IL 60601



 Brian Wonderly
 1020 Monroe St NW
 Washington, DC 20010



 Brianna Letzelter
 4411 Mckinney Ave
 Unit 33
 Dallas, TX 75205



 Bridget LeBlanc
 7740 Lower Gateway Loop
 Apt 1513
 Orlando, FL 32827



 Bridget Nistico
 1463C N Van Dorn St
 Alexandria 22304



 Brigid McCauley
 64 Bow St
 Apt C
 Somerville, MA 02143



 Brigitte Carrollo
 9511 Seminole St
 Silver Spring, MD 20901



 Brittany Cavalieri
 1330 Willow Ave.
 Apt 209
 Hoboken, NJ 07030
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 496 of 773



 Brittany Cines
 1401 Church Street NW
 #214
 Washington, DC 20005



 Brittany Fiocca
 9036 TELEGRAPH RD
 Lorton, VA 22079-1655



 Brittany Fried




 Brittany Hellreich
 801 N Monroe St
 Apt 329
 Arlington, VA 22201



 Brittany Linkous
 2005 Columbia Pike
 Apt 731
 Arlington, VA 22204



 Brittany Martin
 1140 Connecticut Avenue, NW
 Suite 400
 Washington, DC 20036



 Brittany Rosenthal
 1318 14TH ST. NW, APT 313
 Washington, DC 20005



 Brooke Ody
 1501 12th Street NW
 Apt B
 Washington, DC 20005
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 497 of 773



 Brooke Ross
 Winston & Strawn LLP
 1700 K Street, NW
 Washington, DC 20006



 Brooks Hanner
 4601 Connecticut Ave, NW
 Apt. 101
 Washington, DC 20008



 Bruce Haase
 16600 Lescot Terrace
 Rockville, MD 20853



 Bruce Hearey
 1852 Coltman Road
 Cleveland, OH 44106



 Bruce Hutchison
 14245-P Centreville Square
 Centreville, VA 20121



 Bruce Seeman
 1324 Dale Drive
 Silver Spring, MD 20910-1601



 Bryan Davis
 2511 39th Street NW
 Washington, DC 20007



 Bryan Pashigian
 310 Philadelphia Ave
 Takoma Park, MD 20912



 Bryan Saba
 12002 S. 35th CT
 Phoenix, AZ 85044
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 498 of 773



 Bryan Stockton
 3719 Van Ness St. NW
 Washington, DC 20016



 Bryanah Bascon
 42 8th st.
 Apt 3520
 Charlestown, MA 02129



 Bryant Hall
 521 5th Street NE
 Washington, DC 20002



 Bryn Carroll
 1830 Lombard St
 Apt 410
 Philadelphia, PA 19146



 Brytnee Grogan
 16 Talega
 Rancho Santa Margarita, CA 92688



 Cady Burnes
 10301 Cutters Lane
 Potomac, MD 20854



 Caitlin Garlington
 1201 F St. NW, Suite 1100
 Washington, DC 20004



 Caitlin Benda
 5903 Carters Oak Ct
 Burke, VA 22015



 Caitlin Boyle
 504 Broadway Ave
 Leonardo, NJ 07737
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 499 of 773



 Caitlin Cassidy
 82 north country road
 shoreham, NY 11786



 Caitlin Danberg
 3900 Fairfax Drive #1300
 Arlington, VA 22203



 Caitlin Dennison




 Caitlin Devlin




 Caitlin Downs
 1444 Rhode Island Avenue NW
 Apt 905
 Washington, DC 20005



 Caitlin French
 101 Windstone Drive
 Portsmouth, RI 02871



 Caitlin Jones




 Caitlin Mullin
 3835 9th Street North
 103e
 Arlington, VA 22203



 Caitlin Welsh
 1930 New Hampshire Avenue NW
 Apt 11
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 500 of 773



 Caleb Cade
 1001 Wilson Blvd,
 Apt 506
 Arlington, VA 22209



 Caleb Graff
 134 F St SE
 Washington, DC 20003



 Calli Seigart
 2808 Hoxie Gorge Rd
 Marathon, NY 13803



 Cameron Foose
 1931 18th St SE
 Washington, DC 20020



 Cameron McKee
 1240 Hillside Ave
 Norfolk, VA 23503



 Campbell Palmer
 6245 Cheryl Dr
 Falls Church, VA 22044



 Caoimhe O'Sullivan Roche
 690 Prospect Place
 2L
 Brooklyn, NY 11216



 Caol Ross
 3612 Quesada Street NW
 Washington, DC 20015



 Cara Hedgepeth
 3577 Warder Street NW
 Apt. #301
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 501 of 773



 Cara Manket
 1933 Lamont St NW
 Washington, DC 20010



 Cara Manket
 1933 Lamont Street NW
 Washington, DC 20010



 Cara McDonough
 47 High Lane
 Hamden, CT 06517



 Carla O'Connor
 12533 Pine Valley Club Drive
 CHARLOTTE, NC 28277-4004



 Carley Ruff
 4519 Georgia Ave NE
 #5
 Washington, DC 20011



 Carli Halper
 57 Hansom Road
 Basking Ridge, NJ 07920



 Carlie Fisherow
 1608 Lawrence St. NE
 Washington, DC 20018



 Carlin Baker
 1410 N Scott St
 Apt 961
 Arlington, VA 22209



 Carlos Ulloa
 4120 Kiaora St.
 Miami, FL 33133
Case 21-00220-ELG    Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                          Document    Page 502 of 773



 Carlton Bourne
 282 Murtha St
 Alexandria, VA 22304



 Carly Whiteside
 700 7th Street, SW, Apt. 319
 Washington, DC 20024



 Carmel Steindam
 6930 Chestnut Avenue
 Falls Church, VA 22042



 Carol Conrad




 Carol Cristiani
 4425 Xerxes Avenue South
 Minneapolis, MN 55410



 Carol Danko
 1616 16th Street NW
 #107
 Washington, DC 20009



 Carol Dickson
 101 W Beach Place
 Tampa, FL 33606



 Carol Hauke
 236 Depot Rd
 Colchester, VT 05446



 Carol Hughes
 74-2 Jockey Hollow Road
 Bernardsville, NJ 07924
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 503 of 773



 Carol Kaleta
 732 Courtland Ave
 Park Ridge, IL 60068



 Carol Kimmitt
 1706 Forest Lane
 McLean, VA 22101



 Carol Kooistra
 240 Meagan Lane
 Campobello, SC 29322



 Carol Marshall
 25 Walker Way
 Plymouth, MA 02360



 Carol Moore
 11212 Old Post Rd.
 Potomac, MD 20854



 Carol Petruzzi
 135 Goldfinch Terrace
 Hackettstown, NJ 07840



 CAROL RHEES
 5801 Searl Terrace
 Bethesda, MD 20816



 CAROL WALTERS
 2955 MORROW LANE
 MILFORD, MI 48381-3396



 Carole Burk
 10150 Hampton Rd
 Fairfax Station, VA 22039
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 504 of 773



 Carolina Wotherspoon
 3641 Bangor St. SE
 Washington, DC 20020



 Caroline Cherston
 65 E 96 Street
 8A
 New York, NY 10128



 Caroline Diemer
 PO Box 29651
 Henrico, VA 23242



 Caroline Greenwood




 Caroline Larsson
 2550 17th Street NW
 Unit 507
 Washington, DC 20009



 Caroline Reynolds
 7220 ANDERSON ST
 ALEXANDER, AR 72002-2878



 Caroline Trotter
 925 cleveland street
 unit 267
 greenville, SC 29601



 Carolyn Hession
 27 Corn Hill Drive
 Morristown, NJ 07960



 Carolyn Anderson
 2633 N Pocomoke Street
 Arlington, VA 22207
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 505 of 773



 Carolyn Davidson
 1010 Massachusetts Ave NW
 #603
 Washington, DC 20001



 Carolyn DeCourcey




 Carolyn Dombrowski
 2009 N 14th Street
 #1102
 Arlington, VA 22201



 Carolyn Lalos
 3828 Georgia ave NW, Apt 601
 Washington, DC 20011



 Carolyn Nestle




 Carolyn Quinn
 17516 Ashton Green Drive
 Sandy Spring, MD 20860



 Carolyn Ring
 200 Black Skimmer Ct.
 Edgewater, MD 21037



 Carolyn Shaw
 675 Potomac River Rd
 McLean, VA 22102



 Carolyn Sufrin
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 506 of 773



 Carolyn Swords
 906 East Capitol St NE
 Washington, DC 20003



 Carrie Allen
 664 gateway drive SE
 Unit 304
 Leesburg, VA 20175



 Carrie Boyle
 12712 Veirs Mill Rd
 #102
 Rockville, MD 20853



 Carrie Traverso
 242 14th Place NE
 Washington, DC 20002



 Carrie VanDenbergh
 1000 6th St SW Apt 411
 Washington, DC 20024



 Carrie Wolfe
 6220 North 19th Street
 Arlington, VA 22205



 Cary Poropatich
 5710 springfield drive
 bethesda, MD 20816



 Caryn Mazzie
 1491 Chestnut St.
 San Francisco, CA 94123



 Caryn Spangler
 104 S Columbia Ave
 Bexley, OH 43209
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 507 of 773



 Casey Aboulafia
 3415 Lowell St NW
 Washington, DC 20016



 Casey Cutting
 137 Gaffney Road
 South Dartmouth, MA 02748



 Casey Robinson
 3711 S. 14th St.
 Arlington, VA 22204



 Casey Storme
 1706 T Street NW
 Apt 301
 Washington, DC 20009



 Cassandra Mateja
 3612 Vintage Place
 Dallas, TX 75214



 Cassie Cunningham
 5337 Juniper Dr
 Roeland Park, KS 66205



 Cat   Ward
 105   Duane Street
 Apt   21G
 New   York, NY 10007



 Catherine Brandon
 762 Park Rd. NW
 Apt. 5
 Washington, DC 20010



 Catherine Steinhoff
 55 Forest Street
 Manchester, MA 01944
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 508 of 773



 Catherine Bakos
 6147 North Country Road
 Wading River, NY 11792



 Catherine Burke
 193 President Street, apt 3
 Brooklyn, NY 11231



 Catherine Germani
 1013 Firethorn Lane
 Newark, DE 19713



 Catherine Giff
 75 TAHMORE CT
 Fairfield, CT 06825



 Catherine McLean
 5102 Yuma Place NW
 Washington, DC 20016



 Catherine Miller




 Catherine Mootz
 3669 Peachtree Road NE
 Unit 3B
 Atlanta, GA 30319



 Catherine Murphy
 10 Jay Drive
 Randolph, NJ 07869



 Catherine Parker
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 509 of 773



 Catherine Rocco
 1165 76th Street
 Brooklyn, NY 11228



 Catherine Shumaker
 405 Holtz Ln
 Cary, NC 27511



 Catherine Stone
 4313 Clearbrook Lane
 Kensington, MD 20895



 Cathi Sitzman
 5105 Connecticut Avenue, NW
 Unit 4
 Washington, DC 20008



 Cathy Burgess
 3728 Alton Pl NW
 Washington, DC 20016



 Cathy Mock
 14420 SW Rochester Dr.
 Beaverton, OR 97008



 Catie Morrissette
 11 Laurel Hill Rd
 Unit H
 Greenbelt, MD 20770



 Cecilia Garcia




 Celeste Rodrigo
 2200 17th St NW
 Unit 202
 Washington 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 510 of 773



 Chandler McCann
 4429 9th St NW
 Washington, DC 20011



 Charla Trusheim
 26 Carlton Dr
 Acton, MA 01720-4250



 Charlene Viola
 2862 Pacific Coast Highway
 Ventura, CA 93001



 Charles Becker
 3901 Ivydale Drive
 ANNANDALE, VA 22003



 Charles Crawford-Silva
 10909 Cripplegate Road
 Potomac, MD 20854



 CHARLES DAVIS
 6115 Westbrook Drive
 New Carrollton, MD 20784



 Charles LeFebure
 5122 Swift Court
 Fairfax, VA 22032



 Charles Posner
 7301 Brennon Ln.
 Chevy Chase, MD 20815



 Charles Stallings
 2016 Gough St
 Baltimore, MD 21231
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 511 of 773



 Charlie Townshend




 Charlotte Booncharoen
 10310 Lloyd Rd
 Potomac, MD 20854



 Charlotte Callaway
 41922 Pacific Grove Way
 Temecula, CA 92591



 Charlotte Cronin
 8390 E Via de Ventura
 Scottsdale, AZ 85258



 Charlotte Echols
 2031 Commonwealth Ave
 apt 14
 Brighton, MA 02135



 Charlotte Gjerloev
 1059 Carbondale Way
 Gambrills, MD 21054



 Charlotte Higgins
 3104 Black Chestnut Lane
 Chevy Chase, MD 20815



 Charlotte LeGates
 5028 Massachusetts Ave. NW
 Washington, DC 20016



 Chelsea Friauf-Evans
 9011 Miles Street
 Silver Spring, MD 20901
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 512 of 773



 Chelsea Raab
 1467 Swann Street NW
 Unit 3
 Washington, DC 20009



 Chelsea Tufarolo
 1117 10th St NW
 Washington, DC 20001



 Cheri Moran
 4390 Lorcom Lane
 #309
 Arlington, VA 22207



 Cherie Harder
 704 Catts Tavern Drive
 Alexandria, VA 22314



 Cheryl Weiner
 4248 50th S NW
 Washington, DC 20016



 Cheryl Zimmer
 19 9th St SE
 Washington, DC 20003



 Chiraag Bains
 522 6th St SE
 Washington, DC 20003



 Chris Alexander
 1200 N Street NW Apt 408
 Washington, DC 20005



 Chris Bolger
 4545 MacArthur Blvd
 Apt 202
 Washington, DC 20007
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 513 of 773



 Chris Butrico
 1706 Wickford Rd
 South Plainfield, NJ 07080



 Chris Cherkis
 1200 G Street NW
 Suite 1100
 Washington, DC 20005



 Chris Clifford
 6836 Lemon Road
 Mc Lean, VA 22101



 Chris Coffin
 23 Knights Bridge Way
 Landenberg, PA 19350



 Chris Collier
 61 Seaton PL NW
 Apt 1
 Washington, DC 20001



 Chris Filstrup
 15 Eastbourne Crescent
 Patchogue, NY 11772



 Chris Hueston
 22 Winding Way
 Malvern, PA 19355



 Chris Norman
 1550 7th Street NW
 #833
 Washington, DC 20001



 Chris Serrano
 10804 Blakpowder Ct
 Fort Washington, MD 20744
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 514 of 773



 Chris Swift
 18697 Middletown Rd
 Parkton, MD 21120



 Chris Tanski
 2121 N Westmoreland
 APT 226
 Arlington, VA 22213



 Chris Walker
 622 hemlock rd
 coraopolis, PW 15108



 Christel Gesterling
 13912 Little Tree Ct
 Rockville, MD 20850



 Christi Jefferds
 720 Kent Circle
 Florence, KY 41042



 Christian K. Patterson
 2712 Pelham ave
 Baltimore, MD 21213



 Christie Byers
 504 Albany Ave
 Takoma Park, MD 20912



 Christina Berger
 9987 E Fanfol Drive
 Scottsdale, AZ 85258



 Christina Byers
 8102 Halton Road
 Towson, MD 21204
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 515 of 773



 Christina Del Tatto
 415 L St NW
 Apt 1248
 Washington, DC 20001



 Christina Engh
 2612 S Troy St
 Arlington, VA 22206



 Christina Grimaldi
 3 Kim Ln
 Poughkeepsie, NY 12601-6414



 Christina Kissel
 324 9th Avenue
 Pelham, NY 10803



 Christina Prevalsky
 1106 16th St S
 Arlington, VA 22202



 CHRISTINA S GARCIA
 3285 1/2 M st NW
 Washington, DC 20007



 Christina Sorley
 Van Ness
 Washington, DC 20008



 Christina Torres-Kottman
 14545 Nina Court
 Waterford, VA 20197



 CHRISTINE CARMAN
 225 ORCHARD ST
 CRANFORD, NJ 07016
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 516 of 773



 Christine Coscia




 Christine Crawford
 18 Fairhaven Road
 Nashual, NH 03060



 Christine Cunningham
 30 Waterside Plaza
 Apt 8J
 New York, NY 10010



 Christine Hodges
 310 KENWOOD CT
 WALKERSVILLE, MD 21793



 Christine McKissack
 113 Blue Bird Cove
 White Hall, AR 71602



 Christine Murphy
 4620 N Park Ave
 CHEVY CHASE, MD 20815



 Christine Ramirez
 5944 Avon Drive
 Bethesda, MD 20814



 Christine Ryu
 732 Girard Street NW #1
 Washington, DC 20001



 Christine Steinberg
 7 Viking Terrace
 Flemington, NJ 08822
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 517 of 773



 Christine Sutkowski
 22 East Madison Street
 Apt 14
 Baltimore, MD 21202



 Christopher Anzidei
 5020 Park Place
 Bethesda, MD 20816



 Christopher Barrett
 1213 S Street, NW
 Washington, DC 20009



 Christopher Coyne
 1330 New Hampshire Ave NW
 Apt 822
 Washington, DC 20036



 Christopher Grunewald
 4101 Stanford street
 Chevy Chase, MD 20815



 Christopher Hughes
 808 Charles James Circle
 Ellicott city, MD 21043



 Christopher Janiak
 1111 Lac De Ville Blvd Apt 306
 Rochester, NY 14618



 Christopher Kiefer
 7313 Pine Dr.
 Arlington, VA 22203



 Christopher Lo Sapio
 5711 Cheshire Drive
 Bethesda, MD 20814
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 518 of 773



 Christopher Lyon
 17 Seaton Place NE
 Washington, DC 20002



 Christopher Mallard
 3051 Idaho Ave., NW
 Apt. 409
 Washington, DC 20016



 Christopher Mugford
 4001 9th St N
 Apt 806
 Arlington, VA 22203



 Christopher Munsey
 4223 Glenwood Ave
 Los Angeles, CA 90065



 Christopher Rung
 929 O St NW
 Apt 3
 Washington, DC 20001



 Christopher Saunders




 Christopher Spiro
 3256 Van Hazen St NW
 Washington, DC 20015



 Christopher Wheldon
 2601 Woodley PL NW Apt 1101
 Washington, DC 20008



 Christopher Womack
 3115 7th st N
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 519 of 773



 Christyne Neff
 502 Greenbrier Dr
 Silver Spring, MD 20910



 Churek Medill
 4002 Carson Pl
 Alexandria, VA 22304



 Cindy Hamady
 P.O. Box 5676
 Charlottesville, VA 22905



 Cindy Kacher




 Cindy Mahon
 38 Sheep Hill Drive
 West Hartford, CT 06117



 Claire Fitzpatrick
 847 Pat Lane
 Arnold, MD 21012



 Claire Lerner




 Claire Lonegan
 145 Hudson Ave
 Red Bank, NJ 07701



 Claire Treanor
 1190 South River Landing Road
 Edgewater, MD 21037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 520 of 773



 Clarence Burke
 1451 Belmont St NW
 #102
 Washington, DC 20009



 Clark Johnson
 1022 Lamont St., NW
 Washington, DC 20010



 Claudia James
 3167 19th Street North
 Arlington, VA 22201



 Claudia Parker
 5106 52nd Street, NW
 Washington, DC 20016



 Clayton Walker
 1329 Stillwater Dr
 Mandeville, LA 70471



 Clinton Oxford
 2853 Ontario Rd NW
 #421
 Washington, DC 20009



 Colbert Tew
 1610 1/2 Q St. NW
 WASHINGTON, DC 20009-3808



 Colby Sheffer
 321 Elm Street NW
 Washington, DC 20001



 Colette Hudson
 po box 727
 kilmarnock, VA 22482
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 521 of 773



 Colleen Garrehy
 573 Metropolitan Ave.
 APT#. 3B
 Brooklyn, NY 11211



 Colleen Hussey
 1815 17th Street NW
 Apt. 102
 Washington, DC 20009



 Colleen Kelly
 1158 W Cadence Court
 Kamas, UT 84036



 Colleen Korp
 1045 N Utah St
 Apt #607
 Arlington, VA 22201



 Colleen Sideropoulos
 51 Anderson Farm Lane
 Hanover, MA 02339



 Collin Finnerty
 111 3rd Ave
 New York, NY 10003



 Connie Angle
 70 Windsor Lane
 Atoka, TN 38004



 Connor Smith
 N63W23309 Main St
 Apt 208
 Sussex, WI 53089



 Constance Neary
 3509 Thornapple St.
 Chevy Chase, MD 20815
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 522 of 773



 Conway Yao
 11 Adams Drive
 Belle Meade, NJ 08502



 Corey Berg
 151 N Michigan Avenue
 Chicago, IL 60601



 Corey Maymon
 8 Marina Dr
 Newnan, GA 30263



 Corry Juedeman
 1050 N Stuart St
 #304
 Arlington, VA 22201



 Cory Foley
 617 Portledge Dr
 Bryn Mawr, PA 19010



 Courtney Ambrose
 185 Canal St
 Unit 1077
 Shelton, CT 06484



 Courtney Federico
 1712 16th St. NW
 Apt. 101
 Washington, DC 20009



 Courtney Framm
 2020 12th St NW
 Washington, DC 20009



 Courtney Gordon
 1234 Harmony Lane
 Deridder, LA 70634
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 523 of 773



 Courtney Griffith
 1201 N. Garfield st.
 APT 611
 arlington, VA 22201



 Courtney Krakowski
 1009 Independence Ave SE
 Washington, DC 20003



 Courtney Kwiatkowski
 1741 N. Troy St. Apt. 429
 Arlington, VA 22201



 Courtney Walsh




 Courtney Weiner
 1301 M St., NW, Apt. 506
 Washington, DC 20005



 Craig Torres
 6815 Felix Street
 McLean, VA 22101



 Cros Saint
 1865 River Forest rd
 atlanta, GA 30327



 Crystal Bridgeman
 215 12th St NE
 Apt 2
 Washington, DC 20002



 Crystal Talley
 259 Beacon Street
 Boston, MA 02116
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 524 of 773



 Curt Bailey




 Curtis Hine
 230 W Lanvale St
 Baltimore, MD 21217



 Cynthia Morton
 4609 Overbrook Road
 Bethesda, MD 20816



 Cynthia Starke
 4795 NW Kiwanda Dr
 Portland, OR 97229



 Cynthia Stuenkel
 6376 Castejon Drive
 La Jolla, CA 92037



 D Couch




 Dahlia Rockowitz
 1708 Kilbourne Pl NW
 Washington, DC 20010



 Daison Thomas
 2106 Gunnell Farms Drive
 Vienna, VA 22181



 Daisy Cushner
 1348 Newton St NE
 Washington, DC 20017
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 525 of 773



 Dale Rife
 14 Torrance Court
 Kensington, MD 20895



 Dan Hines
 181 Millchop Lane
 Magnolia, DE 19962



 Dan Boff
 1903 7th St NW
 Apt. 41
 Washington, DC 20001



 Dan Finn
 9705 S Kibourn Ave
 Oak Lawn, IL 60453



 DAN MCGIVNEY
 1640 16th St., NW
 Apt 205
 Washington, DC 20009



 Dan Montalbano
 1920 14th Street NW, Apt 316
 Washington, DC 20009



 Dana Kessler
 3122 keenly Ives. Ct
 Buford, GA 30519



 Dane Shikman
 1111 25th Street NW #923
 Washington, DC 20037



 Dania Yousef
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 526 of 773



 Danica Tan
 106 Burgess Mill Ct
 Locust Grove, VA 22508



 Daniel Moorhead
 5 Hunt Manor Court
 Baldwin, MD 21013



 Daniel Briggs




 Daniel Bucherer
 1701 East-West Hwy.
 Apt. 220
 Silver Spring, MD 20910



 Daniel Chernin
 336 Arlington St.
 Acton, MA 01720



 Daniel Didio
 1320 North Veitch Street
 Apt 1525
 Arlington, VA 22201



 Daniel Glover
 7506 Calais Way
 Glen Burnie, MD 21060



 Daniel Graham
 5508 Brite Drive
 Bethesda, MD 20818



 Daniel Hodin
 14232 Platinum Drive
 North Potomac, MD 20878
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 527 of 773



 Daniel Jacobs
 3090 McNeal Road
 Woodbine, MD 21797



 Daniel Kowalyshyn
 4977 Battery lane
 Apt 221
 Bethesda, MD 20814



 Daniel Lee
 1230 13th Street NW
 Washington, DC 20005



 Daniel Rico
 2231 Ontario Rd NW #01
 Washington, DC 20009



 DANIEL SEBASTIAN
 608 M ST NE
 WASHINGTON, DC 20002



 Daniela Villacres
 1831 California Street NW
 Apt 31
 Washington, DC 20009



 Danielle Dyer
 2725 39th street nw
 Apt 307
 Washington, DC 20007



 Danielle Berman
 11410 Reston Station Blvd
 Apt 356
 Reston, VA 20190



 Danielle DeBroeck
 1924 8th St NW
 Washington, DC 20001-3450
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 528 of 773



 Danielle Dromerhauser
 5759 Calvin Way
 San Diego, CA 92120



 Danielle Grossman
 3883 Connecticut Ave NW
 #310
 Washington, DC 20008



 Danielle Psimas
 1412 A Street SE, Apt 2
 Washington, DC 20003



 Danielle Spratling
 3004 button bush lane
 laurel, MD 20724



 Danielle Sutton
 550 14th Rd S Apt 535
 Arlington, VA 22202



 Danya Humeida
 111 Michigan ave nw
 WASHINGTON, DC 20010



 Darci Benesh McGrath
 6707 Belmar Ave
 Reseda, CA 91335



 Darcy Osta
 4433 Colorado Ave NW
 Washington, DC 20011



 Dave Detweiler
 1600 Landmark Dr
 Cottage Grove, MD 21798
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 529 of 773



 Dave Strauss
 7718 Norsham Lane
 Falls Church, VA 22043



 Dave Zabell
 200 East 74th Street
 New York, NY 10021



 David Croom
 8720 N Sherman Circle
 #301
 Miramar, FL 33025



 David Smigielski
 13406 Whaley Court
 Herndon, VA 20171



 David Biesiada
 11174 Red Fox Run
 Fishers, IN 46038



 David Bruce
 3917 Blaine St NE
 Washington, DC 20019



 David Charles
 4311 38th Street North
 Arlington, VA 22207



 David Chodak




 David Cochrane
 2987 District Ave Apt 511
 Fairfax, VA 22031
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 530 of 773



 David Crowley
 1458 Columbia Rd. NW
 Apt. 511
 Washington, DC 20009



 David Cuddy
 2015 NE 80TH ST
 Seattle, WA 98115



 David Curry-Johnson
 8439 Willow forge rd
 Springfield, VA 22152



 David Cypes
 14517 Triple Crown Place
 North Potomac, MD 20878



 David Dellosso
 14 W Beckonvale Cir
 The Woodlands, TX 77382



 David Dryer
 143 Henry Street
 New York, NY 11201



 David Francis
 3542 Warder St NW
 Unit 102
 Washington, DC 20010



 David Gaston
 343 Gold Street, Apt. 801
 Brooklyn, NY 11201



 David Johnson
 24 S Weber
 Suite 300
 Colorado Springs, CO 80903
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 531 of 773



 David Kizer
 7980 Juniper Drive
 Park City, UT 84098



 David Lefty
 258 Broadway
 7B
 New York, NY 10007



 David Loewy
 7607 Camp Alger Ave
 Falls Church, VA 22042



 David Marlatt
 Tomales Street
 Sausalito, CA 94965



 David Moran
 4844 30th Street, N
 Arlington, VA 22207



 David Newman
 2617 Woodley Place, NW
 Washington, DC 20008



 David Sapin
 4806 Essex Avenue
 Chevy Chase, MD 20815



 David Schwartz
 4718 9TH ST NW
 WASHINGTON, DC 20011-4544



 David Sherman
 77 Wentworth Ave
 Glencoe, IL 60022
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 532 of 773



 David Siegal
 4141 N Henderson Rd
 Apt 227
 Arlington, VA 22203



 David Thomas
 1918 Eamons Way
 Annapolis, MD 21401



 David Winston
 126 Betsy Rawls Drive
 Middletown, DE 19709



 DAVID WOOLLEY
 1001 Parkview Blvd
 Colorado Springs, CO 80903



 David Yi
 1412 Leslie Ave
 Alexandria, VA 22301



 David Zabludowsky
 600 13th St NW
 Washington, DC 20005



 Dawn Audia
 12113 Blue Flag Way
 Columbia, MD 21044



 Dawn Beaupain
 10035 Gulf Beach Hwy
 Unit 405
 Pensacola, FL 32507



 Dawn Murphy
 13131 Thornapple Place
 Oak Hill, VA 20171
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 533 of 773



 Dawn Perla
 2421 Berry Thicket Court
 Waldorf, MD 20603



 Dawn Tatz
 2532 Clinton St
 Bellmore, NY 11710



 Dayna Fellows
 5927 Conway Road
 Bethesda, MD 20817



 Dean Cira
 5334 32nd Street, NW
 Washington, DC 20015



 Dean Liou
 2484 Saybrook Rd
 University Heights, OH 44118



 Deb Rossi
 2797 1st street
 #701
 Fort Myers, FL 33916



 Debbie Accame
 6516 Lone Oak Ct.
 Bethesda, MD 20817



 Debbie Edelheit
 28 Omni Ct
 New City, NY 10956



 Debbie Forrest
 5106 Randall Lane
 Bethesda, MD 20816
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 534 of 773



 Debbie Gates
 4015 LaCrosse Ave
 Cincinnati, OH 45227



 Deborah Diroll
 3664 River Ridge Way
 Perrysburg, OH 43551



 Deborah Stewart
 PO Box 112
 Constantine, MI 49042



 Deborah Aloof
 1016 S Wayne Street
 Apt. 804
 Arlington, VA 22204



 Deborah Balsamo
 116 Orchid Ct
 Toms River, NJ 08753



 Deborah Quilhot
 6425 E. 1000 South - 92
 Roanoke, IN 46783



 Deborah Upton
 8 Hesperus Circle
 Gloucester, MA 01930



 Deborah Wells
 100 Maple Heights Rd
 Pittsburgh, PA 15232



 Debra Cahill
 218 E Mason Ave
 #1
 Alexandria, VA 22301
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 535 of 773



 Debra Cronin
 250 E. PEARSON ST.
 Apt. 1905
 Chicago, IL 60611-7225



 Debra Gajer
 299 Jayne Avenue
 Oakland, CA 94610



 Debra Principi
 24710 New Post Road
 St Michaels, MD 21663



 Deirdre Mcgonagle
 5117 Grimm Drive
 Alexandria, VA 22304



 Delacey Skinner
 1010 8TH ST NE, Unit 1
 Washington, DC 20002



 Delia Burnett
 200 MOTT STREET
 Apt 23
 NEW YORK, NY 10012



 Deneise Conrad
 19114 Mazattan Way
 San Antonio, TX 78256



 Deneka Horalek
 670 St George Rd
 Danville, CA 94526



 Denisa Piatti
 622 Randolph street NW
 Washington, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 536 of 773



 Denise Gallagher
 153 Stanford Lane
 Seal Beach, CA 90740



 Denise Nguyenphu
 70 Rhode Island Ave NW
 Apt 204
 Washington, DC 20001



 Denise Sussman
 532 N Church Street
 Charlotte, NC 28202



 Dennis Boyle
 10 Bassett Lane
 Newfields, NH 03856



 Dennis Cakert
 300 Massachusetts Ave
 Washington, DC 20001



 Dennis Drinkwater
 107 Lynnmoor Drive
 Silver Spring, MD 20901



 Dennis Fujka
 400 Saddler Rd
 Bay Village, OH 44140



 Dennis Ostrovsky
 11504 Nairn Farmhouse Ct
 Silver Spring, MD 20902



 Derek Jones
 1063 N Nelson St
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 537 of 773



 Desiree Jewell
 3385 Traver Drive
 Broomfield, CO 80023



 Desmond Swanson
 2900 Main Line Blvd.
 Apt. 436
 Alexandria, VA 22301



 Devin Mulhern




 Diana Chafetz
 9800 Meadow Knoll Ct.
 Vienna, VA 22181-3213



 Diana Jahries
 104 Bobcat Trail
 Simpsonville, SC 29681



 Diana Le
 2621 Harrison Ln.
 Beavercreek, OH 45431



 Diana Molina
 new york, NY 11206




 Diana Murphy
 479 E WESLEY RD NE
 ATLANTA, GA 30305



 Diane Johnson-Quinn
 12633 Jedburg Lane
 Woodbridge, VA 22192
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 538 of 773



 Diane Diemert
 114 15th Avenue SW
 Unit 404
 Calgary Alberta, Canada T2R0P5



 Diane Hall
 913 French Broad Parkway
 Marshall, NC 28753



 Diane Horan
 8 West St
 Foxboro, MA 02035



 Diane Masket
 220B Lee Avenue
 Fort Myer, VA 22211



 Diane Pannullo
 arjay circle
 ellicott city, MD 21042



 Diane Roeing
 1907 N Summit St
 Wheaton, IL 60187



 Dimitri Deychakiwsky
 226 E 85th St
 Apt 3B
 New York, NY 10028



 Dina Booher
 10919 Drumm Avenue
 Kensington, MD 20895



 Dionne Lewis-Jones
 14014 Heatherstone Dr.
 Bowie, MD 20720
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 539 of 773



 Dirk Brazil
 1418 Redwood Lane
 Davis, CA 95616



 Dmitri Levitas
 1423 Columbia Rd. NW
 #4
 Washington, DC 20009



 Dolores Flamiano
 461 Lee Avenue
 Harrisonburg, VA 22802



 Dolores Shea
 24 Mayapple Dr.
 Brick, NJ 08724



 Dominic Maione
 2550 17th St.
 #501
 Washington, DC 20009



 Dominique Riffe
 2600 Rose Mount Ln
 Bowie, MD 20721



 Donald Crane
 10717 Independence Ave
 Los Angeles, CA 91311



 Donald Ferfolia
 289 Prestwick Drive
 Broadview Heights, OH 44147



 Donald Judy
 610 Buckingham St
 Staunton, VA 24401
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 540 of 773



 Donald Murphy
 5650 4th Street North
 Arlington, VA 22205



 Donna Berns




 Donna Cascio
 496 Felgar Road
 Somerset, PA 15501



 Donna Fuqua
 12200 Plater Road
 Charlotte Hall, MD 20622



 Donna Hansen
 104 Asbury Ave.
 Freehold, NJ 07728



 Donna PANZARELLA
 668 E St NE
 washington, DC 20002



 Doreen Campbell
 1319 Corcoran St
 #9
 Washington, DC 20009



 Doreen Silver
 9600 koupela drive
 Raleigh, NC 27615



 Doris Girgis
 24888 Castleton Drive
 Chantilly, VA 20152
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 541 of 773



 Douglas Myers
 1135 S. Milwaukee St
 Denver, CO 80210



 Doyle Green
 139 McCarty Road
 Fredericksburg, VA 22405



 Dr J Wayne Mancari
 2315 Canoas Garden Avenue
 San Jose, CA 95125



 Drennan Hicks
 7211 James I Harris Memorial
 Drive
 Frederick, MD 21702



 Dulce Baptista
 1515 O street ap 411
 washington, DC 20005



 Dustin Pusch
 2500 Q Street NW
 Washington, DC 20007



 Dwight Hill
 2901 South Bayshore Drive
 Miami, FL 33133



 E. Fielding Layman
 396 Acme Co.st
 Broadway, VA 22815



 Eddie Booher
 2019 Clematis Drive
 Charlotte, NC 28211
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 542 of 773



 Eden Schiffmann
 1418 15th Street NW
 #2
 Washington, DC 20005



 Edward Harmon
 2701 Mount Vernon Avenue
 #1
 Alexandria, VA 22301



 Edward Specht
 112 Overlook Rd
 Cedar Grove, NJ 07009



 Edward Toumayan
 1546 Shoreline Dr.
 Santa Barbara, CA 93109



 Edwin Roa
 3003 Van Ness Street NW, Apt W1014
 Washington, DC 20008



 Eileen Doheny
 1916 n nelson st
 arlington, VA 22207



 Eileen Kuletz-Burke
 607 N. Tazewell Street
 Arlington, VA 22203



 Elaine Diaz
 45 Winding Oak Drive
 Okatie, SC 29909



 Elaine HIllgrove
 14341 Heathland Terrace
 Midlothian, VA 23113
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 543 of 773



 Elbert Davis
 2100 Connecticut Ave NW
 Apt 105
 Washington, DC 20008



 Eleanor Gailey
 2201 L Street NW
 #501
 Washington, DC 20037



 Elisabeth Conrad
 60 West 23rd Street
 Apt 1030
 New York, NY 10010



 Elisabeth Ebb
 81 Oxford Rd.
 Newton, MA 02459



 Elisabeth Hoffman
 40 Twin Ponds Drive
 Falmouth, ME 04105



 Elisabeth Miller
 2004 11th St NW
 #133
 Washington, DC 20001



 Elisabeth Niemann
 1401 33rd Street NW
 Washington, DC 20007



 Elissa Cmunt
 1304 W Waveland
 Unit 2
 Chicago, IL 60613
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 544 of 773



 Elizabeth Cummings
 6060 California Circ #110
 Rockville, MD 20852



 Elizabeth Mullen
 6035 Cathcart Drive
 Excelsior, MN 55331



 Elizabeth Ballou
 1288 Medway Road
 Charleston, SC 29412



 Elizabeth Black
 1435 Newton St NW
 Apt. 402
 Washington, DC 20010



 Elizabeth Brightwell
 5215 Center Street
 Apartment #408
 Williamsburg, VA 23188



 Elizabeth Claydon
 4390 Lorcom Lane, #709
 Arlington, VA 22207



 Elizabeth Cornwell
 2426 Davis Ave.
 Alexandria, VA 22302



 Elizabeth Coyne
 2201 2nd Street NW #23
 Washington, DC 20001



 Elizabeth Cunningham
 1731 Willard Street NW #505
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 545 of 773



 Elizabeth Doherty
 915 Silver Spring Ave Unit 102
 Silver Spring, MD 20910



 Elizabeth Dunphy
 5405 Tuckerman Lane
 A671
 North Bethesda, MD 20852



 Elizabeth Elser
 22 Eagleshead Road
 Ithaca, NY 14850



 Elizabeth Fedyna
 1738 Del Paso Ave
 San Jose, CA 95124



 Elizabeth Fine
 713 N Cleveland Street
 Arlington, VA 22201



 Elizabeth Hagan
 2480 16th St NW
 apt 313
 Washington, DC 20009



 Elizabeth Hamilton
 1822 Vernon Street NW
 Apt. 101
 Washington, DC 20009



 Elizabeth Johnson
 4107 Winding Waters Terrace
 Upper Marlboro, MD 20772



 Elizabeth Jordan
 3442 Oakwood Terrace NW
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 546 of 773



 Elizabeth LaBerge
 140 M Street NE, Apt. 649
 Washington, DC 20002



 Elizabeth Leblanc
 4 kings Road
 lynnfield, MA 01940



 Elizabeth Leung
 1311 Jackson Ave
 Apt 8B
 Long Island City, NY 11101



 Elizabeth Lyford
 7112 Beechwood Drive
 Chevy Chase, MD 20815



 Elizabeth MacDonough
 2921B So. Woodstock St.
 Arlington, VA 22206



 Elizabeth Madejski
 4501 Dunton Ter
 unit Q
 PERRY HALL, MD 21128



 Elizabeth Mangum
 2736 Bush Street
 San Francisco, CA 94115



 Elizabeth McCarthy
 3000 Washington Blvd.
 #324
 Arlington, VA 22201



 Elizabeth Nimick
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 547 of 773



 Elizabeth Penniman
 American Red Cross
 431 18th Street, NW
 Washington, DC 20006



 Elizabeth Pinede
 3460 14th St. NW
 Apt. 206
 Washington, DC 20010



 Elizabeth Ravesteijn
 4006 38th Place n
 Arlington, VA 22207



 Elizabeth Rentz
 73 Doc Hardy Lane
 Norwich, VT 05055



 Elizabeth Rowe
 31 Walthery Avenue
 Ridgewood, NJ 07450



 Elizabeth Schmitt
 315 James St
 Falls Church, VA 22046



 Elizabeth Sicuso
 1550 Clarendon Blvd, #204
 Arlington, VA 22209



 Elizabeth Soltis
 117 Rhode Island Ave NE
 Washington, DC 20002



 Elizabeth Stout
 800 Great Cumberland Road
 McLean, VA 22102
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 548 of 773



 Elizabeth Thaler
 243 E 71st St
 New York, NY 10021



 Elizabeth Thomas
 1020 N Highland Street
 Apt 424
 Arlington, VA 22201



 Elizabeth White
 1211 West 69th
 Cleveland, OH 44102



 Ella Schneiberg
 22199 Parnall Road
 Shaker Heights, OH 44122



 Ellen Gehrs
 1109 N. Gaillard Street
 Alexandria, VA 22304



 Ellen Hemmer
 780 Blueberry Ct
 Huntingtown, MD 20639



 Ellen MacDonald




 Ellen McMillin
 187N POW-MIA Drive
 Scott AFB, IL 62225



 Ellin Wade
 54 Woodside Road
 Harvard, MA 01451
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 549 of 773



 Elliot Land
 4870 Deer Lake Dr. E., #1211
 Jacksonville, FL 32246



 Elliott Cernik
 219 Wisteria Walk Circle
 The Woodlands, TX 77381



 Ellison Soobert




 Ellyn Guttman
 260 6th Avenue
 Venice, CA 90291



 Elodie Manuel
 4960 Sentinel Drive
 Bethesda, MD 20816



 Emilee Roberson
 1527 P ST NW
 Washington, DC 20005



 Emilie Korban
 8943 Claret Way
 Bristow, VA 20136



 Emily McHugh
 4200 N. Carlin Springs Rd
 Apt 519
 Arlington, VA 22203



 Emily Adams
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 550 of 773



 Emily Baumann
 714 Park Ridge Road
 Apt. B4
 Durham, NC 27713



 Emily Chonde
 620 North Fayette Street, Apt 242
 Alexandria, VA 22314



 Emily Eshman
 2521 Van Ness Avenue
 San Francisco, CA 94109



 Emily Fredette
 1824 Allison St NW
 Washington, DC 20011



 Emily Goering
 518 Oklahoma Ave NE
 Washington, DC 20002



 Emily Huesgen




 Emily Larson
 3604 Morrison St. NW
 Washington, DC 20015



 Emily McCarthy
 2400 16th Street NW
 Unit 523
 Washington, DC 20009



 Emily McKnight
 53 Ridge Road
 Unit E
 Greenbelt, MD 20770
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 551 of 773



 Emily McMahon




 Emily Metzger
 130 old rt 30
 Mcknightstown, PA 17343



 Emily Moran




 Emily Murphy
 26 eastern drive
 ardsley, NY 10502



 Emily Newhook
 1425 South Eads Street
 Arlington, VA 22202



 Emily Paul
 2017 North Quinn St
 Arlington, VA 22209



 Emily Rice
 3509 Noriega Street
 San Francisco, CA 94122



 Emily servais
 34 Willow Avenue
 Islip, NY 11751



 Emily Stevenson
 71 S Winchester Rd
 Annapolis, MD 21409
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 552 of 773



 Emily Swain
 5242 Nebraska Ave NW
 Washington, DC 20015



 Emily Tully
 1532 N. Randolph Street
 Arlington, VA 22207



 Emily Wheland
 1600 South Eads Street
 Arlington, VA 22202



 Emilyann Key
 8511 Lorainew
 Alexandria, VA 22308



 Emma Copeland
 1230 13th Street NW
 Unit 908
 Washington, DC 20005



 Emma Hyde
 3337 Rittenhouse St. NW
 Washington, DC 20015



 Emma Simon
 6522 7th St NW
 Washington, DC 20012



 Emma Strauss
 1111 New Jersey Ave SE
 Apt 522
 Washington, DC 20003



 Emma Sutton
 2217 3rd Ave
 Apt 305
 Seattle, WA 98121
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 553 of 773



 Emmanuelle Dusart
 3537 S street NW
 Washington, DC 20007



 Endri Mustafa




 Eric   Smith




 Eric Weimers
 1125 W Drummond Pl
 Chicago, IL 60614



 Eric Bunning
 1113 N. Pitt Street
 Unit 1A
 Alexandria, VA 22314



 Eric Gorte
 2443 Ontario Rd NW #3
 washington, DC 20009



 Eric Harris
 3130 Wisconsin Avenue NW
 Apt 803
 Washington, DC 20016



 Eric Menatti
 2540 Fairfax Dr.
 Apt C
 Arlington, VA 22201



 Eric Nash
 148 Colony Point Drive
 Punta Gorda, FL 33950
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 554 of 773



 Eric Nawrocki
 9401 Ewing Dr
 Bethesda, MD 20817



 Eric Pitts
 4853 Cordell Avenue
 Bethesda, MD 20814



 Eric Quehl
 1111 Belle Pre Way
 Alexandria, VA 22314



 Eric Robinson
 3500 13th St NW
 Apt 104
 Washington, DC 20010



 Eric Schmid
 515 East 6th Street
 New York, NY 10009



 Eric Simms
 8458 Sugar Creek Lane
 Springfield, VA 22153



 Erica Fersch
 30 Calumet Avenue
 Oakland, NJ 07436



 Erica Grant
 4040 A 8th St. NW, Apt. 1
 Washington, DC 20011



 Erica Linthorst
 19 Huntwood Pl.
 Mt. Vernon, NY 10552
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 555 of 773



 Erica Rhodes
 1900 S Eads St
 Apt 413
 Arlington, VA 22202



 Erica Schlaikjer
 110 Gallatin St NW
 Unit 6
 Washington, DC 20011



 Ericka Welsh




 Erik Gammell
 1114 Windsor Place
 South Pasadena, CA 91030



 Erik Mueller
 850 Quincy St NW
 Apt 205
 Washington, DC 20011



 Erika Bibelnieks




 Erika Davis
 6665 Debra Lu Way
 Springfield, VA 22150



 Erin Fitzgerald
 4607 41st Street N
 Arlington, VA 22207



 Erin Bell
 1505 Crystal Drive
 Apt 214
 Arlington, VA 22202
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 556 of 773



 Erin Blakeslee
 1301 Massachusetts Ave NW
 Apt #301
 Washington, DC 20005



 Erin Conlon
 71 W 109th St.
 Apt. 2C
 New York, NY 10025



 Erin French
 2612 10th Ave E
 Seattle, WA 98102



 Erin Kate Brady
 495 W. End Ave
 Apt. 9F
 New York, NY 10024



 Erin Kinney
 2745 29th Street NW
 #620
 Washington, DC 20008



 Erin Le Febure
 5122 Swift Ct.
 Fairfax, VA 22032



 Erin Leonard
 1833 Swann St, NW
 Apt #2
 Washington, DC 20009



 Erynn Huff
 3909 20th St NE
 Washington, DC 20018
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 557 of 773



 Eser Yildirim
 1736 Willard Street NW
 Unit 103
 Washington, DC 20009



 esmeralda aguilar
 900 7th street NW
 suite 1000
 Washington, DC 20001



 Esther Felipa
 5040 Eisenhower Ave
 Apt 410
 Alexandria, VA 22304



 Ethan Katz
 2745 29th st NW
 Apt#108
 Washington, DC 20008



 Eugene   Sullivan
 3339 18th St NW
 Unit 2
 Washington, DC 20010



 Eugene   Sullivan




 Eugene Finn
 770 P Street, NW
 Apt. 401
 Washington, DC 20001



 Eugene McCoy
 2430 Wentworth Dr
 Crofton, MD 21114
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 558 of 773



 Eva Walter
 1013 4th Street SE
 Washington, DC 20003



 Evan Hammerman
 13723 Lambertina Place
 Rockville, MD 20850



 Evan King
 2116 Frederick Douglass Boulevard
 Apt. 3L
 New York, NY 10026



 Evangeline Paschal
 1750 16th St NW
 Apt 41
 Washington, DC 20009



 Ewell G. Smith
 1811 Monroe St. NE
 Washington, DC 20018



 Faith Korbel
 1401 N TAFT ST
 #813
 Arlington, VA 22201



 Fatima Hasan
 2330 14th St North
 Apt 302
 Arlington, VA 22201



 felicia velos
 2514 K St NW
 Apt 34
 Washington, DC 20037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 559 of 773



 Fiona Swerdlow
 89 Woodcrest Avenue
 White Plains, NY 10604



 florence morrisey
 135 corrigan
 southampton, NY 11968



 Frances James
 1531 Vermont Ave NW
 Washington, DC 20005



 Frances Glendening
 6824 Pineway
 University Park, MD 20782



 Frances Granville
 224 Eliot St.
 Milton, MA 02186



 Frances Varner
 1812 Florida Avenue NW
 Apartment 2
 Washington, DC 20009



 Frances Wu
 3633 Yuma St NW
 Washington, DC 20008



 Francesco   Dacunto




 Francine Hinchey
 237 Locust St
 Danvers, MA 01923
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 560 of 773



 Francis Moore
 1237 Potomac Ave SE
 Washington, DC 20003



 Francisco Borelli
 1908 Reston Metro Plaza
 Apt 1617
 Reston, VA 20190



 Francisco Chabran
 IE USA LLC
 200 Park Ave
 Ste 1700
 New York, NY 10166



 Frank Higgins
 15429 Skyline Dr
 Montclair, VA 22025



 Frank Lewis
 9601 Lagersfield Circle
 Vienna, VA 22181



 Frank Schmidt
 12640 MOLESWORTH DR
 MOUNT AIRY, MD 21771-4810



 Frank Sherrill
 1800 N. Lynn Street
 #901
 Arlington, VA 22209



 Frank Stainback
 622 Ford Ave
 Owensboro, KY 42301



 Frank Toohey
 5136 Scarsdale Rd.
 Bethesda, MD 20816
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 561 of 773



 Fred Peters
 1101 14th St., N.W.
 Suite 750
 Washington, DC 20005



 Frederick Isasi
 1300 N Street, N.W.
 Washington, DC 20005



 Gabriela Botura




 Gabriele Aulisi
 6808 Wemberly Way
 Mclean, VA 22101



 Gabriella Romaniello
 901 N Pollard Street
 Apt. 1609
 Arlington, VA 22203



 Gabrielle Brezovsky
 23552 Epperson Sq
 Brambleton, VA 20148



 Gaby Gloeckle
 7451 Fisher Island Dr.
 Miami Beach, FL 33109



 Gail Anderson
 6150 Snow Mountain Road
 Broad Run, VA 20137



 Gail Robinson
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 562 of 773



 Gail Schwartz
 420 Monticello Avenue, 403B
 Norfolk, VA 23510



 Gail Wood-Brooks
 2432 Cloister Dr
 Charlotte, NC 28211



 Gannett Cassidy
 15333 Baileys Lane
 Silver Spring, MD 20906



 Garret Martin
 4613 Arkansas Avenue NW
 Washington, DC 20011



 Garrett Jacobs
 2158 Cumberland Pkwy SE, Apt 5201
 Atlanta, GA 30339



 gary einhorn
 514 ethan allen ave
 takoma park, MD 20912



 Gary Goosman
 1441 Rhode Island Ave NW
 Unit 113
 Washington, DC 20005



 Gary I. Rubin
 Hollingsworth LLP
 1350 I Street NW
 Washington, DC 20005



 Gary Stein
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 563 of 773



 Genevieve Hernandez
 1318 Ransolph St NE
 Washington, DC 20017



 Georganne Sanders
 1226 Clifton Street
 Raleigh, NC 27604



 George Rodrigue
 3255 Dorchester Road
 Shaker Heights, OH 44120



 George Shevlin
 920 Westminster Street, NW
 Washington, DC 20001-4130



 Georgia Kendall




 Gerald White
 1912 W. 61st Terr
 Mission Hills, KS 66208



 Gerald Kelly




 gerard clinton
 135 fourth ave
 milford, CT 06460



 Gerry Lyons
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 564 of 773



 Giedre Slivinski




 Giffin Daughtridge
 2148 Beckenham Drive
 Mount Pleasant, SC 29466



 Gilbert Watson
 1916 17th St NW
 Apartment 314
 Washington, DC 20009



 Gillian Edick
 5602 Warwick Place
 Chevy Chase, MD 20815



 Gillian Morgan
 5913 hall street
 SPRINGFIELD, VA 22152



 Gina Mahar
 33 Freshfield Rise
 Fairport, NY 14450



 Glenn Bass
 3508 36th ST NW
 Washington, DC 20016



 Glenn Shiplet
 4832 Briscoe Rd.
 Saint Leonard, MD 20685



 Gloria Tercero
 1315 W Street NE
 Washington, DC 20009
Case 21-00220-ELG    Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                          Document    Page 565 of 773



 Grace Cleary
 617 W Lynn Street
 Unit A
 Austin, TX 78703



 Grace Drummond
 420 Mission Bay Blvd N
 Unit 904
 San Francisco, CA 94158



 Grace Flaherty
 401 N Kensington Ave
 La Grange Park, Il 60526



 Grace Harter
 1224 13th Street NW
 Washington, DC 20005



 Grace Riley-Adams
 1271 Holbrook Terrance NE
 Washington, DC 20002



 Graham Hastie
 4a Green Drive
 Inverness, DC 20037



 Graham Welsh
 3000 Saint Annes Ln NW
 Atlanta, GA 30327



 Greg Carter
 3 Rhode Island Ave NE
 Washington, DC 20002



 Greg Gormley
 601 Overlook Ct
 Wexford, PA 15090
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 566 of 773



 Greg Saphier
 6600 Rockmont Ct.
 Falls Church, VA 22043



 Gregory Angstman
 644 SHARDLOW PL NE
 Byron, MN 55920



 Gregory Bassett
 3626 Dumbarton
 Houston, TX 77025



 Gregory Dempsey
 2335 40th Street NW #3
 Washington, DC 20007



 Gsrry Lyons




 Gustavus Hulin
 4550 Connecticut Ave NW
 Apt 515
 Washington, DC 20008



 Gwyn Heaver
 442 Caswallen Dr
 West Chester, PA 19380



 Hailey Morris
 1420 N street nw
 apt 915
 washington, DC 20005



 Hailey Sylvander
 50 Carlton Place
 Rutherford, NJ 07070
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 567 of 773



 Haley Dorgan
 1349 Randolph Street NW
 Apt 2
 Washington 20011



 Halle Kern
 48 Alberta Ave
 Charleston, SC 29403



 Hamed Semati
 350 G St SW
 614N
 Washington, DC 20024



 Hanna Slomianyj
 403 10th St SE
 Apt B
 Washington, DC 20003



 Hannah DePaulis
 52 15th St NE
 Washington, DC 20002



 Hannah Henningsgaard
 1556 Bradley Drive
 Boulder, CO 80305



 Hannah Kemp
 442 S St NW, Apt A
 Washington, DC 20001



 Hannah Rowlette
 1026 Harvard St NW
 APT 2
 Washington, DC 20001



 Hannah Schneider
 13 S Street NW
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 568 of 773



 Hardik Patel
 4 Harrison ct
 Wilmington, DE 19810



 Hart Wood
 1800 R St. NW
 Washington, DC 20009



 Harvey Hinman
 717 n 43rd st
 Seattle, WA 98103



 Heather Bayko
 203 Fingertip Rd
 Apt 275
 Abingdon, MD 21009



 Heather Buss
 5720 Metroview Parkway,
 Apt 563
 Alexandria, VA 22303



 Heather Camm
 24 Blaine St
 Seattle, WA 98109



 Heather Cohen
 199 Amity St Apt 3
 Brooklyn, NY 11201



 Heather Hostetter
 5134 Nebraska Ave, NW
 Washington, DC 20008



 Heather Mills
 426 E Luray Ave.
 Alexandria, VA 22301
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 569 of 773



 Heather Molina
 12710 Veirs Mill Rd #104
 Rockville, MD 20853



 HEATHER WAGNER
 2020 N 7th Avenue
 Phoenix, AZ 85007



 Heidi Barron
 1111 Abbington Lane
 Crownsville, MD 21032



 Heidi Knoll
 52 Weskora Avenue
 Pleasantville, NY 10570



 Heidi Parsont
 838 Fontaine St.
 Alexandria, VA 22302



 Helen Joel
 1212 19th Ave East
 #2
 Seattle, WA 98112



 Helen Steinberg
 4512 Van Ness St., NW
 Washington, DC 20016



 Helen Wan
 51 Claremont Ave
 Maplewood, NJ 07040



 Helene Herman
 120 Brookmead Court
 San Anselmo, CA 94960
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 570 of 773



 helene Rosenzweig
 16260 Ventura blvd #530
 Encino, CA 91436



 Henry Clarke
 22612 Griffith Drive
 Laytonsville, MD 20882



 Henry Strong
 8710 Belmart Rd
 Potomac, MD 20854



 Henry Tugendhat
 1620 Fuller Street, NW
 Apt 315
 Washington, DC 20009



 Hilarey Leonard
 213 Rock Creek Church Rd. NW
 Washington, IA 50312



 Hilary Reilly
 2234 Massachusetts Avenue NW
 Washington, DC 20008



 Holly Betancourt
 7514 Wisconsin Ave, Suite 500
 Bethesda, MD 20814



 Holly Cannon
 4635 Clark Place NW
 Washington, DC 20007



 Holly Povlich
 163 Blackford Dr.
 Stephenson, VA 22656
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 571 of 773



 Hugh Carter
 1901 Connecticut Ave NW Apt 412
 WASHINGTON, DC 20009



 Hugh Hamlin
 35 Berkeley Street
 Rochester, NY 14607



 Ian Appel
 770 Boylston St Apt 10B
 Boston, MA 02199-7709



 Ian Carchman
 823 Cinnamon Ct
 Odenton, MD 21113



 Ian Eisele
 333 I Street SE
 Washington, DC 20003



 Ian Lingwood
 2112 8th St NW
 Apt 702
 Washington, DC 20001



 Ian Simpson
 1711 Massachusetts Ave, NW
 Apt 521
 Washington, DC 20036



 ien sie
 339 spyglass way
 aptos, CA 95003



 Ifor Williams
 17 Glenhurst Ct
 North Potomac, MD 20878
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 572 of 773



 Ing Ing Heistand
 653 Beinhower Road
 Etters, PA 17319



 Ingrid Kleckner
 12417 Borges Avenue
 Silver Spring, MD 20904



 Ingrid Sahu
 PO Box 777
 Dubai, UAE



 Irene Firippis
 8807 Tribeca Street
 Rockville, MD 20855



 Irvine Nugent
 45 Sutton Sq SW
 #1003
 Washington, DC 20024



 Iryna Dronova
 6080 N Rockridge Blvd
 Oakland, CA 94618



 Isaac Breen-Franklin
 317 Old County Road
 Severna Park, MD 21146



 Isabella Bauer
 77 H Street NW
 Apt 252
 Washington, DC 20001



 Isabella Fiacco
 5 Julia Court
 Boonton, NJ 07005
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 573 of 773



 Isabella Loose
 1616 16th St NW, Apt 707
 Washington, DC 20009



 Ishaan Karpe
 1401 Columbia Rd NW
 Washington, DC 20009



 Isis Rodriguez-Cortes
 912 K St NE
 Washington, DC 20002



 Itselda Shand- Gaines
 1508 Lawrence St NE
 Washington, DC 20017



 Ivana Hajnal
 4808 Grantham Ave
 Chevy Chase, MD 20815



 Jace McFerran
 6429 Northanna Dr
 Springfield, VA 22150



 Jack Herron
 3323 18th St NW
 Washington, DC 20010



 Jack Hubbard
 807 enderby drive
 alexandria, VA 22302



 Jackie Brideau
 8612 Oak Chase Circle
 Fairfax Station, VA 22039
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 574 of 773



 Jackie Winkler
 1018 Doreen place
 VENICE, CA 90291



 Jackson Proskow
 1449 A Street NE, Apt D.
 Washington, DC 20002



 Jaclyn Aruch
 32-80 38th Street
 2nd Floor
 Astoria, NY 11103



 Jacob Moschler
 44181 Airport Rd
 California, MD 20619



 Jacob Betit
 5962 Edgehill Ct
 Alexandria, VA 22303



 Jacob Walzer
 710 North Nelson Street
 Arlington, VA 22203



 Jacqueline Cremos
 2130 P St NW
 Apt 219
 WASHINGTON, DC 20037



 Jacqueline Eagan




 Jacqueline Hunt
 1689 Drewlaine Drive
 Vienna, VA 22182
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 575 of 773



 Jacqueline Jenkins
 PO Box 460
 Port Tobacco, MD 20677



 Jacqueline Walker
 1301 Princess Street
 Alexandria, VA 22314



 Jade Madrid
 3125 Hawthorne Dr NE
 Washington, DC 20017



 Jaik Balakumar
 860 West Blackhawk #2408
 Chicago, IL 60642



 Jaime Horn
 3709 Albemarle St NW
 Washington, DC 20016



 Jake Lewis
 638 Q ST NW
 #1
 Washington, DC 20001



 Jake Lipsett
 1821 Vermont Ave NW
 Washington, DC 20001



 Jake Selby
 727 Jefferson st nw
 Unit 3
 Washington, DC 20011



 James Hala
 1025 1st ST SE
 #808
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 576 of 773



 James Adams
 1935 12th Street NW, Unit 1
 Washington, DC 20009



 James Bowers
 221 Sherbrooke Dr
 Newport News, VA 23602



 James Brooks
 13415 Mary Bowie PKWY
 Upper Marlboro, MD 20774



 James Burpo
 5634 19th Street, N.
 Arlington, VA 22205



 James Champlin
 1241 Crystal Pointe Circle
 Fenton, MI 48430



 James Crivella
 1468 N Quinn St
 Arlington, VA 22209



 James Dufief
 1214 I Street NE
 Washington, DC 20002



 james egan
 3804 Rodman St NW
 Apt 101
 Washington, DC 20016



 James Foley
 414 Poplar Drive
 Falls Church, VA 22046
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 577 of 773



 James G. Schmitt
 12027 Ariana Elyse Dr.
 Jacksonville, FL 32258



 James Gehrke
 832 Buchanan St NE
 Washington, DC 20017



 James Kim
 6707 Hitching Post Ct.
 Clarksville, MD 21029



 James Leo
 22361 Wallingford Lane
 Huntington Beach, CA 92646



 James McDonough
 15451 Martins Hundred Drive
 Centreville, VA 20120



 James Murdock
 4703 31st Street South
 Arlington, VA 22206



 James Politi
 6128 Utah Avenue NW
 Washington, DC 20015



 James Raymond
 515 Tennessee Avenue
 Alexandria, VA 22305



 James Rowe
 918 25th St NE
 Washington, DC 20037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 578 of 773



 James Sakers
 8000 Chanute Place #16
 Falls Church, VA 22042



 James Stascavage
 224 Q Street NW
 Unit A
 Washington, DC 20001



 James Vranish
 4333 Steinbeck Way
 Ave Maria, FL 34142



 James Weber
 2928 Jermantown Rd
 Oakton, VA 22124



 James Wilson
 1630 R St NW
 Apt 606
 Washington, DC 20009



 Jami Gunzenhauser
 9614 Shore Front Pkwy
 Rockaway Beach, NY 11639



 Jamie Denman
 843 S Kenwood Ave
 Baltimore, MD 21224



 Jamie Rapfogel
 49 Colgate lane
 Woodbury, NY 11797



 Jamie Tammariello
 12816 Boxwood Lane
 Union Bridge, MD 21791
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 579 of 773



 Jan Howland




 Jana Ruthberg
 2101 Arlington Blvd
 Charlottesville, VA 22903



 jana trevino
 1201 greenbriar st
 denton, TX 76201



 Janan Evans-Wilent
 3883 Connecticut Ave NW #903
 Washington, DC 20008



 Jane Bigham
 238 11th St SE
 Washington, DC 20003



 Jane Cloos
 2504 Brookview Lane
 DeWitt, MI 48820



 Jane Hanley
 1754 U Street NW
 Washington, DC 20009



 Jane Holder
 3635 West Gulf Dr
 Sanibel, FL 33957



 Jane Ingram
 3131 Connecticut Avenue NW
 Apartment 2706
 Washington, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 580 of 773



 Jane Malocha
 119 Bluff Point Road
 Fredericksburg, VA 22407



 Jane McAuliffe
 4038 Chancery Ct NW
 Washington, DC 20007



 Jane Wolf
 212 W 4th Street
 East Greenville, PA 18041



 Janelle Mulvenon
 1659 Golddust Dr
 Sparks, NV 89436



 Janice Unger
 10323 Kensington Shore Drive
 Unit K-101
 Orlando, FL 32827



 Janice DeAngelis
 457 Lake Forest Drive
 Bay Village, OH 44140



 Janice Phillips
 805 W Pheasant Bluff Ct
 Spokane, WA 99224-9016



 Janice Wise
 3042 S Florence Ct
 Denver, CO 80231



 Janie Immanuel
 4653 28th Rd S, Apt A
 Arlington, VA 22206
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 581 of 773



 Janine Fontaine
 15 Indigo Run Drive
 Unit 16
 Hilton Head Island, SC 29926



 Janine Garcia
 4905 Bangor Dr
 Kensington, MD 20895



 Janine Johnson
 14786 Ashley Rd
 Minooka, IL 60447



 Janis Sethness
 2860 Emporia Ct
 Denver, CO 80238



 Jannety Mosley
 1500 McMahon Rd
 Apt 1514
 Wheaton, MD 20902



 Jared Byers
 2120 16th St NW
 Washington, DC 20009



 Jared Hand
 1414 Belmont Street NW
 Apt 204
 Washington, DC 20009



 Jarrett Datcher
 1325 173rd Place
 Bothell, WA 20675



 Jarrett Ray
 4500 S Four Mile Run Dr
 #710
 Arlington, VA 22204
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 582 of 773



 Jarryd McManus
 1001 N. Randolph St.
 Apt. 912
 Arlington, VA 22201



 Jasmin Sharifi
 1201 East West Highway
 Unit 327
 Silver Spring, MD 20910



 Jasmine Rosner
 1617 V Street, NW
 Washington, DC 20009



 Jasmine Washington
 3101 Pennsylvania ave
 Washington, DC



 Jason Lovell
 10718 Eastland Circle
 Upper Marlboro, MD 20772



 JASON BAUM




 Jason DeGraftenreid
 4221 Rowan Street
 Raleigh, NC 27609



 Jason King
 1545 18th Street NW
 Washington, DC 20036



 Jason King
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 583 of 773



 Jason McNally
 303 Sylvania Ave
 Charlotte, NC 28206



 Jason Stern
 1001 26th st NW apt 804
 Washington, DC 20037



 jason winsten
 15 Harrison Way
 Menlo Park, CA 94025



 Jason Ye
 109 Water Street West
 Apt 1
 CHARLOTTESVILLE, VA 22902



 Jay Barth
 1711 Center St
 Little Rock, AR 72206



 Jay Patel
 855 Brannan St
 San Francisco, CA 94103



 Jay Southerland
 11198 Castlemain Circle W
 JACKSONVILLE, FL 32256



 Jean Brereton
 106 Cahill Dr.
 Alexandria, VA 22304



 Jean Lyle
 2700 CR 214
 Durango, CO 81303
Case 21-00220-ELG    Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                          Document    Page 584 of 773



 jean stucky




 Jean Wanner
 3212 7th Street, NE
 Washington, DC 20017



 Jean Wanner
 3212 7th Street NW
 Washington, DC 20017



 JEANETTE A GARCIA
 333 E Slaughter LN
 apt 823
 AUSTIN, TX 78744



 Jeanette Kramer
 3003 Manning Drive
 Marietta, GA 30062



 Jeanie Curley
 335 Detroit St. #204
 Denver, CO 80206



 Jeanine Werner
 2702 Bradbury Court
 Davidsonville, MD 21035



 jeanne homer
 8 Coral Tree Lane
 Irvine, CA 92612



 Jeanne Kennedy
 20810 Cormorant Way
 Ocean View, DE 19970
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 585 of 773



 Jeanne Muhlenberg
 PO Box 235
 Elizabethton, TN 37644



 Jeannine Donnelly
 1301 15th Street NW
 Apt 201
 Washington, DC 20005



 Jeb Byrne
 8306 Fox Haven Drive
 McLean, VA 22102



 Jeb Connor
 801 Roberts Way
 Kennett Square, PA 19348



 Jed Smith
 7141 Mercury Ave
 HAYMARKET, VA 20169



 Jeff Busch
 140 River Lake Court
 Roswell, GA 30075



 Jeff Macintire
 1102 R St NW Unit 4
 Washington, DC 20009



 Jeff Perry
 27 Lamoree Road
 Rhinebeck, NY 12572



 Jeff Schommer
 4612 Xerxes Ave S
 Minneapolis, MN 55410
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 586 of 773



 Jeff Turner
 1345 S. Capitol St. SW
 Washington, DC 20003



 Jeff Waksman
 450 Massachusetts Ave NW
 Apt 809
 Washington, DC 20001



 Jeffrey Ahdoot
 4023 25th Rd. N.
 Arlington, VA 22207



 Jeffrey Dietrich
 1803 Everest St
 Silver Spring, MD 20902



 Jeffrey Finn
 204 N Kenilworth Avenue
 Unit 2
 Oak Park, IL 60302



 Jeffrey Hanson
 8109 Fenway Rd.
 Bethesda, MD 20817



 Jeffrey Kuckuck




 Jeffrey Martin
 129 Valley View Rd
 Greentown, PA 18426



 Jeffrey Ratner
 631 D Street NW
 Apt 445
 Washington, DC 20004
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 587 of 773



 Jeffrey Robbins
 21 Battery Park Ave
 Unit 604
 Asheville, NC 28801



 Jeffrey Shen




 Jen Whereatt
 921 Oronoco Street
 Alexandria, VA 22314



 Jeni Catch
 305 S. Elm Drive
 Beverly Hills, CA 90212-4611



 Jenn Coy
 410 S. Nursery Ave
 Purcellville, VA 20132



 Jenna Delgado
 250 W Pratt Street
 Baltimore, MD 21201



 Jenna Ebersole
 436 New Jersey Ave SE
 Apt B
 Washington, DC 20003



 Jenna Larner
 57 Dickinson Rd
 Basking Ridge, NJ 07920



 Jennifer Riedinger
 3754 Jason Avenue
 Alexandria, VA 22302
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 588 of 773



 Jennifer Bisceglie
 1725 Duke Street
 Alexandria, VA 22315



 Jennifer Bisceglie
 5320 Jesmond Street
 Alexandria, VA 22315



 Jennifer Bisceglie




 Jennifer Cash




 Jennifer Cochran
 43671 Deer Run Ct
 Leonardtown, MD 20650



 Jennifer Elwood
 1430 Newton St. NW
 #201
 Washington, DC 20010



 Jennifer Grim
 14230 Westside Ridge Drive
 Laurel, MD 20707



 Jennifer Gulley
 3053 Hazelton St
 Falls Church, VA 22044



 Jennifer Jeffers
 PO BOX 358998
 Gainesville, FL 32635
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 589 of 773



 Jennifer Johnston




 Jennifer Menefee
 8507 stones throw lane
 Missouri city, TX 77459



 Jennifer Myers
 1225 Marietta Dr
 Fairborn, OH 45324



 Jennifer Newman
 5448 Fawnbrook Lane
 Dublin, OH 43017



 Jennifer Reichert
 7313 Masters Drive
 Potomac, MD 20854



 Jennifer Seasly
 3130 N. Soldier Trail
 Tucson, AZ 85749



 Jennifer Vaziralli
 2108 Main Line Blvd
 Alexandria, VA 22301



 Jennifer Walton




 Jennifer White
 14503 Anchor Lane
 Boyds, MD 20841
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 590 of 773



 Jennifer Wolford
 1018 N Highland Ave
 Pittsburgh, PA 15206



 Jenny Fleming
 3708 N. Southport Ave
 APT 4
 Chicago, IL 60613



 Jenny Martin
 959 N Madison St.
 Arlington, VA 22205



 Jenny Miedema
 2273 S Main St
 Ann Arbor, MI 48103



 Jeremie Marguerie
 350 W 50th St
 unit 24 g
 washington, NY 10019



 Jeremy Cockerham
 1170 NW 11th St.
 Apt 801
 Miami, FL 33136



 Jeremy Friedlander
 301 M St SW
 Apt 502
 Washington DC, DC 20024



 Jeremy Haldeman
 1808 6th, NW
 Washington, DC 20001



 Jeremy McClellan
 1444 T Street
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 591 of 773



 Jeri Robinson
 140 Kinkade Drive
 Middletown, NJ 07748



 Jermaine Dictado




 JEROME MULLIN
 9006 WOODLAND DRIVE
 Silver Spring, MD 20910



 Jerr Rosenbaum
 2018 N. Monroe St.
 Arlington, VA 22207



 jerry rinder
 150 Selkirk Road
 Williamsport, PA 17701



 Jesse B Rauch
 3325 11th Street NW, Unit 1
 Washington, DC 20010



 Jessi Bailly
 7620 Old Georgetown Rd
 Apt 214
 Bethesda, MD 20814



 Jessica Hristakos
 5714 13th St. NW
 Washington, DC 20011



 Jessica Bratten
 2291 Cartbridge Road
 Falls Church, VA 22043
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 592 of 773



 Jessica Crane




 JESSICA Grabill
 2420 Lexington Road
 Falls Church, VA 22043



 Jessica Graham
 6027 Redwood Lane
 Alexandria, VA 22310



 Jessica Jager
 6064 Hardwick Pl
 Falls Church, VA 22041



 Jessica Kaslow
 160 Ardmore St
 Hamden, CT 06517



 Jessica Kremen
 5 Bellchase Court
 Baltimore, MD 21208



 Jessica Lee
 2909 Sycamore Street
 Alexandria, VA 22305



 Jessica Lewis
 13607 Anchor Cove Ct
 Rockville, MD 20850



 Jessica Loren
 9186 Ivy Banks Dr
 Mechanicsville, VA 23116
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 593 of 773



 Jessica Mirabella
 1711 Massachusetts Ave, NW
 Apt #126
 Washington, DC 20036



 Jessica Nakano
 5 Sunnyridge Parkway
 Trumbull, CT 06611



 Jessica Potts
 17107 New Hampshire Ave
 Silver Spring, MD 20905



 Jessica Rusnack
 FTI Consulting
 8251 Greensboro Drive
 McLean, VA 22102



 Jessica Smith
 18655 Pier Point Pl
 Montgomery Village, MD 20886



 Jessica Strieter Elting
 1419 Buchanan St NW
 Washington, DC 20011



 Jessica Wintfeld
 505 E. Alexandria Ave
 Alexandria, VA 22301



 Jessica Wodatch
 627 E Street NE
 Washington, DC 20002



 Jessica Wrenn
 4455 Connecticut Ave NW
 Apt 409
 WASHINGTON, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 594 of 773



 Jessie Owens
 838 S Bond St
 Apt 1
 Baltimore, MD 21231



 Jie Wang




 Jill Crisafi
 3872 Redwood Drive
 Bethlehem, PA 18020



 Jill Greene
 3567 S FEDERAL HIGHWAY
 BOYNTON BEACH, FL 33435



 Jill Klein
 11202 Crossbeam Ct
 Reston, VA 20194



 Jill Luckett
 10 Royal Oak Ct.
 Rockville, MD 20854



 Jill Stever-Zeitlin
 1944 Kenwood Parkway
 MInneapolis, MN 55405



 Jillian Klein
 245 E 25th St, Apt 11F
 New York, NY 10010



 Jillian Lomanno
 427 Edgmere Dr.
 Annapolis, MD 21403
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 595 of 773



 Jim Reische
 164 Cole Avenue
 Williamstown, MA 01267



 Jimmy Learned
 9240 Vernon Drive
 Great Falls, VA 22066



 Jo   Christopher




 Jo Marie Gerogianni




 Joan Flavin
 1845 River Shore Drive
 Indialantic, FL 32903



 Joan McCormick
 2908 Rockingham Court
 Pasadena, MD 21122



 Joan O'Connor
 8476 OAKWIND COURT
 ORANGEVALE, CA 95662



 Joana Noriega
 12365 Randle Lane
 Culpeper, VA 22701



 JoAnn DaSilva
 6 Lake Shore Drive South
 Randolph, NJ 07869
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 596 of 773



 Joann Pabst
 2348 E 7th St
 Charlotte, NC 28204



 JoAnn Sims
 333 Delight Meadows Road
 Reisterstown, MD 21136



 Joanna J Kuttothara
 1210 R St NW, Apt 317
 Washington, DC 20009



 Joanna Philpotts
 138B N Bedford St.
 Arlington, VA 22201



 Joanna Wynes
 4110 Tall Willows Road
 Ellicott City, MD 21043



 Joanne Brokaw
 60 East Marginal Rd
 Brunswick, ME 04011



 joanne costello
 448 mckinley
 grosse pointe farms, MI 48236



 Joanne Evans
 852 Bluffs Ct
 Petoskey, MI 49770



 Joanne Westendorf
 537 Hilbar Ln
 Palo Alto, CA 94303
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 597 of 773



 Joanne Wisner
 1625 Eye Street
 Washington, DC 20006



 JODIE GULASKEY
 938 Prestige Court
 NEWPORT NEWS, VA 23602



 Jody Stewart
 13748 Piedmont Vista Dr.
 Haymarket, VA 20169



 Jody Fox
 15 Parkway North
 Apt 145
 Deerfield, IL 60015



 Joe Brophy
 2840 16th St NW
 Apt. 844
 Washington, DC 20010



 Joe McCormick
 6100 dunleer court
 bethesda, MD 20817



 Joe Steele
 3001 Veazey Terrace, NW
 Apt 701
 Washington, DC 20008



 Joel Dorow
 219 christopher st
 Montclair, NJ 07042



 Joey WIlkins
 1225 13th St. NW
 Washington, DC 20005
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 598 of 773



 John Bean
 2121 N Westmoreland St
 Apt 232
 Arlington, VA 22213



 John Berger
 1455 S St NW
 Washington, DC 20009



 John Crain
 452 New Jersey Ave SE
 Washington, DC 20003



 John Crippen
 2425 L ST NW #604
 Washington, DC 20037



 John Denton
 2008 N Kenmore St
 Arlington, VA 22207



 John Eubank
 1201 N Fillmore St
 Apt 609
 Arlington, VA 22201



 John Evans
 100 Aqua Way
 #215
 Newport, KY 41071



 John Fletcher
 1439 Floyd Ave
 Richmond, VA 23220-4663



 John LaRue
 5480 Wisconsin Ave. Apt. 606
 Chevy Chase, MD 20815
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 599 of 773



 John Leary
 9904 Thornwood Road
 Kensington, MD 20895



 John Lonsdale
 4120 Red Fox Road
 Fort Collins, CO 80526



 John Maconi
 100 Shiley Street
 Annapolis, MD 21401



 John Miller
 4243 35th Street S
 Arlington, VA 22206



 John Ogilby
 20 Auburn Street
 Unit A
 Charlestown, MA 02129



 John Petrofsky
 1730 P Street NW
 Apt 5
 Washington, DC 20036



 John Roy
 1526 Woodcrest Drive
 Reston, VA 20194



 john sargent
 888 17th street
 suite 205
 washington, DC 20006



 John Schoenecker
 730 N. Tazewell St.
 ARLINGTON, VA 22203
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 600 of 773



 John Simon
 233 S Federal Hwy
 #410
 Boca Raton, FL 33432



 John Womack
 8020 Wright Place
 Jessup, MD 20794



 John Wright
 2359 Boyer Ave E
 Seattle, WA 98112



 John Zevitas
 1525 Coldwater Reserve Xing
 Severn, MD 21144



 Johns Bahen
 1079 Nova circle
 Arnold, MD 21012



 Joi Baker
 3501 21st ST SE
 Washington, DC 20020



 Jolaine Smith
 1820 Walnut St E #3
 Devils Lake, ND 58301



 Jolanta Szmuc
 20 Anona Drive
 Upper Saddle River, NJ 07458



 Jolene Lowry
 1710 Forest Lane
 McLean, VA 22101
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 601 of 773



 Jon Carlson
 1232 West Nelson Street
 apt 1B
 Chicago, IL 60657



 Jon Furlow
 2120 Girard Ave S.
 Minneapolis, MN 55405



 Jon Furman




 Jon Malis
 1101 3rd St SW
 #711
 Washington, DC 20024



 Jon West-Bey
 3405 Wheeler Rd SE
 Washington, DC 20032



 Jonas Chartock
 1824 Oretha Castle Haley Boulevard
 New Orleans, LA 70113



 Jonathan Berliner
 2500 Q St nw Apt 307
 Washington, DC 20007



 Jonathan Bonniwell
 6555 Sand Wedge Ct
 Alexandria, VA 22312



 Jonathan Elsasser
 319 Harvest Drive
 Charlottesville, VA 22903
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 602 of 773



 Jonathan Kendler




 Jonathan Levine
 99 Pembroke Street Unit 2
 Boston, MA 02118



 Jonathan Mullin
 2007 SKYLINE DR.
 LATROBE, PA 15650



 Jonathan Pogach
 2523 University Place
 Washington, DC 20009



 Jonathan Raizon
 1499 Massachusetts Ave NW
 APT 418
 Washington, DC 20005



 Jonathan Spigler
 1947 Columbia Pike, 42
 Arlington, VA 22204



 Jonathan Wachtel
 4914 jamestown rd
 bethesda, MD 20816



 Jonny Davis
 92 Fitzwilliam Point, Fitzwilliam Quay
 Dublin 4, Ireland D04 NY06



 Jordan Green
 1160 First St NE
 Apt 520
 Washington, DC 20002
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 603 of 773



 Jordan McIntyre
 818 N Quincy Street #1511
 Arlington, VA 22203



 Jordan Rice
 2421 Glade Bank Way
 Reston, VA 20191



 Joseph Deal
 2706 44th Street NW
 Washington, DC 20007



 Joseph Gallagher
 337 Vley Road
 Scotia, NY 12302



 Joseph Lenz
 704 F Street NE
 Washington, DC 20002



 Joseph Martinelli
 947 Edison Avenue
 Bronx, NY 10465



 Joseph Mattey
 514 Possum Oak
 Shavano Park, TX 78230



 Joseph Panagiotou
 8305 Richardson Road
 Clinton, MD 20735



 Joseph Toner
 1013 C St SE
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 604 of 773



 Josh Levin
 1212 Girard St. NW
 Washington, DC 20009



 josh masi
 205 Faulk Drive
 Warrendale, PA 15086



 Josh Shelofsky
 3000 Washington Boulevard
 Apt 822
 Arlington, VA 22201



 Joshua DeMoss
 1812 N Capitol St NW
 Unit 301
 Washington, DC 20002



 joshua Keller
 93 crystal brook hollow road
 Mount Sinai, NY 11766



 Joshua Kreider
 1209 13th Street, NW
 apt 602
 Washington, DC 20005



 Joshua MacNeill
 1613 Harvard St. Apt 208
 Apt 208
 Washington, DC 20009



 Joy Burwell




 Joy Wood
 9705 Katie Leigh Ct
 Great Falls, VA 22066
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 605 of 773



 joyce sullivan
 400 Cameron Station Blvd
 Unit 313
 Alexandria, VA 22304



 Judith Biltekoff
 94 Smallwood Drive
 Snyder, NY 14226



 Judith Proffitt
 17 WESTMINSTER BRIDGE WAY
 LUTHERVILLE, MD 21093-3955



 judith ritter




 Judy Brinckerhoff
 4628 Brandywine St NW
 Washington, DC 20016



 Judy Drickey-Prohow
 4712 North Courtney Drive
 Tucson, AZ 85705



 Judy Monaghan
 29 Lynn Rd
 Needham, MA 02494



 Judy Rauchman
 10953 Shadow Glen Dr
 Loveland, OH 45140-7800



 Judy Whalley
 520 3rd St NE
 Washington, DC 20002
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 606 of 773



 julasha simpson
 14722 saddle creek dr
 Burtonsville, MD 20866



 Julia Baehre
 7651 Mandrake Court
 Unit 408
 Elkridge, MD 21075



 Julia Clark
 140 M St NE
 Apt 1244
 Washington, DC 20002



 Julia Comeau
 2627 13th Street NW
 Washington, DC 20009



 Julia Farbman
 1919 Market St., Unit 1416
 Philadelphia, PA 19103



 Julia Frederick
 1375 Fairmont St NW
 Apt 412
 Washington, DC 20009



 Julia MacKesson
 270 Riverbend Drive
 Charlottesville, VA 22911



 Julia Post
 3251 Sutton Place NW
 Unit D
 Washington, DC 20016



 Julia Randall
 2709 wisconsin avenue NW
 Washington, DC 20007
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 607 of 773



 Julia Taxin
 1845 Ontario Place NW
 B
 Washington, DC 20009



 Julia Watts
 3200 16th Street
 Apt 608
 Washington, DC 20010



 Julian Day-Cooney
 5308 S Greenwood Avenue
 Apt 1
 Chicago, IL 60615



 Juliana Rodriguez
 1760 Euclid St. NW #203
 Washington, DC 20009



 Julie Westendorf
 6004 W Winterberry Circle
 Sioux Falls, SD 57106



 Julie Chapman
 14 Hesketh Street
 Chevy Chase, MD 20815



 Julie Clarke
 63 PONDEROSA LN
 PALMYRA, VA 22963-2405



 Julie Daniels
 4097 W 142nd St Apt 218
 Hawthorne, CA 90250



 Julie Dunwoody
 12849 Parapet way
 Oak hill, VA 20171
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 608 of 773



 Julie Grimes
 1914 Ventura Ave
 Silver Spring, MD 20902



 julie hughey




 Julie Margolies
 3908 8th St NW
 WASHINGTON, DC 20011-7906



 Julie Neubauer
 726 Huffine Manor Circle
 Franklin, TN 37067



 Julie Palmeri
 56 Madison Pl #1
 Annapolis, MD 21401



 Julie Pereira
 922 Willow Ave, Apt 2
 Hoboken, NJ 07030



 Julie Sassor
 8959 Helmick Road
 Monmouth, OR 97361



 Julie Veroff
 1485 Waller St
 #106
 San Francisco, CA 94117



 Julien Guttman
 1451 Belmont Street Northwest
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 609 of 773



 Juline Kaleyias




 June Smith
 930 Main St
 deale, MD 20751



 Justin Cerrito
 6305 Earl Street
 Owings, MD 20736



 Justin Oliver
 408 U street NW
 Washington, DC 20001



 Justin Whitesell




 justin zielke
 2125 14th street nw, 606
 washington, DC 20009



 Jyotsna (Jyo) Pai
 5502 Spring Bluff Ct.
 Fredericksburg, VA 22407



 K T




 Kacey Shuey
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 610 of 773



 Kacie Hackett
 1728 W. Abingdon Dr.
 102
 Alexandria, VA 22314



 Kadie Corbin
 3919 4th St N
 Apt 4
 Arlington, VA 22203



 Kahle McDonough
 140 Brackett rd
 Rye, NH 03870



 Kaitlin Puglia
 IE USA LLC
 200 Park Ave
 Ste 1700
 New York, NY 10166



 Kaley Williams
 808 4th St NE
 Washington, DC 20002



 Kara Youle
 652 Dorchester Avenue
 3
 Boston, MA 02127



 Karen LeBan
 5700 Broad Branch Rd NW
 Washington, DC 20015



 Karen Bridges
 P.O. Box 356
 P.O. Box 356
 North, VA 23128
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 611 of 773



 Karen Fishman
 7103 Cedar Avenue
 Takoma Park, MD 20912



 Karen Fleischer
 5501 E Bloomfield Rd
 Scottsdale, AZ 85254



 karen golembeski
 2039 new hampshire avenue NW
 unit 602
 washington, DC 20009



 Karen Hope
 3834 GROSVENOR DR
 Ellicott City, MD 21042



 Karen Keegan
 609 Deerfield Pond Court
 Great Falls 22066



 Karen Kenny




 Karen Lee
 1312 Woodsdie Parkway
 Silver Spring, MD 20910



 Karen Lewis
 304 Chesapeake Drive
 GREAT FALLS, VA 22066



 Karen Menatti
 11617 Cedar Chase Road
 Herndon, VA 20170
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 612 of 773



 Karen Raino
 706 Park Ave.
 River Forest, IL 60305



 Karen Swandby
 2920 Shetland Lane
 Montgomery, IL 60538



 Karen Taggart
 148 Chapel Lane
 Madison, MS 39110



 Karen Walker
 9033 Buckeye Court
 Indianapolis, IN 46260



 Karen Watkins
 6124 Avalon Drive West
 Orange, CT 06477



 Karen Weiss
 617 Crocus Dr
 Rockville, MD 20850



 Karen Wendell
 80 Maple Avenue South
 Westport, CT 06880



 Karen Zinkgraf
 9522 E Stanhope Rd
 Kensington, MD 20895



 Karilyn Barber
 2109 Creeks Edge Drive
 Virginia Beach, VA 23451-6805
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 613 of 773



 Karin Kearney




 Karine Shalaby
 3211 Wisconsin Ave. NW
 Washington, DC 20016



 Karol Eller
 20376 Cottswold Terrace
 Sterling, VA 20165



 karyn glass
 711 8th street
 wilmette, IL 60091



 Kass Schurtz




 Kate Schaefer
 1527 Church St NW
 Unit 1
 Washington, DC 20005



 Kate Cole
 902 Ridge Square
 Apt 208
 Elk Grove Village, IL 60007



 Kate Cude
 4514 Connecticut Ave NW
 Washington, DC 20008



 Kate Dykgraaf
 1401 S. Edgewood Street
 Unit 485
 Arlington, VA 22204
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 614 of 773



 Kate Forscey
 1330 new hampshire ave nw, apt 603
 apt 603
 washington, DC 20036



 Kate Goodman
 3207 Sutton Place NW
 Apt. B
 Washington, DC 20016



 Kate Halsey
 1840 monarch meadow ct.
 Finksburg, MD 21048



 Kate Herron
 3479 Paisley Pointe
 Whitestown, IN 46075



 kate judge
 8515 Georgia Ave
 Silver Spring, MD 20910



 Kate Knise
 2112 8TH STREET NW
 Apt PH12
 Washington, DC 20001



 Kate Murphy
 113 Christopher St, apt 6
 NEW YORK, NY 10014



 Kate Murphy
 1527 P St NW
 Apt 4
 Washington, DC 20005



 Kate Stoddard
 5 E 22nd St, Apt 29H
 New York, NY 10010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 615 of 773



 Kate Stoll
 3060 Thayer St. NE
 Washington, DC 20018



 Kate Taseff
 4105 Whitman Ave.
 Cleveland, OH 44113



 Kate Wolff
 1107 C ST NE
 Washington, DC 20002



 Katharina Werner
 770 p st nw
 816 e
 Washington, DC 20001



 Katharine Melzer
 638 Hempstead Place
 Charlotte, NC 28207



 Katherine Isgrig
 214 W Mount Ida Ave.
 Alexandria, VA 22305



 Katherine Knight
 519 Lebaum St SE
 Washington, DC 20032



 Katherine Brandon
 301 G St NE
 #11
 Washington, DC 20002



 Katherine Coats-Thomas
 2730 Gallows Road
 Vienna, VA 22180
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 616 of 773



 Katherine Connors
 8922 APPLESEED DR
 CINCINNATI, OH 45249



 Katherine Constantinou




 Katherine Daugherty
 724 214th Street
 Pasadena, MD 21122



 Katherine Dawes
 1129 4th St NE
 Washington, DC 20002



 Katherine Egan
 1912 16th St NW
 Apt 2
 Washington, DC 20009



 Katherine Eppley
 17131 E Hillcrest Dr
 Fountain Hills, AZ 85268



 Katherine Finzer
 4318 CASEY BOULEVARD
 WILLIAMSBURG, VA 23188



 Katherine Giesen
 2915 S Woodstock St
 Apt D
 Arlington, VA 22206



 Katherine Hanniford
 1030 Charleston Trace
 Roswell, GA 30075
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 617 of 773



 Katherine Milikin
 4609 15th Street, NW
 Washington, DC 20011



 Katherine Pruitt
 7711 Falstaff Rd
 McLean, VA 22102



 Katherine Rodriguez
 18 Overbrook Road
 Randolph, NJ 07869



 Katherine Smollon
 210 Bowen Court
 Annapolis, MD 21401



 Katherine Wiacek
 2243 12th Street NW
 Washington, DC 20009



 Katheryn Glowa
 120 Rathburn way
 Santa Cruz, CA 95062



 Katheryn Grover
 9 Roanoke Avenue NE
 Atlanta, GA 30305



 Kathie Bond




 Kathleen Beer
 9008 Brook Ford Rd
 Burke, VA 22015
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 618 of 773



 Kathleen Blume
 2215 N Van Dorn St
 Alexandria, VA 22304



 Kathleen Farner




 Kathleen Jeffers
 3523 Goddard Way
 Alexandria, VA 22304



 kathleen Kamionek
 35 Quincy Street
 chevy chase, MD 20815



 Kathleen Lockbaum
 58 Pennsville Pedricktown Rd
 Pedricktown, NJ 08067



 Kathleen Long
 54 Arlington Ave
 Paterson, NJ 07502



 Kathleen mcCormick
 5006 5th Street NW
 Washington, DC 20011



 Kathleen McCoy
 3034 N. Seminary Ave, Apt 2
 Chicago, IL 60657



 Kathleen McIsaac
 P.O. Box 5670
 Carefree, AZ 85377
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 619 of 773



 Kathleen Nitta
 2405 S heryl Ct
 Spokane Valley, WA 99037



 Kathleen Rademacher
 126 Erin Lane
 East Setauket, NY 11733



 kathleen sanzo
 3310 winnett rd
 chevy chase, MD 20815



 Kathleen Shroeder
 6110 Greeley Blvd
 Springfield, VA 22152



 Kathleen Skelly
 40 Kipling Road
 Wellesley Hills, MA 02481



 Kathleen Spence
 93 White Horse Dr
 Ocean Pines, MD 21811



 Kathleen Weinstein
 9416 Seddon Road
 BETHESDA, MD 20817



 Kathryn Addis
 380 Exeter Road
 Haverford, PA 19041



 Kathryn Barrett
 7109 Heathwood Ct.
 Bethesda, MD 20817
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 620 of 773



 Kathryn Clark
 1617 Corcoran Street NW
 Apt A
 Washington, DC 20009



 Kathryn Clough
 46 Ward Ave
 Mount Kisco, NY 10549



 Kathryn Contario
 1420 12th Street NW
 Washington 20005



 Kathryn Farrell
 3020 Porter St. NW, Apt. 101
 Washington, DC 20008



 Kathryn Goldmeier
 4018 34th ST.
 Mount Raininer, MD 20712



 Kathryn Latham
 2016 Gail Ave
 Jacksonville Beach, FL 32250



 Kathryn Lindsay
 2201 Divot Drive
 St. Louis, MO 63131



 Kathryn Rust
 507 Sleepy Hollow Rd
 Henrico, VA 23229



 Kathryn Wooten
 321 6th St Se
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 621 of 773



 Kathy Butler
 199 Albert Hart Dr.
 Baton Rouge, LA 70808



 Kathy Gropp
 PO Box 32
 Ferndale, CA 95536



 Kathy Havey
 5 Spring Hill Lane
 Bethel, CT 06801



 Kathy Holle
 PO Box 18496
 Denver, CO 80218-0496



 Kathy Houchens
 13205 9th Street
 Bowie, MD 20715



 Kathy Mesley
 861 Timmaron Driver
 Allen, TX 75013



 Kathy Villemez
 507 Mary Lane
 Highlands, TX 77562



 katie bacon
 3810 18th St South
 Arlington, VA 22204



 Katie Crenshaw
 4610 Hanover Ave
 Richmond, VA 23226
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 622 of 773



 Katie Garner
 1662 West Virginia Ave NE
 #3
 Washington, DC 20002



 Katie Kerrigan
 3025 King Street
 Alexandria, VA 22302



 Katie Kopita
 43 Sandra Ave
 Plattsburgh 12901



 Katie Luka
 2225 N. Harwood St.
 Dallas, TX 75201



 Katie Marino
 900 N. Stuart Street
 Apt 1814
 Arlington, VA 22203



 Katie Ott
 739 10th St SE
 Washington, DC 20003



 Katie Stein
 1400 Irving st
 Apt 327
 Washington, DC 20010



 Katie Trizna
 900 N Stafford St
 Apt 2625
 Arlington, VA 22203



 Katie Zook
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 623 of 773



 katrinka sharpe
 660 Glencoe Rd
 Excelsior, MN 55331



 Kay Bellor
 1215 East West Highway
 Apt. 1211
 Silver Spring, MD 20910



 Kay Cappleman
 519 N Woodland St
 Winter Garden, FL 34787



 Kayla Nicolay
 522 Seward Square SE
 Washington, DC 20003



 Kayla Yee
 415 L Street NW
 Apt 144
 Washington, DC 20001



 Kaylan Normandeau
 255 Brunswick St.
 Apt 214
 Jersey Cith, NJ 07302



 Kayle Stevens
 1121 S Street, NW
 Washington, DC 20009



 Kayleigh MacPherson
 2940 Selby Avenue
 Los Angelos, CA 90064



 KC Korten
 2121 6th Ave Apt S2010
 Seattle, WA 98121
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 624 of 773



 Keegan Shirel
 950 Maine Avenue SW
 #925
 Washington, DC 20024



 Keerthi Reddy
 275 6th Avenue
 Apt 4
 Brooklyn, NY 11215



 Keith Behrens
 23 Dutch Meadows Drive
 Cohoes, NY 12047



 Keith Klang




 keith vanderbrink
 203 Yoakum Parkway, Apt 1512
 Alexandria, VA 22304



 Keith Whitener
 6409 Virginia Hills Ave
 Alexandria, VA 22310



 Kelaine Conochan
 1102 R Street N.W.
 #1
 Washington, DC 20009



 Kelli Magnarelli
 3807 East West Hwy
 Chevy Chase, MD 20815



 Kelli Martin
 9210 Cherokee Ln
 Leawood, KS 66206
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 625 of 773



 Kelli Pierson
 3008 S Columbus St
 C1
 Arlington, VA 22206



 Kelli Wagenhoffer
 20621 Belwood Ct
 Sterling, VA 20165



 Kelly Andreycak
 14511 Castleford ct
 Midlothian, VA 23113



 Kelly Butrico
 1706 Wickford Rd
 South Plainfield, NJ 07080



 Kelly Campbell
 17117 Magic Mountain Dr
 Round Hill, VA 20141



 Kelly Chambers
 1130 Lake Heron Drive, Apt. 2B
 .
 Annapolis, MD 21403



 Kelly Conlon-white
 13176 SE 145th Ave
 Ocklawaha, FL 32179



 Kelly Duquin
 8900 Oneida Lane
 Bethesda, MD 20817



 Kelly Hamill
 2201 N Pershing Drive
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 626 of 773



 Kelly Hayeslip
 11750 Old Georgetown Road
 #2301
 Rockville, MD 20852



 Kelly OBrien
 917 VILLAGE WAY N
 BLACKSBURG, VA 24060



 Kelly Reid
 16 17th Street NE
 Unit 222
 Washington, DC 20002



 Kelly Smith
 79 Topsail Drive
 Ponte Vedra, FL 32081



 Kelsey Barner
 1200 N Rolfe St
 Unit 496
 Arlington, VA 22209



 Kelsey Bonner
 1801 Swann St NW
 Apt 101
 Washington, DC 20009



 Kelsey Brandt
 1946 Kennedy Drive
 Apt 101
 McLean, VA 22102



 Kelsey Dietz
 1222 Harrison St Apt 6301
 San Francisco, CA 94103
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 627 of 773



 Kelsey Finn
 120 Garfield Place Apt. D8
 Brooklyn, NY 11215



 Kelsey Mahony
 10 East 29th Street, Apt 5K
 New York, NY 10016



 Kelsey Picciuto
 3181 Randall way
 Apt 3
 Beavercreek, OH 45431



 Kelsey Taylor
 5501 Yorktown Blvd
 Arlington, VA 22207



 Kendra Merchant
 600 H St NE
 Apt 221
 Washington, DC 20002



 Kenneth Hutman
 1721 22nd Street North
 Arlington, VA 22209



 Kenneth Kvam
 731 Tramway Lane NE
 Albuquerque, NM 87122



 Kenneth Slosser
 3903 Hillandale Ct, NW
 Washington, DC 20007



 Kent Wiederecht
 131 East 83rd St
 APT 5F
 New York, NY 10028
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 628 of 773



 Keri OSullivan
 3416 17th St
 Arlington, VA 22204



 Kerri-Ann Limbeek
 100 Atlantic Ave
 Apt. G4
 Brooklyn, NY 11201



 Kevin Cahalane
 1901 Connecticut Ave NW #821
 Washington, DC 20009



 Kevin Hudak
 3900 Fairfax Drive, Apt. 621
 Apt. 621
 Arlington, VA 22203



 Kevin Kelly
 18 elm st
 Greenwood lake, NY 10925



 kevin kostyk
 1529 14th St.
 Apt 607
 washington, DC 20005



 Kevin Ku
 12233 Horton St
 Overland Park, KS 66209



 Kevin Luo
 225 Rhode Island Ave NW
 Washington, DC 20001



 Kevin Madura
 8 Jay Road
 Chatham, NJ 07928
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 629 of 773



 Kevin Meers
 60 Brattle Street
 #201
 Cambridge, MA 02138



 Kevin Miller
 6288 Walkers Croft Way
 Alexandria, VA 22315



 Kevin Moran
 1213 S Street NW
 Washington, DC 20009



 Kevin O'Connor
 1301 M St NW, Apt 630
 Washington, DC 20005



 Kevin Smith
 694 Massachusets Ave. #4
 Boston, MA 02118



 Kiera Vincent
 6006 Bryn Mawr Ave
 Glen Echo, MD 20812



 Kieran Bhatia
 14604 silverstone drive
 silver spring, MD 20905



 Kieran Kepler
 3714 7th St. N., #2
 ARLINGTON, VA 22203



 Kim Barrett
 1457 Bee Court
 Traverse City, MI 49696
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 630 of 773



 Kim Hansen
 16333 Deer Path Lane
 Clovis, CA 93619



 Kim Horowitz
 119 Carbonera Court
 Santa Cruz, CA 95060



 Kim Leonard
 9705 Manor Oaks Vw
 Upper Marlboro, MD 20772



 Kim Mullaney
 132 Avonlea Dr
 Chesapeake, VA 23322



 Kim Munley
 1575 Pennington Rd
 Ewing, NJ 08618



 Kim Rohde
 1025 17th court
 Mukilteo, WA 98275



 Kimberly Garcia
 20 Spice Hill Road
 Berkeley Heights, NJ 07922



 Kimberly McCool
 4303 De Haven Dr
 Chantilly, VA 20151



 Kimberly Anderson
 1300 Dartmouth Rd
 Alexandria, VA 22314
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 631 of 773



 Kimberly Klein
 3807 Acosta Rd.
 Fairfax, VA 22031



 Kimberly Lyddane
 6825 Lochmere Drive
 Manassas, VA 20122



 Kimberly Pellish
 1738 Park Rd NW, unit 2
 Washington, DC 20010



 Kimberly Phillips
 506 13th Ave Westq
 Kirkland, WA 98033



 Kimberly Schrimsher
 311 Lincoln St SE
 Huntsville, AL 35801



 Kimberly Sutton
 1721 4th St NW
 Washington, DC 20001



 Kimberly Tuck
 1835 Kelly Ln
 Brookfield, WI 53045



 Kimberly Vadyak
 18467 Deep Passage Ln
 Fort Myers Beach, FL 33931



 Kimberly Williams Cascio
 19132 Alpenglow Lane
 Brookeville, MD 20833
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 632 of 773



 Kimble Bassford
 203 N. Melbourne Ave
 Ventnor, NY 08406



 kirk dehaven
 128 queen st
 alexandria, VA 22314



 Kirra Jarratt
 554 Peabody St NW
 Washington, DC 20011



 Kirsten Dalboe
 8 Watchwater Ct
 Rockville, MD 20850



 Kirsten Wiens
 611 Malden Ave E Apt B
 Seattle, WA 98112



 Kory Cosenza
 1915 16th Street NW
 Apt 202
 Washington, DC 20009



 krista ellis
 5304 Brookeway Drive
 bethesda, MD 20816



 Kristen Coleman
 3823 Calvert St.
 Washington, DC 20007



 Kristen Nemeroff
 444 W Broad St
 Apt 330
 Falls Church, VA 22046
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 633 of 773



 Kristen Silberberg
 4658 Kinsey Lane
 Alexandria, VA 22311



 Kristen Zarenko
 453 Irving St NW
 Washington, DC 20010



 Kristi Dentinger
 520 e Monroe ave
 Kirkwood, MO 63122



 Kristi Vogler
 PO Box 831
 Manzanita, OR 97130



 Kristian Hemphill
 949 15th St SE
 Washington, DC 20003



 Kristie Adler
 13056 amber dell court
 fairfax, VA 22030



 Kristin Amerling
 721 Massachusetts Avenue NE
 Washington, DC 20002



 Kristin Brudy
 850 Quincy St NW #606
 Washington, DC 20011



 Kristin Fody
 4512 South Dakota Ave NE
 Washington, DC 20017
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 634 of 773



 Kristin Gunther
 4600 Drummond Ave
 CHEVY CHASE, MD 20815



 Kristin Jensen
 186 Franklin Street Apt 4
 New York, NY 10013



 Kristin Mitchell
 3101 New Mexico Ave NW
 Unit 533
 Washington, DC 20016



 Kristin Viswanathan
 925 H Street NW
 Washington, DC 20001



 Kristina Peterson
 140 Kingston Drive
 Chapel Hill, NC 27514



 Kristina Koch
 9327 Old Burke Lake Rd
 Burke, VA 22015



 Kristina Nardi
 1111 Belle Pre Way
 Apt N323
 Alexandria, VA 22314



 Kristmar Muldrow
 386 Ashley Avenue
 Apt. B
 Charleston, SC 29403



 Kseniya Britikova
 4905 45 street NW
 Washington, DC 20016
Case 21-00220-ELG    Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                          Document    Page 635 of 773



 Kseniya Zavala
 1200 S Arlington Ridge Rd 407
 Arlington, VA 22202



 Kurt Osinski
 83 Porter Oaks Dr
 Roscoe, IL 61073



 Kush Kumar
 3130 N Abingdon St
 Arlington, VA 22207



 Kyle Cissel
 1424 Q St NW
 Washington, DC 20009



 Kyle Faust
 7 Webb cir
 Monroe, CT 06468



 Kyle Johnston
 4748 Full Moon Dr
 Manchester, MD 21102



 L Williams
 1372 Monroe St
 Unit B
 Washington, DC 20010



 Lara Bubnowski
 130 M St NE, 637
 Washington, DC 20002



 larry kinton
 105 7th St SE
 washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 636 of 773



 larry stewart
 142 pinnacle peak lane
 Flat Rock, NC 28731



 Latanya Higginbotham
 504 Firestone Drive
 Silver Spring, MD 20905



 Laura Andersen
 1336 Q St. NW
 Washington, DC 20009



 Laura Applestein
 470 2nd Ave
 Apt 17C
 New York, NY 10016



 Laura Aragon
 1430 Swann Street NW
 Apt. B
 Washington, DC 20009



 Laura Bates
 1317 Parkview Road
 Crozet, VA 22932



 Laura Blackwelder
 2006 15th St Nw
 Basement
 Washington, DC 20009



 laura brodowski
 6269 walkers croft way
 alexandria, VA 22315



 Laura Dallas McSorley
 1520 A St SE #2
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 637 of 773



 Laura Delgado Lopez
 2868 S Abingdon St
 Apt A1
 Arlington, VA 22206



 Laura DeLise
 2921 West Bayshore Court
 Tampa, FL 33611



 Laura Doyle
 230 park place
 1A
 Brooklyn, NY 11238



 Laura Doyle
 230 Forest Street
 Needham, MA 02492



 Laura Foncannon
 308 Prettyman Drive
 Apt. 9209
 Rockville, MD 20850



 Laura Glaser
 3715 Veazey St. NW
 Washington, DC 20016



 Laura Graveline
 3008 Evergreen Circle
 Ames, IA 50014



 Laura Hoover
 3250 Broderick St.
 San Francisco, CA 94123



 Laura McCarrhy
 2626 A 11th st NW
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 638 of 773



 Laura Miller
 7713 Tomlinson Ave
 CABIN JOHN, MD 20818



 Laura Swett
 7221 Pindell School Road
 Fulton, MD 20759



 Laura Tillman
 212 Stilwater Dr
 Heathsville, VA 22473



 Laura Walter
 3443 Round Table Ct
 Annandale, VA 22003



 Laura Webster
 703 laurel ave
 Apt 4e
 Saint paul, MN 55104



 Laura wolk
 29 Fischer Graduate Residence
 Apt 1C
 Notre Dame, IN 46556



 Lauren Campbell
 6307 9th St NW
 Washington, DC 20011



 Lauren Carrasco
 410 S. Highland Street
 Arlington, VA 22204



 Lauren Cassady
 2250 Clarendon Blvd
 Apt 214
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 639 of 773



 Lauren Dufresne
 8210 Crestwood Heights Dr
 Apt 732
 McLean, VA 22102



 Lauren Farruggia
 1375 Kenyon St NW
 Apt 605
 Washington, DC 20010



 Lauren Hunter
 1901 Connecticut Ave NW
 Apartment 412
 Washington, DC 20009



 Lauren Koester
 1607 Corcoran Street NW
 Apt B
 Washington, DC 20009



 Lauren Lebioda
 4081 River Oaks Rd
 Clover, SC 29710



 Lauren Longo
 530 Lakemont Court
 Roswell, GA 30075



 Lauren Olson
 409 Fairview Avenue
 Frederick, MD 21701



 Lauren Post
 1451 Belmont Street NW
 #321
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 640 of 773



 Lauren Rosen
 2270 Nash Court
 Mahwah, NJ 07430-3833



 Lauren Sklaver
 21 Hart Drive South
 Orange, NJ 07079



 Lauren Starnes
 1438 Fairmont St NW, Apt 100
 Washington, DC 20009



 Lauren Tarde
 700 N Randolph Street
 Apt. 2017
 Arlington, VA 22203



 Lauren Trusheim
 1727 Massachusetts ave NW, Unit 208
 Washington, DC 20036



 Lauren Vertrees
 1011 4th Street NW, Apt 1013
 Washington, DC 20001



 Lauren Wood
 915 L Street
 Washington, DC 20001



 Lauren Woody
 3926 Illinois Ave NW
 Washington, DC 20011



 Laurence Hunter
 1111 11th St NW Apt 404
 Washington, DC 20001-4351
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 641 of 773



 Laurie Lewandowski
 15603 GOOSEBERRY CT
 NORTH POTOMAC, MD 20878



 Laurie Russell
 9212 Sw 227 terrace
 Cutler Bay, FL 33190



 Laurie Seigel
 70 Cheshire Drive
 Longmeadow, MA 01106



 Laurie Waters
 9 Twin Springs Ln
 Saint Louis, MO 63124



 Lauryn Sargent
 707 Varnum St NW
 Washington, DC 20011



 Lavanya Rao
 9709 Key West Ave
 Rockville, MD 20850



 Lawren Mills
 6730 Spirit Lake Drive
 Unit 202
 Indianapolis, IN 46220



 Lea Laman
 630 14th St NE
 Apt 5
 Washington, DC



 Leah Rozin
 1800 R St. NW
 Apt 802
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 642 of 773



 Leandra English
 1315 W Street NW
 #335
 Washington, DC 20009



 Lee Chiang
 14033 Natia Manor Drive
 North Potomac, MD 20878



 Lee Childers
 4955 Timber Valley Ln.
 Hickory, NC 28602



 Lee Greenberger
 253 Midland Ave
 Montclair, NJ 07042



 Leland White
 511 N Madison St
 Arlington, VA 22203



 Len Wolfson
 2125 14th St NW
 Apt 802
 Washington, DC 20009



 Leni Schimpf
 631 D Street NW
 Apt. 432
 Washington, DC 20004



 Lenise Williams
 4131 Arkansas Ave NW
 Washington, DC 20011



 Lenny Souleret
 366 Ellsworth Place
 Joppa, MD 21085
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 643 of 773



 Les Shickman
 349 Candle Ridge Court
 Arnold, MD 21012



 Leslie Albrecht
 468 14th Street
 Brooklyn, NY 11215



 Leslie Goodman
 4006 35th St North
 Arlington, VA 22207



 Leslie Moylan
 4929 CRESCENT ST
 BETHESDA, MD 20816-1701



 Leslie Rifkin
 11541 Manorstone Lane
 Columbia, MD 21044



 Leslie Saeta
 2036 Oak Street
 South Pasadena, CA 91030



 Leslie Stenull
 196 New Canaan Ave, Main House
 Norwalk, CT 06850



 Leslie Stovall
 901 N Nelson St.
 Apt 302
 Arlington, VA 22203



 Leslie Thornton
 65 Bay Drive
 Annapolis, MD 21403
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 644 of 773



 Leslie Wissner
 62 Bogart Street
 Huntington Station, NY 11746



 Leslye Lynford
 90 Heather Avenue
 Unit 203
 San Francisco, CA 94118



 Lester Hosten
 20 Newport Pkwy
 #2309
 Jersey City, NJ 07310



 Lew Hages
 903 Russell Avenue
 Suite 300
 Gaithersburg, MD 20879



 Leyla Coker
 1111 Crest Lane
 Mclean, VA 22101



 Liam Carter-Condon
 21250 Windmill Parc Drive
 Apt 320
 Sterling, VA 20166



 Libby O'Neill
 3146 16th Street NW Apt 509
 Washington, DC 20010



 Liesl Hartmann
 1375 21st Avenue
 San Francisco, CA 94122
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 645 of 773



 Lilian Tonellato
 2036 S Michigan Ave Apt 310
 310
 CHICAGO, IL 60616



 Liliana Alfonso
 22728 Cavalier St.
 Woodland Hills, CA 91364



 Lillian Singer
 6817 Cherry Lane
 Annandale, VA 22003



 Lily Ing Pratt
 10200 Julep Ct
 Silver Spring, MD 20902



 Lily Rozhkova
 2903 Gettysburg Sq
 Vienna, VA 22181



 Linda Alfredson
 21 Red Oak Rd
 Asheville, NC 28804



 Linda Cerrito
 940 Waters Reach Court
 Alpharetta, GA 30022



 Linda Franks
 1 Beechwood Terrace
 Kinnelon, NJ 07405



 Linda Knight
 1845 Cain Cir
 Unit 2
 Fort Meade, MD 20755
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 646 of 773



 Linda McNish Solecki




 Linda Moore




 Linda Smith
 15 Hawthorne Rd
 Sudbury, MA 01776



 Linda Toner
 5001 N. 27th St
 Arlington, VA 22207



 Lindsay Borden
 20024 Apperson Place
 Germantown, MD 20876



 Lindsay Brant
 4101 Albemarle St NW
 #525
 Washington, DC 20016



 Lindsay Knudsen
 3431 14th St., NW, 3
 Washington, DC 20010



 Lindsay Mazzetti
 2017 Allen Place NW
 Washington, DC 20009



 Lindsay Michnick
 2000 N ST NW
 Apt 207
 Washington, DC 20036
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 647 of 773



 Lindsey Freeman
 901 15th St. S
 Apt. 1518
 Arlington, VA 22202



 Lindsey Lawson
 4313 18TH ST N
 ARLINGTON, VA 22207-2309



 Lindsey Monroe
 2300 24th Rd S
 Apt 231
 Arlington, VA 22206



 Lindsey Morrison




 Lindsey Putz
 530 9th St. SE
 Washington, DC 20003



 Lindsey Vaala
 5 E. Luray Ave
 Alexandria, VA 22301



 Linsey McCombs
 1708 Commonwealth Ave, Apt C9
 Alexandria, VA 22301



 Lior Nevo
 15 Fuller St
 Brookline, MA 02446-2403



 Lisa Castillo
 1345 S Capitol St SW Apt 918
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 648 of 773



 Lisa Crist
 1670 We Go Trail
 Deerfield, IL 60015



 Lisa Dowdell
 2746 N. Lexington St.
 Arlington, VA 22207



 Lisa Geismar
 14 Horse Hill Road
 Brookeville, NY 11545



 Lisa Goldberg
 417 Mansfield Road
 Silver Spring, MD 20910



 Lisa Grell
 15640 Ensleigh Lane
 Bowie, MD 20716



 Lisa Kenigsberg
 14 Winterset Court
 Potomac, MD 20854



 Lisa Kohler
 203 Mowry Road
 Manns Choice, PA 15550



 Lisa Maruca
 199 Ridgemont Rd.
 Oxford, MI 48370



 Lisa Morgan
 236 N. Edgewood Street
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 649 of 773



 Lisa Perry
 Care of Jeffrey Perry
 Rhinebeck, NY 12572



 Lisa Robinson
 25 Tudor City Place
 Washington, DC 10017



 Lisa Schneider
 9 Argosy Court
 Gaithersburg, MD 20878



 Lisa Shea
 1 Blount Circle
 Barrington, RI 02806



 Lisa Shea
 26470 Puffin Place
 Canyon Country, CA 91387



 Lisa Thurston
 400 Cameron Station Blvd
 Apt 412
 Alexandria, VA 22304



 Lisa Traversari
 901 A Winston Place
 Nashville, TN 37204



 Lisa Xu
 42 Clarendon Avenue
 Unit 2
 Somerville, MA 02144



 Liya Assefa
 5651 W Martin Drive
 Apt #209
 Milwaukee, WI 53208
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 650 of 773



 Liz Fisher
 1806 Lowell Ct
 Katy, TN 77494



 Liz Fraccaro
 3423 W Drummond PL
 Apt 1B
 Chicago, IL 60647



 Liz Lopez
 207 RICARDO RD
 SANTA FE, NM 87501-1737



 Liz Murphy
 9275 Hollow Pine Drive
 Bonita Springs, FL 34135



 Liz Stickels
 5248 Ferry Branch Ln
 Lothian, MD 20711



 LJ Urie
 80 Market St
 Annapolis, MD 21401



 Logan Swanson
 1439 Euclid St NW #107
 Washington, DC 20009



 Lora Batterson
 504 6th St NE
 Washington, DC 20002



 Lora Gier
 25465 N. Countryside Ct,
 Barrington, IL 60010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 651 of 773



 Lori Byttner




 Lori Dickes
 107 RED MAPLE WAY, CLEMSON
 Clemson, SC 29631



 Lori Fox
 4235 LARK SPARROW ST
 HIGHLANDS RANCH, CO 80126



 Lori Giblin
 730 Richmond Ave
 Silver Spring, MD 20910



 Lori Goldstein
 300 Dorn Dr
 Shrewsbury, NJ 07702



 Lori Nieves
 10030 Scenic View Terrace
 Vienna, VA 22182



 Lori Peterson
 251 Barrack Hill Road
 Ridgefield, CT 06877



 LoriAnn Verna
 3011 Penn View Ln
 Norristown, PA 19403



 Lorna Rosenberg
 130 Wetherill Rd
 Cheltenham, PA 19012
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 652 of 773



 Love Ghunney
 1504 Kingman Place NW, Apt 6
 Washington, DC 20005



 Lowell Patterson
 52 Dearwood Lane
 Pinehurst, NC 28374



 Luca Vettori
 600 W 115th St
 New York, NY 10025



 Lucas Blass
 121 Lake Forest Blvd
 Daphne, AL 36526



 Lucille Noble
 5405 Tuckerman Lane
 Apt 673
 Rockville, MD 20852



 Lucy Carr
 1102 Duke Street
 Alexandria, VA 22314



 Lucy Fike
 3742 Bailey Road
 Tucker, GA 30084



 Lucy Russell




 Lucy Witt
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 653 of 773



 Luis Figueroa
 2502 Windyside Ct
 Odenton, MD 21113



 Luis Lasa
 18 Dix St., Apt. 2
 Worcester, MA 01609



 Luis Rodriguez-Cortes
 2510 Airy Hill Circle
 Unit E
 Crofton, MD 21114



 Luke Pullman
 450 10th ave #301
 San Diego, CA 92101



 Luke Stup
 461 N Thomas St
 #408
 Arlington, VA 22203



 Lynda   Duttine




 Lynden Melmed
 5922 Overlea Road
 BETHESDA, MD 20816-2456



 Lynetta Cheatham




 Lynn Burns
 8 Loudon Pkwy
 Loudonville, NY 12211
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 654 of 773



 LYnn Grasso
 603 Stirling Road
 Silver Spring, MD 20901



 Lynn Helmer




 Lynn Marano
 853 Kings Retreat Drive
 Davidsonville, MD 21035



 Lynn O'Connell
 338 East 241 St
 BRONX, NY 10470



 Lynn Rhinehart
 516 Ashford Road
 Silver Spring, MD 20910



 Lynn Smiroldo




 Lynn Smith
 11 Neville Court
 Stafford, VA 22554



 Lynn Wang
 1219 N Vermont Street
 Arlington, VA 22201



 Lynne Carpenter
 3190 Aldan Road
 Plymouth Meeting, PA 19462
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 655 of 773



 Lynne Hewitt
 65 North Pasture Lane
 South Kingstown, RI 02879



 M Angela Galluzzi
 17100 NW 133rd St
 Platte City, MO 64079



 m suredam
 1014 Joy Oval
 Seven Hills, OH 44131



 Mackenzie Alexander
 49 Nottingham Way
 Eastampton, NJ 08060



 Maddy Clough
 2 M St NE
 Apt 305
 Washington, DC 20002



 Madelyn Ransom
 531 Florida Ave NW
 Washington, DC 20001



 Madelynne King
 24 Butcher Ct.
 Shepherdstown, WV 25443



 Madison Dodd
 403 West Ridge
 Columbia, IL 62236



 Maegan Wood
 1431 Varnum St NW
 Washington, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 656 of 773



 Maggie Brady
 2202 Foxboro Pl NW
 Washington, DC 20007



 Maggie Castor
 3742 Woodsong Ct
 Atlanta, GA 30338



 Maggie Cooper
 2225 12th Ct N
 Arlington, VA 22201



 Maggie Wagner
 143 W Canton St
 APT 4
 Boston, MA 02118



 Maggie Wallace
 750 Port Street
 Apt 1732
 Alexandria, VA 22314



 Maggie Woodward




 Makenzie Letterman
 6806 Heatherway Ct
 Alexandria, VA 22315



 Mallory Gay
 6223 22nd St N
 Arlington, VA 22205



 Mallory Jones
 2113 N St. NW Unit 102
 Washington, DC 20037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 657 of 773



 Maneesha Vesely
 1511 Patapsco Street
 Baltimore, MD 21230



 Mara Steinhaus
 2314 18th Street NW
 Apt 4
 Washington, DC 20009



 Marc Baribault
 1704 16th St NW
 Washington, DC 20009



 Marc Ferrara
 78 Franklin Avenue
 Sea Cliff, NY 11579



 Marcel Proskow
 1449 A Street NE
 Apt D
 Washington, DC 20002



 Marco Della Torre
 3511 W 17th Ave
 Denver, CO 80204



 Margaret Meier
 253 W 93rd Street
 New York City, NY 10025



 Margaret Stalnaker
 285 Harbour View Drive
 White Stone, VA 22578



 Margaret Wiggins
 857 Encino Drive
 New Braunfels, TX 78130
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 658 of 773



 Margaret Williams
 200 K St NE
 Apt 736
 Washington, DC 20002



 Margaux Garcia
 2700 S Adams Street
 #301
 Arlington, VA 22206



 margie silberstein
 10113 meyer point terrace
 potomac, MD 20854



 Margie Smith
 20701 Cooperative Way
 Dulles, VA 20166



 Margo Peyton
 2700 Calvert St NW
 Unit 518
 Washington, DC 20008



 Margot Laimbeer
 1211 13th St NW
 Washington, DC 20005



 Mari Ann McClain
 10425 N Juanita Rd
 Spokane, WA 99218



 Maria Burton




 Maria Dayton
 826 Gist Avenue
 Silver Spring, MD 20910
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 659 of 773



 Maria Dayton




 Maria Horos
 924 Beacon Square Ct
 Apt 227
 Gaithersburg, MD 20878



 Maria Portilla
 1174 River Oaks Lane
 Charlottesville, VA 22901



 Maria Rocio Gracia Ipi a
 Fern n Gonzalez, 69-6D
 Madrid, Spain 28009-0000



 Maria-Lisa Burke
 PO Box 601
 Mill Valley, CA 94942



 Marian Harmon
 1316 North Quintana Street
 Arlington, VA 22205



 Marianne Swanson
 6407 Hollins Dr.
 Bethesda, MD 20817



 Marie Friedman
 239 Buckboard Rd
 Willow Grove, PA 19090



 Marie Israelite
 2867 Tilden St. NW
 Washington, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 660 of 773



 Marie Policastro
 909 New Jersey Ave SE
 Apt 714
 Washington, DC 20003



 Mariela Reyes
 10904 Lariat Way
 Upper Marlboro, MD 20772



 Marilyn Heymann
 1736 Church St NW
 Washington, DC 20036



 Marilyn Traynham
 206 N Oakland Street
 Arlington, VA 22203



 Marina France
 11 Ericsson Rd
 Cabin John, MD 20818



 Marina Major
 9112 Horner Court
 Fairfax, VA 22031



 Marion Ceraso
 2835 SW Fairmont Dr.
 Corvallis, OR 97333



 Marion Sheridan
 3477 Tadpole Road
 Pa. Furnace, PA 16865



 Marisa Maroukian
 237 Leedy Way West
 Chambersburg, PA 17202
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 661 of 773



 Marjorie Meashaw
 872 STATE HIGHWAY 72
 POTSDAM, NY 13676



 Mark Bezold
 1230 13th Street, NW
 Apt. 509
 WASHINGTON, DC 20005



 Mark Bowden
 1027 E. Palm Ln.
 Phoenix, AZ 85006



 Mark Chalfant
 762 Fairmont St. NW
 Washington, DC 20001



 Mark Christman
 VA




 Mark Cipolletti
 1330 New Hampshire Avenue, NW
 Apt. 620
 Washington, DC 20036



 Mark Garrison




 Mark Hollaar
 2311 15th St. NW
 Apt. 1
 Washington, DC 20009



 Mark Hollingsworth
 707 Roxboro Road
 Rockville, MD 20850
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 662 of 773



 Mark Howell
 739 10th St. SE
 Washington, DC 20003



 Mark Peterson
 1221 Massachusetts Ave NW
 Apt 619
 Washington, DC 20005



 Mark Raimondo
 2633 16th ST NW
 Apt. 5C
 Washington, DC 20009



 mark resnik
 74 s 4th st
 1A
 BROOKLYN, NY 11249



 Mark Richards
 6543 Cypress Point Road
 Alexandria, VA 22312



 Mark Rivera
 3880 Rodman St. NW
 Apt. F216
 Washington, DC 20016



 Mark Seidel
 363813th St NW
 Washington, DC 20010



 Mark Viehman
 2726 13th St. NW
 Washington, DC 20009



 Mark Werner
 6807 Radcliffe Dr
 Alexandria, VA 22307
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 663 of 773



 Markus Meier
 1102 R Street N.W.
 Washington, DC 20009



 Marla Diaz
 Care of Elaine Diaz
 45 Winding Oak Drive
 Okatie, SC 29909



 Marlaena DeHaven
 1330 New Hampshire Ave NW
 Washington, DC 20036



 Marlene Peralta
 2402 W Azeele St
 #423
 Tampa, FL 33609



 Marna Miller
 4511 Exeter Ave
 Louisville, KY 40218



 Marsha Olive
 2768 Unicorn Ln NW
 Washington, DC 20015



 Marsha Tapley
 1412 Beckett Street
 Austin, TX 78757



 Martha Davidson
 2520 41st St
 #3
 Washington, DC 20007



 Martha Goldstein
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 664 of 773



 Martha Macon Smith
 3435 R St. NW
 Apt 5
 Washington, DC 20007



 Martin Packmann
 1221 Massachusetts Ave NW
 Apt 305
 Washington, DC 20005



 Martin Bauer
 9038 Fletchers Mill Road
 Marshall, VA 20115



 Mary Regalbuto
 18 Marietta Avenue
 Milford, CT 06460



 Mary Suhy
 819 West Virginia Ave NE
 Washington, DC 20002



 Mary Beth Kennedy
 1862 Mintwood Place
 Washington, DC 20009



 Mary Betts
 710 S Boulevard
 Tampa, FL 33606



 Mary Bowden
 7620 Lynn Dr.
 Napierville, IL 60540



 Mary Butler
 4401 Westbrook Ln
 Kensington, MD 20895
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 665 of 773



 mary campagnano
 612 SE 12th Terr
 Fort Lauderdale, FL 33301



 Mary Catherine Ruocco
 1165 76th Street
 Brooklyn, NY 11228



 Mary Challinor
 3507 MACOMB ST NW
 WASHINGTON, DC 20016



 Mary Claire O'Brien
 2301 Buena Vista Rd
 Winston Salem, NC 27104



 Mary Corson
 75 Field Point Circle
 Greenwich, CT 06830



 Mary Evans
 426 20TH ST NE
 Washington, DC 20002



 Mary Hopkins
 4820 Old Main St., #403
 Henrico, VA 23231



 Mary Keating
 802 Tildenville School Rd
 Winter Garden, FL 34787



 Mary Klein
 1425 4th street sw a203
 washington, DC 20024
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 666 of 773



 Mary Luetkehans
 3111 Aspinwall Dr NW
 Olympia, WA 98502



 Mary Magliocco
 12509 Stable House Court
 Potomac, MD 20854



 Mary McAndrew
 832 Willow Ave
 Apt 3A
 Hoboken, NJ 07030



 Mary Monaghan
 2980 Stevens St.
 Oceanside, NY 11572



 MARY PABON
 4142 glendale st
 Philadelphia, PA 19124



 Mary Rocha
 205 Van Buren St
 Suite 420
 Herndon, VA 20170



 Mary Schilling
 2440 16th St NW
 Apt 323
 Washington, DC 20009



 Mary Tedder
 1919 14th St. NW
 Unit 319
 Washington, DC 20009



 Mary TIndall
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 667 of 773



 Mary-Kate Rasa
 10214 Carroll Place
 Kensington, MD 20895



 MaryAnb Nash
 3456 Newark St NW
 Washington, DC 20016



 Maryann Luongo
 3701 Underwood Street
 Chevy Chase, MD 20815



 MaryAnn Nash
 3456 Newark St NW
 Washington, DC 20016



 Marybeth Sheridan
 68 Madison street apt 1
 hoboken, NJ 07030



 Maryjane Fuller
 11750 Bondurant Dr
 N Chesterfield, VA 23236



 Mathew Freeman
 627 C Street NE
 Washington, DC 20002



 Mats Olsen
 1230 23rd Street Northwest
 Apt 909
 Washington, DC 20037



 Matt Kawamoto
 504F N Thomas St
 Apt F
 Arlington, VA 22203
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 668 of 773



 Matt Lesnak
 1301 N Courthouse Rd
 Apt 1808
 Arlington, VA 22201



 Matt Medvene
 2807 Sherman Ave NW
 Unit A
 Washington, DC 20001



 Matt O'Keefe
 1100 1st St SE
 Apt 1010
 Washington, DC 20003



 Matt Rossman
 3550 N Racine
 #3
 Chicago, IL 60657



 Matt Stone
 6444 E Calle de Mirar
 Tucson, AZ 85750



 Matt Suttmiller
 727 N Washington St
 Alexandria, VA 22314



 Matthew Croson
 302 E Glebe Road
 Alexandria, VA 22305



 matthew dolan
 35 newburg st
 San Francisco, CA 94131



 Matthew Frank
 1975 19th St. Apt 4033
 Denver, CO 80202
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 669 of 773



 Matthew Grzeskiewicz
 1200 5th St NW
 Apt 302
 Washington, DC 20001



 Matthew Hinton
 721 Gallatin St NW
 Washington, DC 20011



 Matthew Mantell
 2011 Kalorama Rd NW Apt 6
 Washington, DC 20009



 Matthew McMillan
 322 Shepherd St. NW
 Washington, DC 20011



 Matthew Newman
 1001 L St NW
 Apt 801
 Washington, DC 20001



 Matthew Ohlheiser
 1718 Pine Street, 3-4 F
 Philadelphia, PA 19103



 Matthew Pyle
 1425 P ST NW
 Apt 614
 Washington, DC 20005



 Matthew Reed
 8206 Martha Street
 Alexandria, VA 22309



 Matthew Rhoades
 4924 Westway Dr
 Bethesda, MD 20816
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 670 of 773



 Matthew Siegler
 950 Milton Street
 Pittsburgh, PA 15218



 Matthew Sundahl
 1400 14th Street NW
 apt 502
 Washington, DC 20005



 Matthew Suttmiller
 8235 Smithfield Avenue
 Springfield, VA 22152



 Matthew Tyler
 1028 S Walter Reed Drive
 #730
 Arlington, VA 22204



 Matthew Whatley
 3300 Patrick Henry Drive
 Falls Church, VA 22044



 Maty Brown
 205 Hudson Street
 Apt 1210
 Hoboken, NJ 07030



 Maura Neligan
 5411 Meaders Lane
 Dallas, TX 75229



 Maureen Coelho
 1407 Hunting Wood Road
 Annapolis, MD 21403



 Maureen Gervasi
 76 East Forest Trail
 Holmes, NY 12531
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 671 of 773



 Maureen Kelley




 Max Kanner
 4811 Enfield Road
 Bethesda, MD 20814



 Max Levitt




 Max Melnick
 8104 Autumn Gate Lane
 Bethesda, MD 20817



 Max Stewart




 Max Weiner
 1765 Willard St NW
 Washington, DC 20009



 maxine armstrong
 1 Milbank Avenue
 Apt 3F
 Greenwich, CT 06830



 Maya Carter
 5800 Oakdale Rd
 #109
 Mableton, GA 30126



 Maya Day
 47 Church St.
 Apt. 47 A
 South Orange, NJ 07079
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 672 of 773



 Maya Sankaran
 300 Coinjock Run
 Yorktown, VA 23693



 Maya Simon
 140 7th Avenue, 4M
 New York, NY 10011



 Mckenna O'Donnell
 1812 N.Harrison st
 Arlington, VA 22205



 McLean Robbins
 1498 Northern Neck Dr
 Vienna, VA 22182



 Meagan Will
 2090 Frederick Douglass Blvd
 Apt 3C
 New York, NY 10026



 Meaghan Richardson
 10301 Strathmore Hall Street
 Apt 320
 Rockville, MD 20852



 Meba Yee




 Meg Cardell
 1011 First Street SE
 #620
 Washington, DC 20003



 Meg Cardell
 909 New Jersey Ave SE
 Apt 703
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 673 of 773



 Meg Hogan
 P.O. Box 41132
 Long Beach, CA 90853



 Meg Melusen
 156 Moose Road
 BERRYVILLE, VA 22611



 Megan Gingrich
 1820 Harvard St NW
 Apt. 101
 Washington, DC 20009



 Megan   Goold




 Megan Bozzuto
 162 East St
 Sharon, MA 02067



 Megan Conway
 2002 Klingle Road NW
 Washington, DC 20010



 Megan Crabill
 3567 Countryside Drive
 Glenwood, MD 21738



 Megan Doney
 37 Maryland Ave
 Rockville, MD 20850



 Megan Ellis
 7245 Adams Road
 Magna, UT 84044
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 674 of 773



 Megan Gibbs
 2820 Roesh Way
 Vienna, VA 22181



 Megan Hauck
 1300 4th Street SE, PH2
 PH2
 Washington, DC 20003



 Megan Kirk
 77 Darcy Dr.
 Clayton, NC 27527



 Megan Krusie
 1111 Columbia Road NW
 Apt 409
 Washington, DC 20009



 Megan Lavalley
 5112 SIDEBURN RD
 Fairfax, VA 22032



 Megan Loucas
 2 Nordholm Dr.
 Weston, CT 06883



 Megan Marcucci
 8139 Evening Star Drive
 Apt 174
 Pasadena, MD 21122



 Megan Massey
 53 W Sunset Ave
 Red Bank, NJ 07701



 Megan McGrath
 2250 Clarendon Blvd.
 Apt. 1304
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 675 of 773



 Megan Meyer
 1010 C Street SE
 Washington, DC 20003



 Megan O'Neill
 2710 P Street NW
 Washington, DC 20007



 Megan Palmer
 29 Larkspur Lane
 Fairport, NY 14450



 Megan Solinger
 6 E Fort Avenue
 Baltimore, MD 21230



 Megan Stull
 4822 17th Street N.
 ARLINGTON, VA 22207



 Megan Toland
 13035 Harvest Place
 Clifton, VA 20124



 Megan Vallario




 Megan Wise
 3727 E Archturus Dr
 ST. GEORGE, UT 84790



 Megan Zelasko
 11823 Tarver Court
 Fishers, IN 46037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 676 of 773



 Meghan Jones
 3010 39th Ave SW
 Seattle, WA 98116



 Meghan Meehan-Draper
 1234 Massachusetts Ave NW Apt 303
 Washington, DC 20005



 Meghan Michael
 3202 10th St NE
 Washington, DC 20017



 Meghan Palmer




 Meghan Sullivan
 1708 Kilbourne Pl NW
 Washington, DC 20010



 Meghan Terhune




 Meglyn Lansing
 7416 Miller Fall Road
 Derwood, MD 20855



 Melanie Bernstein
 North Oakland Street
 Arlington, VA 22203



 Melanie Chapman
 814 Valley Drive
 Syracuse, NY 13207
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 677 of 773



 Melanie Countee
 451 Warfield Dr
 #3037
 Hyattsville, MD 20785



 Melanie Herman
 39546 John Wolford Road
 Waterford, VA 20197



 Melinda Bieber
 2132 Bancroft Pl NW
 Washington, DC 20008



 Melinda Colon
 1112 M St NW, Apt 711
 Washington, DC 20005



 melissa klein
 812 elm ave
 takoma park, MD 20912



 Melissa Morrison
 1865 Willowview Terrace
 Northfield, IL 60093



 Melissa Coleman
 8242 Toll House Road
 Annandale, VA 22003



 Melissa Deal
 Care of Amy Zupovitz
 6105 Montjoy Court
 Centreville, VA 20121



 Melissa Duncanson
 1713 S Street NW
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 678 of 773



 Melissa Ellis
 20827 Grainery CT
 Ashburn, VA 20147



 Melissa Gottlieb
 6185 Penfield Ln
 Solon, OH 44139



 Melissa Klocinski
 2985 District Avenue
 Apt 668
 Fairfax, VA 22031



 Melissa Maschal
 316 Fairview Ave
 Beach Haven, NJ 08008



 Melissa Molloie
 4 Mulberry Ct
 Tabernacle, NJ 08088



 Melissa Reinke
 24 Briar Ridge Drive
 Bethel, CT 06801



 Melissa Roos




 melissa sherry
 1441 U St NW
 Apt 717
 Washington, DC 20009



 Meredith Baker
 2724 Abbot Kinney, Apt. 15
 Los Angeles, CA 90291
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 679 of 773



 Meredith High
 712 Louise Ave
 Apt 202
 Charlotte, NC 28204



 Meredith Kells
 2 CONRAD CIR
 WENHAM, MA 01984



 Meredith Morefield
 PO Box 553
 Dumfries, VA 22026



 meryl greenfield
 3303 aruba way E1
 coconut creek, FL 33066



 meshe chonde




 Michael Anderson
 8308 Flower Avenue, Apt 502
 Takoma Park, MD 20912



 Michael Browne
 109 North Brookside Drive
 Arlington, VA 22201



 Michael Burris
 1800 Fountain Ridge
 Chapel Hill, NC 27517



 Michael Chajon
 2205 California Street NW
 Apt. 103
 Washington, DC 20008
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 680 of 773



 Michael Comeau
 5717 45th Avenue
 Hyattsville, MD 20781



 Michael Delehanty
 1301 14TH ST NW, APT 706
 WASHINGTON, DC 20005



 Michael Dobozy
 4607 41st St N
 Arlington, VA 22207



 Michael Dufton
 941 King James Landing Road
 Annapolis, MD 21403



 Michael Elder
 609 38th Street S
 Apt 215
 Birmingham, AL 35222



 Michael Evans
 1315 W St NW Apt 631
 washington, DC 20009



 Michael Ferguson
 1859 Wilson Blvd
 Unit 370
 Arlington, VA 22201



 Michael Heinrich
 324 LEONARD WOOD S, APT 102
 HIGHLAND PARK, IL 60035



 Michael Holifield
 2515 32nd St SE
 Washington, DC 20020
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 681 of 773



 Michael Horlick
 4003 Longfellow Street
 Hyattsville, MD 20781



 Michael Hucks
 6609 New Hope Dr
 Springfield, VA 22151



 Michael Ledford
 1830 R Street NW
 Apt 82
 Washington, DC 20009



 Michael Loeb
 478 Central Park West
 Apartment 5B
 New York, NY 10025



 Michael Mandelberg
 809 S Bundy Dr., 215
 Los Angeles, CA 90049



 Michael Marriott
 1335 Corcoran ST NW
 Washington, DC 20009



 Michael McMenamin
 2214 N Kenmore St
 Arlington, VA 22201



 Michael Miller
 1533 Colonel Tansill Ct
 Woodbridge, VA 22193



 Michael Mooradd
 25 Deer Path Rd
 Doylestown, PA 18901
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 682 of 773



 Michael Moran
 2708 East West Highway
 Chevy Chase, MD 20815



 Michael Musachio
 6268 Alcott Ct
 Beltsville, MD 20705



 Michael Nardolilli
 6607 24th Road N
 Arlington, VA 22205



 Michael Ogrsko
 108 Homeland Avenue
 Baltimore, MD 21212



 Michael Olin
 43 Saddle Ridge Rd
 Ossining, NY 10562



 Michael Shuman
 PO Box 776
 Kingshill, VI 00851



 Michael Thomas
 1020 N Highland St, unit 424
 Arlington, VA 22201



 Michael Tita
 9700 Stoneham Terrace
 Bethesda, MD 20817



 Michael Triebwasser
 2210 Otis Street NE
 Washington, DC 20018
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 683 of 773



 Michael Vance
 507 O St NW
 Apt 4
 Washington, DC 20001



 Michael Zubrow
 1618 11th Street NW
 Apt 203
 Washington, DC 20001



 Michal Conger
 4709 W. Braddock Road Apt. 102
 Alexandria 22311



 Michele Sumilas
 3808 Huntington Street NW
 Washington, DC 20015



 Michele Cox




 Michele Ekins
 948 S Carriage Ave
 Springfield, MO 65809



 Michele Kreitman
 17 Vanderbilt Rd, Vanderbilt Road
 MANHASSET, NY 11030



 Michele Topel
 1830 jefferson pl NW
 washington, DC 20036



 Michele Ward
 179 S. Southwood Ave
 Annapolis, MD 21401
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 684 of 773



 Michelle Albert




 Michelle Crepeau
 215 Palmer Avenue
 Sleepy Hollow, NY 10591



 Michelle Deslauriers
 520 N Street
 Apt S330
 Washington, DC 20024



 Michelle Germain
 13007 Shaneybrook Circle
 Reisterstown, MD 21136



 Michelle Griswold




 Michelle Guzzi
 85 Quarter Horse Lane
 Fairfield, CT 06824



 Michelle Howard
 3024 Alabama Ave SE
 Washington, DC 20020



 Michelle Koplitz
 1262 Owen Pl NE
 Washington, DC 20002



 Michelle Koufopoulos
 166 Pearsall Drive, Apt 5A
 Mount Vernon, NY 10552
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 685 of 773



 Michelle Madeley
 1620 C St. SE
 Apt. 5
 Washington, DC 20003



 Michelle McCarthy
 1400 North State Parkway
 Apartment 8E
 Chicago, IL 60610



 Michelle Meyer
 47 Easter Drive
 Stafford, VA 22554



 Michelle Spek
 82 North Street
 Apt 2
 Medford, MA 02155



 Michelle Thompson
 1721 Oak Lane
 McLean, VA 22101



 Michelle Yu
 1315 W St. NW
 Apt. 569
 Washington, DC 20009



 MIGUEL PELAEZ
 2420 14th st nw
 apt 427
 Washington, DC 20009



 Miguel Tavera
 802 e st ne
 Washington, DC 20002
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 686 of 773



 mike alleva
 258 first street
 hackensack, NJ 07601



 Mike Mitchell
 6331 Western Avenue NW
 Washington, DC 20015



 Mike Carey




 Mike Celone
 23 B St
 Apt 3-206
 Laurel, MD 20707



 Mike Kennedy
 3315 Rowland Place NW
 Washington, DC 20008



 Mila Cerecina




 Mimi Cho-Rohlfsen
 5025 Indianola ave
 Edina, MN 55424



 Mimi Menenberg
 4957 Lakemont Blvd SE
 Suite C4, PMB 22
 Bellevue, WA 98006



 Minh Vu
 305 Cloverway Dr.
 Alexandria, VA 22314
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 687 of 773



 Mira Patel
 7620 Old Georgetown Road
 Apt 912
 Bethesda, MD 20814



 Missy Branson
 1160 1st Street NE
 Apt 1214
 Washington, DC 20002



 missy young
 1330 Vermont Avenue
 #5
 Washington, DC 20005



 Mitch Binder
 1188 North Vermont Street
 Arlington, VA 22201



 Miya Cohen-Sieg
 3001 W Barrett St
 Seattle, WA 98199



 ML Davidson
 8423 Brook Rd.
 McLean 22102



 Molly Long
 2323 Dulles Station Blvd
 Herndon, VA 20171



 Molly McShea
 3406 3rd St N
 Arlington, VA 22201



 Molly Williams
 225 Dale Drive
 Silver Spring, MD 20910
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 688 of 773



 Molly Zubrow
 333 8th St SE
 Apt 312
 Washington, DC 20003



 Mona Fiuzat
 1530 Key Blvd. #124
 Arlington, VA 22209



 Mona Ostrowski
 141 Ridge Avenue
 State College, PA 16803



 Monica Argenti
 8481 SHADETREE DR
 WINDSOR, CA 95492



 Monica Federoff
 1 Coltrane Court
 Irvine, CA 92617



 Monica Henderson
 620 Wilton Road
 Baltimore, MD 21286



 Monica Lucas
 1327 Rittenhouse Street, NW
 Washington, DC 20011



 Monica Restrepo
 4311 Torchlight Circle
 Bethesda, MD 20816



 Monica Rheinhardt
 15214 Jenkins Ridge Rd
 Bowie, MD 20721
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 689 of 773



 Monica Rheinhardt




 Monica Stowe
 38417 Boulder Canyon Dr
 Boulder, CO 80302



 Monique PArker
 5002 Gardner Drive
 Alexandria, VA 22304



 Monty Holcombe
 8009 Brompton St.
 Springfield, VA 22152



 Morgan Cline
 3608 Red Wolf Pl
 Fort Collins, CO 80525



 Morgan Kanarek




 Morgan MacIver
 1150 K Street NW
 Apt 1010
 Washington, DC 20005



 Morgan Munnelly
 975 S. Wall Street #3A
 Columbus, OH 43206



 Morganne Rosenhaus
 724 Farragut St. NW
 WASHINGTON, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 690 of 773



 Moriah Balingit
 3164 18th St NW
 Washington, DC 20010



 Murugappan Ramanathan
 9509 Montgomery Drive
 Bethesda, MD 20814



 My-Van Nguyen
 1151 4th ST. SW Apt 112
 Washington, DC 20024



 Myfanwy Davis
 4017 NE 68th St
 Seattle, WA 98115



 Myles Morrison
 1729 13th St S
 Arlington, VA 22204



 Nana Xu
 6443 Benvenue Avenue
 Oakland, CA 94618



 Nancy Schmidt
 1811 Wellbourne DR
 Atlanta, GA 30324



 Nancy Bates
 649 A ST NE
 Washington, DC 20002



 Nancy Ehrlich
 621 Multnomah Lane
 Harpers Ferry, WV 25425
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 691 of 773



 Nancy Evans
 1912 Hay Terrace
 Easton, PA 18042



 Nancy Harver
 1040 Redcoat Dr
 Charlotte, NC 28211



 Nancy Mays
 7845 Mullen Rd
 Lenexa, KS 66216



 Nancy Molter
 16307 Halifax St
 San Antonio, TX 78247



 Nancy Myer
 5525 NW 107 Street
 Oklahoma City, OK 73162



 nancy nielsen
 4061 south cherry street
 englewood, CO 80113



 Nancy R Sharp
 1333 Argall Place
 Alexandria, VA 22314



 Nancy Rich
 565 Pennsylvania Ave NW
 #814
 Washington, DC 20001



 Nancy Wrigley
 9905 Forest Grove Drive
 Silver Spring, MD 20902
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 692 of 773



 Naomi Catania
 31 Greenhouse Pl
 Huntingtown, MD 20639



 Narineh Abrahamian
 42758 Montevista Square
 Leesburg, VA 20176



 Natalee McIntyre
 622 Fell St
 San Francisco, CA 94102



 Natalie Damico
 230 E. 97th St.
 Apt. 3B
 NEW YORK, NY 10029



 Natalie Rossomondo
 3384 PIEDMONT AVE
 Oakland, CA 94611



 Natanya Khashan
 3902 14th st NW
 Unit 722
 Washington, DC 20011



 Nate Martin
 201 S Ellwood Ave
 Baltimore, MD 21224



 Nathan Funk
 2824 Emma Lee St, Apt. 101
 Falls Church, VA 22042



 Nathan Martinez
 17825 NW Elkcrest Ct
 Portland, OR 97229
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 693 of 773



 Nathan Matusick
 1901 Upshur St NW
 Washington, DC 20011



 Nathan Noh
 150 E 84th St
 Apt 5P
 New York, NY 10028



 Nathania Ustun
 3867 Fairfax Sq
 Fairfax, VA 22031-4200



 nathaniel duquette
 1726 Kenyon Street NW
 Washington, DC 20010



 Nathaniel Westerman
 1724 Humboldt Avenue South
 Minneapolis, MN 55403



 Neal Bacon
 1611 5th St. NW
 Washington, DC 20001



 Neal Rothschild
 1905 11th St. NW
 Unit A
 Washington, DC 20001



 Ned   Ryan
 260   Townsend St
 4th   Floor
 San   Francisco, CA 94107



 Negar Mortazavi
 1731 BEULAH RD
 VIENNA, VA 22182
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 694 of 773



 Nia Lesesne




 Nic Breen-Franklin
 317 Old County Road
 Severna Park, MD 21146



 Nicholas Celone
 2147 Guizot Street
 San Diego, CA 92107



 Nicholas Kohart
 1 Declaration Drive
 Newtown, PA 18940



 Nicholas Miller
 17318 Masemore RD
 Parkton, MD 21120



 Nicholas Pagano
 2900 Main Line Blvd
 #310
 Alexandria, VA 22301



 Nicholas Ruhrkraut
 949 N Croft Ave Apt 101
 Los Angeles, CA 90069



 Nick Allen
 11331 Trenton Court
 Bristow, VA 20136



 Nick Drews
 463 Florida Ave NW
 Unit B
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 695 of 773



 Nick Kolman-Mandle




 Nicola Felice
 460 West 20th Street NW
 UNIT 2
 WASHINGTON, DC 20011



 Nicolas Carter
 99 KNEELAND ST
 APT 1805
 Boston, MA 02111



 Nicolas Picard
 1754 Lanier Place NW
 Washington, DC 20009



 Nicole Buffa
 31601 Crystal Sands Drive
 Laguna Niguel, CA 92677



 Nicole Buffa
 1757 Q St NW
 Apt E
 Washington, DC 20009



 nicole byers
 7905 glendale rd
 chevy chase, MD 20815



 Nicole Centrella
 527 Garden St.
 Apt 1
 Hoboken, NJ 07030



 nicole downs
 15 Charles Plaza Apt 1608
 baltimore, MD 21201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 696 of 773



 Nicole Frazer
 2441 Ontario Road NW
 Washington, DC 20009



 Nicole Maylett
 10432 Rockville Pike
 #302
 Rockville, MD 20852



 Nicole Nitsche




 Nicole Peiffer
 1214 N Lincoln St
 Arlington, VA 22201



 Nicole Polizzi
 48 Theo Court
 Burlington, NJ 08016



 Nicole Siems
 16 Nostrand Rd
 Cranbury, NJ 08512-2003



 Nicolette Hudson
 250 E. South Street
 Worthington, OH 43085



 Nigest Getahun
 7224 Arrowood road
 Bethesda, MD 20817



 Nilofer Azad
 8811 Jones Mill Road
 Chevy Chase, MD 20815
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 697 of 773



 Nina Whitaker
 10205 Eyelet Ct
 Clinton, MD 20735



 Nina Russell
 Care of Lucy Russell
 6123 Callery St
 Pittsburgh, PA 15206



 Noel Miller




 Nolen Deibert
 850 Quincy St NW
 Apt 504
 Washington, DC 20011



 Nora Fischer
 2906 Cortland Place NW
 Washington, DC 20008



 Nora Sheehan
 4240 Lumley Rd
 #1
 Madison, WI 53711



 noreen heffner
 413 n chaplegate lane
 baltimore, MD 21229



 Noura Lamb
 10487 Windemere blvd
 Carmel, IN 46032



 Ocean Dalton
 1550 7th St NW
 Apartment 530
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 698 of 773



 Olga markoff
 633 West North Avenue
 apt 1031
 Chicago, IL 60610



 Olga Rocha
 1000 New Jersey Ave SE
 Apt 916
 Washington, DC 20003



 oliver merino




 Oliver Samuel-Jakubos
 1921 Shepherd St NW
 Washington, DC 20011



 Oliver Wolf
 1605 16th Street NW, Unit 4
 Washington, DC 20009



 Ouida Fox
 1104 Woodside Crossing
 Savannah, GA 31405



 Pablo Valerin
 460 New York Avenue Northwest
 APT 402
 Washington, DC 20001



 Paig Scallion
 43467 Thistlewood Ct.
 Ashburn, VA 20147



 Paige Howarth
 1400 Irving Street NW
 Apt 431
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 699 of 773



 Pam Jurgens
 12045 Thames Place
 Cincinnati, OH 45241



 Pam Rockacy
 28 Craig Lane
 Malvern, PA 19355



 Pamela Chassin
 369 Wells Hill Road
 Lakeville, CT 06039



 Pamela Pheeney




 Pat Lincoln
 9831 Hollow Glen Pl
 Silver Spring, MD 20910



 Pat Stubbs
 95 Clarendon Terrace
 Newington, CT 06111



 PATIENCE STEPHENS
 365 Bridge St
 Apt 3B
 Brooklyn, NY 11201



 Patricia Barry
 4513 Cumberland Ave
 Chevy Chase, MD 20815



 Patricia Ferrari
 6316 Bannockburn Dr.
 Bethesda, MD 20817
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 700 of 773



 Patricia Gaitan
 7119 Thrasher Rd
 McLean, VA 22101



 Patricia Galvan
 264 N Whisman Rd.
 Apt 22
 Mountain View, CA 94043



 Patricia Homan
 11923 Frost Drive
 Bowie, MD 20720



 Patricia Macdonald
 381 Grundy Ave
 Holbrook, NY 11741



 Patricia Martin
 4128 Lakeshore Lane
 Chattanooga, TN 37415



 Patricia Matzie
 15 Winhart Drive
 Granby, CT 06035



 Patricia Tobin
 609 Captains Way
 Philadelphia, PA 19146



 Patricia Zengerle
 1407 Pathfinder Lane
 McLean, VA 22101



 Patrick Butler
 1701 Newton Street NW
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 701 of 773



 Patrick Cozza
 758 Christiana Road
 Apt 709
 Newark, DE 19713



 Patrick Maher
 5829 21st St N
 Arlington, VA 22205



 Patrick Robinson
 2480 16th St NW
 Apt 419
 Washington, DC 20009



 Patti Correll-Syring
 W4944 Hoeth St
 La Crosse, WI 54601



 Paul Drews
 1227 ATWOOD LN
 STILLWATER, MN 55082



 Paul Franz
 2619 Garfield St NW
 Apt 3
 Washington, DC 20008



 Paul Morley
 1001 4th Street SW
 Apt 611
 Washington, DC 20024



 Paul Nangeroni
 66 Bayport ct
 San Carlos, CA 94070
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 702 of 773



 Paul Urbanczyk
 311 2nd Street
 #706
 Oakland, CA 94607



 Paul Wilkins
 1412 D St NE
 Washington, DC 20002



 Paula Salamoun
 4020 Washington Blvd. Apt. 104
 Arlington, VA 22201



 Paula Cheung
 340 East 64 Street
 Apt 20B
 New York, NY 10065



 Paula Pardo
 415 L ST NW 748
 WASHINGTON, DC 20001



 Paula Swett
 10503 Hutting Place
 Silver Spring, MD 20902



 Peggy Dahlquist
 5916 16th St N
 Arlington, VA 22205



 Peggy Keegan
 7804 Buckboard CT
 Potomac, MD 20854-3803



 penny vinik
 914 s. golf view street
 tampa, FL 33629
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 703 of 773



 Perry Edelman
 1248 Carlisle Place
 Deerfield, IL 60015



 Perry Eisemann




 Peter Hamberger
 2727 29th St NW
 #421
 Washington, DC 20008



 Peter Heyer
 2401 Pennsylvania Ave, NW, #507
 Washington, DC 20037



 Peter Mikhail
 115 Kincaid Lane
 Hampton, VA 23666



 Peter Renz
 Po box 372604
 Satellite Beach, FL 32937



 Peter Sklaver
 21 Hart Drive South
 South Orange, NJ 07079



 Peter Stone
 611 A Street NE
 Apt 2
 Washington, DC 20002



 Peter Stuart
 100 Commerce Lane
 Apt 1105
 Bethesda, MD 20814
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 704 of 773



 Peter Thomas
 100 Florida Ave NE
 Apt. 327
 Washington, D.C., DC 20002



 Petra Maruca
 3305 Woodland Lane
 Alexandria, VA 22309



 Phil Andonian
 7107 Poplar Ave
 Takoma Park, MD 20912



 Philip McGovern
 2112 8th Street Northwest, #P24
 Washington, DC 20001



 Philip Rosenman
 1408 10th St
 #101
 Washington, DC 20001



 Phoebe Shao
 1301 Vermont Ave NW
 #409
 Washington, DC 20005



 Phyllis Stabler
 3968 1st Ave
 Fernandina Beach, FL 32034



 Phyllis Zerhusen
 1402 Dalewood Drive
 Jarrettsville, MD 21084



 Pia Trivedi
 773 Hobart Pl NW
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 705 of 773



 Pierce Hunsaker
 19819 Hollygrape Street
 Bend, OR 97702



 Powei Pan
 1625 I St NW
 Suite 700
 Washington, DC 20006



 Pranee Halvorsen
 533 Lake Washington Blvd E
 Seattle, WA 98112



 Priya Chatterjee
 1204 P street
 Unit 3
 Washington, DC 20005



 Priya Wellington
 176 STERLING PL
 APT 2L
 Brooklyn, NY 11217



 Priyanka Cohen
 7035 Blair Road NW
 Apt. 335
 Wshington, DC 20012



 Rachael Balter
 8399 Montgomery Run Rd Apt I
 Ellicott City, MD 21043



 Rachael Bornstein
 754 Park RD NW #6
 Washington, DC 20010



 Rachael Erickson
 2160 S Acoma Street
 Denver, CO 80223
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 706 of 773



 Rachael Kent
 8108 Kentbury Dr
 Bethesda, MD 20814



 Rachael Marr
 101 East San Fernando St, 418
 San Jose, CA 95112



 Rachael Plymale
 401 Peabody St NE
 Washington, DC 20011



 Rachel Canter
 3427 13th Street NW
 Apt 305
 Washington, DC 20010



 Rachel Clegg
 7 Sargent Ave



 Rachel Egan
 2500 Wisconsin Avenue NW
 Apt 756
 Washington, DC 20007



 Rachel McClain
 100 Fallsgrove Blvd Apt 2404
 Rockville, MD 20850



 Rachel Nover




 Rachel Plummer
 3656 New Hampshire Ave
 #2
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 707 of 773



 Rachel Saltman
 1354 East Capitol St NE
 Unit B
 Washington, DC 20003



 Rachel Sherman
 7219 Marbury Court
 Bethesda, MD 20817



 Rachel Thomas
 281 Hugh Shelton Loop
 Fayetteville, NC 28301



 Rachna Goyal
 1615 N. Queen Street
 # 404
 Arlington, VA 22209



 Rae Grad
 3024 Tilden St NW
 #203
 Washington, DC 20008



 Raenell Williams




 Rainey Brown
 1328 Maryland Ave NE
 Apt 3
 Washington, DC 20002



 Ramsey Brame
 4706 Jamestown
 Bethesda, MD 20816



 Randal Huff
 1874 Cottesworth Lane
 Gates Mills, OH 44040
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 708 of 773



 Randall Martin
 75 North 7th Street
 Hudson, NY 12534



 Randy Briggs
 5000 Flanders Ave.
 Kensington, MD 20895



 Randy Smith
 7711 Spring Ridge Drive
 Indianapolis, IN 46278-9617



 Ranjit Singh
 Deloitte Consulting LLP
 1920 N Lynn Street
 Arlington, VA 22210



 Raul Burgos
 1464 Rhode Island Ave NW
 #400
 Washington, DC 20005



 Ray Cusic
 221 CHEROKEE DR
 LOWELL, IN 46356



 ray hicks
 15004 narrows lane
 Bowie, MD 20716



 Raya Jarawan
 555 Massachusetts Ave NW
 Apt 1109
 Washington, DC 20001



 Raymond Gaspari
 21 Forsberg St
 Worcester, MA 01607
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 709 of 773



 Real Limoges
 750 MacArthur Blvd
 Unit 201
 Oakland, CA 94610



 Reamy Ancarrow
 3834 Harrison St NW
 Washington, DC 20015



 Rebeca Omana
 1663 Newton Street
 #3
 Washington, DC 20010



 Rebecca Davis
 608 Highland Ave
 Falls Church, VA 22046



 Rebecca Breed
 13280 Kelston Court
 Richmond, VA 23238



 Rebecca Ende Lichtenberg
 14 S Street, NE #202
 Washington, DC 20002



 Rebecca Fratkin
 475 K St NW Apt 716
 Washington, DC 20001



 Rebecca Hantman
 741 12th St SE
 Washington, DC 20003



 Rebecca Hasbun
 20 Logan Circle NW
 Apt 3-3
 Washington, DC 20005
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 710 of 773



 Rebecca Hasik
 2727 South Arlington Street
 Apt. 622
 Washington, DC 22206



 Rebecca Kannam
 20 Damien Road
 Wellesley, MA 02841



 Rebecca Levy
 920 6th ST NE
 Washington, DC 20002



 Rebecca Lindrew
 3 West Cedar St.
 Alexandria, VA 22301



 Rebecca Mann
 6260 Pesta Ct
 Raleigh, NC 27612



 Rebecca Regan-Sachs
 3719 Van Ness Street NW
 Washington, DC 20016



 Rebecca Shapalis
 1353 Meridian Pl NW
 Washington, DC 20010



 REbecca Shoemaker
 7521 Heartland Rd
 Indianapolis, IN 46278



 Rebecca Silver
 257 W 17th Street, Apt 6D
 New York, NY 10011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 711 of 773



 Rebecca Winters
 1500 N California Blvd Apt #205
 Walnut Creek, CA 94596



 Rebecca Woods
 2358 Fairoaks Rd
 Decatur, GA 30033



 Rebecca Yuan
 435 W 31st St
 Apt 12H
 New York, NY 10001



 Reed Blakemore




 Reed Dunn
 1816 BEECH AVE
 NASHVILLE, TN 37203



 Regina Sica
 1440 N Street NW
 Apt 714
 Washington, DC 20005



 Renata Halas
 7300 Beijing Pl
 Dulles, VA 20189



 Renee LaMura
 4829 9th Street S
 Arlington, VA 22204



 Renee Orazi
 3005 NE 173rd St
 Ridgefield, WA 98642
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 712 of 773



 Renee Sharp
 2767 Ravine Hill Dr
 Middleburg, FL 32068



 Renee Trabert
 870 Summit Avenue
 Westfield, NJ 07090



 Rhonda Abashian
 1479 Long Grove Drive
 #303
 Mount Pleasant, SC 29464



 Rhonda Cagle
 422 South 111th Drive
 Avondale, AZ 85323



 Rhonda Cormney
 115 Stoneybrook Drive
 Richmond, KY 40475



 Ricardo Marto




 Rich Clough
 37 W St NW Unit 2
 Washington, DC 20001



 Rich Doody
 2705 N Racine
 Chicago, IL 60614



 Richard Schwartz
 935 Bellview Rd
 McLean, VA 22102
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 713 of 773



 Richard Howe
 128 E 3rd St.
 Frederick, MD 21701



 Richard Kauffman
 41 Queen Anne Bridge Rd
 Upper Marlboro, MD 20774



 Richard Lee
 770 P Street
 Apt 412
 Washington, DC 20001



 Richard Moreland
 15244 Falconbridge Terrace
 North Potomac, MD 20878



 Richard Pohlman
 4347 16th Street NE
 Washington, DC 20017



 richard schoepke
 5517 10th st n
 Arlington, VA 22205



 Rick Berger
 1720 S Street NW
 Apt S-G
 Washington, DC 20009



 Rick Kennedy
 1021 N Garfield St
 #915
 Arlington, VA 22201



 Rick White
 323 Foxtail Court
 Boulder, CO 80305
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 714 of 773



 Rima Fusisi
 8200 oxbow ct.
 alexandria, VA 22308



 Rita Smith
 W Street Northwest
 #301
 Washington, DC 20007



 Robbie Gramer
 739 newton place nw
 washington, DC 20010



 Robbie Raker
 3003 Winding Shore Lane
 Katy, TX 77450



 Robby Diesu
 2034 First Street Nw
 Washington, DC 20001



 Robert Anderson
 1947 N. Uhle Street, Apt 412
 Arlington, VA 22201



 Robert Burie
 199 nw 10th ave
 Boca Raton, FL 33486



 Robert Cummings
 142 Lakeway Dr
 Oxford, MS 38655



 Robert Cusic
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 715 of 773



 Robert Gallagher
 10230 Parkwood Dr
 Kensington, MD 20895



 Robert Guider
 1209 North Taft St
 Arlington, VA 22201



 Robert Kearns




 Robert Loughran
 826 N Taney St
 Philadelphia, PA 19130



 Robert Lowy
 15912 Mount Everest Lane
 Silver Spring, MD 20906



 Robert Lystad
 625 W 51st Street
 Kansas City, MO 64112



 Robert M Fitzgerald
 1909 S St NW Apt 3
 Washington, DC 20009



 Robert Marcum
 222 West St Apt D
 Annapolis, MD 21401



 Robert Mashal
 95 Prince Street
 Newton, MA 02465-2632
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 716 of 773



 Robert Rudd
 23193 Kingwood Forest Court
 Leesburg, VA 20175



 Robert Schmieder
 363 East 76th Street
 Apt 19K
 New York, NY 10021



 Robert Shaughnessy
 7907 cliff rock court
 Springfield, VA 22153



 Robert Sitch
 8409 Millwood Drive
 Springfield, VA 22152



 Robert Vachon
 83 C Nipmuc Trail
 North Providence, RI 02904



 Robert Weiss
 916 General Wayne Dr
 West Cheater, PA 19382



 Robin Carlson
 2915 Corte del Pozo
 Santa Fe, NM 87505



 Robin Farber




 Robin Kane
 1018 South Williams
 Denver, CO 80209
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 717 of 773



 Robin Murray




 Robin North
 14 Berwyn Ct
 Simpsonville, SC 29681



 Robin Palmer
 826 22nd St. S
 Arlington, VA 22202



 Robin Quinn
 11807 Antietam Road
 Woodbridge, VA 22192



 Robin Reck
 1711 Linwood Place
 McLean, VA 22101



 Robin Seals
 4321 Fauquier
 Richmond, VA 23227



 Robyn Derito
 33 Jeanne Ave
 Brockton, MA 02301



 Rochelle Sherman
 9905 Rogart Road
 Silver Spring, MD 20901



 rodrigo sauno
 MD 20737
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 718 of 773



 Rodrigo Zuleta
 8510 Pelham Rd
 Bethesda, MD 20817



 Roger Sullivan
 4930 SEDGWICK ST NW
 WASHINGTON, DC 20016



 Rohith Shetty




 roland Peters
 10301 Bells Mill Terrace
 Potomac, MD 20854



 Rolando Amaya
 221 Gentry Avenue
 Alexandria, VA 22305



 Roldan Arbis
 121 Cedar Mill drive
 Goose creek, SC 29445



 Ron Kuppersmith
 7 Chessman Dr
 Sharon, MA 02067-2410



 Ron McNeill
 6003 Johnson Avenue
 Bethesda, MD 20817



 Ronald Anderson
 3 Airey Ct
 Andrews AFB, MD 20762
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 719 of 773



 Ronald Hopson
 1710 R St. N.W.
 Washington, DC 20009



 RONALD PROCTOR
 7103 East Cedar Street
 Hyattsville, MD 20785



 Roopa Vasan
 53 Valerian Ct
 Rockville, MD 20852



 Rory Calabrese
 5215 Portsmouth Road
 Bethesda, MD 20816



 Rosalie Cicchinelli
 4650 Washington Blvd
 Apt 431
 Arlington, VA 22201



 Rosalyn Pierce
 1650 Harvard St NW
 Apt 708
 Washington, DC 20009



 Rosanna Nelson
 1239 Rossmore
 Cincinnati, OH 45237



 Rose Mortenson
 1081 Cedrus ln
 Mclean, VA 22102



 Rose O'Byrne
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 720 of 773



 Rosemary091653#Rose Traub
 4516 Bermuda Drive NE
 Albuquerque, NM 87111



 Ross Ensor
 1515 O St NW #201
 Washington, DC 20005



 Rossemary Yurivilca




 Rowland Kirkman
 2The grange
 6 Clifton Drive
 Lytham, United Kingdom FY85RQ



 Rowland Kirkman
 2The grange
 6 Clifton Drive
 Lytham, UK FY85RQ



 Russell Nemiroff
 508 N Columbus St
 Alexandria, VA 22314



 ruth faden
 3173 porter st nw
 washtington, DC 20008



 ruth foley
 4656 Whispering Woods Ct.
 San Diego, CA 92130



 Ruth Lapidas
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 721 of 773



 Ruth Morgan
 3100 Connecticut Ave NW
 Apt 301
 Washington, DC 20008



 Ruth Signorelli
 22 Lotus Rd
 Bayport, NY 11705



 Ryan Chowdhury
 415 L St NW
 Apt 1044
 Washington, DC 20001



 Ryan Benitez
 616 E ST NW
 Apt 702
 Washington, DC 20004



 Ryan Boone
 2801 Quebec St NW
 Room 607
 Washington, DC 20008



 Ryan Combs
 200 Oak Point Lane
 Ponte Vedra Beach, FL 32082



 Ryan Dare
 3720 Hickory Ave
 Baltimore, MD 21211



 Ryan Grube
 7027 Strathmore St. Apt. 1
 Chevy Chase, MD 20815



 Ryan Haldi
 1400 Irving Street NW
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 722 of 773



 Ryan Holland
 77 Park Terrace East, Apt. D75
 New York, NY 10034



 Ryan Kauffman
 2723 13TH STREET NW #1
 Washington, DC 20009



 Ryan Lee-Young
 102 Grant St., Unit 3
 Somerville, MA 02145



 Ryan Mukherjee
 2315 Brooke Grove Rd
 Mitchelville, MD 20721



 Ryan Thomas
 7808 Locris Dr
 Upper Marlboro, MD 20772



 Ryan Will
 1301 M St NW
 Washington, DC 20005



 Ryn Horner
 4555 Indian Rock Terrace, NW
 Washington, DC 20007



 Sabrina Laine
 3812 Military Road Northwest
 Washington, DC 20015



 Sailor Holobaugh
 2624 Saint Paul St. Apt 2B
 Baltimore, MD 21218
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 723 of 773



 Sal Caccavale
 2302 Peggy Lane
 Silver Spring, MD 20910



 Sallie McCullough
 PO Box 1674
 Kapaau, HI 96755



 Sally Caras
 110 Mill lsland Road
 Arrowsic, ME 04530



 sally middleton
 8461 Bay Point Drive
 Indianapolis, IN 46240



 Sally Ness
 1150 4th St SW
 Apt 1114
 Washington, DC 20024



 Sam Chiron
 1725 17th Street NW
 Apt 506
 Washington, DC 20009



 Sam Givens
 4415 Pinetree Rd.
 Rockville, MD 20853



 Sam Knight
 1211 13th St NW
 Apt 101
 WASHINGTON, DC 20005



 Sam Shapiro
 2020 12th Street NW
 Apt 406
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 724 of 773



 Samana Shaikh
 641 Ship Ave
 Beachwood, NJ 08722



 Samantha and Skrab
 7311 Scarlet Oak CT
 Fairfax Station 22039



 Samantha Daisy
 47 West Street
 Antrim, NH 03440



 Samantha Davison
 12128 Chatsworth Court
 Charlotte, NC 28277



 Samantha DePaul
 2000 N Street NW
 Apt 203
 Washington, DC 20036



 Samantha Garvin
 1435 Newton St. NW
 Unit 109
 Washington, DC 20010



 Samantha Horosky
 PO Box 157
 St Peters, PA 19470



 samantha spindel
 1220 Blair Mill Road
 apt 507
 Silver Spring, MD 20910



 Samantha Young
 1350 R Street, NW
 PH 509
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 725 of 773



 Samira Diggs
 6240 Rainier Dr
 Frederick, MD 21703



 Sammi Roth
 1701 Sunnyside Circle
 Northbrook, IL 60062



 Samuel Mahler
 800 P ST NW APT 916
 WASHINGTON, DC 20001



 Samuel O'Hearn
 120 Henry Stoupe Way
 Chester, MD 21619



 samuel richman
 7833 Butterfield Lane
 Annandale, VA 22003



 samuel richman




 Sanchia Patrick-Rasul




 Sandeep Nandivada
 1634 14th Street NW
 Apt 303
 Washington, DC 20009



 Sandra Cary
 50 Malden Street
 Apt 704
 Boston, MA 02118
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 726 of 773



 Sandra Murphy
 2811 Larranaga drive
 the Villages, FL 32162



 Sandra Rodin




 Sangeetha Shanmugham




 Sara Bromley
 5301 WISCONSIN AVE NW, STE 500
 Suite 500
 WASHINGTON, DC 20015



 Sara Kelly
 6251 22nd St. N
 Arlington, VA 22207



 Sara Lowe
 23651 Rolling Fork Way
 Gaithersburg, MD 20882



 Sara Moscowitz




 Sara Richman
 1201 Braddock Place
 Apartment 714
 Alexandria, VA 22314



 Sara Rusniak
 673 Integrity Drive
 Lititz, PA 17543
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 727 of 773



 Sara Scheller
 1111 11 Street NW #408
 Washington, DC 20001



 Sara Vasquez
 14334 Silo Valley View
 Centreville, VA 20121



 Sara-Jane Whitcher
 1132 6th St. NW
 Apt. 2
 Washington 20001



 Sarah Martin
 1935 S. Arlingotn Ridge
 Arlington, VA 22202



 Sarah Williams
 61 Devoe Street Apt 1
 Brooklyn, NY 11211



 Sarah Blackwill
 1211 Euclid Street NW, Apt 2
 Washington, DC 20009



 Sarah Clark
 7000 Carroll Ave
 Ste 200-14
 Takoma Park, MD 20912



 Sarah Coghlan
 8020 Parklane Ct
 Springfield, VA 22153



 Sarah Coghlan
 321A Jefferson Avenue
 Apt 4
 Brooklyn, NY 11216
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 728 of 773



 Sarah Coghlan




 Sarah Eldredge
 1451 Park Road NW, #507



 Sarah Hayden
 Perkins Coie LLP
 700 13th St NW
 Washington, DC 20005-3960



 Sarah Isbey
 2344 Lee Hwy
 Arlington, VA 22201-3516



 Sarah Krieger
 1419 S Street NW
 Washington, DC 20009



 sarah maschal
 29710 Journey's End Road
 BIG PINE KEY, FL 33043



 Sarah Mixon
 604 Downing Rd
 Winston Salem, NC 27106



 Sarah Myers
 113 Third Street
 Akron, PA 17501



 Sarah Newhall
 1813 Monroe St NW
 Washington, DC 20010
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 729 of 773



 Sarah Pokempner
 3605 Livingston Street, NW
 Washington, DC 20015



 Sarah Proper
 1200 N Herndon St Apt 602
 Arlington, VA 22201



 Sarah Ramirez
 9209 Long Branch Pkwy
 Silver Spring, MD 20901



 Sarah Shields
 49 Sunrise Park
 Pittsford, NY 14534



 Sarah Skelly
 1250 S 28th St
 Philadelphia, PA 19146-3634



 Sarah Starr
 4636 Q St NW
 Washington, DC 20007



 Sarah Tellock
 4114 Emerson St
 Hyattsville, MD 20781



 Sarah Wiant
 1353 Irving St NW
 Apt 11
 Washington, DC 20010



 Sarah Zisling QB 6230
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 730 of 773



 Saranah Walden
 6816 Winners Drive
 Whitsett, NC 27377



 Sasha Post
 9300 Silvermill Place
 Fairfax, VA 22031



 Sashi Kundi
 1784 Creekview Terrace
 Okemos, MI 48864



 Savannah Whalen
 626 N Nelson St
 Arlington, VA 22203



 Scott Amoros
 712 Mary Jo Way
 Ellicott City, MD 21043



 Scott Atkinson
 3103 Hollly Street
 Alexandria, VA 22305



 Scott Burton
 4233 Denbigh Dr
 Charlotte, NC 28226



 Scott cooper
 14 5th St NE
 Washington, DC 20002



 Scott Donaldson
 1376 46th Street NW
 Washington, DC 20024
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 731 of 773



 Scott Goldstein
 1100 6th Street SW
 Apartment 315
 Washington, DC 20024



 Scott Greenberger
 7128 WILLOW AVE
 TAKOMA PARK, MD 20912



 Scott Keeter
 North Kenmore Street
 Arlington, VA 22201



 scott leyba
 12013 evening ride drive
 potomac, MD 20854



 Scott McCrary
 937 Randolph St. NW
 Apt. 1
 Washington, DC 20011



 Scott Mulhauser
 428 6th St. NE
 Washington, DC 20002



 Scott Schwantes
 3226 Humboldt Ave S
 Minneapolis, MN 55408



 Scott Silverstein
 639 Hamilton St NW
 Washington, DC 20011



 Scott Stewart
 5520 Chenango Drive
 Bethlehem, PA 18017
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 732 of 773



 Sean Szmal
 28 Delwood Drive
 Danville, PA 17821



 Sean Beaty
 706 W. Abingdon Ct.
 Alexandria, VA 22314



 Sean Kuenning
 2846 Katherine Paige Ln, Apt 307
 Apt 307
 Falls Church, VA 22042



 Sean Massey
 93 Highland Ave
 Metuchen, NJ 08840



 Sean Pagano




 Sean Vannatta
 4307 Michel
 Murraysville, PA 15668



 Seema Gupta
 26 LOEFFLER LN
 MEDFIELD, MA 02052-3145



 semira ahdiyyih
 2500 Wisconsin Avenue NW Apt 807
 Washington, DC 20007



 Serena Vaz
 415 Newark St
 Hoboken, NJ 07030
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 733 of 773



 Sereno Sok
 7804 Jeremy Terrace
 Derwood, MD 20855



 Seth Barsky
 8108 Tomlinson Avenue
 Bethesda, MD 20817



 Seth Moody
 8441 Clearly Spring Drive
 Chesapeake Beach, MD 20732



 Shakir Cannon-Moye
 604 7th St SW
 Washington, DC 20024



 Shane Smith
 2400 16th Steet NW #342
 Washington, DC 20009



 Shannon Kennedy
 717 Kenyon Street, NW
 Apt 301
 Washington, DC 20010



 SHANNON MARTIN
 1825 New Hampshire Ave NW
 Washington, DC 20009



 Shannon Reeve
 5925 32nd St NW
 Washington, DC 20015



 Shannon Reeve
 5925 32nd Street NW
 Washington, DC 20015
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 734 of 773



 Sharon Ames
 124 Cammot Lane
 Fayetteville, NY 13066



 Sharon Applestein
 1200 Steuart Street, Unit 1029
 Baltimore, MD 21230



 Sharon Bradley
 1010 Wisconsin Avenue NW
 Suite 620
 Washington, DC 20007



 Sharon Bradley
 159 Research Road
 Greenbelt, MD 20770



 Sharon Giglio
 128 Rabbit Run
 Wells, ME 04090



 Sharon O'Hara
 504 Prince George Drive
 Lancaster, PA 17601



 Sharon Schwartz
 36596 Putter Lane
 Frankford, DE 19945



 Shaundra Wood
 4504 Lee St Ne
 Washington, DC 20019



 Shawn Gee
 8618 Camden Street
 Alexandria, VA 22308
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 735 of 773



 SHAWN HOWELL
 10121 Peanut Mill Dr
 Gaithersburg, MD 20882



 Shawn Smith
 15 West View Road
 Old Saybrook, CT 06475-2824



 Shawn Vogel
 27 Logan CIR NW
 #2
 Washington, DC 20005



 Shawn West
 10405 Grandin Street
 Silver Spring, MD 20902



 Shawna Allevato
 N. Carlin Springs Rd
 Arlington, VA 22203



 Shayna DeBarros
 7876 Azalea Cove Terrace
 Alexandria, VA 22315



 Sheeva Shajib




 Sheila DeFord
 311 Crandon Drive
 St. Louis, MO 63105



 Shelby DeCarlo
 12 Russell CT
 Matawan, NJ 07747
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 736 of 773



 Sheldon Stromberg
 5425 Connecticut ave n.w., apt 416
 washington, DC 20015



 Shella Neba
 790 Huff Rd. NW
 #7036
 Atlanta, GA 30318



 Sherice Perry
 43 K Street NW
 #611
 Washington, DC 20001



 Sheridan Ackiss
 4601 Connecticut Ave NW
 Apartment 210
 Washington, DC 20008



 Sherrie McConaughey
 11740 E Fort Lowell Road
 Tucson, AZ 85749



 Shir Boger
 8203 Spring Bottom Way
 Baltimore, MD 21208



 Shirley Keel




 Shirley McCartney
 3101 Sharpie Ct
 Virignia Beach, VA 23456



 Shravya Kovela
 2000 16th St NW
 Apt 504
 Washington, DC 20009
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 737 of 773



 Shundra Jackson
 1550 Larimer St.
 #1039
 Denver, CO 80202



 Sid Pandit
 360 H Street, NE, Apt. 432
 Washington, DC 20002



 Sid Phillips
 1533 15th st nw
 Apt 301
 Washington, DC 20005



 Silvia Quevedo
 3140 Wisconsin Ave #216
 Washington, DC 20016



 Simon Fisherow
 52 Quincy Place NW
 #201
 Washington, DC 20001



 Simon van Steyn
 406 Lincoln Avenue
 Falls Church, VA 22046



 Simone Gore
 30 South 4th Avenue
 Highland Park, NJ 08904



 Sindu Stephen
 5022 Warren St. NW
 Washington, DC 20016-4370



 Sinthia Shuler
 9622 Eaton Woods Place
 Lorton, VA 22079
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 738 of 773



 Skye Wheeler
 1004 Monroe St NW
 Washington, DC 20010



 Snigdha Sharma
 8012 S. 20th.Avenue
 Phoenix, AZ 85041



 Sofia Burton
 1935 Marthas Road
 Alexandria, VA 22307



 Soleil David
 200 South Madison Street
 Apt. 202
 Bloomington, IN 47404



 Sophie Schwadron
 2910 Georgia Ave NW #103
 Washington, DC 20001



 Sowmya Viswanathan
 828 Sweet Birch Drive
 Middletown, DE 19709



 Stacey Apfelbaum
 45 Glenwood Rd
 Menands, NY 12204



 stacey held
 6121 Fairhaven Court
 agoura hills, CA 91301



 stacey hughes
 314 north Garfield
 Arlington, VA 22201
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 739 of 773



 Stacey Lee




 Stacey Platte
 6840 Corder Ln
 Lorton, VA 22079



 Stacie Arpey
 6 Sherwood Trail
 SARATOGA SPRINGS, NY 12866



 Stacy Kamisar
 4 Parade Ground
 Weston, CT 06883



 Stacy Knauer
 9213 Club House Road
 Presto, PA 15142



 Stacy Levine
 285 Grande Way Apt#401
 Naples, FL 34110



 Stacy Mack
 1629 Columbia Rd, NW, Apt 826
 Washington, DC 20009



 Stacy Sassman
 1700 Bel Air Dr
 Ames, IA 50010



 Stan Pietrak
 2130 P St., NW #1009
 Washington, DC 20037
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 740 of 773



 Stefan Kazacos
 8601 Sardonyx Dr. SW
 Lakewood, WA 98498



 Stefanie Dombek
 70 Noyes Ave
 Stonington, CT 06378



 Stefanie Hennes
 2006 Derby Ridge Lane
 Silver Spring, MD 20910



 Stefanie Mondor
 1315 W Street NW
 Apt 631
 Washington, DC 20009



 Stefanie Wolf
 301 W Broad Street
 Apt 736
 Falls Church, VA 22046



 Stella Hwang




 Stephan Carter
 205 Braeburn Road
 Barrington, IL 60010



 Stephanie Aaronson
 7306 Pyle Rd
 BETHESDA, MD 20817



 Stephanie Boyland
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 741 of 773



 Stephanie Carra




 Stephanie Crivello
 415 L St NW
 #1147
 Washington, DC 20001



 Stephanie Denney
 4212 20th Street NE
 Washington, DC 20018



 Stephanie Ebbs
 1310 East Grand Ave
 Carbondale, IL 62901



 Stephanie Frantz
 1306 Harmott Ave
 Norfolk, VA 23509



 Stephanie Fussell
 163 Lotus Loop
 Hot Springs, AR 71901



 Stephanie Goodman
 399 Gallup Rd
 Morristown, VT 05661



 Stephanie Guidry
 7 Glenvale Terrace
 Unit 3
 Jamaica Plain, MA 02130



 Stephanie Silton
 3237 GLADSTONE LANE
 MOUND, MN 55364
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 742 of 773



 Stephanie Warren
 5290 Ridge Road, 3
 Somerset, VA 22972



 Stephanie White
 3506 15th Street N
 Arlington, VA 22201



 STEPHEN BRYANT
 15705 QUINCE TRACE TERRACE
 GAITHERSBURG, MD 20878-2287



 Stephen Gresham
 3222 Davenport Street, NW
 Washington, DC 20008



 Stephen Hart
 1530 Key BLVD
 Unit 1315
 Arlington, VA 22209



 Stephen Jorgensen
 409 East 8th Street
 Brooklyn, NY 11218



 Stephen Nei
 5701 16th St N
 Saint Cloud, MN 56303



 Stephen Poston
 1519 P Street, NW
 Washington, DC 20005



 Stephen Rodger
 1401 Church Street NW
 Unit #420
 Washington, DC 20005
Case 21-00220-ELG    Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                          Document    Page 743 of 773



 Stephen Rosen




 Sterling Cates
 410 S Hauser Blvd
 12L
 Los Angeles, CA 90036



 Steve Etienne
 1326 North Broadway
 Baltimore, MD 21213



 Steve Brescia
 1215 Kearny St. NE
 Washington, DC 20017



 Steve Covington
 8 Kings Creek Drive
 Kingwood, TX 77339



 Steve Sharkey
 33 Inkberry Circle
 Gaithersburg, MD 20877



 Steven Agran
 7 Radford Court
 West Windsor, NJ 08550



 Steven Formicola
 58 N Greenwich Rd
 Armonk, NY 10504



 Steven Gentile
 1169 Pacific Beach Dr.
 Apt F
 San Diego, CA 92109
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 744 of 773



 Steven Malpiedi
 136 Summer Street
 Unit 1
 Watertown, MA 02472



 Steven Per
 11 Portland Dr
 Skillman, NJ 08558



 Steven Resman
 1200 N. Veitch St.
 apt 805
 Arlington, VA 22201



 Steven Richardson
 3935 Tallow Tree Place
 Fairfax, VA 22033



 Steven Varabkanich
 6720B Rockledge Drive
 Suite 140
 Bethesda, MD 20817



 Steven Walker
 16A Hobbs Rd
 North Hampton, NH 03862



 Storm Horncastle
 2701 O Street, NW
 Washington, DC 20007



 Stuart Sessions
 7700 Meadow Lane
 Chevy Chase, MD 20815



 Stuart Watson
 3123 35th Ave S
 Seattle, WA 98144
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 745 of 773



 Sue Gates
 2010 Thornwood Avenue
 Wilmette, IL 60091



 sue kasner
 4943 rutherford ct
 Granite Bay, CA 95746



 Sue Sullivan
 98 north elm street
 Northampton, MA 01060



 Sue walsh
 12127 Longmeadow Lane
 HOMER GLEN, IL 60491-6906



 Sumintra Palm
 1100 Connecticut Avenue NW
 Suite 1200
 Washington, DC 20036



 Sunil Bajaj
 7600 manor house drive
 Fairfax Station, VA 22039



 Sunil Chacko
 37 Maryland Avenue, Apt 427
 Rockville, MD 20850



 Susan Apollonio
 2685 Chancellors Way NE
 Washington, DC 20017



 Susan McNeice
 816 Rivergate Pl
 Alexandria, VA 22314-1759
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 746 of 773



 Susan Zweighaft
 619 Poplar Drive
 Falls Church, VA 22046



 Susan Abrams
 2012 Wyoming Ave NW
 Washington, DC 20009



 Susan Arnim
 402 Castano Avenue
 San Antonio, TX 78209



 Susan Backus




 Susan Barse
 1400 Church Hill Place
 Reston, VA 20194



 Susan Benett
 2323 49th Street, NW
 Washington, DC 20007



 Susan Brady
 205 Van Buren Street
 Suite 240
 Herndon, VA 20147



 Susan Cassidy
 11109 Waycroft Way
 Rockville, MD 20852



 Susan Charboneau
 853 Whitney Ave.
 Hamden, CT 06517
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 747 of 773



 Susan Chin
 310 Riverside Drive
 Apt. 704
 New York, NY 10025



 Susan Cleverdon
 9131 Scott Street
 Springfield, VA 22153



 Susan Fernandez
 2411 Grandin Rd
 CINCINNATI, OH 45208



 Susan Goings
 1717 Ridgevue Avenue
 Clifton Forge, VA 24422



 Susan Halambeck




 Susan Ingram




 Susan Kohler
 12208 Drews Court
 potomac, MD 20854



 Susan Long
 19650 Olympic Club Ct
 Ashburn, VA 20147



 Susan Martins-Phipps
 84 Janice Rd
 Warwick, RI 02886
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 748 of 773



 Susan Murphy
 2200 Benjamin Franklin Parkway W1909
 Philadelphia, PA 19130



 Susan Nelson
 60 East 96th St.
 Apartment 20A
 New York, NY 10128



 Susan OBrien
 25 D Heritage Drive
 Chatham, NJ 07928



 Susan Poppe
 20 Honey Brook CT
 Cameron, NC 28326



 Susan Sabo
 27897 Queentree Rd
 Mechanicsville, MD 20659



 Susan Saglimbene
 554 Lee Court
 Wyckoff, NJ 07481



 Susan Sansale
 10555 Landau Drive
 Wexford, PA 15090



 Susan Selkin
 465 west end ave
 New york, NY 10024



 Susan Shams
 10518 Dawson Dr
 Lafayette, CO 80026
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 749 of 773



 Susan Tharp
 14954 Rancho Real
 Del Mar, CA 92014



 Susan Vickers




 Susan Vickers QB 5366




 Susan Waddington




 Susan Watters
 116 Lexington Drive
 Silver Spring, MD 20901



 Susan Wheeler
 10 Elm Street
 Hawthorn Woods, IL 60047-9247



 Susanne Ortmann
 140 south 29 th st
 Purcellville, VA 20132



 Sushma Sheth
 3300 16TH ST NW
 Washington, DC 20010



 Susie Grover
 29671,Softwind Circle
 Fair Oaks Ranch, TX 78015
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 750 of 773



 Suzanne Cech
 233 S Edgewood Ave
 Lombard, IL 60148



 Suzanne Swanhorst
 Care of Yvonne Rubin
 7 Deer Run
 East Haddam, CT 06423



 Suzette Bradbury
 2931 Tilden St, NW
 Washington, DC 20008



 Suzette Melendez
 4453 Winding Creek Rd
 Manlius, NY 13104



 sven collette
 21 Rue Kockelberg
 Diekirch, CA 09252



 swati Saraiya
 6201 Devon Drive
 Columbia, MD 21044



 sydney farrell




 Sydney Latas
 She Should Run
 718 7th St NW, 2nd Floor
 Washington, DC 20001



 Sydney Rose
 300 W 14th Street
 Apt 201
 New York, NY 10014
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 751 of 773



 Tabetha Karydas
 47-04 Springfield Blvd
 BAYSIDE, NY 11361



 Taleen Ghazarian
 5909 Massachusetts Ave
 Bethesda, MD 20816



 Talya Meyers
 223 W Pedregosa St
 Santa Barbara, CA 93101



 Tamara Ballou
 1506 Crane St.
 Falls Church, VA 22046



 Tammie Askew
 1904 Great Falls St
 McLean, VA 22101



 Tammy Barboza
 147 Liberty Street
 Apt. 1
 Fall River, MA 02724



 Tanya Wadhawan
 2048 Via Visalia
 Apt 700
 Palos Verdes Estates, CA 90274



 Tanya wadhawan
 1629 Columbia Rd NW
 Washington, DC 20009



 Tara Charles
 1329 Independence Ct SE
 Washington, DC 20003
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 752 of 773



 Tara Hickey
 1527 12th St #3
 Washington, DC 20005



 Tara Kunkel
 600 H St NE
 Washington, DC 20002-5167



 Tara Stratton
 4404 Julies Way
 Williamsburg, VA 23188



 Tara Van De Mark
 3624 New Hampshire Ave., NW
 Washington, DC 20010



 Tari St Marie
 475 Front Street #206
 Lahaina, HI 96761



 Tatiana Kovtoun
 1507 Langhorne RD.
 Lynchburg, VA 24503



 Taylor Cappel
 Deloitte Services LP
 1919 N Lynn Street
 Arlington, VA 22209



 Taylor Rosenbaum
 3550 Main St
 Apt 6205
 Houston, TX 77002



 Taylor Spillman
 325 LaSalle Ct.
 Flowood, MS 39232
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 753 of 773



 Taylor Witte
 2901 Terrace Dr.
 Millersville, PA 17551



 Ted Cooper
 1514 8th Street NW
 Unit 8
 Washington, DC 20001



 Teddi Parra
 1 sheeidnlane
 Sea cliff, NY 11579



 Teddy Berlin
 6821 Algonquin Ave
 Bethesda, MD 20817



 Terence Boes
 3426 16th st NW #T5
 Washington, DC 20010



 Terence Hardy
 1038 Otis St NE
 #102
 Washington, DC 20017



 Teresa Honnold
 3953 Cottontail Lane
 Bloomfield Hills, MI 48301



 Teresa McLain
 14009 Fontana St.
 Leawood, KS 66224



 Teresa Safer
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 754 of 773



 Teresa Valls
 1205 Addison
 Philadelphia, PA 19147



 terrence sheehan
 9614 beman woods way
 potomac, MD 20854



 Terri Edwards
 800 17th Street, NW
 Washington, DC 20006



 Tess DeLean
 2019 HBS Mail Center
 500 Soldiers Field Road
 Boston, MA 02163



 Tessa Connelly
 2007 Sansom Street
 Floor 3
 Philadelphia, PA 19103



 Tessica Venteicher
 4121 Churchman Way
 Wodbridge, VA 22192



 Theodore Wierzbanowski
 1133 Bal Harbor Blvd.
 Suite 1139 PMB 308
 Punta Gorda, FL 33950



 Theresa Cassi Hook
 79 Turnstone Ct
 Stafford, VA 22556



 Theresa Chase
 2210 Las Rosas Lane
 Santa Barbara, CA 93105
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 755 of 773



 Theresa Gabris
 5414 1st Place NW
 502
 Washington, DC 20011



 Theresa Lewis
 304 W. Orchard Dr.
 Palmyra, PA 17078



 Theresa Meehan
 1401 N. Taft Street
 Apt. 310
 Arlington, VA 22201



 Theron Taggart
 4117 FESSENDEN ST NW
 WASHINGTON, DC 20016



 Thomas Bush




 Thomas Carlton
 34 F Street
 Apt. 2
 Boston, MA 02127



 Thomas Casker
 1511 22nd Street NW
 #33
 Washington, DC 20037



 Thomas Dinh
 1001 N Randolph Street
 Apt 716
 Arlington, VA 22201



 Thomas Haslinger
 9430 Lost Trail Way
 Potomac, MD 20854
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 756 of 773



 Thomas James
 2737 Saint Paul St Apt 2
 Baltimore, MD 21218



 Thomas Lee
 50 Q St NE
 Apt 2
 Washington, DC 20002



 Thomas McManus
 3164 Arnold Ave SW
 Washington, DC 20032



 Thomas Mugavero
 4511 Brookside Drive
 Alexandria, VA 22312



 Thomas Nelson
 5105 52nd Street NW
 Washington, DC 20016



 Thomas Perez-Lopez
 1330 New Hampshire Ave NW
 Apt 610
 Washington, DC 20036



 Thomas Pulham
 1425 P St NW #510
 WASHINGTON, DC 20005



 Thomas Stahl
 455 Luray Place, NW
 Unit B
 Washington, DC 21045



 Thomas Young
 5304 7th St NW
 Washington, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 757 of 773



 Thor Alden
 1255 25th, St, NW, Apt 326
 Washington, DC 20037



 Thy-Ann Nguyen
 2011 Crystal Drive Suite 1005
 Arlington, VA 22202



 Thyda Chhuan




 Thys DeYoung
 1241 Euclid St NW
 Washington, DC 20009



 Tia Odeneal
 625 Guerrero St Apt 11
 San Francisco, CA 94110



 Tiffany Fletcher
 613 Lancaster St NE
 Washington, DC 20017



 Tim Hood
 19245 Kepharts Mill Terrace
 Leesburg, VA 20176



 Tim Machenaud
 3342 M Street NW
 Washington, DC 20007



 Tim Seeley
 4355 Annandale Drive
 Schwenksville, PA 19473
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 758 of 773



 Tim Tourbin
 537 Regent Place, NE
 Washington, DC 20017



 Timothy Casey
 210 E Glebe Rd
 Alexandria, VA 22305



 Timothy Crowley
 1817 1st St NW
 Washington, DC 20001



 Timothy Eicher
 1701 Kalorama Rd Nw
 Apt 212
 Washington, DC 20009



 Timothy Fleury
 4417 Zenith Ave S
 Minneapolis, MN 55410



 Timothy Hucko
 6404 Rivington Rd
 Springfield, VA 22152



 Timothy Lindon
 1533 28th Street, NW
 Washington, DC 20007



 Timothy Taylor
 1650 Tysons Blvd.
 Ste. 1700
 McLean, VA 22102



 TINA NEFF
 3650 Woodhaven Court
 Woodbridge, VA 22192
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 759 of 773



 Toam Rubinstein
 2601 16th St NW
 Unit 826
 Washington, DC 20009



 Todd Ogin
 816 North Carolina Ave. SE
 Lower Level
 Washington, DC 20003-1361



 Tom Wintering
 755 Deepwoods Drive
 Aurora, OH 44202



 Tom Benneche
 2044 W Rice Street
 Chicago, IL 60622



 Tom Flynn
 1820 Independence Ave SE
 Unit 3
 Washington, DC 20003



 Tom Haslinger
 9430 Lost Trail Way
 Potomac, MD 20854



 Tom Mauro
 1433 t st nw
 apt 208
 washington, DC 20009



 tom mccormick
 12700 found stone road
 Unit 330
 germantown, MD 20876
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 760 of 773



 Tom Newhouse
 21A E. Myrtle St
 Alexandria, VA 22301



 TOM Rippeto
 806 West Blvd S
 Columbia, MO 65203



 Tom Wright
 1440 Corcoran St. NW
 Apt B
 Washington, DC 20009



 Tommy Robb
 512 E 82nd Street
 4D
 New York, NY 10028



 Tonia Heffner
 6802 Blue Slate Ct
 Alexandria, VA 22306



 Tori Whyte
 7106 Rebecca Drice
 Alexandria, VA 22307



 Tory Williams
 5911 Edsall Rd Apt 1109
 Alexandria, VA 22304-4120



 TR Riney
 1506 Caroline St NW
 Washington, DC 20009



 Tracy Crittenberger
 8119 Thoreau Drive
 Bethesda, MD 20817
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 761 of 773



 tracy de la mater
 3405 shepherd street
 chevy chase, MD 20815



 Tracy Stuck
 872 Mendes Ct
 Columbus, OH 43235



 Travis Langster
 14705 danton ct
 mitchellville, MD 20721



 travis roberts
 6932 Hazeltine
 Fort Worth, TX 76132



 Treda Grayson
 15750 Easthaven Court
 Bowie, MD 20716



 Trevon Christopher
 216 Macon Street
 Apt 5
 Brooklyn, NY



 Trevor Clark
 325 Gallatin St. NW
 Washington, DC 20011



 Trevor Deighton
 10325 colters run trail
 victor, ID 83455



 Trevor Howard
 408 N Street
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 762 of 773



 Trevor Lynn
 1425 P st., NW
 Unit 312
 Washington, DC 20005



 tristin monroe
 1634 14th street nw
 Unit 501
 washington, DC 20009



 Troy Dildine
 1160 1st ST. NE
 Apt. 1239
 Washington, DC 20002



 Tyler Anderson
 329 East 10th St
 New York, NY 10009



 Tyler Klimas
 506 6th Street NE
 Washington, DC 20002



 Tyler Lechtenberg
 3415 Mount Pleasant Street NW
 Washington, DC 20010



 Uri Lerner
 1115 M Street NW
 Apt 4
 Washington, DC 20005



 Valerie DuBreuil
 1314 1/2 9th St NW
 Unit 1
 Washington, DC 20001
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 763 of 773



 Valerie Royal
 3718 13th Street NE
 Washington, DC 20017



 Vanessa Hallett
 525 East 86th Street
 apt 10A
 new york, NY 10028



 Vanessa Alexander
 9 Blue Rock Court
 Corte Madera, CA 94925



 vanessa carones
 5207 Wood Stove Ln
 Columbia, MD 21045



 Vanessa Perry
 514A N Columbus St
 Alexandria, VA 22314



 Veniqua Stewart
 2351 Eisenhower ave
 apt 908
 Alexandria, VA 22314



 vera sells
 11918 Laurel Meadow Drive
 Tomball, TX 77377



 Veronica Barkley
 5225 Langford Terrace
 Durham, NC 27713



 veronica maton
 225 E 46th St
 Apt 7K
 New York, NY 10017
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 764 of 773



 veronica sesana
 450 Costanera Rd
 Coral Gables, FL 33143



 Vicki McKernan
 6520 Beaver Ridge Road
 Knoxville, TN 37931



 vickie smith
 1037 Homestead Drive
 Bloomington, IL 61705



 Victor Doddy
 3940 Fordham Road NW
 Washington, DC 20016



 Victoria Aboagye
 8 Francis Ct
 Stafford, VA 22554



 Victoria Benning
 2330 Dulles Station Blvd Apt 2249
 Herndon, VA 20171



 Victoria DeLuca
 451 S St NW
 Apt 1
 Washington, DC 20001-5125



 Victoria Houghtalen
 127 11th Street NE
 Apt B
 Washington, DC 20002



 Victoria Reimlinger
 76 S McClellan
 Manasquan, NJ 08736
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 765 of 773



 Victoria Zulkoski
 233 Thorpe Cove Road
 Charlotte, VT 05445



 Vidhya Amirthalingam
 1453 Poplar Run Drive
 Silver Spring, MD 20906



 Vidhya Amirthalingam




 Vikram Mangalmurti
 6220 Howe St
 Pittsburgh, PA 15206



 Vincent D'Ambra
 327 U Street, NW
 Washington, DC 20001



 Vincent Pugliese
 1040 W Adams St
 Unit 265
 Chicago, IL 60607-3084



 vincent vanoss
 23833 COVENTRY DR
 LEONARDTOWN, MD 20650



 Virginia Filer
 2524 41st St Nw
 Apt 4
 Washington, DC 20007



 Virginia Steverson
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 766 of 773



 Viv Crea




 Vivek Mathur
 2127 N Street NW
 Washington, DC 20037



 Vivian Telgarsky
 2324 1st Ave, Apt 209
 Seattle, WA 98121



 Vy Hoang
 7220 Margerum
 San Diego, CA 92120



 Walter Brown
 1021 N. Garfield St.
 Unit 333
 Arlington, VA 22201



 Wendy Allen
 3852 26th St N
 Arlington, VA 22207



 Wendy Fujka
 26A E Linden St
 Alexandria, VA 22301



 Wendy J Pierce
 Davis and Harman LLP
 1455 Penn Ave NW Ste 1200
 Washington, DC 20004



 Wendy Potter
 232 Talmage Rd
 Mendham, NJ 07945
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 767 of 773



 Wendy Shaw
 2037 North Utah Street
 Arlington, VA 22207



 Wes Stange




 Wesley Evans
 2600 S 16th Street
 #704
 Arlington, VA 22204



 Wesley Hunn
 855 Peachtree Street NE Apartment 1704
 Atlanta, GA 30308



 West Cuthbert
 20 Prince Street
 Unit 44
 New York, NY 10012



 Whitney Tritt
 1124 25th Street NW
 Apartment #T2
 Washington, DC 20037



 Will Archer
 4646 West Hayward Pl
 Denver, CO 80212



 Will Herlong
 5217 Chippewa pl
 Alexandria, VA 22312



 Will O'Neill
 118 Hilton St
 ALEXANDRIA, VA 22314
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 768 of 773



 Will Rice
 2300 Stuart Ave.
 Richmond, VA 23220



 Will Sarver
 96 Village Lane
 Levitttown, PA 19054



 William Greenbank




 William Perry
 1039 Solana Drive
 Del Mar, CA 92014



 William Albores
 268 Van Buren Street
 Brooklyn, NY 11221



 William Bahlke




 William Burns
 201 Lennox avenue
 Severna park, MD 21146



 William Calhoun
 3205 Sutton Pl NW
 Apt A
 Washington, DC 20016-7507



 William Clinton
 42 East Range
 Charlottesville, VA 22903
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 769 of 773



 William Emmanuel




 William Gaskins
 1315 Independence Ave SE
 Suite PH32
 Washington, DC 20036



 william gates
 3321 South Stafford Street
 Arlington, VA 22206



 William Heinzel




 William Heinzel
 5239 Colewood Drive
 Pittsburgh, PA 15236



 William Laxton
 331 9th Street SE
 Washington, DC 20003



 William Maroni
 1300 I Street, NW
 Suite 1200 East
 Washington, DC 20005



 William Marsh
 1919 N Lynn Street
 Arlington, VA 22209



 William Miller
 902 Jefferson Street NW
 Washington, DC 20011
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 770 of 773



 William Omorogieva
 1327 Jefferson st. nw
 Washington, DC 20011



 William Stafford
 1939 Sherman Avenue, #4E
 Evanston, IL 60201



 William Thompson
 578 Regent Pl NE
 Washington D.C., DC 20017



 William Vincent
 6006 Bryn Mawr Ave
 Glen Echo, MD 20812



 Wilma Hawkins
 20820 NW Wapinitia Pl
 Portland, OR 97229



 Winifred Kao-Seda
 120 Millwyck Road
 Lititz, PA 17543



 yaolin fennell
 1400 East West Hwy
 Apt 1608
 Silver Spring, MD 20910



 Yaron Blinder
 25 Pitman Street
 Apt 1
 Somerville, MA 02143



 Yash Mehta
 41889 Withorne Way
 Ashburn, VA 20148
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 771 of 773



 Yasmine Rouai
 4918 Saint Elmo avenue, Apt 11
 Bethesda, MD 20814



 Yvette Artman
 3911 245th ct se
 Issaquah, WA 98029



 Yvonne Bagnell
 171 Big Horn Ridge Dr NE
 Albuquerque, NM 87122



 Zach McMenamin
 2406 Chestnut Terrace Court
 Unit 202
 Odenton, MD 21113



 Zach Wahl
 3100 Clarendon Boulevard- Enterprise Kno
 Suite 300
 Arlington, VA 22201



 Zachariah Schlegel
 640 A St. NE
 Washington, DC 20002



 Zachary Evans
 1000 New Jersey Ave SE, Apt. 220
 Washington, DC 20003



 Zachary Gassman
 222 Glenwood Ave #304
 Raleigh, NC 27603



 Zahra Barnes
 1 Scott Circle NW
 Unit 501
 Washington, DC 20036
Case 21-00220-ELG   Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13   Desc Main
                         Document    Page 772 of 773



 Zak Sheft
 1704 V St. NW
 Washington, DC 20009



 Zerxes Spencer
 650 Bryants Nursery Road
 Silver Spring, MD 20905



 Zuri Goss
 4220 Campbell Ave
 Apt 404
 Arlington, VA 22206



 Zuzana Dillon
 11654 Plaza America Dr
 Unit 281
 Reston, VA 20190
            Case 21-00220-ELG                          Doc 1 Filed 08/26/21 Entered 08/26/21 20:50:13                   Desc Main
                                                            Document    Page 773 of 773



                                                               United States Bankruptcy Court
                                                                        District of Columbia
 In re      CulinAerie DC, LLC                                                                           Case No.
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CulinAerie DC, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 26, 2021                                                     /s/ Justin P. Fasano
 Date                                                                Justin P. Fasano
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CulinAerie DC, LLC
                                                                     McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                                                     6411 Ivy Lane, Ste. 200
                                                                     Greenbelt, MD 20770
                                                                     301-441-2420 Fax:301-982-9450
                                                                     jfasano@mhlawyers.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
